Exhibit 10.2

 

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

dated as of

July 25, 2007,

as amended and restated as of November 5, 2010, and February 2, 2012,

among

CHS/COMMUNITY HEALTH SYSTEMS, INC.,

COMMUNITY HEALTH SYSTEMS, INC.,

THE LENDERS PARTY HERETO

and

CREDIT SUISSE AG,

as Administrative Agent and Collateral Agent

 

 

CREDIT SUISSE SECURITIES (USA) LLC,

CITIGROUP GLOBAL MARKETS, INC.,

J.P. MORGAN SECURITIES LLC,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

and

WELLS FARGO SECURITIES, LLC,

as Joint Bookrunners and Joint Lead Arrangers

BANK OF AMERICA, N.A.

and

CITIBANK, N.A.,

as Co-Documentation Agents

JPMORGAN CHASE BANK, N.A.

and

WELLS FARGO BANK, N.A.,

as Co-Syndication Agents

 

 



--------------------------------------------------------------------------------

Table of Contents

     Page   ARTICLE I    Definitions   

SECTION 1.01. Defined Terms

     2   

SECTION 1.02. Terms Generally

     37   

SECTION 1.03. Pro Forma Calculations

     38   

SECTION 1.04. Classification of Loans and Borrowings

     38    ARTICLE II    The Credits   

SECTION 2.01. Commitments

     38   

SECTION 2.02. Loans

     39   

SECTION 2.03. Borrowing Procedure

     41   

SECTION 2.04. Evidence of Debt; Repayment of Loans

     42   

SECTION 2.05. Fees

     43   

SECTION 2.06. Interest on Loans

     43   

SECTION 2.07. Default Interest

     44   

SECTION 2.08. Alternate Rate of Interest

     44   

SECTION 2.09. Termination and Reduction of Commitments

     44   

SECTION 2.10. Conversion and Continuation of Borrowings

     45   

SECTION 2.11. Repayment of Term Borrowings

     47   

SECTION 2.12. Optional Prepayment

     48   

SECTION 2.13. Mandatory Prepayments

     49   

SECTION 2.14. Reserve Requirements; Change in Circumstances

     51   

SECTION 2.15. Change in Legality

     52   

SECTION 2.16. Indemnity

     53   

SECTION 2.17. Pro Rata Treatment

     54   

SECTION 2.18. Sharing of Setoffs

     54   

SECTION 2.19. Payments

     55   

SECTION 2.20. Taxes

     55   

SECTION 2.21. Assignment of Commitments Under Certain Circumstances; Duty to
Mitigate

     57   

SECTION 2.22. Swingline Loans

     59   

SECTION 2.23. Letters of Credit

     60   

SECTION 2.24. Incremental Term Loans

     65   

SECTION 2.25. Loan Modification Offers; Replacement Revolving Credit Facility

     67   

 



--------------------------------------------------------------------------------

Table of Contents

(continued)

Page

ARTICLE III

Representations and Warranties

 

SECTION 3.01. Organization; Powers

     69   

SECTION 3.02. Authorization

     69   

SECTION 3.03. Enforceability

     70   

SECTION 3.04. Governmental Approvals

     70   

SECTION 3.05. Financial Statements

     70   

SECTION 3.06. No Material Adverse Change

     70   

SECTION 3.07. Title to Properties; Possession Under Leases

     70   

SECTION 3.08. Subsidiaries

     71   

SECTION 3.09. Litigation; Compliance with Laws

     71   

SECTION 3.10. Agreements

     72   

SECTION 3.11. Federal Reserve Regulations

     72   

SECTION 3.12. Investment Company Act

     72   

SECTION 3.13. Use of Proceeds

     72   

SECTION 3.14. Tax Returns

     72   

SECTION 3.15. No Material Misstatements

     72   

SECTION 3.16. Employee Benefit Plans

     73   

SECTION 3.17. Environmental Matters

     73   

SECTION 3.18. Insurance

     73   

SECTION 3.19. Security Documents

     73   

SECTION 3.20. Location of Real Property and Leased Premises

     75   

SECTION 3.21. Labor Matters

     75   

SECTION 3.22. Solvency

     75   

SECTION 3.23. Sanctioned Persons

     75   

ARTICLE IV

Conditions of Lending

 

SECTION 4.01. All Credit Events

     76   

SECTION 4.02. [Intentionally Omitted.]

     76    ARTICLE V    Affirmative Covenants   

SECTION 5.01. Existence; Compliance with Laws; Businesses and Properties

     77   

SECTION 5.02. Insurance

     77   



--------------------------------------------------------------------------------

Table of Contents

(continued)

        Page  

SECTION 5.03. Obligations and Taxes

     78   

SECTION 5.04. Financial Statements, Reports, etc

     78   

SECTION 5.05. Litigation and Other Notices

     80   

SECTION 5.06. Information Regarding Collateral

     80   

SECTION 5.07. Maintaining Records; Access to Properties and Inspections;
Maintenance of Ratings

     80   

SECTION 5.08. Use of Proceeds

     81   

SECTION 5.09. Employee Benefits

     81   

SECTION 5.10. Compliance with Environmental Laws

     81   

SECTION 5.11. Preparation of Environmental Reports

     81   

SECTION 5.12. Further Assurances

     81   

SECTION 5.13. Proceeds of Certain Dispositions

     83   

SECTION 5.14. Operation of Facilities

     83    ARTICLE VI    Negative Covenants   

SECTION 6.01. Indebtedness

     83   

SECTION 6.02. Liens

     86   

SECTION 6.03. Sale and Lease-Back Transactions

     89   

SECTION 6.04. Investments, Loans and Advances

     90   

SECTION 6.05. Mergers, Consolidations, Sales of Assets and Acquisitions

     94   

SECTION 6.06. Restricted Payments; Restrictive Agreements

     95   

SECTION 6.07. Transactions with Affiliates

     97   

SECTION 6.08. Business of Parent, Borrower and Subsidiaries

     98   

SECTION 6.09. Other Indebtedness

     98   

SECTION 6.10. Practice Guarantees

     99   

SECTION 6.11. Capital Expenditures

     99   

SECTION 6.12. Interest Coverage Ratio

     100   

SECTION 6.13. Maximum Leverage Ratio

     100   

SECTION 6.14. Fiscal Year

     100   

ARTICLE VII

Events of Default

ARTICLE VIII

The Administrative Agent and the Collateral Agent



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

     Page  

ARTICLE IX

 

Miscellaneous

 

      

SECTION 9.01. Notices

     106   

SECTION 9.02. Survival of Agreement

     108   

SECTION 9.03. Binding Effect

     109   

SECTION 9.04. Successors and Assigns

     109   

SECTION 9.05. Expenses; Indemnity

     113   

SECTION 9.06. Right of Setoff

     115   

SECTION 9.07. Applicable Law

     115   

SECTION 9.08. Waivers; Amendment

     115   

SECTION 9.09. Certain Releases of Guarantees and Security Interests

     116   

SECTION 9.10. Interest Rate Limitation

     118   

SECTION 9.11. Entire Agreement

     118   

SECTION 9.12. WAIVER OF JURY TRIAL

     118   

SECTION 9.13. Severability

     119   

SECTION 9.14. [Reserved].

     119   

SECTION 9.15. Headings

     119   

SECTION 9.16. Jurisdiction; Consent to Service of Process

     119   

SECTION 9.17. Confidentiality

     120   

SECTION 9.18. USA PATRIOT Act Notice

     120   

SECTION 9.19. Effect of Certain Inaccuracies

     121   

SECTION 9.20. Pari Passu Obligations

     121   



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

            Page

SCHEDULES

      

Schedule 1.01(a)

  -      Existing Letters of Credit

Schedule 1.01(b)

  -      Subsidiary Guarantors

Schedule 1.01(c)

  -      Mortgaged Property

Schedule 1.01(d)

  -      Hospitals

Schedule 1.01(e)

  -      Certain Permitted Joint Ventures

Schedule 1.01(f)

  -      Certain Subsidiaries

Schedule 2.01

  -      Initial Lenders and Commitments

Schedule 3.08

  -      Subsidiaries

Schedule 3.18

  -      Insurance

Schedule 3.19(a)

  -      UCC Filing Offices

Schedule 3.19(c)

  -      Mortgage Filing Offices

Schedule 3.21

  -      Collective Bargaining Agreements

Schedule 6.01

  -      Existing Indebtedness

Schedule 6.02

  -      Existing Liens

Schedule 6.04(h)

  -      Certain Permitted Acquisitions

Schedule 6.05(b)

  -      Certain Syndication Transactions

Schedule 6.07

  -      Certain Affiliate Transactions

 

EXHIBITS

    

Exhibit A

    -       Form of Administrative Questionnaire

Exhibit B

    -       Form of Assignment and Acceptance

Exhibit C

    -       Form of Borrowing Request

Exhibit D

    -       Form of Mortgage



--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of July 25, 2007, as amended and restated as of
November 5, 2010, and February 2, 2012, among CHS/COMMUNITY HEALTH SYSTEMS,
INC., a Delaware corporation (the “Borrower”), COMMUNITY HEALTH SYSTEMS, INC., a
Delaware corporation (“Parent”), the Lenders (as defined in Article I), and
CREDIT SUISSE AG, as administrative agent (in such capacity, the “Administrative
Agent”) and as collateral agent (in such capacity, the “Collateral Agent”) for
the Lenders.

PRELIMINARY STATEMENT

The Borrower, Parent, the lenders party thereto and Credit Suisse AG (formerly
known as Credit Suisse), as administrative agent and collateral agent, have
previously entered into a Credit Agreement dated as of July 25, 2007 (the
“Original Credit Agreement”).

On the First Restatement Effective Date, (a) certain Original Funded Term Loans
(such term and each other capitalized term used and not otherwise defined in
this Preliminary Statement having the meaning assigned thereto in Article I) and
Original Delayed Draw Term Loans were converted to Extended Term Loans pursuant
to the First Amendment and Restatement Agreement, and all other Original Funded
Term Loans and Original Delayed Draw Term Loans were redesignated as
Non-Extended Funded Term Loans or Non-Extended Delayed Draw Term Loans, as
applicable, and (b) the Original Credit Agreement was amended and restated in
the form attached as Exhibit A to the First Amendment and Restatement Agreement
(as so amended and restated, the “Existing Credit Agreement”).

On the Second Restatement Effective Date, (a) certain Non-Extended Funded Term
Loans and Non-Extended Delayed Draw Term Loans will be converted to Extended
Term Loans pursuant to the Second Amendment and Restatement Agreement and
(b) the Existing Credit Agreement will be amended and restated in the form of
this Agreement.

The proceeds of the Original Term Loans were used for the purposes set forth in
the Original Credit Agreement. The proceeds of the Revolving Loans and the
Swingline Loans are to be used by the Borrower and the Subsidiaries from time to
time for working capital and other general corporate purposes, including
permitted investments and Capital Expenditures and to repay Indebtedness.
Letters of Credit will be used for general corporate purposes of the Borrower
and the Subsidiaries.



--------------------------------------------------------------------------------

Accordingly, the parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms
shall have the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Accepting Lenders” shall have the meaning assigned to such term in
Section 2.25(a).

“Adjusted LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for
any Interest Period, an interest rate per annum equal to the product of (a) the
LIBO Rate in effect for such Interest Period and (b) Statutory Reserves.

“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.05(b).

“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form of Exhibit A, or such other form as may be supplied from time to time by
the Administrative Agent.

“Affected Class” shall have the meaning assigned to such term in
Section 2.25(a).

“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified;
provided, however, that, for purposes of Section 6.07, the term “Affiliate”
shall also include any person that directly or indirectly owns 10% or more of
any class of Equity Interests of the person specified.

“Aggregate Revolving Credit Exposure” shall mean the aggregate amount of the
Lenders’ Revolving Credit Exposures.

“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1% and (c) the Adjusted LIBO
Rate on such day for a three month Interest Period commencing on the second
Business Day after such day plus 1%. If the Administrative Agent shall have
determined (which determination shall be conclusive absent manifest error) that
it is unable to ascertain the Federal Funds Effective Rate or the Adjusted LIBO
Rate for any reason, including the inability or failure of the Administrative
Agent to obtain sufficient quotations in accordance with the terms of the
definition of Federal Funds Effective Rate, the Alternate Base Rate shall be
determined without regard to clause (b) or (c), as applicable, of the preceding
sentence until the circumstances giving rise to such inability no longer exist.
Any change in the Alternate



--------------------------------------------------------------------------------

Base Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or
the Adjusted LIBO Rate shall be effective on the effective date of such change
in the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate,
as the case may be.

“Applicable Percentage” shall mean, for any day (a) with respect to any
(i) Eurodollar Non-Extended Term Loan, 2.25% per annum, or (ii) Eurodollar
Extended Term Loan, 3.50% per annum, (b) with respect to any (i) ABR
Non-Extended Term Loan, 1.25% per annum, or (ii) ABR Extended Term Loan,
2.50% per annum, and (c) (i) with respect to any Eurodollar Revolving Loan or
ABR Revolving Loan, the applicable percentage set forth below under the caption
“Eurodollar Spread—Revolving Loans” or “ABR Spread—Revolving Loans”, as the case
may be, and (ii) with respect to the Revolving Credit Commitment Fee, the
applicable rate set forth below under the caption “Revolving Credit Commitment
Fee Rate”, in each case based upon the Leverage Ratio as of the relevant date of
determination:

 

Leverage

Ratio

  Eurodollar
Spread—
Revolving
Loans   ABR  Spread—
Revolving
Loans   Revolving
Credit
Commitment
Fee Rate

Category 1

 

Greater than or equal to 4.5 to 1.00

  2.25%   1.25%   0.50%

Category 2

 

Less than 4.5 to 1.00 and greater than or equal to 3.5 to 1.00

  2.00%   1.00%   0.50%

Category 3

 

Less than 3.5 to 1.00

  1.75%   0.75%   0.375%

Each change in the Applicable Percentage resulting from a change in the Leverage
Ratio shall be effective with respect to all Loans and Letters of Credit
outstanding on and after the date of delivery to the Administrative Agent of the
financial statements and certificates required by Section 5.04(a) or (b) and
Section 5.04(c), respectively, indicating such change until the date immediately
preceding the next date of delivery of such financial statements and
certificates indicating another such change. Notwithstanding the foregoing,
(a) at any time during which the Borrower has failed to deliver the financial



--------------------------------------------------------------------------------

statements and certificates required by Section 5.04(a) or (b) and
Section 5.04(c), respectively (until the time of the delivery thereof), or
(b) at any time after the occurrence and during the continuance of an Event of
Default, the Leverage Ratio shall be deemed to be in Category 1 for purposes of
determining the Applicable Percentage.

“Arranger” shall mean Credit Suisse Securities (USA) LLC.

“Asset Sale” shall mean the sale, transfer or other disposition (by way of
merger, casualty, condemnation or otherwise) by Parent, the Borrower or any of
the Subsidiaries to any person other than the Borrower or any Subsidiary
Guarantor of (a) any Equity Interests of any of the Subsidiaries (other than
directors’ qualifying shares) or (b) any other assets of Parent, the Borrower or
any of the Subsidiaries, other than:

(i) inventory, damaged, obsolete or worn out assets, scrap, surplus and
Permitted Investments, in each case disposed of in the ordinary course of
business;

(ii) donations of assets by the Borrower or any Subsidiary (whether of real or
personal property (including cash)) to state or local municipalities (or other
Governmental Authorities), nonprofit organizations, foundations, charities or
similar entities of the Borrower’s or such Subsidiary’s choice, with an
aggregate fair market value not to exceed $30,000,000 in any fiscal year of
Parent;

(iii) dispositions by any Subsidiary that is not a Subsidiary Guarantor to the
Borrower or any other Subsidiary;

(iv) sales or other dispositions of (x) Receivables of the Borrower or any of
the Subsidiaries that are more than 180 days past due or are written-off at the
time of such sale or disposition or (y) any Receivables of the Borrower or any
of the Subsidiaries that are self-pay accounts receivable and that are
reasonably determined by the Borrower to be unable to be paid in full within 150
days of the related service date, provided that the face value of all such
Receivables sold or disposed of on or after the Closing Date does not exceed
$200,000,000;

(v) sales or other dispositions of property (including like-kind exchanges) to
the extent that (x) such property is exchanged for credit against the purchase
price of similar replacement property or (y) the proceeds of such sale or
disposition are applied to the purchase price of such replacement property, in
each case under Section 1031 of the Code or otherwise, provided that, if the
property so sold or exchanged constituted Collateral, then the property so
received shall also constitute Collateral;

(vi) leases or sub-leases of any real property or personal property in the
ordinary course of business;

(vii) dispositions of investments in joint ventures to the extent required by,
or made pursuant to, customary buy/sell arrangements between the joint venture
parties set forth in the joint venture arrangements and similar binding
arrangements;



--------------------------------------------------------------------------------

(viii) licensings and sublicensings of intellectual property of the Borrower or
any Subsidiary in the ordinary course of business;

(ix) sales, transfers, leases or other dispositions of property in the ordinary
course of business consisting of the abandonment of intellectual property rights
which, in the reasonable good faith determination of the Borrower, are not
material to the conduct of the business of Parent, the Borrower and the
Subsidiaries;

(x) the contribution or other transfer of property (including Equity Interests)
to any Spinout Subsidiary in connection with a Spinout Transaction;

(xi) dispositions consisting of the granting of Liens permitted by Section 6.02;
and

(xii) any sale, transfer or other disposition or series of related sales,
transfers or other dispositions having a value not in excess of $5,000,000.

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee, and accepted by the Administrative Agent, in the
form of Exhibit B or such other form as shall be approved by the Administrative
Agent.

“Available Amount” shall mean, as at any date of determination, an amount (if
positive) equal to (a) for each fiscal year of Parent commencing with the fiscal
year ending December 31, 2010 for which Excess Cash Flow shall have been
positive, 50% of Excess Cash Flow for such years, minus (b) the aggregate amount
of all Restricted Payments made in reliance on Section 6.06(a)(vii) prior to
such date, minus (c) the aggregate amount paid in reliance on
Section 6.09(b)(iv) prior to such date.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

“Borrower Materials” shall have the meaning assigned to such term in
Section 9.01.

“Borrowing” shall mean (a) Loans of the same Class and Type made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, or (b) a Swingline Loan.

“Borrowing Request” shall mean a request by the Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit C, or such other
form as shall be approved by the Administrative Agent.

“Business Day” shall mean any day other than a Saturday, Sunday or day on which
banks in New York City are authorized or required by law to close; provided,
however, that when used in connection with a Eurodollar Loan, the term “Business
Day” shall also exclude any day on which banks are not open for dealings in
dollar deposits in the London interbank market.



--------------------------------------------------------------------------------

“CapEx Pull-Forward Amount” shall have the meaning assigned to such term in
Section 6.11.

“Capital Expenditures” shall mean, for any period, the additions to property,
plant and equipment and other capital expenditures of Parent, the Borrower and
its consolidated subsidiaries (including all amounts expended or capitalized
under Capital Lease Obligations, but excluding any amount representing
capitalized interest) that are (or should be) set forth in a consolidated
statement of cash flows of Parent for such period prepared in accordance with
GAAP, but excluding in each case any such expenditure (i) made with insurance
proceeds, condemnation awards or damage recovery proceeds, (ii) made with the
proceeds of the issuance of Equity Interests, (iii) to the extent such
expenditure is made with proceeds that would have constituted Net Cash Proceeds
under clause (a) of the definition of the term “Net Cash Proceeds” (but for the
application of the second proviso to such clause (a)), (iv) to the extent of the
credit against the gross purchase price of newly acquired equipment granted by
the seller of such newly acquired equipment for other equipment that is
simultaneously traded-in at the time of purchase of such newly acquired
equipment, (v) is accounted for as a capital expenditure pursuant to GAAP but
that actually is paid for by a third party (excluding Parent, the Borrower or
any Subsidiary) and for which none of Parent, the Borrower or any Subsidiary has
provided or is required to provide or incur, directly or indirectly, any
consideration or obligation to such third party or any other person (whether
before, during or after such period) or (vi) constituting the purchase price of
any Permitted Acquisition or any investment permitted under Sections 6.04(a),
6.04(i), 6.04(j), 6.04(k) or 6.04(x).

“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such person under GAAP (excluding any lease that
would be required to be so classified as a result of a change in GAAP after the
First Restatement Effective Date), and the amount of such obligations shall be
the capitalized amount thereof determined in accordance with GAAP.

“Captive Insurance Subsidiary” shall mean a Subsidiary established for the
purpose of insuring the healthcare businesses or Facilities owned or operated by
the Borrower or any of the Subsidiaries, any joint venture of the Borrower or
any of the Subsidiaries or any physician or other personnel employed by or on
the medical staff of any such business or Facility.

“Cash Management Obligations” shall mean the obligations owed by Parent, the
Borrower or any Subsidiary to the Administrative Agent, the Arranger, any Lender
or an Affiliate of any of the foregoing in respect of any overdraft protections,
netting services and similar arrangements arising from treasury, depository and
cash management services, any automated clearing house transfers of funds or any
credit card or similar services, in each case in the ordinary course of
business.



--------------------------------------------------------------------------------

A “Change in Control” shall be deemed to have occurred if (a) any “person” or
“group” (within the meaning of Rule 13d-5 of the Securities Exchange Act of 1934
as in effect on the Closing Date), shall own, directly or indirectly,
beneficially or of record, shares representing more than 40% of the aggregate
ordinary voting power represented by the issued and outstanding capital stock of
Parent, (b) a majority of the seats (other than vacant seats) on the board of
directors of Parent shall at any time be occupied by persons who were neither
(i) nominated by the board of directors of Parent nor (ii) appointed by
directors so nominated, (c) any change in control (or similar event, however
denominated) with respect to Parent, the Borrower or any Subsidiary shall occur
under and as defined in any indenture or agreement in respect of Material
Indebtedness to which Parent, the Borrower or any Subsidiary is a party (other
than, under any indenture or agreement in respect of Material Indebtedness
assumed in connection with a Permitted Acquisition, any change in control
triggered by the Permitted Acquisition pursuant to which such Indebtedness was
assumed), or (d) Parent shall cease to directly own, beneficially and of record,
100% of the issued and outstanding Equity Interests of the Borrower.

“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the Closing Date, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Closing Date or (c) compliance by any Lender or the Issuing Bank (or, for
purposes of Section 2.14, by any lending office of such Lender or by such
Lender’s or Issuing Bank’s holding company, if any) with any policy, guideline
or directive (whether or not having the force of law) of any Governmental
Authority made or issued after the Closing Date.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Extended Term
Loans, Non-Extended Funded Term Loans, Non-Extended Delayed Draw Term Loans,
Other Term Loans or Swingline Loans and, when used in reference to any
Commitment, refers to whether such Commitment is a Revolving Credit Commitment,
any Incremental Term Loan Commitment or Swingline Commitment.

“Closing Date” shall mean July 25, 2007.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Collateral” shall mean all the “Collateral” as defined in any Security Document
and shall also include the Mortgaged Properties.

“Commitment” shall mean, with respect to any Lender, such Lender’s Revolving
Credit Commitment, Incremental Term Loan Commitment and Swingline Commitment.

“Commitment Fees” shall mean the Revolving Credit Commitment Fees.

“Confidential Information Memorandum” shall mean the Confidential Information
Memorandum of the Borrower dated June 2007.



--------------------------------------------------------------------------------

“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period plus (a) without duplication and (except in the case of
clause (a)(x) below) to the extent deducted in determining such Consolidated Net
Income, the sum of

(i) interest expense (net of interest income), including amortization and write
offs of debt discount and debt issuance costs and commissions, discounts and
other fees and charges associated with (x) letters of credit, (y) obtaining or
unwinding Hedging Agreements or (z) surety bonds for financing activities, in
each case for such period,

(ii) provision for taxes based on income, profits or capital and franchise
taxes, including Federal, foreign, state, franchise, excise and similar taxes
and foreign withholding taxes paid or accrued during such period, including any
penalties and interest relating to any tax examinations for such period,

(iii) depreciation and amortization expenses including acceleration thereof and
including the amortization of the increase in inventory resulting from the
application of Statement of Financial Accounting Standards No. 141 (“FASB 141”)
for transactions contemplated hereby, including Permitted Acquisitions, for such
period,

(iv) non-cash compensation expenses arising from the sale of Equity Interests,
the granting of options to purchase Equity Interests, the granting of
appreciation rights in respect of Equity Interests and similar arrangements for
such period,

(v) the excess of the expense in respect of post-retirement benefits and
post-employment benefits accrued under Statement of Financial Accounting
Standards No. 106 (“FASB 106”) and Statement of Financial Accounting Standards
No. 112 (“FASB 112”) over the cash expense in respect of such post-retirement
benefits and post-employment benefits for such period,

(vi) minority interest (to the extent distributions are not required to be made
and are not made in respect thereof),

(vii) upfront fees or charges arising from any Permitted Receivables Transaction
for such period, and any other amounts for such period comparable to or in the
nature of interest under any Permitted Receivables Transaction, and losses on
dispositions of Receivables and related assets in connection with any Permitted
Receivables Transaction for such period,

(viii) fees and expenses for such period incurred or paid in connection with the
Transactions,

(ix) to the extent covered by insurance and actually reimbursed, or, so long as
the Borrower has made a determination that such amount is reasonably likely to
be reimbursed by the insurer and only to the extent that such amount is (A) not
denied by the applicable carrier in writing within 180 days and (B) in fact
reimbursed within 365 days of the date of the relevant event (with a deduction
for any amount so added back to the extent not so reimbursed within such
365 days), expenses with respect to liability or casualty events,



--------------------------------------------------------------------------------

(x) proceeds of received business interruption insurance,

(xi) any fees and expenses incurred during such period in connection with any
acquisition, investment, recapitalization, asset disposition, issuance or
repayment of debt, issuance of Equity Interests, Permitted Receivables
Transaction, refinancing transaction or amendment or other modification of any
debt instrument (in each case, including any such transaction consummated prior
to the Closing Date and any such transaction undertaken but not completed),

(xii) any (w) severance costs, relocation costs, integration and Facilities
opening costs, signing costs, retention or completion bonuses and transition
costs incurred during such period, (x) cash restructuring related or
nonrecurring cash merger costs and expenses incurred during such period as a
result of any acquisition, investment, recapitalization, or asset disposition
permitted hereunder, (y) other nonrecurring cash losses and charges for such
period and (z) cash payments made during such period in respect of litigation
that was pending against the Borrower, Triad or any of their subsidiaries, or
any Acquired Entity or other obligations (contingent or otherwise) of the
Borrower, Triad or any of their subsidiaries or any Acquired Entity, in each
case prior to the Closing Date (or, with respect to an Acquired Entity, the
closing date of the relevant Permitted Acquisition) and for which a liability
would not be, in accordance with GAAP, recognized on Parent’s consolidated
balance sheet as of the Closing Date (or, with respect to an Acquired Entity,
the closing date of the relevant Permitted Acquisition) in each case to the
extent that the aggregate amount of all such costs, expenses and payments added
to Consolidated Net Income pursuant to this clause (a)(xii), together with all
cash payments made during such period and referred to in clause (b)(ii) below,
does not exceed 10.0% of Consolidated EBITDA for such period, and

(xiii) other non-cash charges for such period (other than the write down of
current assets, unless such assets are acquired pursuant to a Permitted
Acquisition, in which case any such write down shall (A) occur on or before the
first anniversary of the date on which the applicable Permitted Acquisition was
consummated and (B) result from (1) a change in accounting policies or (2) a
revision in the estimated value of such assets), and minus

(b) without duplication, (i) non-recurring gains and (ii) to the extent the
amount thereof, when combined with the aggregate amount of all costs, expenses
and payments added to Consolidated Net Income during such period pursuant to
clause (a)(xii) above exceeds 10.0% of Consolidated EBITDA for such period, all
cash payments made during such period on account of reserves, restructuring
charges and other non-cash charges added to Consolidated Net Income pursuant to
clause (a)(xiii) above in a previous period.

“Consolidated Interest Expense” shall mean, for any period, the sum of (a) the
interest expense paid in cash (including imputed interest expense in respect of
Capital Lease Obligations and Synthetic Lease Obligations) of Parent, the
Borrower and the Subsidiaries for such period, net of interest income,
determined on a consolidated basis in accordance with GAAP and (b) the dividends
paid in cash during such period by Parent, the Borrower and the Subsidiaries on
a consolidated basis in respect of Disqualified



--------------------------------------------------------------------------------

Stock, but excluding, however, to the extent otherwise included therein,
(i) fees and expenses associated with the consummation of the Transactions,
(ii) annual agency fees paid to the Administrative Agent, (iii) costs associated
with obtaining or unwinding any Hedging Agreements, (iv) fees and expenses
associated with any investment permitted pursuant to Section 6.04, issuances of
Equity Interests or Indebtedness, Permitted Receivables Transactions or
amendments of any Indebtedness (whether or not consummated), (v) penalties and
interest relating to Taxes and (vi) all non-recurring cash interest expense
consisting of liquidated damages for failure to timely comply with registration
rights obligations and financing fees. For purposes of the foregoing, interest
expense shall be determined after giving effect to any net payments made or
received by Parent, the Borrower or any Subsidiary with respect to interest rate
Hedging Agreements.

“Consolidated Net Income” shall mean, for any period, the net income or loss
((i) excluding extraordinary gains and losses, and gains and losses arising from
the proposed or actual disposition of material assets and (ii) excluding the
cumulative effect of changes in accounting principles) of Parent, the Borrower
and the Subsidiaries for such period determined on a consolidated basis in
accordance with GAAP; provided that there shall be excluded the income of any
Subsidiary to the extent that the declaration or payment of dividends or similar
distributions by the Subsidiary of that income is not at the time permitted by
operation of the terms of its charter or any agreement, instrument, judgment,
decree, statute, rule or governmental regulation applicable to such Subsidiary.
Notwithstanding the foregoing, the amount of any cash dividends paid by any
Unrestricted Subsidiary and received by Parent, the Borrower or the Subsidiaries
during any such period shall be included, without duplication, in the
calculation of Consolidated Net Income for such period. There shall be excluded
from Consolidated Net Income for any period (i) gains and losses, including
unrealized gains and losses, for such period attributable to (v) the early
extinguishment of Indebtedness, (w) discontinued operations, (x) Facilities to
be closed within one year of the date of recognition of such gain or loss,
(y) obtaining or unwinding Hedging Agreements and (z) except as provided above,
interests in Unrestricted Subsidiaries, and (ii) the effects of purchase
accounting adjustments to inventory, property, equipment and intangible assets
and deferred revenue in component amounts required or permitted by GAAP, as a
result of the Transactions, any Permitted Acquisition or acquisition consummated
before the Closing Date, or the amortization or write-off of any amounts
thereof.

“Contractual Obligation” shall mean, as to any person, any provision of any
security issued by such person or of any agreement, instrument or undertaking to
which such person is a party or by which it or any of the property owned by it
is bound.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.

“Credit Event” shall have the meaning assigned to such term in Section 4.01.



--------------------------------------------------------------------------------

“Credit Facilities” shall mean the revolving credit, swingline, letter of credit
and term loan facilities provided for by this Agreement.

“Current Assets” shall mean, at any time, the consolidated current assets (other
than cash and cash equivalents, current and deferred tax assets and Permitted
Investments) of Parent, the Borrower and the Subsidiaries.

“Current Liabilities” shall mean, at any time, the consolidated current
liabilities of Parent, the Borrower and the Subsidiaries at such time, but
excluding, without duplication, (a) the current portion of any long-term
Indebtedness, (b) current accrued and deferred income taxes and accrued interest
and (c) outstanding Revolving Loans and Swingline Loans.

“Default” shall mean any event or condition which upon notice, lapse of time or
both would constitute an Event of Default.

“Defaulting Lender” shall mean any Lender that (a) defaults in its obligation to
make any Loan or fulfill any obligation required to be made or fulfilled by it
hereunder, (b) has notified the Administrative Agent or any Loan Party in
writing that it does not intend to satisfy any such obligations or (c) has
become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, custodian, administrator, assignee for the
benefit of creditors or similar Person charged with the reorganization or
liquidation of its business, appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment or has a parent company that has become the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, custodian, administrator, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business, appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment; provided that if a Lender would be a “Defaulting Lender” solely by
reason of events relating to a parent company of such Lender or solely because a
Governmental Authority has been appointed as receiver, conservator, trustee or
custodian for such Lender, such Lender shall not be a “Defaulting Lender” if and
for so long as such Lender confirms in writing, upon request by the
Administrative Agent, that it will continue to comply with its obligations to
make Loans and fulfill all other obligations required to be made and fulfilled
by it hereunder.

“Disqualified Stock” shall mean any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise
(except (i) as a result of a change of control or asset sale so long as any
rights of the holders thereof upon the occurrence of a change of control or
asset sale shall be subject to the prior repayment in full of the Loans and all
other Obligations that are accrued and payable and the termination of the
Commitments or (ii) pursuant to any put option with respect to any Equity
Interests of a Permitted Syndication Subsidiary granted in favor of any
Permitted Syndication Transaction



--------------------------------------------------------------------------------

Partner), or is redeemable at the option of the holder thereof, in whole or in
part, or requires the payment of any cash dividend or any other scheduled
payment constituting a return of capital in cash (other than, in the case of
Equity Interests of a Subsidiary issued to a Permitted Syndication Transaction
Partner or held by a Subsidiary Guarantor, periodic distributions of available
cash (determined in good faith by the Borrower)), in each case at any time on or
prior to the first anniversary of the Extended Term Loan Maturity Date, or
(b) is convertible into or exchangeable (unless at the sole option of the issuer
thereof) for (i) Indebtedness or (ii) any Equity Interest referred to in clause
(a) above, in each case at any time prior to the first anniversary of the
Extended Term Loan Maturity Date.

“dollars” or “$” shall mean lawful money of the United States of America.

“Domestic Subsidiaries” shall mean all Subsidiaries incorporated or organized
under the laws of the United States of America, any State thereof or the
District of Columbia.

“Eligible Assignee” shall mean any commercial bank, insurance company,
investment or mutual fund or other entity (but not any natural person) that is
an “accredited investor” (as defined in Regulation D under the Securities Act of
1933, as amended) that extends credit or invests in bank loans as one of its
businesses; provided that neither the Borrower nor any of its Affiliates shall
be an Eligible Assignee.

“Environmental Laws” shall mean all former, current and future Federal, state,
local and foreign laws (including common law), treaties, regulations, rules,
ordinances, codes, decrees, judgments, directives, orders (including consent
orders), and legally binding agreements in each case, relating to protection of
the environment, natural resources, occupational health and safety or Hazardous
Materials.

“Environmental Liability” shall mean all liabilities, obligations, damages,
losses, claims, actions, suits, judgments, orders, fines, penalties, fees,
expenses and costs (including administrative oversight costs, natural resource
damages and remediation costs), whether contingent or otherwise, arising out of
or relating to (a) compliance or non-compliance with any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment,
recycling, arrangement for disposal, or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the presence or Release of any
Hazardous Materials or (e) any contract, agreement or other consensual
arrangement pursuant to which liability is assumed or imposed with respect to
any of the foregoing.

“Equity Interests” shall mean shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity interests in any person, and any option, warrant or other
right entitling the holder thereof to purchase or otherwise acquire any such
equity interest.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.



--------------------------------------------------------------------------------

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code, or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” shall mean (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder, with respect to a Plan (other
than an event for which the 30-day notice period is waived), (b) a failure by
any Plan to meet the minimum funding standards (within the meaning of
Section 412 of the Code or Section 302 of ERISA) applicable to such Plan, in
each case whether or not waived, (c) the filing pursuant to Section 412(c) of
the Code or Section 302(c) of ERISA, of an application for a waiver of the
minimum funding standard with respect to any Plan, (d) a determination that any
Plan is, or is expected to be, in “at-risk” status (as defined in
Section 303(i)(4) of ERISA or Section 430(i)(4) of the Code), (e) the incurrence
by Parent or any of its ERISA Affiliates of any liability under Title IV of
ERISA with respect to the termination of any Plan or the withdrawal or partial
withdrawal of the Borrower or any of its ERISA Affiliates from any Plan or
Multiemployer Plan, (f) the receipt by Parent or any of its ERISA Affiliates
from the PBGC or a plan administrator of any notice relating to the intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan,
(g) the receipt by Parent or any of its ERISA Affiliates of any notice, or the
receipt by any Multiemployer Plan from Parent or any of its ERISA Affiliates of
any notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA or in endangered or
critical status, within the meaning of Section 432 of the Code or Section 305 of
ERISA, (h) the occurrence of a “prohibited transaction” with respect to which
the Borrower or any of the Subsidiaries is a “disqualified person” (within the
meaning of Section 4975 of the Code) or with respect to which the Borrower or
any such Subsidiary could otherwise be liable or (i) any other event or
condition with respect to a Plan or Multiemployer Plan that could result in
liability of the Borrower or any Subsidiary.

“Eurodollar” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” shall have the meaning assigned to such term in Article VII.

“Excess Cash Flow” shall mean, for any fiscal year of Parent, the excess of
(a) the sum, without duplication, of (i) Consolidated Net Income for such fiscal
year, (ii) an amount equal to the amount of all non-cash charges or losses to
the extent deducted in arriving at such Consolidated Net Income, (iii) an amount
equal to the provision for Taxes based on income, profits or capital of Parent,
the Borrower and the Subsidiaries, including Federal, foreign, state, franchise,
excise and similar taxes and foreign withholding taxes paid or accrued during
such period to the extent deducted in arriving at such Consolidated Net Income,
(iv) the proceeds of business interruption insurance received by Parent, the
Borrower and the Subsidiaries during such fiscal year to the extent not
otherwise included in such Consolidated Net Income, and (v) reductions to



--------------------------------------------------------------------------------

noncash working capital of Parent, the Borrower and the Subsidiaries for such
fiscal year (i.e., the decrease, if any, in Current Assets minus Current
Liabilities from the beginning to the end of such fiscal year, excluding
decreases resulting from any Permitted Acquisition or disposition occurring
during such fiscal year) over (b) the sum, without duplication, of (i) the
amount of any Taxes (including penalties and interest) payable in cash by
Parent, the Borrower and the Subsidiaries with respect to such fiscal year,
(ii) Capital Expenditures made in cash during such fiscal year, except to the
extent financed with the proceeds of Indebtedness, equity issuances, casualty
proceeds or condemnation proceeds to the extent such proceeds would not be
included in Consolidated Net Income, (iii) permanent repayments of Indebtedness
(other than mandatory prepayments of Loans under Section 2.13 and Voluntary
Prepayments) made in cash by Parent, the Borrower and the Subsidiaries during
such fiscal year, but only to the extent that the Indebtedness so prepaid by its
terms cannot be reborrowed or redrawn and such prepayments do not occur in
connection with a refinancing of all or any portion of such Indebtedness,
(iv) payments by Parent, the Borrower and the Subsidiaries during such fiscal
year in respect of long-term liabilities of Parent, the Borrower and the
Subsidiaries other than Indebtedness, (v) the aggregate amount of cash
consideration paid by Parent, the Borrower and the Subsidiaries (on a
consolidated basis) in connection with Permitted Acquisitions or other
investments permitted pursuant to Section 6.04 (other than Section 6.04(b)),
except to the extent any such Permitted Acquisition or investment is financed
with the proceeds of Indebtedness or equity issuances, to the extent such
proceeds would not be included in Consolidated Net Income, (vi) the aggregate
amount of any premium, make-whole or penalty payments actually paid in cash by
Parent, the Borrower or the Subsidiaries during such period that are required to
be made in connection with any prepayment of Indebtedness to the extent not
deducted in determining Consolidated Net Income for such fiscal year, (vii) cash
expenditures in respect of Hedging Agreements to the extent not deducted in
determining Consolidated Net Income for such fiscal year, (viii) additions to
noncash working capital for such fiscal year (i.e., the increase, if any, in
Current Assets minus Current Liabilities from the beginning to the end of such
fiscal year, excluding increases resulting from any Permitted Acquisition or
disposition occurring during such fiscal year), and (ix) an amount equal to the
amount of all non-cash credits or gains to the extent included in arriving at
such Consolidated Net Income and cash charges described in clauses
(i) (x) through (y) of the third sentence of the definition of Consolidated Net
Income and included in arriving at such Consolidated Net Income; provided that
in no event shall the calculation of Excess Cash Flow include any insurance
proceeds (other than business interruption insurance) or proceeds of any
condemnation, taking or similar occurrence.

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, the Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of the Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the United States of
America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction described in clause (a) above and (c) in the case of
the Administrative Agent or a Foreign Lender (other than an assignee pursuant to



--------------------------------------------------------------------------------

a request by the Borrower under Section 2.21(a)), any withholding tax that is
imposed on amounts payable to such Administrative Agent or Foreign Lender as a
result of any law in effect (including FATCA) at the time such Administrative
Agent or Foreign Lender becomes a party to this Agreement (or designates a new
lending office) or is attributable to such Administrative Agent or Foreign
Lender’s failure to comply with Section 2.20(e), except to the extent that such
Administrative Agent or Foreign Lender (or its assignor, if any) was entitled,
at the time of designation of a new lending office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding tax
pursuant to Section 2.20(a).

“Existing Credit Agreement” shall have the meaning assigned to such term in the
Preliminary Statement.

“Existing Letter of Credit” shall mean each Letter of Credit previously issued
for the account of the Borrower or Triad that (a) was outstanding on the Closing
Date and (b) is listed on Schedule 1.01(a).

“Extended Term Loan” shall mean an Original Term Loan that was converted to an
“Extended Term Loan” pursuant to the First Amendment and Restatement Agreement
or the Second Amendment and Restatement Agreement.

“Extended Term Loan Lender” shall mean, at any time, any Lender that has an
Extended Term Loan at such time.

“Extended Term Loan Maturity Date” shall mean January 25, 2017, provided that
the Extended Term Loan Maturity Date shall instead be April 15, 2015 unless, on
or prior to April 15, 2015, all but $50,000,000 aggregate principal amount of
the Senior Notes shall have been repaid, redeemed, defeased or otherwise
satisfied in full, provided further that if such repayment, redemption,
defeasance or other satisfaction shall have been financed, in whole or in part,
with the proceeds of Indebtedness, such Indebtedness shall have a maturity date
that is at least 91 days after January 25, 2017.

“Extended Term Loan Repayment Date” shall have the meaning assigned to such term
in Section 2.11(a)(iii).

“Facility” shall mean any Hospital, outpatient clinic, long-term care facility,
ambulatory center, nursing home or rehabilitation center and related medical
office building or other facility owned or used by the Borrower or any
Subsidiary in connection with their respective business.

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement, and any regulations or official interpretations thereof issued
after the date of this Agreement.

“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for



--------------------------------------------------------------------------------

any day that is a Business Day, the average of the quotations for the day for
such transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

“Fee Letter” shall mean the Fee Letter dated March 16, 2007, among Parent,
Credit Suisse Securities (USA) LLC, the Administrative Agent, Wachovia Capital
Markets LLC, Wachovia Bank, National Association and Wachovia Investment
Holdings, LLC.

“Fees” shall mean the Commitment Fees, the Administrative Agent Fees, the L/C
Participation Fees and the Issuing Bank Fees.

“Financial Officer” of any person shall mean the chief financial officer,
principal accounting officer, treasurer or controller of such person.

“First Amendment and Restatement Agreement” shall mean the Amendment and
Restatement Agreement dated as of November 5, 2010, among Parent, the Borrower,
the Subsidiary Guarantors party thereto, the Lenders party thereto and the
Administrative Agent.

“First Restatement Effective Date” shall mean November 5, 2010.

“Foreign Lender” shall mean any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.

“GAAP” shall mean United States generally accepted accounting principles.

“Governmental Authority” shall mean any Federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory body.

“Granting Lender” shall have the meaning assigned to such term in
Section 9.04(i).

“Guarantee” of or by any person shall mean any obligation, contingent or
otherwise, of such person guaranteeing or having the economic effect of
guaranteeing any Indebtedness of any other person (the “primary obligor”) in any
manner, whether directly or indirectly, and including any obligation of such
person, direct or indirect, (a) to purchase or pay (or advance or supply funds
for the purchase or payment of) such Indebtedness or to purchase (or to advance
or supply funds for the purchase of) any security for the payment of such
Indebtedness, (b) to purchase or lease property, securities or services for the
purpose of assuring the owner of such Indebtedness of the payment of such
Indebtedness or (c) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the



--------------------------------------------------------------------------------

primary obligor to pay such Indebtedness; provided, however, that the term
“Guarantee” shall not include (i) endorsements for collection or deposit in the
ordinary course of business or (ii) Practice Guarantees. The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount (based on the maximum reasonably anticipated net liability in respect
thereof as determined by the Borrower in good faith) of the primary obligation
or portion thereof in respect of which such Guarantee is made or, if not stated
or determinable, the maximum reasonably anticipated net liability in respect
thereof (assuming such person is required to perform thereunder) as determined
by the Borrower in good faith.

“Guarantee and Collateral Agreement” shall mean the Guarantee and Collateral
Agreement, dated as of July 25, 2007, as amended and restated as of November 5,
2010, among the Borrower, Parent, the Subsidiaries party thereto and the
Collateral Agent for the benefit of the Secured Parties.

“Guarantors” shall mean Parent and the Subsidiary Guarantors.

“Hazardous Materials” shall mean (a) any petroleum products or byproducts and
all other hydrocarbons, coal ash, radon gas, asbestos and asbestos-containing
materials, urea formaldehyde foam insulation, polychlorinated biphenyls,
chlorofluorocarbons and all other ozone-depleting substances, medical,
biological and animal wastes and (b) without limitation of the foregoing, any
other chemical, material, substance or waste that is prohibited, limited or
regulated by or pursuant to any Environmental Law.

“Health Care Associates” shall have the meaning assigned to such term in
Section 6.04(e).

“Hedging Agreement” shall mean any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.

“Hospital” shall mean each hospital now or hereafter owned, leased or operated
by the Borrower or any of the Subsidiaries or in which the Borrower or any of
the Subsidiaries owns an equity interest. Set forth on Schedule 1.01(d) is a
list of all Hospitals in existence on the Second Restatement Effective Date
owned or used by the Borrower and the Subsidiaries.

“Incremental Acquisition Term Loan” shall mean an Incremental Term Loan
designated as an “Incremental Acquisition Term Loan” by the Borrower, the
Administrative Agent and the applicable Incremental Term Lenders in the
applicable Incremental Term Loan Assumption Agreement, the making of which is
conditioned upon the consummation of, and the proceeds of which will be used to
finance, a Permitted Acquisition (including the refinancing of Indebtedness in
connection therewith and the payment of related fees and expenses).

“Incremental Term Borrowing” shall mean a Borrowing comprised of Incremental
Term Loans.



--------------------------------------------------------------------------------

“Incremental Term Lender” shall mean a Lender with an Incremental Term Loan
Commitment or an outstanding Incremental Term Loan.

“Incremental Term Loan Amount” shall mean, at any time, the excess, if any, of
(a) $1,000,000,000 over (b) the aggregate amount of all Incremental Term Loan
Commitments established prior to such time pursuant to Section 2.24 (whether in
respect of Other Term Loans, Other Term A Loans or otherwise); provided,
however, that, to the extent the proceeds of any Incremental Term Loans are used
concurrently with the incurrence thereof to prepay then-outstanding Term Loans
the establishment of such Incremental Term Loan Commitments shall not reduce the
Incremental Term Loan Amount; provided, further, however, that the aggregate
amount of all Incremental Term Loan Commitments established pursuant to
Section 2.24 in respect of Other Term A Loans shall not exceed $750,000,000.

“Incremental Term Loan Assumption Agreement” shall mean an Incremental Term Loan
Assumption Agreement among, and in form and substance reasonably satisfactory
to, the Borrower, the Administrative Agent and one or more Incremental Term
Lenders.

“Incremental Term Loan Commitment” shall mean the commitment of any Lender,
established pursuant to Section 2.24, to make Incremental Term Loans to the
Borrower.

“Incremental Term Loan Maturity Date” shall mean the final maturity date of any
Incremental Term Loan, as set forth in the applicable Incremental Term Loan
Assumption Agreement.

“Incremental Term Loan Repayment Dates” shall mean the dates scheduled for the
repayment of principal of any Incremental Term Loan, as set forth in the
applicable Incremental Term Loan Assumption Agreement.

“Incremental Term Loans” shall mean Term Loans made by one or more Lenders to
the Borrower pursuant to Section 2.01(b). Incremental Term Loans may be made in
the form of additional Extended Term Loans or, to the extent permitted by
Section 2.24 and provided for in the relevant Incremental Term Loan Assumption
Agreement, Other Term Loans.

“Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money or with respect to deposits or
advances of any kind (other than customer deposits and interest payable thereon
in the ordinary course of business), (b) all obligations of such person
evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such person under conditional sale or other title retention
agreements relating to property or assets purchased by such person, (d) all
obligations of such person issued or assumed as the deferred purchase price of
property or services (excluding trade accounts payable and accrued obligations
incurred in the ordinary course of business and deferred payment for services to
employees or former employees incurred in the ordinary course of business and
payable in accordance with



--------------------------------------------------------------------------------

customary practices and other deferred compensation arrangements), (e) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such person, whether or not the obligations
secured thereby have been assumed, (f) all Guarantees by such person of
Indebtedness of others, (g) all Capital Lease Obligations and Synthetic Lease
Obligations of such person, (h) all obligations of such person as an account
party in respect of letters of credit, (i) all obligations of such person in
respect of bankers’ acceptances, (j) all obligations of such person pursuant to
any Permitted Receivables Transaction and (k) the aggregate liquidation
preference of all outstanding Disqualified Stock issued by such person; provided
that in all cases (w) Practice Guarantees, (x) wholly contingent earnouts and
working capital adjustments under acquisition or disposition agreements,
(y) deferred or prepaid revenue and (z) purchase price holdbacks in respect of a
portion of the purchase price of an asset to satisfy warranty or other
unperformed obligations of the respective seller, shall be excluded from the
definition of “Indebtedness”. The Indebtedness of any person shall include the
Indebtedness of any partnership in which such person is a general partner.

“Indemnified Taxes” shall mean Taxes other than Excluded Taxes.

“Interest Coverage Ratio” shall mean, for any period, the ratio of
(a) Consolidated EBITDA for such period to (b) Consolidated Interest Expense for
such period.

“Interest Payment Date” shall mean (a) with respect to any ABR Loan (including
any Swingline Loan), the last Business Day of each March, June, September and
December, and (b) with respect to any Eurodollar Loan, the last day of the
Interest Period applicable to the Borrowing of which such Loan is a part and, in
the case of a Eurodollar Borrowing with an Interest Period of more than three
months’ duration, each day that would have been an Interest Payment Date had
successive Interest Periods of three months’ duration been applicable to such
Borrowing.

“Interest Period” shall mean, with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day (or, if there is no numerically corresponding day, on the last
day) in the calendar month that is 1, 2, 3 or 6 months thereafter or, with the
consent of each applicable Lender, 9 or 12 months thereafter, as the Borrower
may elect; provided, however, that (a) if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day, and (b) no Eurodollar Borrowing comprised of
Extended Term Loans may be converted to or continued as a Eurodollar Borrowing
with an Interest Period of one month or two months. Interest shall accrue from
and including the first day of an Interest Period to but excluding the last day
of such Interest Period. For purposes hereof, the date of a Borrowing initially
shall be the date on which such Borrowing is made and thereafter shall be the
effective date of the most recent conversion or continuation of such Borrowing.



--------------------------------------------------------------------------------

“Issuing Bank” shall mean, as the context may require, (a) Credit Suisse AG,
acting through any of its Affiliates or branches, in its capacity as an issuer
of Letters of Credit hereunder, (b) Wells Fargo Bank, N.A., acting through any
of its Affiliates or branches, in its capacity as an issuer of Letters of Credit
hereunder, (c) with respect to each Existing Letter of Credit, the Lender that
issued such Existing Letter of Credit, and (d) any other Lender that may become
an Issuing Bank pursuant to Section 2.23(i) or 2.23(k), with respect to Letters
of Credit issued by such Lender. The Issuing Bank may, in its discretion,
arrange for one or more Letters of Credit to be issued by Affiliates or branches
of the Issuing Bank, in which case the term “Issuing Bank” shall include any
such Affiliate or branch with respect to Letters of Credit issued by such
Affiliate or branch.

“Issuing Bank Fees” shall have the meaning assigned to such term in
Section 2.05(c).

“L/C Commitment” shall mean the commitment of the Issuing Bank to issue Letters
of Credit pursuant to Section 2.23.

“L/C Disbursement” shall mean a payment or disbursement made by the Issuing Bank
pursuant to a Letter of Credit.

“L/C Exposure” shall mean at any time the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time and (b) the aggregate
amount of all L/C Disbursements that have not yet been reimbursed by or on
behalf of the Borrower at such time. The L/C Exposure of any Revolving Credit
Lender at any time shall equal its Pro Rata Percentage of the aggregate L/C
Exposure at such time.

“L/C Participation Fee” shall have the meaning assigned to such term in
Section 2.05(c).

“Lenders” shall mean (a) the persons listed on Schedule 2.01 (other than any
such person that has ceased to be a party hereto pursuant to an Assignment and
Acceptance) and (b) any person that has become a party hereto pursuant to an
Assignment and Acceptance. Unless the context clearly indicates otherwise, the
term “Lenders” shall include the Swingline Lender.

“Letter of Credit” shall mean any letter of credit issued pursuant to
Section 2.23 and any Existing Letter of Credit.

“Leverage Ratio” shall mean, on any date, the ratio of Total Debt on such date
to Consolidated EBITDA for the period of four consecutive fiscal quarters most
recently ended on or prior to such date for which financial statements have been
delivered (or were required to be delivered) pursuant to Section 5.04(a) or (b).
In any period of four consecutive fiscal quarters in which any Permitted
Acquisition or Significant Asset Sale occurs, the Leverage Ratio shall be
determined on a pro forma basis in accordance with Section 1.03.



--------------------------------------------------------------------------------

“Leverage Ratio Condition” shall mean, on any date, after giving pro forma
effect to any Specified Transaction to occur on such date as contemplated by
Section 1.03, that the Leverage Ratio on such date would be 0.25 to 1.00 lower
than the maximum Leverage Ratio permitted to be maintained by Parent pursuant to
Section 6.13 on the last day of the most recently ended fiscal quarter for which
financial statements have been or were required to be delivered.

“LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for any
Interest Period, the rate per annum determined by the Administrative Agent at
approximately 11:00 a.m. (London time) on the date that is two Business Days
prior to the commencement of such Interest Period by reference to the British
Bankers’ Association Interest Settlement Rates for deposits in dollars (as set
forth by any service selected by the Administrative Agent that has been
nominated by the British Bankers’ Association as an authorized information
vendor for the purpose of displaying such rates) for a period equal to such
Interest Period; provided that, to the extent that an interest rate is not
ascertainable pursuant to the foregoing provisions of this definition, the “LIBO
Rate” shall be the interest rate per annum determined by the Administrative
Agent to be the average of the rates per annum at which deposits in dollars are
offered for such relevant Interest Period to major banks in the London interbank
market in London, England by the Administrative Agent at approximately 11:00
a.m. (London time) on the date that is two Business Days prior to the beginning
of such Interest Period.

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, encumbrance, charge or security interest in or on such asset and
(b) the interest of a vendor or a lessor under any conditional sale agreement,
capital lease or title retention agreement (or any financing lease having
substantially the same economic effect as any of the foregoing) relating to such
asset. For the avoidance of doubt, the term “Lien” shall not be deemed to
include any license of intellectual property.

“Liquidity Condition” shall mean, on any date, after giving pro forma effect to
any Specified Transaction to occur on such date, that the sum of the aggregate
unused and available Revolving Credit Commitments and unrestricted cash on hand
at Parent and its subsidiaries would exceed $250,000,000.

“Loan Documents” shall mean this Agreement, the First Amendment and Restatement
Agreement, the Second Amendment and Restatement Agreement, the Letters of
Credit, the Security Documents, each Incremental Term Loan Assumption Agreement,
any Pari Passu Intercreditor Agreement, any Loan Modification Agreement and the
promissory notes, if any, executed and delivered pursuant to Section 2.04(e).

“Loan Modification Agreement” shall mean a Loan Modification Agreement in form
and substance reasonably satisfactory to the Administrative Agent and the
Borrower, among the Borrower, the other Loan Parties, one or more Accepting
Lenders and the Administrative Agent.

“Loan Modification Offer” shall have the meaning specified in Section 2.25(a).



--------------------------------------------------------------------------------

“Loan Parties” shall mean Parent, the Borrower and the Guarantors.

“Loans” shall mean the Revolving Loans, the Term Loans and the Swingline Loans.

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

“Material Adverse Effect” shall mean (a) a materially adverse effect on the
business, assets, operations, financial condition or operating results of the
Borrower and the Subsidiaries, taken as a whole, (b) a material impairment of
the ability of the Loan Parties, taken as a whole, to perform their obligations
under the Loan Document to which they are or will be a party or (c) a material
impairment of the rights and remedies of or benefits available to the Lenders
under the Loan Documents.

“Material Indebtedness” shall mean Indebtedness (other than the Loans and
Letters of Credit and intercompany loans), or obligations in respect of one or
more Hedging Agreements, of any one or more of Parent, the Borrower or any
Subsidiary in an aggregate principal amount exceeding $50,000,000. For purposes
of determining Material Indebtedness, the “principal amount” of the obligations
of Parent, the Borrower or any Subsidiary in respect of any Hedging Agreement at
any time shall be the maximum aggregate amount (giving effect to any netting
agreements) that Parent, the Borrower or such Subsidiary would be required to
pay if such Hedging Agreement were terminated at such time.

“Material Subsidiary” shall mean any Subsidiary other than any (a) Permitted
Joint Venture Subsidiary, (b) Permitted Syndication Subsidiary,
(c) Securitization Subsidiary, (d) Foreign Subsidiary, (e) Captive Insurance
Subsidiary or (f) Non-Significant Subsidiary.

“Moody’s” shall mean Moody’s Investors Service, Inc., or any successor thereto.

“Mortgaged Properties” shall mean, initially, the owned real properties of the
Loan Parties specified on Schedule 1.01(c), and shall include each other parcel
of real property and improvements thereto with respect to which a Mortgage is
granted pursuant to Section 5.12.

“Mortgages” shall mean the mortgages, deeds of trust, assignments of leases and
rents, modifications and other security documents delivered pursuant to
clause (i) of Section 4.02(g) of the Original Credit Agreement, Section 6(g) of
the First Amendment and Restatement Agreement or pursuant to Section 5.12 of the
Original Credit Agreement, the Existing Credit Agreement or this Agreement, each
substantially in the form of Exhibit E.

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

“Net Cash Proceeds” shall mean (a) with respect to any Asset Sale (other than
Receivables sold in a Permitted Receivables Transaction), the aggregate cash
proceeds



--------------------------------------------------------------------------------

received in respect of such Asset Sale, and any cash payments received in
respect of promissory notes or other non-cash consideration delivered in respect
of such Asset Sale, net of (without duplication) (i) the reasonable expenses
(including legal fees and brokers’ and underwriters’ commissions paid to third
parties which are not Subsidiaries or Affiliates of Parent) incurred in
effecting such Asset Sale, (ii) any taxes reasonably attributable to such Asset
Sale and, in case of an Asset Sale in a foreign jurisdiction, any taxes
reasonably attributable to the repatriation of the proceeds of such Asset Sale
reasonably estimated by the Borrower to be actually payable, (iii) any amounts
payable to a Governmental Authority triggered as a result of any such Asset
Sale, (iv) any Indebtedness or Contractual Obligation of Parent, the Borrower
and the Subsidiaries (other than the Loans and other Obligations) required to be
paid or retained in connection with such Asset Sale and (v) the aggregate amount
of reserves required in the reasonable judgment of the Borrower or the
applicable Subsidiary to be maintained on the books of the Borrower or such
Subsidiary in order to pay contingent liabilities with respect to such Asset
Sale (so long as amounts deducted from aggregate proceeds pursuant to this
clause (v) and not actually paid by the Borrower or any of the Subsidiaries in
liquidation of such contingent liabilities shall be deemed to be Net Cash
Proceeds received at such time as such contingent liabilities shall cease to be
obligations of the Borrower or any of the Subsidiaries); provided, however,
that, except with respect to the Net Cash Proceeds of Asset Sales made pursuant
to Section 6.05(b)(x), if (x) the Borrower intends to reinvest such proceeds in
assets of a kind then used or usable in the business of the Borrower and the
Subsidiaries or in Permitted Acquisitions or other investments permitted
pursuant to Section 6.04 (other than Section 6.04(b)) within 15 months of
receipt of such proceeds and (y) no Default or Event of Default shall have
occurred and shall be continuing at the time of such receipt, such proceeds (but
not to exceed $800,000,000 in the aggregate in the case of all such Asset Sales)
shall not constitute Net Cash Proceeds except to the extent not so used at the
end of such 15-month period, at which time such proceeds shall be deemed to be
Net Cash Proceeds; provided further that if during such 15-month period Parent,
the Borrower or a Subsidiary enters into a written agreement committing it to so
apply all or a portion of such proceeds, such 15-month period will be extended
with respect to the amount of proceeds for an additional six months, at which
time such proceeds shall be deemed to be Net Cash Proceeds; and (b) with respect
to any issuance or incurrence of Indebtedness or the sale of Receivables in a
Permitted Receivables Transaction, the cash proceeds thereof, net of all taxes
and customary fees, commissions, costs and other expenses incurred in connection
therewith.

“Non-Extended Delayed Draw Term Loan” shall mean an Original Delayed Draw Term
Loan that (a) was redesignated as a “Non-Extended Delayed Draw Term Loan”
pursuant to the First Amendment and Restatement Agreement and (b) was not
converted to an “Extended Term Loan” pursuant to the Second Amendment and
Restatement Agreement.

“Non-Extended Delayed Draw Term Loan Lender” shall mean a Lender with an
outstanding Non-Extended Delayed Draw Term Loan.

“Non-Extended Delayed Draw Term Loan Repayment Date” shall have the meaning
assigned to such term in Section 2.11(a)(ii).



--------------------------------------------------------------------------------

“Non-Extended Funded Term Loan” shall mean an Original Funded Term Loan that
(a) was redesignated as a “Non-Extended Funded Term Loan” pursuant to the First
Amendment and Restatement Agreement and (b) was not converted to an “Extended
Term Loan” pursuant to the Second Amendment and Restatement Agreement.

“Non-Extended Funded Term Loan Lender” shall mean a Lender with an outstanding
Non-Extended Funded Term Loan.

“Non-Extended Funded Term Loan Repayment Date” shall have the meaning assigned
to such term in Section 2.11(a)(i).

“Non-Extended Term Loan” shall mean an Original Term Loan that shall not have
been converted to an “Extended Term Loan” pursuant to the First Amendment and
Restatement Agreement or the Second Amendment and Restatement Agreement.

“Non-Extended Term Loan Maturity Date” shall mean July 25, 2014.

“Non-Significant Subsidiary” shall mean at any time, any Subsidiary (a) which at
such time has total assets book value (including the total assets book value of
any subsidiaries of such Subsidiary), or for which the Borrower or any of the
Subsidiaries shall have paid (including the assumption of Indebtedness) in
connection with the acquisition of Equity Interests or the total assets of such
Subsidiary, less than $10,000,000 or (b) which does not and will not itself or
through its subsidiaries own a Hospital or an interest in a Hospital or manage
or operate a Hospital and which is listed on Schedule 1.01(d) hereto (or on any
updates to such Schedule subsequently furnished by the Borrower to the
Administrative Agent) as a “Non-Significant Subsidiary”, provided that the total
assets of all Non-Significant Subsidiaries at any time does not exceed 5.0% of
the total assets of Parent, the Borrower and the Subsidiaries on a consolidated
basis.

“Obligations” shall mean all obligations defined as “Bank Loan Obligations” in
the Guarantee and Collateral Agreement and the other Security Documents.

“Original Credit Agreement” shall have the meaning assigned to such term in the
Preliminary Statement.

“Original Delayed Draw Term Loans” shall mean “Delayed Draw Term Loans” as
defined in the Original Credit Agreement.

“Original Funded Term Loans” shall mean “Funded Term Loans” as defined in the
Original Credit Agreement.

“Original Term Loans” shall mean the Original Funded Term Loans and the Original
Delayed Draw Term Loans.

“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.



--------------------------------------------------------------------------------

“Other Term A Loans” shall mean Other Term Loans which (a) amortize at a rate
per annum of not less than 5.00% in each period of four consecutive fiscal
quarters commencing on or after the funding of such Other Term Loans and ending
on or prior to the applicable Incremental Term Loan Maturity Date and (b) have a
weighted average life to maturity, when incurred, of five years or less.

“Other Term Loans” shall have the meaning assigned to such term in
Section 2.24(a).

“Pari Passu Debt” shall mean Indebtedness which (a) is issued, incurred,
created, assumed or guaranteed by any Loan Party, (b) is not an obligation of,
or otherwise Guaranteed by, any Subsidiary of Parent that is not a Loan Party,
(c) is not secured by any Lien on any asset of Parent, the Borrower or any
Subsidiary other than any asset constituting Collateral, (d) does not amortize
at a rate per annum in excess of 1.00% during any period of four consecutive
fiscal quarters commencing on or after the date such Pari Passu Debt is incurred
by any Loan Party, (e) is subject to a Pari Passu Intercreditor Agreement and
(f) is issued, incurred, created or assumed (i) to finance, or otherwise in
connection with, a Permitted Acquisition, (ii) in order to extend, renew,
refinance or replace existing Pari Passu Debt, provided that (A) the principal
amount of such Pari Passu Debt is not increased (except by an amount not to
exceed (1) the amount of unpaid accrued interest and premium on the existing
Pari Passu Debt so extended, renewed, refinanced or replaced, plus (2) other
reasonable amounts paid and fees and expenses incurred in connection with such
extension, renewal, refinancing or replacement) and (B) neither the final
maturity nor the weighted average life to maturity of such Pari Passu Debt is
decreased thereby or (iii) in order to obtain Net Cash Proceeds, 100% of which
(if not used in the manner set forth in the foregoing clauses (i) and (ii)) are
used by the Borrower, not later than the fifth Business Day following the
receipt thereof, to prepay outstanding Term Loans in the manner set forth in
Section 2.13(g).

“Pari Passu Debt Obligations” shall have the meaning assigned to such term in
the Guarantee and Collateral Agreement.

“Pari Passu Intercreditor Agreement” shall mean any intercreditor agreement,
collateral trust agreement or similar agreement governing the relative
priorities of the holders of the Obligations, on the one hand, and the holders
of the Pari Passu Debt Obligations, on the other hand, provided that such
agreement (a) contains terms that are not less favorable to the holders of the
Obligations than to the holders of the Pari Passu Debt Obligations, (b) provides
for the Pari Passu Debt Obligations to be secured by Liens on the Collateral
having the same priority as, or junior priority to, the Liens securing the
Obligations and (c) is otherwise on terms reasonably acceptable to the
Administrative Agent.

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.



--------------------------------------------------------------------------------

“Pension Act” shall mean the Pension Protection Act of 2006, as amended from
time to time.

“Permitted Acquisition” shall have the meaning assigned to such term in
Section 6.04(h).

“Permitted Additional Debt” of any Loan Party shall mean any unsecured
Indebtedness of such Loan Party or an unsecured or subordinated Guarantee of or
by such Loan Party, in each case which (a) matures on or after, and requires no
scheduled payments of principal prior to, January 15, 2018 (other than pursuant
to customary offers to purchase upon a change of control, payments required to
prevent any such Indebtedness from being treated as an “applicable high yield
discount obligation” with the meaning of Section 163(i)(1) of the Code, asset
sale or event of loss and customary acceleration rights after an event of
default), (b) contains no financial maintenance covenants and (c) to the extent
the same is subordinated to any Indebtedness, is subordinate or junior in right
of payment to the Obligations, pursuant to a written agreement on terms
customary for similar Indebtedness at the time of issuance.

“Permitted Amendments” shall have the meaning assigned to such term in
Section 2.25(c).

“Permitted Capital Expenditure Amount” shall have the meaning assigned to such
term in Section 6.11.

“Permitted Interest Transfer” shall mean a sale, issuance or other transfer of
securities of a Subsidiary or of assets of any Subsidiary to a new Subsidiary,
if after such sale or other transfer, such Subsidiary shall meet the applicable
requirements of the definition of “Permitted Joint Venture Subsidiary”,
“Non-Significant Subsidiary” or “Permitted Syndication Subsidiary”; provided
that (a) the aggregate fair market value (determined at the time of and after
giving effect to any Permitted Interest Transfer) of all Permitted Interest
Transfers made to, or in connection with the establishment of, a Permitted Joint
Venture shall not exceed $1,000,000,000 and (b) at the time of and after giving
effect to any Permitted Interest Transfer the total book value of the assets,
calculated as of the date of the applicable Permitted Interest Transfer, of all
Subsidiaries (other than Loan Parties) that become Permitted Joint Venture
Subsidiaries or Permitted Syndication Subsidiaries after the Closing Date as a
result of a Permitted Interest Transfer made after the Closing Date shall not
exceed (i) 10% of the total book value of the assets of Parent, the Borrower and
the Subsidiaries on a consolidated basis, calculated as of the date of the
applicable Permitted Interest Transfer, in the case of Permitted Joint Venture
Subsidiaries, and (ii) 10% of the total book value of the assets of Parent, the
Borrower and the Subsidiaries on a consolidated basis, calculated as of the date
of the applicable Permitted Interest Transfer, in the case of Permitted
Syndication Subsidiaries.

“Permitted Investments” shall mean:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;



--------------------------------------------------------------------------------

(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within one year from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, the Administrative Agent or any domestic office of any commercial
bank organized under the laws of the United States of America or any State
thereof that has a combined capital and surplus and undivided profits of not
less than $500,000,000;

(d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria of clause (c) above;

(e) investments in “money market funds” within the meaning of Rule 2a-7 of the
Investment Company Act of 1940, as amended, substantially all of whose assets
are invested in investments of the type described in clauses (a) through
(d) above; and

(f) other short-term investments utilized by Foreign Subsidiaries in accordance
with normal investment practices for cash management in investments of a type
analogous to the foregoing.

“Permitted Joint Venture Subsidiary” shall mean a partially owned Subsidiary
pursuant to which the Borrower or such Subsidiary conducts a Permitted Joint
Venture.

“Permitted Joint Ventures” shall mean acquisitions (by merger, purchase, lease
(including any lease that contains upfront payments or buy out options) or
otherwise), not constituting Permitted Acquisitions, by Parent, the Borrower or
any of the Subsidiaries of interests in any of the assets of, or shares of the
capital stock of or other Equity Interests in, a person or division or line of
business of any person engaged in the same business as the Borrower and the
Subsidiaries or in a related business; provided that (a) no Default or Event of
Default shall have occurred and be continuing, and the Borrower shall have
delivered to the Administrative Agent an officers’ certificate to such effect,
together with all relevant financial information for such corporation or other
entity or acquired assets and (b) except for the Permitted Joint Ventures listed
on Schedule 1.01(e), to the extent the aggregate value of the investments, loans
and advances made by Parent, the Borrower and the Subsidiaries in (including
assets transferred to) any Permitted Joint Venture, in each case, measured as of
the date of each such investment, loan or advance (net of any repayments or
return of capital in respect thereof actually received in cash by Parent, the
Borrower or the Subsidiaries (net of applicable Taxes) after the Closing Date)
(the “Net Investment Amount”), when added to the aggregate Net Investment
Amounts of all Permitted Joint Ventures consummated after the Closing Date,
would exceed $300,000,000, the Leverage Ratio Condition and the Liquidity
Condition would each be satisfied.



--------------------------------------------------------------------------------

“Permitted Real Estate Indebtedness” shall have the meaning assigned to such
term in Section 6.01(f).

“Permitted Receivables Transaction” shall have the meaning assigned to such term
in Section 6.05(b).

“Permitted Syndication Subsidiary” shall mean a partially owned Subsidiary of
the Borrower which, after giving effect to a Permitted Syndication Transaction,
owns, leases or operates the Hospital which is the subject of such Permitted
Syndication Transaction.

“Permitted Syndication Transaction” shall have the meaning assigned to such term
in Section 6.05(b).

“Permitted Syndication Transaction Partner” shall mean one or more persons
(other than Parent, the Borrower or any Subsidiary) that owns a minority
interest in a Permitted Syndication Subsidiary.

“person” shall mean any natural person, corporation, business trust, joint
venture, association, company, limited liability company, partnership,
Governmental Authority or other entity.

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, sponsored, maintained or contributed to by the Borrower
or any ERISA Affiliate.

“Platform” shall have the meaning assigned to such term in Section 9.01.

“Practice Guarantees” shall mean admitting physician practice guarantees
pursuant to which Parent, the Borrower or any of the Subsidiaries guarantees to
pay an admitting physician on the medical staff of a Hospital the difference
between such admitting physician’s monthly net revenue from professional fees
and a minimum monthly guaranteed amount.

“Prime Rate” shall mean the rate of interest per annum determined from time to
time by Credit Suisse AG as its prime rate in effect at its principal office in
New York City and notified to the Borrower.

“Pro Rata Percentage” of any Revolving Credit Lender at any time shall mean the
percentage of the Total Revolving Credit Commitment represented by such Lender’s
Revolving Credit Commitment. In the event the Revolving Credit Commitments shall
have expired or been terminated, the Pro Rata Percentages shall be determined on
the basis of the Revolving Credit Commitments most recently in effect, giving
effect to any subsequent assignments.



--------------------------------------------------------------------------------

“Public Lender” shall have the meaning assigned to such term in Section 9.01.

“Qualified Capital Stock” of any person shall mean any Equity Interest of such
person that is not Disqualified Stock.

“Receivables” shall mean a right to receive payment arising from a sale or lease
of goods or the performance of services by a person pursuant to an arrangement
with another person by which such other person is obligated to pay for goods or
services under terms that permit the purchase of such goods and services on
credit, and all proceeds thereof and rights (contractual or other) and
collateral related thereto, and shall include, in any event, any items of
property that would be classified as accounts receivable on the balance sheet of
the Borrower or any of the Subsidiaries prepared in accordance with GAAP or an
“account”, “chattel paper”, an “instrument”, a “general intangible” or a
“payment intangible” under the Uniform Commercial Code as in effect in the State
of New York and any “supporting obligations” or “proceeds” (as so defined) of
any such items.

“Receivables Transaction” shall mean, with respect to the Borrower and/or any of
the Subsidiaries, any transaction or series of transactions of sales, factoring
or securitizations involving Receivables pursuant to which the Borrower or any
Subsidiary may sell, convey or otherwise transfer to a Securitization Subsidiary
or any other Person, and may grant a corresponding security interest in, any
Receivables (whether now existing or arising in the future) of the Borrower or
any Subsidiary, and any assets related thereto including collateral securing
such Receivables, contracts and all Guarantees or other obligations in respect
of such Receivables, the proceeds of such Receivables and other assets which are
customarily transferred, or in respect of which security interests are
customarily granted, in connection with sales, factoring or securitizations
involving Receivables.

“Receivables Transaction Amount” shall mean (a) in the case of any Receivables
securitization (but excluding any sale or factoring of Receivables), the amount
of obligations outstanding under the legal documents entered into as part of
such Receivables securitization on any date of determination that would be
characterized as principal if such Receivables securitization were structured as
a secured lending transaction rather than as a purchase and (b) in the case of
any sale or factoring of Receivables, the cash purchase price paid by the buyer
in connection with its purchase of Receivables (including any bills of exchange)
less the amount of collections received in respect of such Receivables and paid
to such buyer, excluding any amounts applied to purchase fees or discount or in
the nature of interest, in each case as determined in good faith and in a
consistent and commercially reasonable manner by the Borrower (provided that if
such method of calculation is not applicable to such sale or factoring of
Receivables, the amount of Receivables Transaction Amount associated therewith
shall be determined in a manner mutually acceptable to the Borrower and the
Administrative Agent).

“Received Exercise Proceeds Amount” shall mean, as at any date of determination,
an amount equal to (a) the aggregate net cash proceeds received by the



--------------------------------------------------------------------------------

Borrower in respect of any issuance of Equity Interests to employees or
directors after the Closing Date, including payments in connection with the
exercise of stock options, minus (b) the aggregate amount of all Restricted
Payments made in reliance on Section 6.06(a)(viii) prior to such date.

“Refinancing Incremental Term Loans” shall mean any Incremental Term Loans
incurred pursuant to Section 2.24, all of the proceeds of which are used
concurrently with the incurrence thereof to prepay then-outstanding Term Loans.

“Register” shall have the meaning assigned to such term in Section 9.04(d).

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Related Fund” shall mean, with respect to any Lender that is a fund or
commingled investment vehicle that invests in bank loans, any other fund that
invests in bank loans and is managed or advised by the same investment advisor
as such Lender or by an Affiliate of such investment advisor.

“Related Parties” shall mean, with respect to any specified person, such
person’s Affiliates and the respective directors, trustees, officers, employees,
agents and advisors of such person and such person’s Affiliates.

“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment or within or upon any building, structure, facility or
fixture.

“Repayment Date” shall mean an Extended Term Loan Repayment Date, a Non-Extended
Delayed Draw Term Loan Repayment Date, a Non-Extended Funded Term Loan Repayment
Date or an Incremental Term Loan Repayment Date.

“Replacement Capital Expenditures” shall mean Capital Expenditures on or after
the Closing Date made in connection with (i) the replacement of a Hospital as
required by the agreements pursuant to which such Hospital, or the entity owning
such Hospital, was acquired by the Borrower or any of the Subsidiaries from a
third-party, whether pursuant to such agreement existing as of the Closing Date
or entered into thereafter or (ii) the replacement of the Hospitals (owned,
leased or operated by the Borrower or any of the Subsidiaries or in which the
Borrower or any of the Subsidiaries owns an Equity Interest as of the Closing
Date) in Birmingham, Alabama and Barstow, California.

“Replacement Revolving Credit Facility” shall have the meaning assigned to such
term in Section 2.25(d).



--------------------------------------------------------------------------------

“Required Lenders” shall mean, at any time, Lenders having Loans (excluding
Swingline Loans), L/C Exposure, Swingline Exposure and unused Revolving Credit
Commitments and Term Loan Commitments representing more than 50% of the sum of
all Loans outstanding (excluding Swingline Loans), L/C Exposure, Swingline
Exposure and unused Revolving Credit Commitments and Term Loan Commitments at
such time; provided that the Revolving Loans, L/C Exposure, Swingline Exposure
and unused Revolving Credit Commitments of any Defaulting Lender shall be
disregarded in the determination of the Required Lenders at any time.

“Responsible Officer” of any person shall mean any executive officer, executive
vice president or Financial Officer of such person and any other officer or
similar official thereof responsible for the administration of the obligations
of such person in respect of this Agreement.

“Restricted Indebtedness” shall mean Indebtedness of Parent, the Borrower or any
Subsidiary, the payment, prepayment, repurchase or defeasance of which is
restricted under Section 6.09(b).

“Restricted Payment” shall mean any dividend or other distribution (whether in
cash, securities or other property (other than Qualified Capital Stock of the
person making such dividend or distribution)) with respect to any Equity
Interests in Parent, the Borrower or any Subsidiary, or any payment (whether in
cash, securities or other property (other than Qualified Capital Stock of the
person making such dividend or distribution)), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any Equity Interests in Parent, the
Borrower or any Subsidiary (other than, in each case, capital contributions to,
or the purchase of Equity Interests in, any Subsidiary).

“Revolving Credit Borrowing” shall mean a Borrowing comprised of Revolving
Loans.

“Revolving Credit Commitment” shall mean, with respect to each Lender, the
commitment of such Lender to make Revolving Loans hereunder (and to acquire
participations in Swingline Loans and Letters of Credit as provided for herein)
as set forth on Schedule 2.01, or in the Assignment and Acceptance pursuant to
which such Lender assumed its Revolving Credit Commitment, as applicable, as the
same may be (a) reduced from time to time pursuant to Section 2.09 and
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04.

“Revolving Credit Commitment Fee” shall have the meaning assigned to such term
in Section 2.05(a).

“Revolving Credit Commitment Fee Rate” shall have the meaning assigned to such
term in the definition of the term “Applicable Percentage”.

“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the aggregate principal amount at such time of all outstanding Revolving Loans
of such Lender, plus the aggregate amount at such time of such Lender’s L/C
Exposure, plus the aggregate amount at such time of such Lender’s Swingline
Exposure.



--------------------------------------------------------------------------------

“Revolving Credit Lender” shall mean a Lender with a Revolving Credit Commitment
or an outstanding Revolving Loan.

“Revolving Credit Maturity Date” shall mean July 25, 2013.

“Revolving Loans” shall mean the revolving loans made by the Lenders to the
Borrower pursuant to Section 2.01.

“S&P” shall mean Standard & Poor’s Ratings Service, or any successor thereto.

“SEC” shall mean the U.S. Securities and Exchange Commission or any Governmental
Authority succeeding to any or all of its functions.

“Second Amendment and Restatement Agreement” shall mean the Second Amendment and
Restatement Agreement dated as of the Second Restatement Effective Date among
Parent, the Borrower, the Subsidiary Guarantors party thereto, the Lenders party
thereto and the Administrative Agent.

“Second Restatement Effective Date” shall have the meaning assigned to such term
in the Second Amendment and Restatement Agreement.

“Secured Leverage Ratio” shall mean, on any date, the ratio of (a) Total Secured
Debt to (b) Consolidated EBITDA for the period of four consecutive fiscal
quarters most recently ended on or prior to such date for which financial
statements have been delivered (or were required to be delivered) pursuant to
Section 5.04(a) or (b). In any period of four consecutive fiscal quarters in
which any Permitted Acquisition or Significant Asset Sale occurs, the Secured
Leverage Ratio shall be determined on a pro forma basis in accordance with
Section 1.03.

“Secured Leverage Ratio Condition” shall mean, on any date, after giving pro
forma effect to any Specified Transaction to occur on such date as contemplated
by Section 1.03, that the Secured Leverage Ratio shall not be greater than 3.5
to 1.0.

“Secured Parties” shall have the meaning assigned to such term in the Guarantee
and Collateral Agreement.

“Securitization Subsidiary” shall mean any special purpose Subsidiary that
acquires Receivables generated by the Borrower or any of the Subsidiaries and
that engages in no operations or activities other than those related to a
Permitted Receivables Transaction.

“Security Documents” shall mean the Mortgages, the Guarantee and Collateral
Agreement and each of the security agreements, mortgages and other instruments
and documents executed and delivered pursuant to any of the foregoing or
pursuant to Section 5.12 or 9.20.



--------------------------------------------------------------------------------

“Senior Note Indenture” shall mean the indenture under which the Senior Notes
are issued, as the same may be amended, restated, substituted, replaced,
refinanced, supplemented or otherwise modified from time to time in accordance
with Section 6.01(h).

“Senior Notes” shall mean the Borrower’s 8.875% Senior Notes due 2015, in an
initial aggregate principal amount of $3,021,331,000, as the same may be
amended, restated, substituted, replaced, refinanced, supplemented or otherwise
modified from time to time pursuant to Section 6.01(h).

“Shared Collateral Agent” shall have the meaning assigned to such term in
Section 9.20.

“Significant Asset Sale” shall mean the sale, transfer, lease or other
disposition by Parent, the Borrower or any Subsidiary to any person other than
the Borrower or a Subsidiary Guarantor of all or substantially all of the assets
of, or a majority of the Equity Interests in, a person, or a division or line of
business or other business unit of a person.

“SPC” shall have the meaning assigned to such term in Section 9.04(i).

“Specified Representations” shall mean the representations and warranties made
in Sections 3.01, 3.02(a) and (b)(i)(A) and (B) (with respect to the Loan
Documents), 3.03, 3.11, 3.12, 3.19, 3.22 and 3.23.

“Specified Transaction” shall mean (a) the consummation of a Permitted
Acquisition, (b) the investment in a Permitted Joint Venture or an Unrestricted
Subsidiary or (c) the incurrence or assumption of Indebtedness pursuant to
Section 6.01(m) or (v) and the use of proceeds thereof.

“Spinout Subsidiary” shall mean an Unrestricted Subsidiary that is formed for
the purpose of acquiring property of Parent, the Borrower or any Subsidiary in
connection with a Spinout Transaction.

“Spinout Transaction” shall mean the contribution or other transfer by Parent,
the Borrower or any Subsidiary of property (including Equity Interests) owned by
it to any Spinout Subsidiary and the subsequent distribution of the Equity
Interests of such Spinout Subsidiary to the equity holders of Parent; provided
that (i) the Consolidated EBITDA attributable to all such property (including
Equity Interests) so contributed or transferred (determined for each such
contribution or transfer at the time thereof and for the period of four
consecutive fiscal quarters most recently ended on or prior to the date of the
relevant contribution or transfer for which financial statements have been
delivered (or were required to be delivered) pursuant to Section 5.04(a) or (b))
shall not exceed, in the aggregate for all such contributions or transfers, more
than 10.0% of Consolidated EBITDA of Parent, the Borrower and the Subsidiaries
for the period of four consecutive fiscal quarters most recently ended on or
prior to the most recent date of contribution or transfer for which financial
statements have been delivered (or were required to be delivered) pursuant to
Section 5.04(a) or (b) and (ii) after giving effect to such contribution or
other transfer and the subsequent distribution of the Equity Interests of



--------------------------------------------------------------------------------

such Spinout Subsidiary to the equity holders of Parent and the repayment of any
Indebtedness in connection therewith, the Secured Leverage Ratio calculated on a
pro forma basis shall not be greater than the lesser of (x) 3.50 to 1.00 and
(y) the Secured Leverage Ratio immediately prior to giving effect to such
Spinout Transaction.

“Statutory Reserves” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board and any other banking authority, domestic or foreign,
to which the Administrative Agent or any Lender (including any branch, Affiliate
or other fronting office making or holding a Loan) is subject for Eurocurrency
Liabilities (as defined in Regulation D of the Board). Eurodollar Loans shall be
deemed to constitute Eurocurrency Liabilities (as defined in Regulation D of the
Board) and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D. Statutory Reserves shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

“subsidiary” shall mean, as to any person, a corporation, partnership or other
entity of which Equity Interests having ordinary voting power (other than Equity
Interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership or other entity are at the time owned, directly or
indirectly, or the management of which is otherwise Controlled, directly or
indirectly, or both, by such person.

“Subsidiary” shall mean any subsidiary of the Borrower; provided, however, that
Unrestricted Subsidiaries shall be deemed not to be Subsidiaries for any purpose
of this Agreement or the other Loan Documents.

“Subsidiary Guarantor” shall mean each Subsidiary listed on Schedule 1.01(b),
and each other Subsidiary that is or becomes a party to the Guarantee and
Collateral Agreement pursuant to Section 5.12 (it being understood and agreed
that no (i) Foreign Subsidiary, (ii) Non-Significant Subsidiary, (iii) Permitted
Syndication Subsidiary, (iv) Securitization Subsidiary, (v) Captive Insurance
Subsidiary, (vi) Permitted Joint Venture Subsidiary or (vii) Subsidiary listed
on Schedule 1.01(f), shall, in any case, be required to enter into the Guarantee
and Collateral Agreement pursuant to Section 5.12).

“Swingline Commitment” shall mean the commitment of the Swingline Lender to make
loans pursuant to Section 2.22, as the same may be reduced from time to time
pursuant to Section 2.09.

“Swingline Exposure” shall mean at any time the aggregate principal amount at
such time of all outstanding Swingline Loans. The Swingline Exposure of any
Revolving Credit Lender at any time shall equal its Pro Rata Percentage of the
aggregate Swingline Exposure at such time.



--------------------------------------------------------------------------------

“Swingline Lender” shall mean Credit Suisse AG, acting through any of its
Affiliates or branches, in its capacity as lender of Swingline Loans hereunder.

“Swingline Loan” shall mean any loan made by the Swingline Lender pursuant to
Section 2.22.

“Syndication Proceeds” shall have the meaning assigned to such term in
Section 6.05(b).

“Syndication Transaction” shall mean a transaction (or series of transactions)
whereby the Borrower or a Subsidiary sells part, but not all, of its interest in
a Subsidiary that owns, leases or operates a Hospital to one or more third
parties or of its interest in a Hospital to a partially owned Subsidiary.

“Synthetic Lease” shall mean, as to any person, any lease (including leases that
may be terminated by the lessee at any time) of any property (whether real,
personal or mixed) (a) that is accounted for as an operating lease under GAAP
and (b) in respect of which the lessee retains or obtains ownership of the
property so leased for U.S. federal income tax purposes, other than any such
lease under which such person is the lessor.

“Synthetic Lease Obligations” shall mean, as to any person, an amount equal to
the capitalized amount of the remaining lease payments under any Synthetic Lease
that would appear on a balance sheet of such person in accordance with GAAP if
such obligations were accounted for as Capital Lease Obligations.

“Synthetic Purchase Agreement” shall mean any swap, derivative or other
agreement or combination of agreements pursuant to which Parent, the Borrower or
any Subsidiary is or may become obligated to make (a) any payment in connection
with a purchase by any third party from a person other than Parent, the Borrower
or any Subsidiary of any Equity Interest or Restricted Indebtedness or (b) any
payment (other than on account of a permitted purchase by it of any Equity
Interest or Restricted Indebtedness) the amount of which is determined by
reference to the price or value at any time of any Equity Interest or Restricted
Indebtedness; provided that no phantom stock or similar plan providing for
payments only to current or former directors, officers or employees of Parent,
the Borrower or the Subsidiaries (or to their heirs and estates) shall be deemed
to be a Synthetic Purchase Agreement.

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Term Borrowing” shall mean a Borrowing comprised of Extended Term Loans,
Non-Extended Delayed Draw Term Loans, Non-Extended Funded Term Loans or
Incremental Term Loans.

“Term Lender” shall mean a Lender with a Term Loan Commitment or an outstanding
Term Loan.



--------------------------------------------------------------------------------

“Term Loan Commitments” shall have the meaning assigned to such term in the
Original Credit Agreement. Unless the context shall otherwise require, the term
“Term Loan Commitments” shall include the Incremental Term Loan Commitments.

“Term Loans” shall mean the Extended Term Loans and the Non-Extended Term Loans.
Unless the context shall otherwise require, the term “Term Loans” shall include
any Incremental Term Loans.

“Total Debt” shall mean, at any time, (a) the total Indebtedness of Parent, the
Borrower and the Subsidiaries at such time (excluding (i) Indebtedness of the
type described in clause (h) of the definition of such term or under performance
or surety bonds, in each case except to the extent of any unreimbursed drawings
thereunder and (ii) to the extent not reflected on the consolidated balance
sheet of Parent, the Borrower and the Subsidiaries, Indebtedness of the type
described in clause (i) and (j) of the definition of such term) minus (b) the
aggregate amount of unrestricted cash and cash equivalents that is included on
the consolidated balance sheet of Parent, the Borrower and the Subsidiaries at
such time.

“Total Revolving Credit Commitment” shall mean, at any time, the aggregate
amount of the Revolving Credit Commitments, as in effect at such time. As of the
Second Restatement Effective Date, the Total Revolving Credit Commitment is
$750,000,000.

“Total Secured Debt” shall mean, at any time the total Indebtedness of Parent,
the Borrower and the Subsidiaries at such time (excluding (i) Indebtedness of
the type described in clause (h) of the definition of such term or under
performance or surety bonds, in each case except to the extent of any
unreimbursed drawings thereunder and (ii) to the extent not reflected on the
consolidated balance sheet of Parent, the Borrower and the Subsidiaries,
Indebtedness of the type described in clause (i) and (j) of the definition of
such term) that is secured by Liens on any property or asset of Parent, the
Borrower and the Subsidiaries at such time.

“Transactions” shall have the meaning assigned to such term in the Original
Credit Agreement.

“Triad” shall mean Triad Healthcare Corporation (f/k/a Triad Hospitals, Inc.), a
Delaware corporation and a wholly owned Subsidiary of the Borrower.

“Type”, when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, the term “Rate” shall mean the
Adjusted LIBO Rate and the Alternate Base Rate.

“Unrestricted Subsidiary” shall mean any Subsidiary organized or acquired
directly or indirectly by Parent after the Closing Date that Parent designates
as an “Unrestricted Subsidiary” by written notice to the Administrative Agent.
No Unrestricted Subsidiary may own any Equity Interests of a Subsidiary;
provided that, so long as no Default or Event of Default shall have occurred and
be continuing or would result



--------------------------------------------------------------------------------

therefrom, Parent may redesignate any Unrestricted Subsidiary as a “Subsidiary”
by written notice to the Administrative Agent and by complying with the
applicable provisions of Section 5.12.

“USA PATRIOT Act” shall mean The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

“Voluntary Prepayment” shall mean a prepayment of principal of Term Loans
pursuant to Section 2.12 in any year to the extent that such prepayment reduces
the scheduled installments of principal due in respect of Term Loans in any
subsequent year.

“wholly owned Subsidiary” of any person shall mean a subsidiary of such person
of which securities (except for directors’ qualifying shares) or other ownership
interests representing 100% of the Equity Interests are, at the time any
determination is being made, owned, Controlled or held by such person or one or
more wholly owned Subsidiaries of such person or by such person and one or more
wholly owned Subsidiaries of such person.

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” shall mean any Loan Party or the Administrative Agent.

SECTION 1.02. Terms Generally. The definitions in Section 1.01 shall apply
equally to both the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”; and
the words “asset” and “property” shall be construed as having the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights. All
references herein to Articles, Sections, Exhibits and Schedules shall be deemed
references to Articles and Sections of, and Exhibits and Schedules to, this
Agreement unless the context shall otherwise require. Except as otherwise
expressly provided herein, (a) any reference in this Agreement to any Loan
Document shall mean such document as amended, restated, supplemented or
otherwise modified from time to time and (b) all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time; provided, however, that if the Borrower notifies the
Administrative Agent that the Borrower wishes to amend any covenant in
Article VI or any related definition to eliminate the effect of any change in
GAAP occurring after the date of this Agreement on the operation of such
covenant (or if the Administrative Agent notifies the Borrower that the Required
Lenders wish to amend Article VI or any related definition for such purpose),
then the Borrower’s compliance with such covenant shall be determined on the
basis of GAAP in effect immediately before the relevant change in GAAP became
effective, until either such notice is withdrawn or such covenant is amended in
a manner satisfactory to the Borrower and the Required Lenders.



--------------------------------------------------------------------------------

SECTION 1.03. Pro Forma Calculations. With respect to any period of four
consecutive fiscal quarters during which any Permitted Acquisition, Significant
Asset Sale or Spinout Transaction occurs, each of the Leverage Ratio and the
Secured Leverage Ratio shall, for all purposes set forth herein, be calculated
with respect to such period on a pro forma basis after giving effect to such
Permitted Acquisition, Significant Asset Sale or Spinout Transaction (and any
related repayment of Indebtedness) (including, without duplication, (a) all pro
forma adjustments permitted or required by Article 11 of Regulation S-X under
the Securities Act of 1933, as amended, and (b) pro forma adjustments for cost
savings (net of continuing associated expenses) to the extent such cost savings
are factually supportable, are expected to have a continuing impact and have
been realized or are reasonably expected to be realized within 12 months
following any such Permitted Acquisition; provided that at the election of
Parent, such pro forma adjustment shall not be required to be determined for any
Permitted Acquisition if the aggregate consideration paid in connection with
such acquisition is less than $100,000,000; provided further that all such
adjustments shall be set forth in a reasonably detailed certificate of a
Financial Officer of Parent), using, for purposes of making such calculations,
the historical financial statements of Parent, the Borrower and the Subsidiaries
which shall be reformulated as if such Permitted Acquisition, Significant Asset
Sale or Spinout Transaction (and related repayment of Indebtedness), and any
other Permitted Acquisitions, Significant Asset Sales and Spinout Transactions
(and related repayment of Indebtedness) that have been consummated during the
period, had been consummated on the first day of such period. In addition,
solely for purposes of determining whether a Specified Transaction is permitted
hereunder (including whether such Specified Transaction would result in a
Default or Event of Default and whether the Leverage Ratio Condition or the
Secured Leverage Ratio Condition would be met), the Leverage Ratio and the
Secured Leverage Ratio shall be calculated on a pro forma basis as provided in
the preceding sentence.

SECTION 1.04. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).

ARTICLE II

The Credits

SECTION 2.01. Commitments. (a) The Borrower and the Term Lenders acknowledge the
making of the Original Term Loans under the Original Credit Agreement and the
conversion or redesignation of the Original Term Loans on the First Restatement
Effective Date pursuant to the First Amendment and Restatement Agreement, and
agree that, on and after the Second Restatement Effective Date (i) the



--------------------------------------------------------------------------------

Non-Extended Term Loans (as defined in the Existing Credit Agreement) converted
pursuant to the Second Amendment and Restatement Agreement shall be outstanding
as Extended Term Loans, (ii) all Non-Extended Term Loans (as defined in the
Existing Credit Agreement) not so converted shall continue to be outstanding as
such and (iii) all Extended Term Loans (as defined in the Existing Credit
Agreement) outstanding immediately prior to the Second Restatement Effective
Date shall remain outstanding as Extended Term Loans, in each case under this
Agreement and the other Loan Documents. Subject to the terms and conditions and
relying upon the representations and warranties herein set forth, each Revolving
Credit Lender agrees, severally and not jointly, to make Revolving Loans to the
Borrower, at any time and from time to time after the Closing Date, and until
the earlier of the Revolving Credit Maturity Date and the termination of the
Revolving Credit Commitment of such Lender in accordance with the terms hereof,
in an aggregate principal amount at any time outstanding that will not result
in such Lender’s Revolving Credit Exposure exceeding such Lender’s Revolving
Credit Commitment. Within the limits set forth in the preceding sentence and
subject to the terms, conditions and limitations set forth herein, the Borrower
may borrow, pay or prepay and reborrow Revolving Loans. Amounts paid or prepaid
in respect of Term Loans may not be reborrowed.

(b) Subject to the terms and conditions and relying upon the representations and
warranties set forth herein and in the applicable Incremental Term Loan
Assumption Agreement, each Lender having an Incremental Term Loan Commitment
agrees, severally and not jointly, to make Incremental Term Loans to the
Borrower, in an aggregate principal amount not to exceed its Incremental Term
Loan Commitment. Amounts paid or prepaid in respect of Incremental Term Loans
may not be reborrowed.

SECTION 2.02. Loans. (a) Each Loan (other than Swingline Loans) shall be made as
part of a Borrowing consisting of Loans made by the Lenders ratably in
accordance with their applicable Commitments; provided, however, that the
failure of any Lender to make any Loan shall not in itself relieve any other
Lender of its obligation to lend hereunder (it being understood, however, that
no Lender shall be responsible for the failure of any other Lender to make any
Loan required to be made by such other Lender). Except for Loans deemed made
pursuant to Section 2.02(f), the Loans comprising any Borrowing shall be in an
aggregate principal amount that is (i) an integral multiple of $1,000,000 and
not less than $3,000,000 (except, with respect to any Incremental Term
Borrowing, to the extent otherwise provided in the related Incremental Term Loan
Assumption Agreement) or (ii) equal to the remaining available balance of the
applicable Commitments.

(b) Subject to Sections 2.02(f), 2.08 and 2.15, each Borrowing shall be
comprised entirely of ABR Loans or Eurodollar Loans as the Borrower may request
pursuant to Section 2.03. Each Lender may at its option make any Eurodollar Loan
by causing any domestic or foreign branch or Affiliate of such Lender to make
such Loan; provided that any exercise of such option shall not affect the
obligation of the Borrower to repay such Loan in accordance with the terms of
this Agreement. Borrowings of more than one Type may be outstanding at the same
time; provided, however, that the Borrower shall not be entitled to request any
Borrowing that, if made, would result in more than fifteen



--------------------------------------------------------------------------------

Eurodollar Borrowings outstanding hereunder at any time. For purposes of the
foregoing, Borrowings having different Interest Periods, regardless of whether
they commence on the same date, shall be considered separate Borrowings.

(c) Except with respect to Loans made pursuant to Section 2.02(f), each Lender
shall make each Loan to be made by it hereunder on the proposed date thereof by
wire transfer of immediately available funds to such account in New York City as
the Administrative Agent may designate not later than 1:00 p.m., New York City
time, and the Administrative Agent shall promptly credit the amounts so received
to an account designated by the Borrower in the applicable Borrowing Request or,
if a Borrowing shall not occur on such date because any condition precedent
herein specified shall not have been met, return the amounts so received to the
respective Lenders.

(d) Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
paragraph (c) above and the Administrative Agent may, in reliance upon such
assumption, make available to the Borrower on such date a corresponding amount.
If the Administrative Agent shall have so made funds available then, to the
extent that such Lender shall not have made such portion available to the
Administrative Agent, such Lender agrees to repay to the Administrative Agent
forthwith on demand such corresponding amount together with interest thereon,
for each day from the date such amount is made available to the Borrower to but
excluding the date such amount is repaid to the Administrative Agent at a rate
determined by the Administrative Agent to represent its cost of overnight or
short-term funds (which determination shall be conclusive absent manifest
error). If such Lender shall not repay to the Administrative Agent such
corresponding amount within three Business Days after demand by the
Administrative Agent, then the Administrative Agent shall be entitled to recover
such amount with interest thereon at the rate per annum equal to the interest
rate applicable at the time to the Loans comprising such Borrowing, on demand,
from the Borrower. If such Lender shall repay to the Administrative Agent such
corresponding amount, such amount shall constitute such Lender’s Loan as part of
such Borrowing for purposes of this Agreement.

(e) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request any Revolving Credit Borrowing if the Interest Period
requested with respect thereto would end after the Revolving Credit Maturity
Date.

(f) If the Issuing Bank shall not have received from the Borrower the payment
required to be made by Section 2.23(e) within the time specified in such
Section, the Issuing Bank will promptly notify the Administrative Agent of the
L/C Disbursement and the Administrative Agent will promptly notify each
Revolving Credit Lender of such L/C Disbursement and its Pro Rata Percentage
thereof. Each Revolving Credit Lender shall pay by wire transfer of immediately
available funds to the Administrative Agent not later than 2:00 p.m., New York
City time, on such date (or, if such Revolving Credit Lender shall have received
such notice later than 12:00 (noon), New York City time, on any day,



--------------------------------------------------------------------------------

not later than 10:00 a.m., New York City time, on the immediately following
Business Day), an amount equal to such Lender’s Pro Rata Percentage of such L/C
Disbursement (it being understood that (i) if the conditions precedent to
borrowing set forth in Sections 4.01(b) and (c) have been satisfied, such amount
shall be deemed to constitute an ABR Revolving Loan of such Lender and, to the
extent of such payment, the obligations of the Borrower in respect of such L/C
Disbursement shall be discharged and replaced with the resulting ABR Revolving
Credit Borrowing, and (ii) if such conditions precedent to borrowing have not
been satisfied, then any such amount paid by any Revolving Credit Lender shall
not constitute a Loan and shall not relieve the Borrower from its obligation to
reimburse such L/C Disbursement), and the Administrative Agent will promptly pay
to the Issuing Bank amounts so received by it from the Revolving Credit Lenders.
The Administrative Agent will promptly pay to the Issuing Bank any amounts
received by it from the Borrower pursuant to Section 2.23(e) prior to the time
that any Revolving Credit Lender makes any payment pursuant to this paragraph
(f); any such amounts received by the Administrative Agent thereafter will be
promptly remitted by the Administrative Agent to the Revolving Credit Lenders
that shall have made such payments and to the Issuing Bank, as their interests
may appear. If any Revolving Credit Lender shall not have made its Pro Rata
Percentage of such L/C Disbursement available to the Administrative Agent as
provided above, such Lender and the Borrower severally agree to pay interest on
such amount, for each day from and including the date such amount is required to
be paid in accordance with this paragraph to but excluding the date such amount
is paid, to the Administrative Agent for the account of the Issuing Bank at
(i) in the case of the Borrower, a rate per annum equal to the interest rate
applicable to Revolving Loans pursuant to Section 2.06(a), and (ii) in the case
of such Lender, for the first such day, the Federal Funds Effective Rate, and
for each day thereafter, the Alternate Base Rate.

SECTION 2.03. Borrowing Procedure. In order to request a Borrowing (other than a
Swingline Loan or a deemed Borrowing pursuant to Section 2.02(f), as to which
this Section 2.03 shall not apply), the Borrower shall notify the Administrative
Agent of such request by telephone (a) in the case of a Eurodollar Borrowing,
not later than 12:00 (noon), New York City time, three Business Days before a
proposed Borrowing, and (b) in the case of an ABR Borrowing, not later than
12:00 (noon), New York City time, one Business Day before a proposed Borrowing.
Each such telephonic Borrowing Request shall be irrevocable, and shall be
confirmed promptly by hand delivery or fax to the Administrative Agent of a
written Borrowing Request and shall specify the following information:
(i) whether the Borrowing then being requested is to be an Extended Term Loan
Borrowing, a Non-Extended Delayed Draw Term Loan Borrowing, a Non-Extended
Funded Term Loan Borrowing, an Incremental Term Borrowing or a Revolving Credit
Borrowing, and whether such Borrowing is to be a Eurodollar Borrowing or an ABR
Borrowing; (ii) the date of such Borrowing (which shall be a Business Day);
(iii) the number and location of the account to which funds are to be disbursed;
(iv) the amount of such Borrowing; and (v) if such Borrowing is to be a
Eurodollar Borrowing, the Interest Period with respect thereto; provided,
however, that, notwithstanding any contrary specification in any Borrowing
Request, each requested Borrowing shall comply with the requirements set forth
in Section 2.02. If no election as to the Type of Borrowing is specified in any
such notice, then the requested Borrowing shall be an ABR



--------------------------------------------------------------------------------

Borrowing. If no Interest Period with respect to any Eurodollar Borrowing is
specified in any such notice, then, (i) in the case of any Eurodollar Borrowing
that is comprised of Extended Term Loans, the Borrower shall be deemed to have
selected an Interest Period of three months’ duration and (ii) in the case of
any other Eurodollar Borrowing, the Borrower shall be deemed to have selected an
Interest Period of one month’s duration. The Administrative Agent shall promptly
advise the applicable Lenders of any notice given pursuant to this Section 2.03
(and the contents thereof), and of each Lender’s portion of the requested
Borrowing.

SECTION 2.04. Evidence of Debt; Repayment of Loans. (a) The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender (i) the principal amount of each Term Loan of such Lender as
provided in Section 2.11 and (ii) the then unpaid principal amount of each
Revolving Loan of such Lender on the Revolving Credit Maturity Date. The
Borrower hereby promises to pay to the Swingline Lender the then unpaid
principal amount of each Swingline Loan on the earlier of the Revolving Credit
Maturity Date and the 15th day after such Swingline Loan is made.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time under
this Agreement.

(c) The Administrative Agent shall maintain accounts in which it will record
(i) the amount of each Loan made hereunder, the Class and Type thereof and, if
applicable, the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder from the Borrower or any Guarantor and each
Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraphs (b)
and (c) above shall be prima facie evidence of the existence and amounts of the
obligations therein recorded; provided, however, that the failure of any Lender
or the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligations of the Borrower to repay the Loans in
accordance with their terms.

(e) Any Lender may request that Loans made by it hereunder be evidenced by a
promissory note. In such event, the Borrower shall execute and deliver to such
Lender a promissory note payable to such Lender and its registered assigns and
in a form and substance reasonably acceptable to the Administrative Agent and
the Borrower. Notwithstanding any other provision of this Agreement, in the
event any Lender shall request and receive such a promissory note, the interests
represented by such note shall at all times (including after any assignment of
all or part of such interests pursuant to Section 9.04) be represented by one or
more promissory notes payable to the payee named therein or its registered
assigns.



--------------------------------------------------------------------------------

SECTION 2.05. Fees. (a) The Borrower agrees to pay to each Revolving Credit
Lender, through the Administrative Agent, on the last Business Day of March,
June, September and December in each year and on each date on which any
Revolving Credit Commitment of such Lender shall expire or be terminated as
provided herein, a commitment fee (a “Revolving Credit Commitment Fee”) equal to
the Revolving Credit Commitment Fee Rate per annum on the daily unused amount of
the Revolving Credit Commitment of such Lender during the preceding quarter (or
other period ending with the Revolving Credit Maturity Date or the date on which
the Revolving Credit Commitments of such Lender shall expire or be terminated).
All Commitment Fees shall be computed on the basis of the actual number of days
elapsed in a year of 360 days. For purposes of calculating Revolving Credit
Commitment Fees, no portion of the Revolving Credit Commitments shall be deemed
utilized as a result of outstanding Swingline Loans.

(b) The Borrower agrees to pay to the Administrative Agent, for its own account,
the administrative fees set forth in the Fee Letter at the times and in the
amounts specified therein (the “Administrative Agent Fees”).

(c) The Borrower agrees to pay (i) to each Revolving Credit Lender, through the
Administrative Agent, on the last Business Day of March, June, September and
December of each year and on the date on which the Revolving Credit Commitment
of such Lender shall be terminated as provided herein, a fee (an “L/C
Participation Fee”) calculated on such Lender’s Pro Rata Percentage of the daily
aggregate L/C Exposure (excluding the portion thereof attributable to
unreimbursed L/C Disbursements) during the preceding quarter (or shorter period
ending with the Revolving Credit Maturity Date or the date on which all Letters
of Credit have been canceled or have expired and the Revolving Credit
Commitments of all Lenders shall have been terminated) at a rate per annum equal
to the Applicable Percentage from time to time used to determine the interest
rate on Revolving Credit Borrowings comprised of Eurodollar Loans pursuant to
Section 2.06, and (ii) to the Issuing Bank with respect to each Letter of Credit
the standard fronting, issuance and drawing fees specified from time to time by
the Issuing Bank (the “Issuing Bank Fees”); provided that each such fronting fee
charged from time to time shall not exceed 0.25% per annum of the aggregate
undrawn face amount of the then outstanding Letters of Credit. All L/C
Participation Fees and Issuing Bank Fees shall be computed on the basis of the
actual number of days elapsed in a year of 360 days.

(d) All Fees shall be paid on the dates due, in immediately available funds, to
the Administrative Agent for distribution, if and as appropriate, among the
Lenders, except that the Issuing Bank Fees shall be paid directly to the Issuing
Bank. Once paid, none of the Fees shall be refundable under any circumstances.

SECTION 2.06. Interest on Loans. (a) Subject to the provisions of Section 2.07,
the Loans comprising each ABR Borrowing, including each Swingline Loan, shall
bear interest (computed on the basis of the actual number of days elapsed over a
year of 365 or 366 days, as the case may be, when the Alternate Base Rate is
determined by reference to the Prime Rate and over a year of 360 days at all
other times and calculated from and including the date of such Borrowing to but
excluding the date of repayment thereof) at a rate per annum equal to the
Alternate Base Rate plus the Applicable Percentage in effect from time to time.



--------------------------------------------------------------------------------

(b) Subject to the provisions of Section 2.07, the Loans comprising each
Eurodollar Borrowing shall bear interest (computed on the basis of the actual
number of days elapsed over a year of 360 days) at a rate per annum equal to the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Percentage in effect from time to time.

(c) Interest on each Loan shall be payable on the Interest Payment Dates
applicable to such Loan except as otherwise provided in this Agreement. The
applicable Alternate Base Rate or Adjusted LIBO Rate for each Interest Period or
day within an Interest Period, as the case may be, shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

SECTION 2.07. Default Interest. If the Borrower shall default in the payment of
any principal of or interest on any Loan or any other amount due hereunder, by
acceleration or otherwise, or under any other Loan Document, then, until such
defaulted amount shall have been paid in full, to the extent permitted by law,
such defaulted amount shall bear interest (after as well as before judgment),
payable on demand, (a) in the case of principal, at the rate otherwise
applicable to such Loan pursuant to Section 2.06 plus 2.00% per annum and (b) in
all other cases, at a rate per annum (computed on the basis of the actual number
of days elapsed over a year of 365 or 366 days, as the case may be, when
determined by reference to the Prime Rate and over a year of 360 days at all
other times) equal to the rate that would be applicable to an ABR Loan of the
applicable Class plus 2.00% per annum.

SECTION 2.08. Alternate Rate of Interest. In the event, and on each occasion,
that on the day two Business Days prior to the commencement of any Interest
Period for a Eurodollar Borrowing the Administrative Agent shall have determined
that dollar deposits in the principal amounts of the Loans comprising such
Borrowing are not generally available in the London interbank market, or that
the rates at which such dollar deposits are being offered will not adequately
and fairly reflect the cost to any Lender of making or maintaining its
Eurodollar Loan during such Interest Period, or that reasonable means do not
exist for ascertaining the Adjusted LIBO Rate, the Administrative Agent shall,
as soon as practicable thereafter, give written or fax notice of such
determination to the Borrower and the Lenders. In the event of any such
determination, until the Administrative Agent shall have advised the Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, any request by the Borrower for a Eurodollar Borrowing pursuant to
Section 2.03 or 2.10 shall be deemed to be a request for an ABR Borrowing. Each
determination by the Administrative Agent under this Section 2.08 shall be
conclusive absent manifest error.

SECTION 2.09. Termination and Reduction of Commitments. (a) The Incremental Term
Loan Commitments shall terminate as provided in the related Incremental Term
Loan Assumption Agreement. The Revolving Credit Commitments and the Swingline
Commitment shall automatically terminate on the Revolving Credit



--------------------------------------------------------------------------------

Maturity Date. The L/C Commitment shall automatically terminate on the earlier
to occur of (i) the termination of the Revolving Credit Commitments and (ii) the
date 10 Business Days prior to the Revolving Credit Maturity Date.

(b) Upon at least three Business Days’ prior written or fax notice to the
Administrative Agent, the Borrower may at any time in whole permanently
terminate, or from time to time in part permanently reduce, the Revolving Credit
Commitments or the Swingline Commitment; provided, however, that (i) each
partial reduction of the Revolving Credit Commitments shall be in an integral
multiple of $1,000,000 and in a minimum amount of $3,000,000, (ii) each partial
reduction of the Swingline Commitment shall be in an integral multiple of
$250,000 and in a minimum amount of $1,000,000 and (iii) the Total Revolving
Credit Commitment shall not be reduced to an amount that is less than the
Aggregate Revolving Credit Exposure at the time. Each notice delivered by the
Borrower pursuant to this Section 2.09 shall be irrevocable; provided that a
notice of termination of the Revolving Credit Commitments or the Swingline
Commitment delivered by the Borrower may state that such notice is conditioned
upon the effectiveness of other credit facilities, indentures or similar
agreements or any other event, in which case such notice may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied.

(c) Each reduction in the Revolving Credit Commitments hereunder shall be made
ratably among the Lenders in accordance with their respective applicable
Commitments. The Borrower shall pay to the Administrative Agent for the account
of the applicable Lenders, on the date of each termination or reduction, the
Commitment Fees on the amount of the Commitments so terminated or reduced
accrued to but excluding the date of such termination or reduction.

SECTION 2.10. Conversion and Continuation of Borrowings. The Borrower shall have
the right at any time upon prior irrevocable notice to the Administrative Agent
(a) not later than 12:00 (noon), New York City time, one Business Day prior to
conversion, to convert any Eurodollar Borrowing into an ABR Borrowing, (b) not
later than 12:00 (noon), New York City time, three Business Days prior to
conversion or continuation, to convert any ABR Borrowing into a Eurodollar
Borrowing or to continue any Eurodollar Borrowing as a Eurodollar Borrowing for
an additional Interest Period, and (c) not later than 12:00 (noon), New York
City time, three Business Days prior to conversion, to convert the Interest
Period with respect to any Eurodollar Borrowing to another permissible Interest
Period, subject in each case to the following:

(i) each conversion or continuation shall be made pro rata among the Lenders in
accordance with the respective principal amounts of the Loans comprising the
converted or continued Borrowing;

(ii) if less than all the outstanding principal amount of any Borrowing shall be
converted or continued, then each resulting Borrowing shall satisfy the
limitations specified in Sections 2.02(a) and 2.02(b) regarding the principal
amount and maximum number of Borrowings of the relevant Type;



--------------------------------------------------------------------------------

(iii) each conversion shall be effected by each Lender and the Administrative
Agent by recording for the account of such Lender the new Loan of such Lender
resulting from such conversion and reducing the Loan (or portion thereof) of
such Lender being converted by an equivalent principal amount; accrued interest
on any Eurodollar Loan (or portion thereof) being converted shall be paid by the
Borrower at the time of conversion;

(iv) if any Eurodollar Borrowing is converted at a time other than the end of
the Interest Period applicable thereto, the Borrower shall pay, upon demand, any
amounts due to the Lenders pursuant to Section 2.16;

(v) (i) any portion of a Borrowing comprised of Extended Term Loans maturing or
required to be repaid in less than three months may not be converted into or
continued as a Eurodollar Borrowing and (ii) any portion of a Borrowing of any
other Loans maturing or required to be repaid in less than one month may not be
converted into or continued as a Eurodollar Borrowing;

(vi) any portion of a Eurodollar Borrowing that cannot be converted into or
continued as a Eurodollar Borrowing by reason of the immediately preceding
clause shall be automatically converted at the end of the Interest Period in
effect for such Borrowing into an ABR Borrowing;

(vii) no Interest Period may be selected for any Eurodollar Term Borrowing that
would end later than a Repayment Date occurring on or after the first day of
such Interest Period if, after giving effect to such selection, the aggregate
outstanding amount of (A) the Eurodollar Term Borrowings comprised of Extended
Term Loans, Non-Extended Delayed Draw Term Loans, Non-Extended Funded Term Loans
or Other Term Loans, as applicable, with Interest Periods ending on or prior to
such Repayment Date and (B) the ABR Term Borrowings comprised of Extended Term
Loans, Non-Extended Delayed Draw Term Loans, Non-Extended Funded Term Loans or
Other Term Loans, as applicable, would not be at least equal to the principal
amount of Term Borrowings to be paid on such Repayment Date; and

(viii) upon notice to the Borrower from the Administrative Agent given at the
request of the Required Lenders, after the occurrence and during the continuance
of a Default or Event of Default, no outstanding Loan may be converted into, or
continued as, a Eurodollar Loan.

Each notice pursuant to this Section 2.10 shall be irrevocable and shall refer
to this Agreement and specify (i) the identity and amount of the Borrowing that
the Borrower requests be converted or continued, (ii) whether such Borrowing is
to be converted to or continued as a Eurodollar Borrowing or an ABR Borrowing,
(iii) if such notice requests a conversion, the date of such conversion (which
shall be a Business Day) and (iv) if such Borrowing is to be converted to or
continued as a Eurodollar Borrowing, the Interest Period with respect thereto.
If no Interest Period is specified in any such notice with respect to any
conversion to or continuation as a Eurodollar Borrowing, then,



--------------------------------------------------------------------------------

(i) in the case of any Eurodollar Borrowing that is comprised of Extended Term
Loans, the Borrower shall be deemed to have selected an Interest Period of three
months’ duration and (ii) in the case of any other Eurodollar Borrowing, the
Borrower shall be deemed to have selected an Interest Period of one month’s
duration. The Administrative Agent shall advise the Lenders of any notice given
pursuant to this Section 2.10 and of each Lender’s portion of any converted or
continued Borrowing. If the Borrower shall not have given notice in accordance
with this Section 2.10 to continue any Borrowing into a subsequent Interest
Period (and shall not otherwise have given notice in accordance with this
Section 2.10 to convert such Borrowing), such Borrowing shall, at the end of the
Interest Period applicable thereto (unless repaid pursuant to the terms hereof),
automatically be continued into an ABR Borrowing.

SECTION 2.11. Repayment of Term Borrowings. (a) (i) The Borrower shall pay to
the Administrative Agent, for the account of the Non-Extended Funded Term Loan
Lenders, (A) on the last Business Day of each March, June, September and
December, commencing with the last Business Day of March 2012 (each such date
being called a “Non-Extended Funded Term Loan Repayment Date”), a principal
amount of the Non-Extended Funded Term Loans (as adjusted from time to time
pursuant to Sections 2.12 and 2.13(g)) equal to (1) the amount that would have
been payable on such date in respect of the Non-Extended Funded Term Loans
pursuant to Section 2.11(a)(i) of the Existing Credit Agreement multiplied by
(2) a fraction, the numerator of which is the aggregate amount of all
Non-Extended Funded Term Loans outstanding on the Second Restatement Effective
Date immediately after the effectiveness of the Second Amendment and Restatement
Agreement, and the denominator of which is the aggregate amount of all
Non-Extended Funded Term Loans outstanding on the Second Restatement Effective
Date immediately prior to the effectiveness of the Second Amendment and
Restatement Agreement and (B) on the Non-Extended Term Loan Maturity Date, the
aggregate principal amount of all Non-Extended Funded Term Loans outstanding on
such date, together in each case with accrued and unpaid interest on the
principal amount to be paid to but excluding the date of such payment.

(ii) The Borrower shall pay to the Administrative Agent, for the account of the
Non-Extended Delayed Draw Term Loan Lenders, (A) on the last Business Day of
each March, June, September and December, commencing with the last Business Day
of March 2012 (each such date being called a “Non-Extended Delayed Draw Term
Loan Repayment Date”), a principal amount of the Non-Extended Delayed Draw Term
Loans (as adjusted from time to time pursuant to Sections 2.12 and 2.13(g))
equal to (1) the amount that would have been payable on such date in respect of
the Non-Extended Delayed Draw Term Loans pursuant to Section 2.11(a)(ii) of the
Existing Credit Agreement multiplied by (2) a fraction, the numerator of which
is the aggregate amount of all Non-Extended Delayed Draw Term Loans outstanding
on the Second Restatement Effective Date immediately after the effectiveness of
the Second Amendment and Restatement Agreement, and the denominator of which is
the aggregate amount of all Non-Extended Delayed Draw Term Loans outstanding on
the Second Restatement Effective Date immediately prior to the effectiveness of
the Second Amendment and Restatement Agreement and (B) on the Non-Extended Term
Loan Maturity Date, the aggregate principal amount of all Non-Extended Delayed
Draw Term Loans outstanding on such date, together in each case with accrued and
unpaid interest on the principal amount to be paid to but excluding the date of
such payment.



--------------------------------------------------------------------------------

(iii) The Borrower shall pay to the Administrative Agent, for the account of the
Extended Term Loan Lenders, (A) on the last Business Day of each March, June,
September and December, commencing with the last Business Day of March 2012
(each such date being called an “Extended Term Loan Repayment Date”), a
principal amount of the Extended Term Loans (as adjusted from time to time
pursuant to Sections 2.12, 2.13(g) and 2.24(d)) equal to 0.25% of the aggregate
principal amount of all Extended Term Loans outstanding on the First Restatement
Effective Date (which, for purposes of this Section 2.11(a)(iii) only, shall
include the aggregate principal amount of the Non-Extended Term Loans that were
converted to Extended Term Loans on the Second Restatement Effective Date as if
such Non-Extended Term Loans had been converted to Extended Term Loans on the
First Restatement Effective Date) and (B) on the Extended Term Loan Maturity
Date, the aggregate principal amount of all Extended Term Loans outstanding on
such date, together in each case with accrued and unpaid interest on the
principal amount to be paid to but excluding the date of such payment.

(iv) The Borrower shall pay to the Administrative Agent, for the account of the
Incremental Term Lenders, on each Incremental Term Loan Repayment Date, a
principal amount of the Other Term Loans (as adjusted from time to time pursuant
to Sections 2.12, 2.13(g) and 2.24(d)) equal to the amount set forth for such
date in the applicable Incremental Term Loan Assumption Agreement, together in
each case with accrued and unpaid interest on the principal amount to be paid to
but excluding the date of such payment.

(b) To the extent not previously paid, (i) all Non-Extended Term Loans shall be
due and payable on the Non-Extended Term Loan Maturity Date, (ii) all Extended
Term Loans shall be due and payable on the Extended Term Loan Maturity Date and
(iii) all Other Term Loans shall be due and payable on the Incremental Term Loan
Maturity Date applicable thereto, in each case together with accrued and unpaid
interest on the principal amount to be paid to but excluding the date of
payment.

(c) All repayments pursuant to this Section 2.11 shall be subject to
Section 2.16, but shall otherwise be without premium or penalty.

SECTION 2.12. Optional Prepayment. (a) The Borrower shall have the right at any
time and from time to time to prepay any Borrowing, in whole or in part, upon at
least three Business Days’ prior written or fax notice (or telephone notice
promptly confirmed by written or fax notice) in the case of Eurodollar Loans, or
written or fax notice (or telephone notice promptly confirmed by written or fax
notice) at least one Business Day prior to the date of prepayment in the case of
ABR Loans, to the Administrative Agent before 11:00 a.m., New York City time;
provided, however, that each partial prepayment shall be in an amount that is an
integral multiple of $1,000,000 and not less than $3,000,000.



--------------------------------------------------------------------------------

(b) Optional prepayments of Term Loans shall be applied as directed by the
Borrower, and if no such direction is provided, pro rata against the remaining
scheduled installments of principal due in respect of the Term Loans under
Section 2.11, provided that no prepayment of the Extended Term Loans shall be
made pursuant to this Section unless the remaining Non-Extended Term Loans, if
any, shall be prepaid at least ratably.

(c) Each notice of prepayment shall specify the prepayment date and the
principal amount of each Borrowing (or portion thereof) to be prepaid, shall be
irrevocable and shall commit the Borrower to prepay such Borrowing by the amount
stated therein on the date stated therein; provided that a notice of prepayment
may state that such notice is conditioned upon the effectiveness of other credit
facilities, indentures or similar agreements or any other event, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. All prepayments under this Section 2.12 shall be subject to
Section 2.16 but otherwise without premium or penalty. All prepayments under
this Section 2.12 (other than prepayments of ABR Revolving Loans that are not
made in connection with the termination or permanent reduction of the Revolving
Credit Commitments) shall be accompanied by accrued and unpaid interest on the
principal amount to be prepaid to but excluding the date of payment.

SECTION 2.13. Mandatory Prepayments. (a) In the event of any termination of all
the Revolving Credit Commitments, the Borrower shall, on the date of such
termination, repay or prepay all its outstanding Revolving Credit Borrowings and
all outstanding Swingline Loans and replace or cause to be canceled (or make
other arrangements satisfactory to the Administrative Agent and the Issuing Bank
with respect to) all outstanding Letters of Credit. If, after giving effect to
any partial reduction of the Revolving Credit Commitments or at any other time,
the Aggregate Revolving Credit Exposure would exceed the Total Revolving Credit
Commitment, then the Borrower shall, on the date of such reduction or at such
other time, repay or prepay Revolving Credit Borrowings or Swingline Loans (or a
combination thereof) and, after the Revolving Credit Borrowings and Swingline
Loans shall have been repaid or prepaid in full, replace or cause to be canceled
(or make other arrangements satisfactory to the Administrative Agent and the
Issuing Bank with respect to) Letters of Credit in an amount sufficient to
eliminate such excess.

(b) Not later than the fifth Business Day after the earlier of (i) the receipt
of aggregate Net Cash Proceeds in respect of Asset Sales (other than, for the
avoidance of doubt, sales of Receivables in a Permitted Receivables Transaction,
which such sales shall be subject to Section 2.13(e) below) in excess of
$50,000,000 and (ii) the first anniversary of the Borrower’s most recent
prepayment pursuant to this Section 2.13(b), the Borrower shall apply 100% of
the Net Cash Proceeds so received (and not yet used to prepay Term Loans
pursuant to this Section 2.13(b)) to prepay outstanding Term Loans in accordance
with Section 2.13(g); provided that the Borrower may use a portion of such Net
Cash Proceeds to prepay or repurchase Pari Passu Debt secured by Liens on the
Collateral having the same priority as the Liens securing the Obligations to the
extent any applicable credit agreement, indenture or other agreement governing
such Pari Passu Debt requires the Borrower to prepay or make an offer to
purchase such Pari Passu Debt



--------------------------------------------------------------------------------

with the proceeds of such Asset Sale, in each case in an amount not to exceed
the product of (A) the amount of such Net Cash Proceeds and (B) a fraction, the
numerator of which is the outstanding principal amount of such Pari Passu Debt
and the denominator of which is the sum of the outstanding principal amount of
such Pari Passu Debt and the outstanding principal amount of Term Loans.

(c) No later than 95 days after the end of each fiscal year of the Borrower, the
Borrower shall prepay outstanding Term Loans in accordance with Section 2.13(g)
in an aggregate principal amount equal to (x) 50% of Excess Cash Flow for the
fiscal year then ended minus (y) Voluntary Prepayments made during such fiscal
year; provided that such percentage shall be reduced to 25% if the Leverage
Ratio as of the end of such fiscal year was less than 4.50 to 1.00 but equal to
or greater than 3.50 to 1.00 and such percentage shall be reduced to zero (i.e.,
no payments shall be required pursuant to this Section 2.13(c)) if the Leverage
Ratio as of the end of such fiscal year was less than 3.50 to 1.00.

(d) In the event that Parent or any of its subsidiaries shall receive Net Cash
Proceeds from the issuance or incurrence of Indebtedness for money borrowed
(other than any cash proceeds from the issuance of Indebtedness for money
borrowed permitted pursuant to Section 6.01 (other than Sections 6.01(f)
and 6.01(o) (except for refinancing Indebtedness incurred thereunder)), the
Borrower shall, substantially simultaneously with (and in any event not later
than the fifth Business Day next following) the receipt of such Net Cash
Proceeds by Parent or such subsidiary, apply an amount equal to 100% of such Net
Cash Proceeds (or, in the case of Permitted Additional Debt, 75% of the Net Cash
Proceeds thereof in excess of $200,000,000) to prepay outstanding Term Loans in
accordance with Section 2.13(g).

(e) To the extent Parent or any of its subsidiaries shall receive aggregate Net
Cash Proceeds in excess of $300,000,000 from the consummation of Permitted
Receivables Transactions, the Borrower shall, substantially simultaneously with
(and in any event not later than the fifth Business Day next following) the
receipt of such Net Cash Proceeds by Parent or such subsidiary, apply an amount
equal to 100% of the amount of such Net Cash Proceeds so in excess of
$300,000,000 to prepay outstanding Term Loans in accordance with
Section 2.13(g), provided that, the Borrower may use a portion of such Net Cash
Proceeds to prepay or repurchase Pari Passu Debt secured by Liens on the
Collateral having the same priority as the Liens securing the Obligations to the
extent any applicable credit agreement, indenture or other agreement governing
such Pari Passu Debt requires the Borrower to prepay or make an offer to
purchase such Pari Passu Debt with the proceeds of such transaction, in each
case in an amount not to exceed the product of (i) the amount of such Net Cash
Proceeds and (ii) a fraction, the numerator of which is the outstanding
principal amount of such Pari Passu Debt and the denominator of which is the sum
of the outstanding principal amount of such Pari Passu Debt and the outstanding
principal amount of Term Loans.

(f) [Intentionally Omitted].



--------------------------------------------------------------------------------

(g) Mandatory prepayments of outstanding Term Loans under this Agreement shall
be allocated pro rata among the Non-Extended Funded Term Loans, the Non-Extended
Delayed Draw Term Loans, the Extended Term Loans and the Other Term Loans and
first applied in order of maturity of the scheduled installments of principal
due in respect of the Non-Extended Funded Term Loans, the Non-Extended Delayed
Draw Term Loans, the Extended Term Loans and the Other Term Loans under
Sections 2.11(a)(i), (ii), (iii) and (iv) for the first eight installments
following such mandatory prepayment (commencing with the first such scheduled
installment pursuant to Sections 2.11(a)(i), (ii), (iii) and (iv)) and, if
applicable, thereafter applied pro rata against the remaining scheduled
installments of principal due in respect of the Non-Extended Funded Term Loans,
the Non-Extended Delayed Draw Term Loans, the Extended Term Loans and the Other
Term Loans under Sections 2.11(a)(i), (ii), (iii) and (iv), respectively. The
amount of any mandatory prepayment in respect of Term Loans of any Class shall
be applied first to Term Loans of such Class that are ABR Loans to the full
extent thereof before application to Term Loans of such Class that are
Eurodollar Loans, in a manner that minimizes the amount of any payments required
to be made by the Borrower pursuant to Section 2.16.

(h) The Borrower shall deliver to the Administrative Agent, at the time of each
prepayment required under this Section 2.13(b), (c), (d) or (e), as applicable,
(i) a certificate signed by a Financial Officer of the Borrower setting forth in
reasonable detail the calculation of the amount of such prepayment and (ii) to
the extent practicable, at least two days prior written notice of such
prepayment. Each notice of prepayment shall specify the prepayment date, the
Type of each Loan being prepaid and the principal amount of each Loan (or
portion thereof) to be prepaid. All prepayments of Borrowings under this
Section 2.13 shall be subject to Section 2.16, but shall otherwise be without
premium or penalty, and shall be accompanied by accrued and unpaid interest on
the principal amount to be prepaid to but excluding the date of payment (which
interest amounts shall reduce the amount of Net Cash Proceeds required to be
applied to prepay the Loans).

SECTION 2.14. Reserve Requirements; Change in Circumstances. (a) Notwithstanding
any other provision of this Agreement, if any Change in Law shall impose, modify
or deem applicable any reserve, special deposit or similar requirement against
assets of, deposits with or for the account of or credit extended by any Lender
or the Issuing Bank (except any such reserve requirement which is reflected in
the Adjusted LIBO Rate) or shall impose on such Lender or the Issuing Bank or
the London interbank market any other condition affecting this Agreement or
Eurodollar Loans made by such Lender or any Letter of Credit or participation
therein, and the result of any of the foregoing shall be to increase the cost to
such Lender or the Issuing Bank of making or maintaining any Eurodollar Loan or
increase the cost to any Lender of issuing or maintaining any Letter of Credit
or purchasing or maintaining a participation therein or to reduce the amount of
any sum received or receivable by such Lender or the Issuing Bank hereunder
(whether of principal, interest or otherwise) by an amount deemed by such Lender
or the Issuing Bank to be material, then the Borrower will pay to such Lender or
the Issuing Bank, as the case may be, from time to time such additional amount
or amounts as will compensate such Lender or the Issuing Bank, as the case may
be, for such additional costs incurred or reduction suffered.



--------------------------------------------------------------------------------

(b) If any Lender or the Issuing Bank shall have determined that any Change in
Law regarding capital adequacy has or would have the effect of reducing the rate
of return on such Lender’s or the Issuing Bank’s capital or on the capital of
such Lender’s or the Issuing Bank’s holding company, if any, as a consequence of
this Agreement or the Loans made or participations in Letters of Credit
purchased by such Lender pursuant hereto or the Letters of Credit issued by the
Issuing Bank pursuant hereto to a level below that which such Lender or the
Issuing Bank or such Lender’s or the Issuing Bank’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the Issuing Bank’s policies and the policies of such Lender’s or the Issuing
Bank’s holding company with respect to capital adequacy) by an amount deemed by
such Lender or the Issuing Bank to be material, then from time to time the
Borrower shall pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank
or such Lender’s or the Issuing Bank’s holding company for any such reduction
suffered.

(c) A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as applicable, as specified in paragraph (a) or (b) above shall be
delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay such Lender or the Issuing Bank the amount shown as due on
any such certificate delivered by it within 30 days after its receipt of the
same.

(d) Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation for any increased costs or reduction in amounts received or
receivable or reduction in return on capital shall not constitute a waiver of
such Lender’s or the Issuing Bank’s right to demand such compensation; provided
that the Borrower shall not be under any obligation to compensate any Lender or
the Issuing Bank under paragraph (a) or (b) above with respect to increased
costs or reductions with respect to any period prior to the date that is
120 days prior to such request if such Lender or the Issuing Bank knew or could
reasonably have been expected to know of the circumstances giving rise to such
increased costs or reductions and of the fact that such circumstances would
result in a claim for increased compensation by reason of such increased costs
or reductions; provided further that the foregoing limitation shall not apply to
any increased costs or reductions arising out of the retroactive application of
any Change in Law within such 120-day period. The protection of this
Section shall be available to each Lender and the Issuing Bank regardless of any
possible contention of the invalidity or inapplicability of the Change in Law
that shall have occurred or been imposed.

SECTION 2.15. Change in Legality. (a) Notwithstanding any other provision of
this Agreement, if any Change in Law shall make it unlawful for any Lender to
make or maintain any Eurodollar Loan or to give effect to its obligations as
contemplated hereby with respect to any Eurodollar Loan, then, by written notice
to the Borrower and to the Administrative Agent:



--------------------------------------------------------------------------------

(i) such Lender may declare that Eurodollar Loans will not thereafter (for the
duration of such unlawfulness) be made by such Lender hereunder (or be continued
for additional Interest Periods) and ABR Loans will not thereafter (for such
duration) be converted into Eurodollar Loans, whereupon any request for a
Eurodollar Borrowing (or to convert an ABR Borrowing to a Eurodollar Borrowing
or to continue a Eurodollar Borrowing for an additional Interest Period) shall,
as to such Lender only, be deemed a request for an ABR Loan (or a request to
continue an ABR Loan as such for an additional Interest Period or to convert a
Eurodollar Loan into an ABR Loan, as the case may be), unless such declaration
shall be subsequently withdrawn; and

(ii) such Lender may require that all outstanding Eurodollar Loans made by it be
converted to ABR Loans, in which event all such Eurodollar Loans shall be
automatically converted to ABR Loans as of the effective date of such notice as
provided in paragraph (b) below.

In the event any Lender shall exercise its rights under (i) or (ii) above, all
payments and prepayments of principal that would otherwise have been applied to
repay the Eurodollar Loans that would have been made by such Lender or the
converted Eurodollar Loans of such Lender shall instead be applied to repay the
ABR Loans made by such Lender in lieu of, or resulting from the conversion of,
such Eurodollar Loans.

(b) For purposes of this Section 2.15, a notice to the Borrower by any Lender
shall be effective as to each Eurodollar Loan made by such Lender, if lawful, on
the last day of the Interest Period then applicable to such Eurodollar Loan; in
all other cases such notice shall be effective on the date of receipt by the
Borrower.

SECTION 2.16. Indemnity. The Borrower shall indemnify each Lender against any
loss or expense (but not against any lost profits) that such Lender may sustain
or incur as a consequence of (a) any event, other than a default by such Lender
in the performance of its obligations hereunder, which results in (i) such
Lender receiving or being deemed to receive any amount on account of the
principal of any Eurodollar Loan prior to the end of the Interest Period in
effect therefor, (ii) the conversion of any Eurodollar Loan to an ABR Loan, or
the conversion of the Interest Period with respect to any Eurodollar Loan, in
each case other than on the last day of the Interest Period in effect therefor,
or (iii) any Eurodollar Loan to be made by such Lender (including any Eurodollar
Loan to be made pursuant to a conversion or continuation under Section 2.10) not
being made after notice of such Loan shall have been given by the Borrower
hereunder (any of the events referred to in this clause (a) being called a
“Breakage Event”) or (b) any default in the making of any payment or prepayment
of any Eurodollar Loan required to be made hereunder. In the case of any
Breakage Event, such loss shall include an amount equal to the excess, as
reasonably determined by such Lender, of (i) its cost of obtaining funds for the
Eurodollar Loan that is the subject of such Breakage Event for the period from
the date of such Breakage Event to the last day of the Interest Period in effect
(or that would have been in effect) for such Loan over (ii) the amount of
interest likely to be realized by such Lender in redeploying the funds released
or not utilized by reason of such Breakage Event for such period. A certificate
of any Lender setting forth



--------------------------------------------------------------------------------

any amount or amounts which such Lender is entitled to receive pursuant to this
Section 2.16 shall be delivered to the Borrower and shall be conclusive absent
manifest error.

SECTION 2.17. Pro Rata Treatment. Except as provided below in this Section 2.17
with respect to Swingline Loans and as required under Section 2.13(f) or 2.15,
each Borrowing, each payment or prepayment of principal of any Borrowing, each
payment of interest on the Loans, each payment of the Commitment Fees, each
reduction of the Term Loan Commitments or the Revolving Credit Commitments and
each conversion of any Borrowing to or continuation of any Borrowing as a
Borrowing of any Type shall be allocated pro rata among the Lenders in
accordance with their respective applicable Commitments (or, if such Commitments
shall have expired or been terminated, in accordance with the respective
principal amounts of their outstanding Loans). For purposes of determining the
available Revolving Credit Commitments of the Lenders at any time, each
outstanding Swingline Loan shall be deemed to have utilized the Revolving Credit
Commitments of the Lenders (including those Lenders which shall not have made
Swingline Loans) pro rata in accordance with such respective Revolving Credit
Commitments. Each Lender agrees that in computing such Lender’s portion of any
Borrowing to be made hereunder, the Administrative Agent may, in its discretion,
round each Lender’s percentage of such Borrowing to the next higher or lower
whole dollar amount.

SECTION 2.18. Sharing of Setoffs. Each Lender agrees that if it shall, through
the exercise of a right of banker’s lien, setoff or counterclaim against the
Borrower or any other Loan Party, or pursuant to a secured claim under
Section 506 of Title 11 of the United States Code or other security or interest
arising from, or in lieu of, such secured claim, received by such Lender under
any applicable bankruptcy, insolvency or other similar law or otherwise, or by
any other means (excluding means expressly contemplated elsewhere in this
Agreement), obtain payment (voluntary or involuntary) in respect of any Loan or
Loans or L/C Disbursement as a result of which the unpaid principal portion of
its Loans and participations in L/C Disbursements shall be proportionately less
than the unpaid principal portion of the Loans and participations in L/C
Disbursements of any other Lender, it shall be deemed simultaneously to have
purchased from such other Lender at face value, and shall promptly pay to such
other Lender the purchase price for, a participation in the Loans and L/C
Exposure of such other Lender, so that the aggregate unpaid principal amount of
the Loans and L/C Exposure and participations in Loans and L/C Exposure held by
each Lender shall be in the same proportion to the aggregate unpaid principal
amount of all Loans and L/C Exposure then outstanding as the principal amount of
its Loans and L/C Exposure prior to such exercise of banker’s lien, setoff or
counterclaim or other event was to the principal amount of all Loans and L/C
Exposure outstanding prior to such exercise of banker’s lien, setoff or
counterclaim or other event; provided, however, that if any such purchase or
purchases or adjustments shall be made pursuant to this Section 2.18 and the
payment giving rise thereto shall thereafter be recovered, such purchase or
purchases or adjustments shall be rescinded to the extent of such recovery and
the purchase price or prices or adjustment restored without interest. The
Borrower and Parent expressly consent to the foregoing arrangements and agree
that any Lender holding a participation



--------------------------------------------------------------------------------

in a Loan or L/C Disbursement deemed to have been so purchased may exercise any
and all rights of banker’s lien, setoff or counterclaim with respect to any and
all moneys owing by the Borrower and Parent to such Lender by reason thereof as
fully as if such Lender had made a Loan directly to the Borrower in the amount
of such participation.

SECTION 2.19. Payments. (a) The Borrower shall make each payment (including
principal of or interest on any Borrowing or any L/C Disbursement or any Fees or
other amounts) hereunder and under any other Loan Document not later than
1:00 p.m., New York City time, on the date when due in immediately available
dollars, without setoff, defense or counterclaim. Each such payment (other than
(i) Issuing Bank Fees, which shall be paid directly to the Issuing Bank, and
(ii) principal of and interest on Swingline Loans, which shall be paid directly
to the Swingline Lender except as otherwise provided in Section 2.22(e)) shall
be made to the Administrative Agent at its offices at Eleven Madison Avenue, New
York, NY 10010. The Administrative Agent shall promptly distribute to each
Lender any payments received by the Administrative Agent on behalf of such
Lender.

(b) Except as otherwise expressly provided herein, whenever any payment
(including principal of or interest on any Borrowing or any Fees or other
amounts) hereunder or under any other Loan Document shall become due, or
otherwise would occur, on a day that is not a Business Day, such payment may be
made on the next succeeding Business Day, and such extension of time shall in
such case be included in the computation of interest or Fees, if applicable.

(c) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Bank hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the Issuing Bank, as the case may
be, the amount due. In such event, if the Borrower does not in fact make such
payment, then each of the Lenders or the Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender, and to pay interest thereon, for each day
from and including the date such amount is distributed to it to but excluding
the date of payment to the Administrative Agent, at a rate determined by the
Administrative Agent to represent its cost of overnight or short-term funds
(which determination shall be conclusive absent manifest error).

SECTION 2.20. Taxes. (a) Any and all payments by or on account of any obligation
of the Borrower or any other Loan Party hereunder or under any other Loan
Document shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that, if the Borrower or any other
Loan Party shall be required to deduct any Indemnified Taxes or Other Taxes from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, Lender or
Issuing Bank (as the case may be) receives an amount equal to the sum it would
have received had no such deductions been made,



--------------------------------------------------------------------------------

(ii) the Borrower or such Loan Party shall make such deductions and (iii) the
Borrower or such Loan Party shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) The Borrower shall indemnify the Administrative Agent, each Lender and the
Issuing Bank, within 10 days after written demand therefor, for the full amount
of any Indemnified Taxes or Other Taxes paid by the Administrative Agent, such
Lender or the Issuing Bank, as the case may be, on or with respect to any
payment by or on account of any obligation of the Borrower or any other Loan
Party hereunder or under any other Loan Document (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section) and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto; provided that the Borrower shall not be obligated to so
indemnify any Lender, the Administrative Agent or the Issuing Bank in respect of
interest or penalties attributable to any Indemnified Taxes or Other Taxes to
the extent that such interest or penalties resulted solely from the gross
negligence or willful misconduct of the Administrative Agent or such Lender or
the Issuing Bank. A certificate as to the amount of such payment or liability
delivered to the Borrower by a Lender or the Issuing Bank, or by the
Administrative Agent on behalf of itself, a Lender or the Issuing Bank, shall be
conclusive absent manifest error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower or any other Loan Party to a Governmental Authority, the
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(e) (i) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law, such
properly completed and executed documentation prescribed by applicable law or
reasonably requested by the Borrower as will permit such payments to be made
without withholding or at a reduced rate.

(ii) If a payment made to a Lender or Issuing Bank under this Agreement or any
Loan Document would be subject to U.S. Federal withholding Tax imposed by FATCA
if such Lender or Issuing Bank were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472((b) of the Code, as applicable), such Lender or Issuing Bank shall deliver
to the Withholding Agent, at the time or times prescribed by law and at such
other time or times reasonably requested by the Withholding Agent, such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Withholding Agent as may be necessary for



--------------------------------------------------------------------------------

the Withholding Agent to comply with its obligations under FATCA, to determine
that such Lender or Issuing Bank has complied with such Lender or Issuing Bank’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment.

(f) Each Lender shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (i) any Indemnified Taxes attributable to such
Lender (but only to the extent that the Borrower has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower to do so) and (ii) any Excluded Taxes attributable to
such Lender, in each case, that are payable or paid by the Administrative Agent
in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority; provided,
that this paragraph (f) shall not create any additional obligation of the
Borrower hereunder. A certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agent shall be conclusive absent
manifest error. Each Lender hereby authorizes the Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender under any
Loan Document or otherwise payable by the Administrative Agent to the Lender
from any other source against any amount due to the Administrative Agent under
this paragraph (f).

SECTION 2.21. Assignment of Commitments Under Certain Circumstances; Duty to
Mitigate. (a) In the event (i) any Lender or the Issuing Bank delivers a
certificate requesting compensation pursuant to Section 2.14, (ii) any Lender or
the Issuing Bank delivers a notice described in Section 2.15, (iii) the Borrower
is required to pay any additional amount to any Lender or the Issuing Bank or
any Governmental Authority on account of any Lender or the Issuing Bank pursuant
to Section 2.20, (iv) any Lender refuses to consent to any amendment, waiver or
other modification of any Loan Document requested by the Borrower that requires
the consent of a greater percentage of the Lenders than the Required Lenders and
such amendment, waiver or other modification is consented to by the Required
Lenders, (v) any Lender refuses to consent to any Loan Modification Offer, and
such Loan Modification Offer is consented to by Lenders holding a majority in
interest of the Affected Class or (vi) any Lender becomes a Defaulting Lender,
then, in each case, the Borrower may, at its sole expense and effort (including
with respect to the processing and recordation fee referred to in
Section 9.04(b)), upon notice to such Lender or the Issuing Bank, as the case
may be, and the Administrative Agent, require such Lender or the Issuing Bank to
transfer and assign, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04), all of its interests, rights and
obligations under this Agreement (or, in the case of clause (iv), (v) or
(vi) above, all of its interests, rights and obligations with respect to the
Class of Loans or Commitments that is the subject of the related consent,
amendment, waiver or other modification or in respect of which such Lender is a
Defaulting Lender, as the case may be) to an Eligible Assignee that shall assume
such assigned obligations and, with respect to clause (iv) or (v) above, shall
consent to such requested amendment, waiver or other modification of any Loan
Document (which Eligible Assignee may be another Lender, if a Lender accepts
such assignment); provided that (x) such assignment shall not conflict with any
law, rule or regulation or order of any



--------------------------------------------------------------------------------

court or other Governmental Authority having jurisdiction, (y) the Borrower
shall have received the prior written consent of the Administrative Agent (and,
if a Revolving Credit Commitment is being assigned, of the Issuing Bank and the
Swingline Lender), which consents shall not unreasonably be withheld or delayed,
and (z) the Borrower or such Eligible Assignee shall have paid to the affected
Lender or the Issuing Bank in immediately available funds an amount equal to the
sum of the principal of and interest accrued to the date of such payment on the
outstanding Loans or L/C Disbursements of such Lender or the Issuing Bank,
respectively, plus all Fees (except, in the case of a Defaulting Lender, any
Fees not required to be paid to such Defaulting Lender pursuant to the express
provisions of this Agreement) and other amounts accrued for the account of such
Lender or the Issuing Bank hereunder with respect thereto (including any amounts
under Sections 2.14 and 2.16); provided further that, if prior to any such
transfer and assignment the circumstances or event that resulted in such
Lender’s or the Issuing Bank’s claim for compensation under Section 2.14, notice
under Section 2.15 or the amounts paid pursuant to Section 2.20, as the case may
be, cease to cause such Lender or the Issuing Bank to suffer increased costs or
reductions in amounts received or receivable or reduction in return on capital,
or cease to have the consequences specified in Section 2.15, or cease to result
in amounts being payable under Section 2.20, as the case may be (including as a
result of any action taken by such Lender or the Issuing Bank pursuant to
paragraph (b) below), or if such Lender or the Issuing Bank shall waive its
right to claim further compensation under Section 2.14 in respect of such
circumstances or event or shall withdraw its notice under Section 2.15 or shall
waive its right to further payments under Section 2.20 in respect of such
circumstances or event or shall consent to the proposed amendment, waiver,
consent or other modification or shall cease to be a Defaulting Lender, as the
case may be, then such Lender or the Issuing Bank shall not thereafter be
required to make any such transfer and assignment hereunder. Each Lender hereby
grants to the Administrative Agent an irrevocable power of attorney (which power
is coupled with an interest) to execute and deliver, on behalf of such Lender as
assignor, any Assignment and Acceptance necessary to effectuate any assignment
of such Lender’s interests hereunder in the circumstances contemplated by this
Section 2.21(a).

(b) If (i) any Lender or the Issuing Bank shall request compensation under
Section 2.14, (ii) any Lender or the Issuing Bank delivers a notice described in
Section 2.15 or (iii) the Borrower is required to pay any additional amount to
any Lender or the Issuing Bank or any Governmental Authority on account of any
Lender or the Issuing Bank, pursuant to Section 2.20, then such Lender or the
Issuing Bank shall use reasonable efforts (which shall not require such Lender
or the Issuing Bank to incur an unreimbursed loss or unreimbursed cost or
expense or otherwise take any action inconsistent with its internal policies or
legal or regulatory restrictions or suffer any disadvantage or burden deemed by
it to be significant) (x) to file any certificate or document reasonably
requested in writing by the Borrower or (y) to assign its rights and delegate
and transfer its obligations hereunder to another of its offices, branches or
affiliates, if such filing or assignment would reduce its claims for
compensation under Section 2.14 or enable it to withdraw its notice pursuant to
Section 2.15 or would reduce amounts payable pursuant to Section 2.20, as the
case may be, in the future. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender or the Issuing Bank in connection with
any such filing or assignment, delegation and transfer.



--------------------------------------------------------------------------------

SECTION 2.22. Swingline Loans. (a) Swingline Commitment. Subject to the terms
and conditions and relying upon the representations and warranties herein set
forth, the Swingline Lender agrees to make loans to the Borrower at any time and
from time to time on and after the Closing Date and until the earlier of the
Revolving Credit Maturity Date and the termination of the Revolving Credit
Commitments, in an aggregate principal amount at any time outstanding that will
not result in (i) the aggregate principal amount of all Swingline Loans
exceeding $50,000,000 in the aggregate or (ii) the Aggregate Revolving Credit
Exposure, after giving effect to any Swingline Loan, exceeding the Total
Revolving Credit Commitment. Each Swingline Loan shall be in a principal amount
that is an integral multiple of $250,000. The Swingline Commitment may be
terminated or reduced from time to time as provided herein. Within the foregoing
limits, the Borrower may borrow, pay or prepay and reborrow Swingline Loans
hereunder, subject to the terms, conditions and limitations set forth herein.

(b) Swingline Loans. The Borrower shall notify the Swingline Lender by fax, or
by telephone (promptly confirmed by fax), not later than 12:00 (noon), New York
City time, on the day of a proposed Swingline Loan. Such notice shall be
delivered on a Business Day, shall be irrevocable and shall refer to this
Agreement and shall specify the requested date (which shall be a Business Day)
and amount of such Swingline Loan and the wire transfer instructions for the
account of the Borrower to which the proceeds of the Swingline Loan should be
disbursed. The Swingline Lender shall make each Swingline Loan by wire transfer
to the account specified in such request.

(c) Prepayment. The Borrower shall have the right at any time and from time to
time to prepay any Swingline Loan, in whole or in part, upon giving written or
fax notice (or telephone notice promptly confirmed by written, or fax notice) to
the Swingline Lender before 12:00 (noon), New York City time, on the date of
prepayment at the Swingline Lender’s address for notices specified in
Section 9.01.

(d) Interest. Each Swingline Loan shall be an ABR Loan and, subject to the
provisions of Section 2.07, shall bear interest as provided in Section 2.06(a).

(e) Participations. The Swingline Lender may by written notice given to the
Administrative Agent not later than 1:00 p.m., New York City time, on any
Business Day require the Revolving Credit Lenders to acquire participations on
such Business Day in all or a portion of the Swingline Loans outstanding. Such
notice shall specify the aggregate amount of Swingline Loans in which Revolving
Credit Lenders will participate. The Administrative Agent will, promptly upon
receipt of such notice, give notice to each Revolving Credit Lender, specifying
in such notice such Lender’s Pro Rata Percentage of such Swingline Loan or
Loans. In furtherance of the foregoing, each Revolving Credit Lender hereby
absolutely and unconditionally agrees, upon receipt of notice as provided above,
to pay to the Administrative Agent, for the account of the Swingline Lender,
such Revolving Credit Lender’s Pro Rata Percentage of such Swingline Loan or
Loans. Each Revolving Credit Lender acknowledges and agrees that



--------------------------------------------------------------------------------

its obligation to acquire participations in Swingline Loans pursuant to this
paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or an Event of Default, and that each such payment shall be made without any
offset, abatement, withholding or reduction whatsoever. Each Revolving Credit
Lender shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.02(c)
with respect to Loans made by such Lender (and Section 2.02(c) shall apply,
mutatis mutandis, to the payment obligations of the Lenders) and the
Administrative Agent shall promptly pay to the Swingline Lender the amounts so
received by it from the Lenders. The Administrative Agent shall notify the
Borrower of any participations in any Swingline Loan acquired pursuant to this
paragraph and thereafter payments in respect of such Swingline Loan shall be
made to the Administrative Agent and not to the Swingline Lender. Any amounts
received by the Swingline Lender from the Borrower (or other person on behalf of
the Borrower) in respect of a Swingline Loan after receipt by the Swingline
Lender of the proceeds of a sale of participations therein shall be promptly
remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Lenders that shall have made their payments pursuant to this paragraph and
to the Swingline Lender, as their interests may appear. The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Borrower (or other person liable for obligations of the Borrower) of any
default in the payment thereof.

(f) Defaulting Lenders. If, at any time, a Lender becomes a Defaulting Lender,
then (i) if any Swingline Exposure exists at such time, (A) all or any part of
the Swingline Exposure of such Defaulting Lender shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Pro Rata Percentages,
but only to the extent the sum of all non-Defaulting Lenders’ Revolving Credit
Exposures plus such Defaulting Lender’s Swingline Exposure and L/C Exposure does
not exceed the total of all non-Defaulting Lenders’ Revolving Credit Commitments
and (B) if the reallocation described in clause (A) above cannot, or can only
partially, be effected, the Borrower shall, within one Business Day following
notice by the Administrative Agent, prepay such Swingline Exposure and (ii) so
long as such Lender is a Defaulting Lender, (A) the Swingline Lender shall not
be required to fund any Swingline Loan, unless it is satisfied that the related
exposure will be 100% covered by the Commitments of the non-Defaulting Lenders
and/or cash collateralized, and (B) participating interests in any newly made
Swingline Loan shall be allocated among non-Defaulting Lenders in a manner
consistent with clause (i)(A) above (and such Defaulting Lender shall not
participate therein).

SECTION 2.23. Letters of Credit. (a) General. Subject to the terms and
conditions herein set forth, the Borrower may request the issuance of a Letter
of Credit for its own account or for the account of any of the Subsidiaries (in
which case the Borrower and such Subsidiary shall be co-applicants with respect
to such Letter of Credit), in a form reasonably acceptable to the Administrative
Agent and the Issuing Bank, at any time and from time to time while the L/C
Commitment remains in effect. This Section shall not be construed to impose an
obligation upon the Issuing Bank to issue any Letter of Credit that is
inconsistent with the terms and conditions of this



--------------------------------------------------------------------------------

Agreement. Notwithstanding anything to the contrary contained in this
Section 2.23 or elsewhere in this Agreement, in the event that a Revolving
Credit Lender is a Defaulting Lender, no Issuing Bank shall be required to issue
any Letter of Credit unless such Issuing Bank has entered into arrangements
reasonably satisfactory to it and the Borrower to eliminate such Issuing Bank’s
risk with respect to the participation in Letters of Credit by all such
Defaulting Lenders, including by cash collateralizing each such Defaulting
Lender’s Pro Rata Percentage of the applicable L/C Exposure.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. In
order to request the issuance of a Letter of Credit (or to amend, renew or
extend an existing Letter of Credit), the Borrower shall hand deliver or fax to
the Issuing Bank and the Administrative Agent (reasonably in advance of the
requested date of issuance, amendment, renewal or extension) a notice requesting
the issuance of a Letter of Credit, or identifying the Letter of Credit to be
amended, renewed or extended, the date of issuance, amendment, renewal or
extension, the date on which such Letter of Credit is to expire (which shall
comply with paragraph (c) below), the amount of such Letter of Credit, the name
and address of the beneficiary thereof and such other information as shall be
necessary to prepare such Letter of Credit. A Letter of Credit shall be issued,
amended, renewed or extended only if, and upon issuance, amendment, renewal or
extension of each Letter of Credit the Borrower shall be deemed to represent and
warrant that, after giving effect to such issuance, amendment, renewal or
extension (i) the L/C Exposure shall not exceed $350,000,000 and (ii) the
Aggregate Revolving Credit Exposure shall not exceed the Total Revolving Credit
Commitment.

(c) Expiration Date. Each Letter of Credit shall expire at the close of business
on the earlier of the date one year after the date of the issuance of such
Letter of Credit and the date that is five Business Days prior to the Revolving
Credit Maturity Date, unless such Letter of Credit expires by its terms on an
earlier date; provided, however, that a Letter of Credit may, upon the request
of the Borrower, include a provision whereby such Letter of Credit shall be
renewed automatically for additional consecutive periods of 12 months or less
(but not beyond the date that is five Business Days prior to the Revolving
Credit Maturity Date) unless the Issuing Bank notifies the beneficiary thereof
at least 30 days (or such longer period as may be specified in such Letter of
Credit) prior to the then-applicable expiration date that such Letter of Credit
will not be renewed.

(d) Participations. By the issuance of a Letter of Credit and without any
further action on the part of the Issuing Bank or the Lenders, the Issuing Bank
hereby grants to each Revolving Credit Lender, and each such Lender hereby
acquires from the Issuing Bank, a participation in such Letter of Credit equal
to such Lender’s Pro Rata Percentage of the aggregate amount available to be
drawn under such Letter of Credit, effective upon the issuance of such Letter of
Credit or, in the case of the Existing Letters of Credit, effective upon the
Closing Date. In consideration and in furtherance of the foregoing, each
Revolving Credit Lender hereby absolutely and unconditionally agrees to pay to
the Administrative Agent, for the account of the Issuing Bank, such Lender’s Pro
Rata Percentage of each L/C Disbursement made by the Issuing Bank and not
reimbursed by the Borrower (or, if applicable, another party pursuant to its
obligations under any other



--------------------------------------------------------------------------------

Loan Document) forthwith on the date due as provided in Section 2.02(f). Each
Revolving Credit Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including the occurrence and continuance of a Default or an Event of
Default, and that each such payment shall be made without any offset, abatement,
withholding or reduction whatsoever.

(e) Reimbursement. If the Issuing Bank shall make any L/C Disbursement in
respect of a Letter of Credit, the Borrower shall pay to the Administrative
Agent an amount equal to such L/C Disbursement not later than 1:00 p.m., New
York City time, on the immediately following Business Day after the Issuing Bank
notifies the Borrower thereof.

(f) Obligations Absolute. The Borrower’s obligations to reimburse L/C
Disbursements as provided in paragraph (e) above shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement, under any and all circumstances whatsoever,
and irrespective of:

(i) any lack of validity or enforceability of any Letter of Credit or any Loan
Document, or any term or provision therein;

(ii) any amendment or waiver of or any consent to departure from all or any of
the provisions of any Letter of Credit or any Loan Document;

(iii) the existence of any claim, setoff, defense or other right that the
Borrower, any other party guaranteeing, or otherwise obligated with, the
Borrower, any Subsidiary or other Affiliate thereof or any other person may at
any time have against the beneficiary under any Letter of Credit, the Issuing
Bank, the Administrative Agent or any Lender or any other person, whether in
connection with this Agreement, any other Loan Document or any other related or
unrelated agreement or transaction;

(iv) any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent, invalid or insufficient in any respect or any statement
therein being untrue or inaccurate in any respect;

(v) payment by the Issuing Bank under a Letter of Credit against presentation of
a draft or other document that does not comply with the terms of such Letter of
Credit; and

(vi) any other act or omission to act or delay of any kind of the Issuing Bank,
the Lenders, the Administrative Agent or any other person or any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of the Borrower’s obligations hereunder.



--------------------------------------------------------------------------------

Without limiting the generality of the foregoing, it is expressly understood and
agreed that the absolute and unconditional obligation of the Borrower hereunder
to reimburse L/C Disbursements will not be excused by the gross negligence or
willful misconduct of the Issuing Bank. However, the foregoing shall not be
construed to excuse the Issuing Bank from liability to the Borrower to the
extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by the Issuing Bank’s
gross negligence, bad faith or willful misconduct in determining whether drafts
and other documents presented under a Letter of Credit comply with the terms
thereof. It is further understood and agreed that the Issuing Bank may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary
and, in making any payment under any Letter of Credit (i) the Issuing Bank’s
exclusive reliance on the documents presented to it under such Letter of Credit
as to any and all matters set forth therein, including reliance on the amount of
any draft presented under such Letter of Credit, whether or not the amount due
to the beneficiary thereunder equals the amount of such draft and whether or not
any document presented pursuant to such Letter of Credit proves to be
insufficient in any respect, if such document on its face appears to be in
order, and whether or not any other statement or any other document presented
pursuant to such Letter of Credit proves to be forged or invalid or any
statement therein proves to be inaccurate or untrue in any respect whatsoever
and (ii) any noncompliance in any immaterial respect of the documents presented
under such Letter of Credit with the terms thereof shall, in each case, be
deemed not to constitute gross negligence or willful misconduct of the Issuing
Bank.

(g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall as promptly as possible
give telephonic notification, confirmed by fax, to the Administrative Agent and
the Borrower of such demand for payment and whether the Issuing Bank has made or
will make an L/C Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Borrower of its obligation to
reimburse the Issuing Bank and the Revolving Credit Lenders with respect to any
such L/C Disbursement.

(h) Interim Interest. If the Issuing Bank shall make any L/C Disbursement in
respect of a Letter of Credit, then, unless the Borrower shall reimburse such
L/C Disbursement in full on such date, the unpaid amount thereof shall bear
interest for the account of the Issuing Bank, for each day from and including
the date of such L/C Disbursement, to but excluding the earlier of the date of
payment by the Borrower or the date on which interest shall commence to accrue
thereon as provided in Section 2.02(f), at the rate per annum that would apply
to such amount if such amount were an ABR Revolving Loan.

(i) Resignation or Removal of the Issuing Bank. The Issuing Bank may resign at
any time by giving 30 days’ prior written notice to the Administrative Agent,
the Lenders and the Borrower, and may be removed at any time by the Borrower by
notice to the Issuing Bank, the Administrative Agent and the Lenders. Upon the
acceptance of any



--------------------------------------------------------------------------------

appointment as the Issuing Bank hereunder by a Lender that shall agree to serve
as successor Issuing Bank, such successor shall succeed to and become vested
with all the interests, rights and obligations of the retiring Issuing Bank. At
the time such removal or resignation shall become effective, the Borrower shall
pay all accrued and unpaid fees pursuant to Section 2.05(c)(ii). The acceptance
of any appointment as the Issuing Bank hereunder by a successor Lender shall be
evidenced by an agreement entered into by such successor, in a form satisfactory
to the Borrower and the Administrative Agent, and, from and after the effective
date of such agreement, (i) such successor Lender shall have all the rights and
obligations of the previous Issuing Bank under this Agreement and the other Loan
Documents and (ii) references herein and in the other Loan Documents to the term
“Issuing Bank” shall be deemed to refer to such successor or to any previous
Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require. After the resignation or removal of the Issuing Bank
hereunder, the retiring Issuing Bank shall remain a party hereto and shall
continue to have all the rights and obligations of an Issuing Bank under this
Agreement and the other Loan Documents with respect to Letters of Credit issued
by it prior to such resignation or removal, but shall not be required to issue
additional Letters of Credit.

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, the Borrower shall, on the Business Day it receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Revolving Credit Lenders holding participations in
outstanding Letters of Credit representing greater than 50% of the aggregate
undrawn amount of all outstanding Letters of Credit) thereof and of the amount
to be deposited, deposit in an account with the Collateral Agent, for the
benefit of the Revolving Credit Lenders, an amount in cash equal to the L/C
Exposure as of such date. Such deposit shall be held by the Collateral Agent as
collateral for the payment and performance of the Obligations. The Collateral
Agent shall have exclusive dominion and control, including the exclusive right
of withdrawal, over such account. Other than any interest earned on the
investment of such deposits in Permitted Investments, which investments shall be
made at the option and sole discretion of the Collateral Agent, such deposits
shall not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall (i) automatically be
applied by the Administrative Agent to reimburse the Issuing Bank for L/C
Disbursements for which it has not been reimbursed, (ii) be held for the
satisfaction of the reimbursement obligations of the Borrower for the L/C
Exposure at such time and (iii) if the maturity of the Loans has been
accelerated (but subject to the consent of Revolving Credit Lenders holding
participations in outstanding Letters of Credit representing greater than 50% of
the aggregate undrawn amount of all outstanding Letters of Credit), be applied
to satisfy the Obligations. If the Borrower is required to provide an amount of
cash collateral hereunder as a result of the occurrence of an Event of Default,
such amount (to the extent not applied as aforesaid) shall be returned to the
Borrower within three Business Days after all Events of Default have been cured
or waived. Notwithstanding the foregoing, following the incurrence by the
Borrower or any Subsidiary of any Pari Passu Debt, the treatment and application
of any amounts provided by the Borrower as cash collateral hereunder shall be
subject to the terms and provisions of any applicable Pari Passu Intercreditor
Agreement and, in the event of any conflict between the terms of such Pari Passu
Intercreditor Agreement and the terms of this paragraph (j), the terms of such
Pari Passu Intercreditor Agreement shall govern.



--------------------------------------------------------------------------------

(k) Additional Issuing Banks. The Borrower may, at any time and from time to
time with the consent of the Administrative Agent (which consent shall not be
unreasonably withheld or delayed) and such Lender, designate one or more
additional Lenders to act as an issuing bank under the terms of this Agreement.
Any Lender designated as an issuing bank pursuant to this paragraph (k) shall be
deemed to be an “Issuing Bank” (in addition to being a Lender) in respect of
Letters of Credit issued or to be issued by such Lender, and, with respect to
such Letters of Credit, such term shall thereafter apply to the other Issuing
Bank and such Lender.

SECTION 2.24. Incremental Term Loans. (a) The Borrower may, by written notice to
the Administrative Agent from time to time, request Incremental Term Loan
Commitments in an amount not to exceed the Incremental Term Loan Amount from one
or more Incremental Term Lenders, which may include any existing Lender;
provided that each Incremental Term Lender, if not already a Lender hereunder,
shall be subject to the approval of the Administrative Agent (which approval
shall not be unreasonably withheld or delayed). Such notice shall set forth
(i) the amount of the Incremental Term Loan Commitments being requested (which
shall be in minimum increments of $1,000,000 and a minimum amount of $25,000,000
or such lesser amount equal to the remaining Incremental Term Loan Amount),
(ii) the date on which such Incremental Term Loan Commitments are requested to
become effective (which shall not be less than 10 days nor more than 60 days
after the date of such notice, unless otherwise agreed to by the Administrative
Agent), and (iii) whether such Incremental Term Loan Commitments are commitments
to make additional Extended Term Loans or commitments to make term loans with
terms different from the Extended Term Loans, including Other Term A Loans
(“Other Term Loans”).

(b) The Borrower and each Incremental Term Lender shall execute and deliver to
the Administrative Agent an Incremental Term Loan Assumption Agreement and such
other documentation as the Administrative Agent shall reasonably specify to
evidence the Incremental Term Loan Commitment of each Incremental Term Lender.
Each Incremental Term Loan Assumption Agreement shall specify the terms of the
Incremental Term Loans to be made thereunder; provided that, without the prior
written consent of the Required Lenders, (i) the final maturity date of any
Other Term Loans (other than any Other Term A Loans) shall be no earlier than
the Extended Term Loan Maturity Date, (ii) the average life to maturity of the
Other Term Loans (other than any Other Term A Loans) shall be no shorter than
the average life to maturity of the Extended Term Loans and (iii) if the initial
yield (excluding upfront or arrangement fees payable to the arranger, if any, of
such loan) on such Other Term Loans (as determined by the Administrative Agent
to be equal to the sum of (x) the margin above the Adjusted LIBO Rate on such
Other Term Loans (which shall be increased by the amount that any “LIBOR floor”
applicable to such Other Term Loans on the date such Other Term Loans are made
would exceed the Adjusted LIBO Rate that would be in effect for a three-month
Interest Period commencing on such date) and (y) if such Other Term Loans are
initially made at a discount or the Lenders making the same (as opposed to the
arranger, if any,



--------------------------------------------------------------------------------

thereof) receive a fee directly or indirectly from Parent, the Borrower or any
Subsidiary for doing so (the amount of such discount or fee, expressed as a
percentage of the Other Term Loans, being referred to herein as “OID”), the
amount of such OID divided by the lesser of (A) the average life to maturity of
such Other Term Loans and (B) four) exceeds by more than 50 basis points the sum
of (1) the margin then in effect for Eurodollar Term Loans of any Class (other
than Other Term A Loans) (which shall be the sum of the Applicable Percentage
for Eurodollar Term Loans of such Class increased by the amount that any “LIBOR
floor” applicable to such Eurodollar Term Loans on such date would exceed the
Adjusted LIBO Rate that would be in effect for a three-month Interest Period
commencing on such date) plus (2) the OID (if any) initially paid in respect of
such Term Loans (for any Class of Term Loans, the applicable amount of such
excess above 50 basis points being referred to herein as the “Yield
Differential”) then the Applicable Percentage then in effect for such Class of
Term Loans shall automatically be increased by the applicable Yield
Differential, effective upon the making of the Other Term Loans. The
Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Incremental Term Loan Assumption Agreement. Each of the parties hereto
hereby agrees that, upon the effectiveness of any Incremental Term Loan
Assumption Agreement, this Agreement shall be deemed amended to the extent (but
only to the extent) necessary to reflect the existence and terms of the
Incremental Term Loan Commitment and the Incremental Term Loans evidenced
thereby.

(c) Notwithstanding the foregoing, no Incremental Term Loan Commitment shall
become effective under this Section 2.24 unless (i) on the date of such
effectiveness, the conditions set forth in paragraphs (b) and (c) of
Section 4.01 shall be satisfied and the Administrative Agent shall have received
a certificate to that effect dated such date and executed by a Financial Officer
of the Borrower, (ii) except as otherwise specified in the applicable
Incremental Term Loan Assumption Agreement, the Administrative Agent shall have
received legal opinions, board resolutions and other closing certificates
reasonably requested by the Administrative Agent and consistent with those
delivered on the Closing Date under Section 4.02 of the Original Credit
Agreement and (iii) except with respect to any Refinancing Incremental Term
Loans, immediately after giving effect to the incurrence of such Incremental
Term Loans and the use of the proceeds thereof, the Secured Leverage Ratio
Condition would be satisfied.

(d) Each of the parties hereto hereby agrees that the Administrative Agent may,
in consultation with the Borrower, take any and all action as may be reasonably
necessary to ensure that all Incremental Term Loans (other than Other Term
Loans), when originally made, are included in each Borrowing of outstanding
Extended Term Loans on a pro rata basis. This may be accomplished by requiring
each outstanding Eurodollar Extended Term Loan Borrowing to be converted into an
ABR Term Borrowing on the date of each Incremental Term Loan, or by allocating a
portion of each Incremental Term Loan to each outstanding Eurodollar Extended
Term Loan Borrowing on a pro rata basis. Any conversion of Eurodollar Term Loans
to ABR Term Loans required by the preceding sentence shall be subject to
Section 2.16. If any Incremental Term Loan is to be allocated to an existing
Interest Period for a Eurodollar Term Borrowing, then the interest rate thereon
for such Interest Period and the other economic consequences thereof shall be as
set forth in the applicable Incremental Term Loan Assumption Agreement. In



--------------------------------------------------------------------------------

addition, to the extent any Incremental Term Loans are not Other Term Loans, the
scheduled amortization payments under Section 2.11(a)(iii) required to be made
after the making of such Incremental Term Loans shall be ratably increased by
the aggregate principal amount of such Incremental Term Loans.

SECTION 2.25. Loan Modification Offers; Replacement Revolving Credit Facility.
(a) The Borrower may, by written notice to the Administrative Agent from time to
time, make one or more offers (each, a “Loan Modification Offer”) to all the
Lenders of one or more Classes of Loans and/or Commitments (each Class subject
to such a Loan Modification Offer, an “Affected Class”) to make one or more
Permitted Amendments pursuant to procedures reasonably specified by the
Administrative Agent and reasonably acceptable to the Borrower; provided, that
for purposes of this Section 2.25, the Non-Extended Funded Term Loans and the
Non-Extended Delayed Draw Term Loans shall be deemed to be a single Class. Such
notice shall set forth (i) the terms and conditions of the requested Permitted
Amendment and (ii) the date on which such Permitted Amendment is requested to
become effective (which shall not be less than 10 Business Days nor more than
30 Business Days after the date of such notice, unless otherwise agreed to by
the Administrative Agent). Permitted Amendments shall become effective only with
respect to the Loans and/or Commitments of the Lenders of the Affected Class
that accept the applicable Loan Modification Offer (such Lenders, the “Accepting
Lenders”) and, in the case of any Accepting Lender, only with respect to such
Lender’s Loans and/or Commitments of such Affected Class as to which such
Lender’s acceptance has been made.

(b) The Borrower and each Accepting Lender shall execute and deliver to the
Administrative Agent a Loan Modification Agreement and such other documentation
as the Administrative Agent shall reasonably specify to evidence the acceptance
of the Permitted Amendments and the terms and conditions thereof. The
Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Loan Modification Agreement. Each of the parties hereto hereby agrees
that, upon the effectiveness of any Loan Modification Agreement, this Agreement
shall be deemed amended to the extent (but only to the extent) necessary to
reflect the existence and terms of the Permitted Amendment evidenced thereby and
only with respect to the applicable Loans and/or Commitments of the Accepting
Lenders of the Affected Class, including any amendments necessary to treat the
applicable Loans and/or Commitments of the Accepting Lenders of the Affected
Class as a new “Class” of loans and/or commitments hereunder. Notwithstanding
the foregoing, no Permitted Amendment shall become effective unless the
Administrative Agent, to the extent reasonably requested by the Administrative
Agent, shall have received legal opinions, board resolutions, officer’s and
secretary’s certificates and other documentation consistent with those delivered
on the First Restatement Effective Date under the First Amendment and
Restatement Agreement.

(c) “Permitted Amendments” means any or all of the following: (i) an extension
of the final maturity date and/or amortization applicable to the applicable
Loans and/or Commitments of the Accepting Lenders, (ii) a change in the
Applicable Percentage with respect to the applicable Loans and/or Commitments of
the Accepting Lenders, (iii) a



--------------------------------------------------------------------------------

change in the Fees payable to (or the inclusion of additional fees to be payable
to) the Accepting Lenders and (iv) such amendments to this Agreement and the
other Loan Documents as shall be appropriate, in the reasonable judgment of the
Administrative Agent, to provide the rights and benefits of this Agreement and
other Loan Documents to each new “Class” of loans and/or commitments resulting
therefrom; provided, that, without the prior written consent of the Required
Lenders, if any such Permitted Amendment shall create a new Class of Term Loans
with an initial yield (as determined by the Administrative Agent on the same
basis as the initial yield for Other Term Loans is determined pursuant to
Section 2.24(b)) that exceeds by more than 50 basis points the then-applicable
yield (as determined by the Administrative Agent on the same basis as the
then-applicable yield for existing Term Loans is determined pursuant to
Section 2.24(b)) for Term Loans of any other Class (other than Non-Extended Term
Loans and Other Term A Loans) (the applicable amount of such excess above 50
basis points being referred to herein as the “Loan Modification Yield
Differential”) then the Applicable Percentage then in effect for each such other
Class of Term Loans shall automatically be increased by the applicable Loan
Modification Yield Differential, effective upon the effectiveness of the
applicable Loan Modification Agreement; provided, further, that, if any such
Permitted Amendment shall create a new Class of Revolving Credit Commitments,
(A) the allocation of the participation exposure with respect to any
then-existing or subsequently issued or made Letter of Credit or Swingline Loan
as between the commitments of such new “Class” and the Commitments of the
then-existing Revolving Credit Lenders shall be made on a ratable basis as
between the commitments of such new “Class” and the Commitments of the
then-existing Revolving Credit Lenders and (B) the L/C Commitment and Swingline
Commitment may not be extended without the prior written consent of the Issuing
Bank or the Swingline Lender, as applicable.

(d) Notwithstanding anything to the contrary contained herein, this Agreement
may be amended with the written consent of the Administrative Agent, the
Borrower and the Lenders providing the relevant Replacement Revolving Credit
Facility (as defined below) to effect the refinancing of all the Revolving
Credit Commitments with a replacement facility under this Agreement (a
“Replacement Revolving Credit Facility”); provided that (a) the aggregate amount
of commitments under such Replacement Revolving Facility Commitments shall not
exceed the aggregate amount of the replaced Revolving Credit Commitments and
(b) the maturity date of such Replacement Revolving Credit Facility shall not be
earlier than the latest Revolving Credit Maturity Date at the time of such
replacement. Each of the parties hereto hereby agrees that, upon the
effectiveness of any Replacement Revolving Credit Facility, this Agreement shall
be deemed amended to the extent (but only to the extent) necessary to reflect
the existence and terms of the Replacement Revolving Credit Facility evidenced
thereby. Notwithstanding the foregoing, (i) no Replacement Revolving Credit
Facility shall become effective unless the Administrative Agent, to the extent
reasonably requested by the Administrative Agent, shall have received legal
opinions, board resolutions, officer’s and secretary’s certificates and other
documentation consistent with those delivered on the First Restatement Effective
Date under the First Amendment and Restatement Agreement and (ii) neither the
Issuing Bank nor the Swingline Lender shall be obligated to continue to issue
Letters of Credit or make Swingline Loans, respectively, under the Replacement
Revolving Credit Facility except to the extent it agrees in writing to do so at



--------------------------------------------------------------------------------

or prior to the effectiveness of the Replacement Revolving Credit Facility.
Without limiting the foregoing, in the event that the initial Replacement
Revolving Credit Facility is in an aggregate principal amount less than the
aggregate principal amount of the Revolving Credit Commitments being replaced,
this Agreement may be further amended with the written consent of the
Administrative Agent, the Borrower and the Lenders providing the relevant
additional commitments under the Replacement Revolving Credit Facility (and
subject to the same limitations and requirements provided above in this
paragraph (d)) to include additional commitments under the Replacement Revolving
Credit Facility that will not cause the aggregate amount of the commitments
thereunder to exceed the aggregate amount of the replaced Revolving Credit
Commitments.

ARTICLE III

Representations and Warranties

Each of Parent and the Borrower represents and warrants to the Administrative
Agent, the Collateral Agent, the Issuing Bank and each of the Lenders that:

SECTION 3.01. Organization; Powers. Each of the Loan Parties (a) is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, except, with respect to Loan Parties other
than Parent or the Borrower, to the extent that the failure of such Loan Parties
to be in good standing could not reasonably be expected to have a Material
Adverse Effect, (b) has all requisite power and authority to own its property
and assets and to carry on its business as now conducted and as proposed to be
conducted, except to the extent that the failure to possess such power and
authority could not reasonably be expected to result in a Material Adverse
Effect, (c) is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required, except where the failure so
to qualify could not reasonably be expected to result in a Material Adverse
Effect, and (d) has the power and authority to execute, deliver and perform its
obligations under each of the Loan Documents and each other agreement or
instrument contemplated thereby to which it is or will be a party and, in the
case of the Borrower, to borrow hereunder.

SECTION 3.02. Authorization. The execution, delivery and performance by the Loan
Parties of the Loan Documents to which they are a party and the making of the
Borrowings hereunder (a) have been duly authorized by all requisite corporate
and, if required, stockholder action and (b) will not (i) violate (A) any
provision of law, statute, rule or regulation, or of the certificate or articles
of incorporation or other constitutive documents or by-laws of Parent, the
Borrower or any Subsidiary, (B) any order of any Governmental Authority or
(C) any provision of any indenture, agreement or other instrument to which
Parent, the Borrower or any Subsidiary is a party or by which any of them or any
of their property is or may be bound, except as could not reasonably be expected
to result in a Material Adverse Effect, (ii) be in conflict with, result in a
breach of or constitute (alone or with notice or lapse of time or both) a
default under, or give rise to any right to accelerate or to require the
prepayment, repurchase or redemption of any obligation under any such indenture,
agreement or other instrument, except as could not reasonably be expected to
result in a Material Adverse Effect or (iii) result in the creation



--------------------------------------------------------------------------------

or imposition of any Lien upon or with respect to any property or assets now
owned or hereafter acquired by Parent, the Borrower or any Subsidiary (other
than any Lien created hereunder or under the Security Documents or permitted
pursuant to Section 6.02).

SECTION 3.03. Enforceability. The Second Amendment and Restatement Agreement has
been duly executed and delivered by Parent and the Borrower and constitutes, and
this Agreement and each other Loan Document constitutes, a legal, valid and
binding obligation of such Loan Party enforceable against such Loan Party in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, or similar laws
affecting creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).

SECTION 3.04. Governmental Approvals. No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required in connection with the execution, delivery and performance
by the Loan Parties of the Loan Documents to which they are a party and the
making of the Borrowings hereunder, except for (a) the filing of Uniform
Commercial Code financing statements and filings with the United States Patent
and Trademark Office and the United States Copyright Office, (b) recordation of
Mortgages and other filings and recordings in respect of Liens created pursuant
to the Security Documents, (c) such as have been made or obtained and are in
full force and effect and (d) such actions, consents, approvals, registrations
or filings which the failure to obtain or make could not reasonably be expected
to result in a Material Adverse Effect.

SECTION 3.05. Financial Statements. Parent has heretofore furnished to the
Lenders its consolidated balance sheets and related statements of income,
stockholders’ equity and cash flows of Parent as of and for the 2010 fiscal
year, audited by and accompanied by the opinion of Deloitte & Touche LLP,
independent public accountant, and (ii) as of and for each 2011 fiscal quarter
of Parent (other than the fourth fiscal quarter) thereafter ended at least
45 days prior to the Second Restatement Effective Date. Such financial
statements present fairly in all material respects the financial condition and
results of operations and cash flows of Parent and its consolidated subsidiaries
as of such dates and for such periods. Such balance sheets and the notes thereto
disclose all material liabilities, direct or contingent, of Parent and its
consolidated subsidiaries as of the dates thereof in accordance with GAAP in all
material respects. Such financial statements were prepared in accordance with
GAAP applied on a consistent basis in all material respects, subject, in the
case of unaudited financial statements, to year-end audit adjustments and the
absence of footnotes.

SECTION 3.06. No Material Adverse Change. No event, change or condition has
occurred that has had, or could reasonably be expected to have, a material
adverse effect on the business, assets, operations, financial condition or
operating results of Parent, the Borrower and the Subsidiaries, taken as a
whole, since December 31, 2010.

SECTION 3.07. Title to Properties; Possession Under Leases. (a) Each of Parent,
the Borrower and the Subsidiaries has good and marketable title to, or valid



--------------------------------------------------------------------------------

leasehold interests in, or a right to use, all its material properties and
assets (including all Mortgaged Property), except for minor defects in title
that do not interfere with its ability to conduct its business as currently
conducted or to utilize such properties and assets for their intended purposes.
All such material properties and assets are free and clear of Liens, other than
Liens expressly permitted by Section 6.02.

(b) As of the Second Restatement Effective Date, neither Parent nor the Borrower
has received any notice of, nor has any knowledge of, any pending or
contemplated material condemnation proceeding affecting the Mortgaged Properties
in any material respect or any sale or disposition thereof in lieu of
condemnation.

(c) As of the Second Restatement Effective Date, none of Parent, the Borrower or
any of the Subsidiaries is obligated under any right of first refusal, option or
other contractual right to sell, assign or otherwise dispose of any Mortgaged
Property or any material interest therein, except for customary rights of first
refusal granted to the prior owners of such Mortgaged Property or their
Affiliates.

SECTION 3.08. Subsidiaries. Schedule 3.08 sets forth as of the Second
Restatement Effective Date a list of all Subsidiaries and the percentage
ownership interest of Parent or the Borrower therein. The shares of capital
stock or other ownership interests so indicated on Schedule 3.08 are, in the
case of corporations, fully paid and non-assessable and are owned by Parent or
the Borrower, directly or indirectly, free and clear of all Liens (other than
Liens created under the Security Documents or permitted pursuant to
Section 6.02).

SECTION 3.09. Litigation; Compliance with Laws. (a) Except as disclosed in the
periodic and other reports, proxy statements and other materials filed by
Parent, the Borrower or any Subsidiary with the SEC prior to the Second
Restatement Effective Date, there are no actions, suits or proceedings at law or
in equity or by or before any Governmental Authority now pending or, to the
knowledge of Parent or the Borrower through receipt of written notice or
proceeding, threatened against or affecting Parent or the Borrower or any
Subsidiary or any business, property or rights of any such person as to which
there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect.

(b) None of Parent, the Borrower or any of the Subsidiaries or any of their
respective material properties or assets is in violation of, nor will the
continued operation of their material properties and assets as currently
conducted violate, any law, rule or regulation (including any occupational
safety and health, health care, pension, certificate of need, Medicare,
Medicaid, insurance fraud or similar law, zoning, building, Environmental Law,
ordinance, code or approval or any building permits) or any restrictions of
record or agreements affecting the Mortgaged Property, or is in default with
respect to any judgment, writ, injunction, decree or order of any Governmental
Authority, where such violation or default could reasonably be expected to
result in a Material Adverse Effect.



--------------------------------------------------------------------------------

SECTION 3.10. Agreements. None of Parent, the Borrower or any of the
Subsidiaries is in default in any manner under any provision of any indenture or
other agreement or instrument evidencing Indebtedness, or any other material
agreement or instrument to which it is a party or by which it or any of its
properties or assets are or may be bound, where such default could reasonably be
expected to result in a Material Adverse Effect.

SECTION 3.11. Federal Reserve Regulations. (a) None of Parent, the Borrower or
any of the Subsidiaries is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of buying or
carrying Margin Stock.

(b) No part of the proceeds of any Loan or any Letter of Credit will be used,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, for any purpose that entails a violation of, or that is inconsistent
with, the provisions of the Regulations of the Board, including Regulation T, U
or X.

SECTION 3.12. Investment Company Act. None of Parent, the Borrower or any
Subsidiary is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

SECTION 3.13. Use of Proceeds. The Borrower will (a) use the proceeds of the
Loans and will request the issuance of Letters of Credit only for the purposes
specified in the Preliminary Statement to this Agreement and (b) use the
proceeds of Incremental Term Loans only for the purposes specified in the
applicable Incremental Term Loan Assumption Agreement.

SECTION 3.14. Tax Returns. Each of Parent, the Borrower and the Subsidiaries has
filed or caused to be filed, or has timely requested an extension to file or has
received an approved extension to file, all Federal, state, local and foreign
tax returns or materials that to the Borrower’s best knowledge are required to
have been filed by it and has paid or caused to be paid all taxes due and
payable by it and all assessments received by it, except taxes that are being
contested in good faith by appropriate proceedings and for which Parent, the
Borrower or such Subsidiary, as applicable, shall have set aside on its books
reserves in accordance with GAAP and except any such filings or taxes, fees or
charges, the failure of which to make or pay, could not reasonably be expected
to have a Material Adverse Effect.

SECTION 3.15. No Material Misstatements. None of (a) the Confidential
Information Memorandum or (b) any other written information, report, financial
statement, exhibit or schedule (other than estimates and information of a
general economic or general industry nature) heretofore or contemporaneously
furnished by or on behalf of Parent or the Borrower to the Administrative Agent
or any Lender in connection with the negotiation of any Loan Document or
included therein or delivered pursuant thereto, when furnished and taken as a
whole, contained, contains or will contain any material misstatement of fact or
omitted, omits or will omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which



--------------------------------------------------------------------------------

they were, are or will be made, not materially misleading in light of the
circumstances under which such statements were made; provided that to the extent
any such information, report, financial statement, exhibit or schedule was based
upon or constitutes a forecast or projection, each of Parent and the Borrower
represents only that it acted in good faith and utilized assumptions that each
of Parent and the Borrower believed to be reasonable at the time made.

SECTION 3.16. Employee Benefit Plans. Each of the Borrower and its ERISA
Affiliates is in compliance in all material respects with the applicable
provisions of ERISA and the Code and the regulations and published
interpretations thereunder. No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events,
could reasonably be expected to result in material liability of the Borrower or
any of its ERISA Affiliates. The present value of all benefit liabilities under
each Plan (based on the assumptions used for purposes of Statement of Financial
Accounting Standards Board Accounting Standards Codification Topic 715) did not,
as of the last annual valuation date applicable thereto, exceed the fair market
value of the assets of such Plan in such amount that could reasonably be
expected to result in a Material Adverse Effect, and the present value of all
benefit liabilities of all underfunded Plans (based on the assumptions used for
purposes of Financial Accounting Standards Board Accounting Standards
Codification Topic 715) did not, as of the last annual valuation dates
applicable thereto, exceed the fair market value of the assets of all such
underfunded Plans in such amount that could reasonably be expected to result in
a Material Adverse Effect.

SECTION 3.17. Environmental Matters. Except with respect to any matters that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, none of Parent, the Borrower or any of the
Subsidiaries (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability,
(iii) has received notice of any claim with respect to any Environmental
Liability or (iv) knows of any basis for any Environmental Liability.

SECTION 3.18. Insurance. Schedule 3.18 sets forth a true, complete and correct
description, in all material respects, of all insurance maintained by Parent or
the Borrower for itself or the Subsidiaries as of the Second Restatement
Effective Date. As of the Second Restatement Effective Date, such insurance is
in full force and effect and all premiums have been duly paid. Parent, the
Borrower and the Subsidiaries have insurance in such amounts and covering such
risks and liabilities as are in accordance with normal industry practice.

SECTION 3.19. Security Documents. (a) The Guarantee and Collateral Agreement
creates in favor of the Collateral Agent, for the ratable benefit of the Secured
Parties, a legal, valid and enforceable security interest in the Collateral (as
defined in the Guarantee and Collateral Agreement) and the proceeds thereof,
subject to the effects of bankruptcy, insolvency or similar laws affecting
creditors’ rights generally and general equitable principles, and (i) with
respect to all Pledged Collateral (as defined in the



--------------------------------------------------------------------------------

Guarantee and Collateral Agreement) previously delivered to and in possession of
the Collateral Agent, the Lien created under the Guarantee and Collateral
Agreement constitutes, or in the case of Pledged Collateral to be delivered to
the Collateral Agent in the future will constitute, a fully perfected first
priority Lien on, and security interest in, all right, title and interest of the
Loan Parties in such Pledged Collateral as to which perfection may be obtained
by such actions, in each case prior and superior in right to any other person,
and (ii) with the previous filing of financing statements in the offices
specified on Schedule 3.19(a), the Lien created under the Guarantee and
Collateral Agreement constitutes, or in the case of financing statements in
appropriate form to be filed in the offices specified on Schedule 3.19(a) (as
such schedule may be updated from time to time; provided, that such schedules
shall be deemed to be updated when the Borrower provides the relevant
information in accordance with the Guarantee and Collateral Agreement), the Lien
created under the Guarantee and Collateral Agreement will constitute, a fully
perfected Lien on, and security interest in, all right, title and interest of
the Loan Parties in such Collateral (other than Intellectual Property, as
defined in the Guarantee and Collateral Agreement) as to which perfection may be
obtained by such filings, in each case prior and superior in right to any other
person, other than with respect to Liens expressly permitted by Section 6.02.

(b) The Guarantee and Collateral Agreement (or a short form security agreement
in form and substance reasonably satisfactory to the Borrower and the Collateral
Agent), together with the filings made pursuant to the Guarantee and Collateral
Agreement currently on file with the United States Patent and Trademark Office
and the United States Copyright Office and the financing statements currently on
file in the offices specified on Schedule 3.19(a), constitutes, or in the case
of financing statements in appropriate form to be filed in the offices specified
on Schedule 3.19(a) (as such schedule may be updated from time to time; provided
that such schedules shall be deemed to be updated when the Borrower provides the
relevant information in accordance with the Guarantee and Collateral Agreement),
will constitute, a fully perfected Lien on, and security interest in, all right,
title and interest of the Loan Parties in the Intellectual Property (as defined
in the Guarantee and Collateral Agreement) in which a security interest may be
perfected by filing security agreements in the United States and its territories
and possessions, in each case prior and superior in right to any other person
other than with respect to Liens permitted pursuant to Section 6.02 (it being
understood that subsequent recordings in the United States Patent and Trademark
Office and the United States Copyright Office may be necessary to perfect a Lien
on registered trademarks and patents, trademark and patent applications and
registered copyrights acquired by the Loan Parties after the Closing Date).

(c) The Mortgages are effective to create in favor of the Collateral Agent, for
the ratable benefit of the Secured Parties a legal, valid and enforceable Lien
on all of the Loan Parties’ right, title and interest in and to the Mortgaged
Property thereunder and the proceeds thereof, and the Mortgages constitute a
fully perfected Lien on, and security interest in, all right, title and interest
of the Loan Parties in such Mortgaged Property and the proceeds thereof, in each
case prior and superior in right to any other person, other than with respect to
the rights of persons pursuant to Liens expressly permitted by Section 6.02.



--------------------------------------------------------------------------------

SECTION 3.20. Location of Real Property and Leased Premises.
(a) Schedule 1.01(d) lists completely and correctly as of the Second Restatement
Effective Date all Hospitals owned by Parent, the Borrower and the Subsidiaries
and the addresses thereof. The Borrower and the Subsidiaries own in fee all the
real property set forth on Schedule 1.01(d).

(b) Schedule 1.01(d) lists completely and correctly as of the Second Restatement
Effective Date all Hospitals leased by Parent, the Borrower and the Subsidiaries
and the addresses thereof. The Borrower and the Subsidiaries have valid leases
in all the material real property set forth on Schedule 1.01(d).

SECTION 3.21. Labor Matters. Except as set forth on Schedule 3.21, as of the
Second Restatement Effective Date, there are no strikes, lockouts or slowdowns
against Parent, the Borrower or any Subsidiary pending or, to the knowledge of
Parent or the Borrower by delivery of written notice or proceeding, threatened.
The consummation of the Transactions will not give rise to any right of
termination or right of renegotiation on the part of any union under any
collective bargaining agreement to which Parent, the Borrower or any Subsidiary
is bound. Except as set forth on Schedule 3.21, as of the Second Restatement
Effective Date, none of Parent, the Borrower or any Subsidiary is a party to any
collective bargaining agreement or other labor contract applicable to persons
employed by it at any Facility.

SECTION 3.22. Solvency. Immediately after the consummation of the Transactions
on the Closing Date, as of the Closing Date (a) the fair value of the assets of
Parent, the Borrower and the Subsidiaries, on a consolidated basis, at a fair
valuation, will exceed their debts and liabilities, subordinated, contingent or
otherwise; (b) the present fair saleable value of the property of Parent, the
Borrower and the Subsidiaries, on a consolidated basis, will be greater than the
amount that will be required to pay the probable liability of their debts and
other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured; (c) Parent, the Borrower and the
Subsidiaries, on a consolidated basis, will be able to pay their debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (d) Parent, the Borrower and the
Subsidiaries, on a consolidated basis, will not have unreasonably small capital
with which to conduct the business in which they are engaged as such business is
now conducted and is proposed to be conducted following the Closing Date.

SECTION 3.23. Sanctioned Persons. None of Parent, the Borrower, or any
Subsidiary or any Unrestricted Subsidiary nor, to the knowledge of the Borrower,
any director, officer, agent, employee or Affiliate of Parent, the Borrower, any
Subsidiary or any Unrestricted Subsidiary is currently subject to any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”) and each is currently in compliance with all rules
and regulations promulgated by OFAC; and the Borrower will not directly or
indirectly use the proceeds of the Loans or the Letters of Credit or otherwise
make available such proceeds to any person, for the purpose of financing the
activities of any person currently subject to any U.S. sanctions administered by
OFAC.



--------------------------------------------------------------------------------

ARTICLE IV

Conditions of Lending

The obligations of the Lenders to make Loans and of the Issuing Bank to issue
Letters of Credit hereunder are subject to the satisfaction of the following
conditions:

SECTION 4.01. All Credit Events. On the date of each Borrowing (other than a
conversion or a continuation of a Borrowing), including each Borrowing of a
Swingline Loan and on the date of each issuance of or increase to a Letter of
Credit (each such event being called a “Credit Event”):

(a) The Administrative Agent shall have received a notice of such Borrowing as
required by Section 2.03 (or such notice shall have been deemed given in
accordance with Section 2.02) or, in the case of the issuance of or increase to
a Letter of Credit, the Issuing Bank and the Administrative Agent shall have
received a notice requesting the issuance of or increase to such Letter of
Credit as required by Section 2.23(b) or, in the case of the Borrowing of a
Swingline Loan, the Swingline Lender and the Administrative Agent shall have
received a notice requesting such Swingline Loan as required by Section 2.22(b).

(b) (i) In the case of an Incremental Acquisition Term Loan, the Specified
Representations, and (ii) in all other cases, the representations and warranties
set forth in Article III and in each other Loan Document shall be true and
correct in all material respects on and as of the date of such Credit Event with
the same effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date.

(c) At the time of and immediately after such Credit Event, no Default or Event
of Default shall have occurred and be continuing.

Each Credit Event shall be deemed to constitute a representation and warranty by
the Borrower and Parent on the date of such Credit Event as to the applicable
matters specified in paragraphs (b) and (c) of this Section 4.01.

SECTION 4.02. [Intentionally Omitted.]

ARTICLE V

Affirmative Covenants

Each of Parent and the Borrower covenants and agrees with each Lender that so
long as this Agreement shall remain in effect and until the Commitments have
been terminated and the principal of and interest on each Loan, all Fees and all
other expenses or amounts payable under any Loan Document shall have been paid
in full and all Letters of Credit have been canceled or have expired and all
amounts drawn thereunder have been reimbursed in full or other arrangements
acceptable to the Issuing Bank and the Administrative Agent have been made with
respect thereto, unless the Required Lenders



--------------------------------------------------------------------------------

shall otherwise consent in writing, each of Parent and the Borrower will, and
will cause (i) in the case of Sections 5.01 and 5.02, each of the Material
Subsidiaries, and (ii) in the case of Sections 5.03 through 5.15, each of the
Subsidiaries to:

SECTION 5.01. Existence; Compliance with Laws; Businesses and Properties. (a) Do
or cause to be done all things necessary to preserve, renew and keep in full
force and effect its legal existence, except as otherwise expressly permitted
under Section 6.05.

(b) (i) Do or cause to be done all things necessary to obtain, preserve, renew,
extend and keep in full force and effect the rights, licenses, permits,
franchises and authorizations, material to the conduct of its business, except
as could not reasonably be expected to have a Material Adverse Effect;
(ii) comply in all material respects with all applicable laws, rules,
regulations and decrees and orders of any Governmental Authority, whether now in
effect or hereafter enacted, except as could not reasonably be expected to have
a Material Adverse Effect; and (iii) at all times maintain and preserve all
tangible property material to the conduct of such business and keep such
property in good repair, working order and condition (subject to ordinary wear
and tear, casualty and condemnation) and from time to time make, or cause to be
made, all needful and proper repairs, renewals, additions, improvements and
replacements thereto necessary in order that the business carried on in
connection therewith may be properly conducted at all times, except as could not
reasonably be expected to have a Material Adverse Effect.

SECTION 5.02. Insurance. (a) Maintain with financially sound and reputable
insurers insurance, to such extent and against such risks, including fire and
other risks insured against by extended coverage, as is customary with companies
in the same or similar businesses operating in the same or similar locations,
including hospital liability (which shall include general liability, medical
professional liability, contractual liability and druggists’ liability),
workers’ compensation, employers’ liability, automobile liability and physical
damage coverage, environmental impairment liability, all risk property, business
interruption, fidelity and crime insurance and public liability insurance
against claims for personal injury or death or property damage occurring upon,
in, about or in connection with the use of any properties owned, occupied or
controlled by it; provided that the Borrower may implement programs of self
insurance in the ordinary course of business and in accordance with industry
standards for a company of similar size so long as reserves are maintained in
accordance with GAAP for the liabilities associated therewith.

(b) Cause all casualty and property policies covering any Collateral to name the
Collateral Agent as loss payee or mortgagee, and/or additional insured, and each
provider of any such insurance shall agree, by endorsement upon such policies
issued by it, that it will give the Administrative Agent 30 days prior written
notice before any such policy or policies shall be altered or canceled.

(c) If at any time the area in which the Premises (as defined in the Mortgages)
are located is designated a “flood hazard area” in any Flood Insurance Rate Map
published by the Federal Emergency Management Agency (or any successor agency),
obtain flood insurance in such total amount as the Administrative Agent, the
Collateral Agent or the



--------------------------------------------------------------------------------

Required Lenders may from time to time require, and otherwise comply with the
National Flood Insurance Program as set forth in the Flood Disaster Protection
Act of 1973, as it may be amended from time to time.

SECTION 5.03. Obligations and Taxes. Pay and discharge promptly when due all
taxes, assessments and governmental charges or levies imposed upon it or upon
its income or profits or in respect of its property, before the same shall
become delinquent, as well as all lawful claims for labor, materials and
supplies or otherwise that, if unpaid, could reasonably be expected to give rise
to a Lien upon such properties or any part thereof; provided, however, that such
payment and discharge shall not be required with respect to any such tax,
assessment, charge, levy or claim so long as (i) the validity or amount thereof
shall be contested in good faith by appropriate proceedings and the Borrower
shall have set aside on its books adequate reserves with respect thereto in
accordance with GAAP or (ii) the failure to pay and discharge such tax,
assessment, charge, levy or claim could not reasonably be expected to have a
Material Adverse Effect.

SECTION 5.04. Financial Statements, Reports, etc. In the case of Parent, furnish
to the Administrative Agent, which shall furnish to each Lender:

(a) within 90 days after the end of each fiscal year, its consolidated balance
sheet and related statements of income, stockholders’ equity and cash flows
showing the financial condition of Parent and its consolidated subsidiaries as
of the close of such fiscal year and the results of its operations and the
operations of such subsidiaries during such year, together with comparative
figures for the immediately preceding fiscal year, all audited by Deloitte &
Touche LLP or other independent public accountants of recognized national
standing and accompanied by an opinion of such accountants (which opinion shall
be without a “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements fairly present in all material respects
the financial condition and results of operations of Parent and its consolidated
subsidiaries on a consolidated basis in accordance with GAAP;

(b) within 50 days after the end of each of the first three fiscal quarters of
each fiscal year, its consolidated balance sheet and related statements of
income, stockholders’ equity and cash flows showing the financial condition of
Parent and its consolidated subsidiaries as of the close of such fiscal quarter
and the results of its operations and the operations of such subsidiaries during
such fiscal quarter and the then elapsed portion of the fiscal year, and
comparative figures for the same periods in the immediately preceding fiscal
year all certified by one of its Financial Officers as fairly presenting in all
material respects the financial condition and results of operations of Parent
and its consolidated subsidiaries on a consolidated basis in accordance with
GAAP, subject to normal year-end audit adjustments;

(c) concurrently with any delivery of financial statements under paragraph
(a) or (b) above, a certificate of a Financial Officer of the Borrower
(i) certifying that no Event of Default or Default has occurred or, if such an
Event of Default or Default has



--------------------------------------------------------------------------------

occurred, specifying the nature and extent thereof and any corrective action
taken or proposed to be taken with respect thereto, (ii) setting forth
computations in reasonable detail satisfactory to the Administrative Agent
demonstrating compliance with the covenants contained in Sections 6.11 (in the
case of the financial statements delivered under paragraph (a) only), 6.12 and
6.13 and, with respect to any Permitted Acquisition consummated during the
preceding quarter for total consideration in excess of $100,000,000, 6.04(h),
and (iii) setting forth the identity and value of any Hospital acquired in fee
by Parent or any Subsidiary during the preceding quarter and not previously
identified to the Administrative Agent if the fair market value thereof is in
excess of $10,000,000 and, in the case of a certificate delivered with the
financial statements required by paragraph (a) above, setting forth Parent’s
calculation of Excess Cash Flow;

(d) within 90 days after the beginning of each fiscal year of Parent, a detailed
consolidated budget for such fiscal year (including a projected consolidated
balance sheet and related statements of projected operations and cash flows as
of the end of and for such fiscal year and setting forth the assumptions used
for purposes of preparing such budget) and, promptly when available, any
significant revisions of such budget;

(e) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by Parent, the
Borrower or any Subsidiary with the SEC, or with any national securities
exchange, or distributed to its shareholders, as the case may be;

(f) promptly after the request by any Lender (made through the Administrative
Agent), all documentation and other information that such Lender reasonably
requests in order to comply with its ongoing obligations under applicable “know
your customer” and anti-money laundering rules and regulations, including the
USA PATRIOT Act;

(g) promptly after the request by the Administrative Agent or any Lender, copies
of (i) any documents described in Section 101(k)(1) of ERISA that the Borrower
or any of its ERISA Affiliates may request with respect to any Multiemployer
Plan and (ii) any notices described in Section 101(l)(1) of ERISA that the
Borrower or any of its ERISA Affiliates may request with respect to any
Multiemployer Plan; provided that if the Borrower or any of its ERISA Affiliates
has not requested such documents or notices from the administrator or sponsor of
the applicable Multiemployer Plan, the Borrower or the applicable ERISA
Affiliate shall promptly make a request for such documents or notices from such
administrator or sponsor and shall provide copies of such documents and notices
promptly after receipt thereof;

(h) promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of Parent, the Borrower or
any Subsidiary, or compliance with the terms of any Loan Document, as the
Administrative Agent may reasonably request (on behalf of itself or any Lender);
and

(i) substantially contemporaneously with each designation of a Subsidiary as an
“Unrestricted Subsidiary” and each redesignation of an Unrestricted Subsidiary
as a “Subsidiary”, provide written notice of such designation or redesignation,
as applicable, to the Administrative Agent (who shall promptly notify the
Lenders).



--------------------------------------------------------------------------------

SECTION 5.05. Litigation and Other Notices. Furnish to the Administrative Agent
prompt written notice of the following:

(a) any Event of Default or Default, specifying the nature and extent thereof
and the corrective action (if any) taken or proposed to be taken with respect
thereto;

(b) the filing or commencement of, or any threat or notice of intention of any
person to file or commence, any action, suit or proceeding, whether at law or in
equity or by or before any Governmental Authority, against Parent, the Borrower
or any Subsidiary that could reasonably be expected to result in a Material
Adverse Effect; and

(c) any event or occurrence that has resulted in, or could reasonably be
expected to result in, a Material Adverse Effect.

SECTION 5.06. Information Regarding Collateral. Furnish to the Administrative
Agent prompt written notice of any change (i) in any Loan Party’s corporate
name, (ii) in any Loan Party’s jurisdiction of organization or formation,
(iii) in any Loan Party’s identity or corporate structure or (iv) in any Loan
Party’s Federal Taxpayer Identification Number. Parent and the Borrower agree
not to effect or permit any change referred to in the preceding sentence unless
all filings have been made under the Uniform Commercial Code or otherwise that
are required in order for the Collateral Agent to continue at all times
following such change to have a valid, legal and perfected security interest in
all the Collateral. Parent and the Borrower also agree promptly to notify the
Administrative Agent if any material portion of the Collateral is damaged or
destroyed.

SECTION 5.07. Maintaining Records; Access to Properties and Inspections;
Maintenance of Ratings. (a) Keep books of record and account in which full, true
and correct entries in all material respects are made of all dealings and
transactions in relation to its business and activities which permit financial
statements to be prepared in conformity with GAAP and all requirements of law.
Each Loan Party will, and will cause each of its subsidiaries to, permit any
representatives designated by the Administrative Agent or the Required Lenders
to visit and inspect the financial records and the properties of such person at
reasonable times and as often as reasonably requested upon reasonable notice and
to make extracts from and copies of such financial records (in each case
excluding patient medical records and any other material which is confidential
pursuant to any laws, rules, regulations and decrees and orders of any
Governmental Authority) and permit any representatives designated by the
Administrative Agent or the Required Lenders to discuss the affairs, finances
and condition of such person with the officers thereof and independent
accountants therefor (with a senior officer of the Borrower present); provided
that, excluding any such visits and inspections during the continuation of an
Event of Default, only one such visit during any fiscal year shall be at the
Borrower’s expense.



--------------------------------------------------------------------------------

(b) In the case of Parent and the Borrower, use commercially reasonable efforts
to cause the Credit Facilities to be continuously rated by S&P and Moody’s, and
to maintain a corporate rating from S&P and a corporate family rating from
Moody’s, in each case in respect of Parent.

SECTION 5.08. Use of Proceeds. Use the proceeds of the Loans and request the
issuance of Letters of Credit only for the purposes specified in the Preliminary
Statement to this Agreement.

SECTION 5.09. Employee Benefits. (a) Comply in all material respects with the
applicable provisions of ERISA and the Code and (b) furnish to the
Administrative Agent as soon as possible after, and in any event within ten days
after any Responsible Officer of Parent, the Borrower or any ERISA Affiliate
knows or has reason to know that, any ERISA Event has occurred that, alone or
together with any other ERISA Event could reasonably be expected to result in
liability of the Borrower or any ERISA Affiliate in an aggregate amount
exceeding $10,000,000, a statement of a Financial Officer of Parent or the
Borrower setting forth details as to such ERISA Event and the action, if any,
that Parent or the Borrower proposes to take with respect thereto.

SECTION 5.10. Compliance with Environmental Laws. Comply and cause all lessees
and other persons occupying its properties to comply, in all material respects
with all Environmental Laws applicable to its operations and properties; obtain
and renew all material environmental permits necessary for its operations and
properties; and promptly conduct any remedial action in accordance with
Environmental Laws; provided, however, that none of Parent, the Borrower or any
Subsidiary shall be required to undertake any remedial action required by
Environmental Laws to the extent that its obligation to do so is being contested
in good faith and by proper proceedings and appropriate reserves are being
maintained with respect to such circumstances in accordance with GAAP.

SECTION 5.11. Preparation of Environmental Reports. If a Default caused by
reason of a breach of Section 3.17 or Section 5.10 shall have occurred and be
continuing for more than 20 days without Parent, the Borrower or any Subsidiary
commencing activities reasonably likely to cure such Default, at the written
request of the Required Lenders through the Administrative Agent, the Borrower
shall provide to the Lenders within 45 days after receipt of such request, at
the expense of the Loan Parties, environmental site assessment reports (Phase I,
Phase II and/or compliance audits) regarding the matters which are the subject
of such Default prepared by an environmental consulting firm reasonably
acceptable to the Administrative Agent and indicating the compliance matter
and/or the presence or absence of Hazardous Materials and the estimated cost of
any compliance or remedial action in connection with such Default.

SECTION 5.12. Further Assurances. Execute any and all further documents,
financing statements, agreements and instruments, and take all further action
(including filing Uniform Commercial Code and other financing statements,
mortgages and deeds of trust) that may be required under applicable law, or that
the Required Lenders, the Administrative Agent or the Collateral Agent may
reasonably request, in order to effectuate the transactions contemplated by the
Loan Documents and in order to grant,



--------------------------------------------------------------------------------

preserve, protect and perfect the validity and first priority of the security
interests created or intended to be created by the Security Documents. The
Borrower will cause any subsequently acquired or organized Material Subsidiary
to become a Loan Party by executing the Guarantee and Collateral Agreement and
each applicable Security Document in favor of the Collateral Agent. In addition,
except with respect to which, in the reasonable judgment of the Administrative
Agent (confirmed in writing by written notice to the Borrower), the cost or
other consequences (including any Tax consequence) of doing so shall be
excessive in view of the benefits to be obtained by the Lenders therefrom and
subject to applicable limitations set forth in the Security Documents, from time
to time, the Borrower will, at its cost and expense, promptly secure the
Obligations by pledging or creating, or causing to be pledged or created,
perfected security interests with respect to such of its assets and properties
as the Administrative Agent or the Required Lenders shall designate (it being
understood that it is the intent of the parties that the Obligations shall be
secured by substantially all the assets of Parent, the Borrower and the
Subsidiary Guarantors (including properties acquired subsequent to the Closing
Date), except this Section 5.12 shall not require Parent, the Borrower or any
Subsidiary Guarantor to (a) pledge (i) more than 65% of the outstanding voting
Equity Interests in any Foreign Subsidiary, (ii) any Equity Interest in any
Non-Significant Subsidiary or (iii) any Equity Interest in any Permitted
Syndication Subsidiary, any Securitization Subsidiary or any Permitted Joint
Venture Subsidiary to the extent the pledge of the Equity Interest in such
Subsidiary is prohibited by any applicable Contractual Obligation or requirement
of law, or (b) grant security interests in any asset that (i) would result in
the violation of the enforceable anti-assignment provision of any contract, or
would be prohibited by or would violate applicable law or contractual provisions
(including any right of first refusal) or would otherwise result in termination
or any forfeiture under any contract, (ii) is a vehicle or other asset subject
to certificate of title, (iii) require perfection through control agreements
(including, to the extent required in the relevant jurisdiction for deposit
accounts and investment property), (iv) are minority Equity Interests or (v) is
permitted to be so excluded under the Guarantee and Collateral Agreement. Such
security interests and Liens will be created under the Security Documents and
other security agreements, mortgages, deeds of trust and other instruments and
documents in form and substance satisfactory to the Collateral Agent, and the
Borrower shall deliver or cause to be delivered to the Lenders all such
instruments and documents (including legal opinions, title insurance policies
and lien searches) as the Collateral Agent shall reasonably request to evidence
compliance with this Section. Any requirement to mortgage real property that is
acquired after the Closing Date pursuant to this Section 5.12 shall be limited
to real property owned in fee by a Loan Party that (i) has a fair market value
equal to or exceeding $10,000,000, (ii) is not subject to a Lien permitted under
Section 6.02(c) or (n) (for so long as such Lien exists), and (iii) the Borrower
does not intend to sell within six months of the acquisition thereof pursuant to
clause (i) or (x) of Section 6.05(b). No appraisals, environmental reports or
surveys shall be required to be obtained in connection with any mortgage of real
property pursuant to this Section 5.12. The Borrower agrees to provide such
evidence as the Collateral Agent shall reasonably request as to the perfection
and priority status of each such security interest and Lien.



--------------------------------------------------------------------------------

SECTION 5.13. Proceeds of Certain Dispositions. If, as a result of the receipt
of any cash proceeds by Parent, the Borrower or any Subsidiary in connection
with any sale, transfer, lease or other disposition of any asset the Borrower
would be required by the terms of the Senior Note Indenture or the documentation
governing any other Material Indebtedness that is unsecured or secured by Liens
junior to the Liens securing the Obligations to make an offer to purchase any of
the Indebtedness thereunder, then, prior to the first day on which the Borrower
would be required to commence such an offer to purchase, (i) prepay Loans in
accordance with Section 2.12 or 2.13, provided that the Borrower may use a
portion of such cash proceeds to prepay or repurchase Pari Passu Debt secured by
Liens on the Collateral having the same priority as the Liens securing the
Obligations to the extent any applicable credit agreement, indenture or other
agreement governing such Pari Passu Debt requires the Borrower to prepay or make
an offer to purchase such Pari Passu Debt with such cash proceeds, in each case
in an amount not to exceed the product of (A) the amount of such cash proceeds
and (B) a fraction, the numerator of which is the outstanding principal amount
of such Pari Passu Debt and the denominator of which is the sum of the
outstanding principal amount of such Pari Passu Debt and the outstanding
principal amount of Term Loans, or (ii) acquire assets in a manner that is
permitted hereby, in each case in a manner that will eliminate any such
requirement to make such an offer to purchase.

SECTION 5.14. Operation of Facilities. Use commercially reasonable efforts to
operate, and cause the Subsidiaries to operate, the Facilities owned, leased or
operated by Parent, the Borrower or any of the Subsidiaries now or in the future
in a manner believed by the Borrower to be consistent with prevailing health
care industry standards in the locations where the Facilities exist from time to
time, except to the extent failure to do so would not have a Material Adverse
Effect.

ARTICLE VI

Negative Covenants

Each of Parent and the Borrower covenants and agrees with each Lender that, so
long as this Agreement shall remain in effect and until the Commitments have
been terminated and the principal of and interest on each Loan, all Fees and all
other expenses or amounts payable under any Loan Document have been paid in full
and all Letters of Credit have been cancelled or have expired and all amounts
drawn thereunder have been reimbursed in full or other arrangements acceptable
to the Issuing Bank and the Administrative Agent have been made with respect
thereto, unless the Required Lenders shall otherwise consent in writing, neither
Parent nor the Borrower will, nor will they cause or permit any of the
Subsidiaries to:

SECTION 6.01. Indebtedness. Incur, create, assume or permit to exist any
Indebtedness, except:

(a) Indebtedness existing on the Closing Date and set forth in Schedule 6.01 and
any extensions, renewals, refinancings or replacements of such Indebtedness to
the extent the principal amount of such Indebtedness is not



--------------------------------------------------------------------------------

increased (except by an amount equal to the unpaid accrued interest and premium
thereon plus other reasonable amounts paid and fees and expenses incurred in
connection with such extension, renewal, refinancing or replacement), neither
the final maturity nor the weighted average life to maturity of such
Indebtedness is decreased, such Indebtedness, if subordinated to the
Obligations, remains so subordinated on terms no less favorable to the Lenders,
and the obligors thereof, if not the original obligors in respect of such
Indebtedness, are Loan Parties;

(b) Indebtedness created hereunder and under the other Loan Documents;

(c) intercompany Indebtedness of Parent, the Borrower and the Subsidiaries to
the extent permitted by Section 6.04(c);

(d) Indebtedness of the Borrower or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets, and
extensions, renewals, refinancings and replacements of any such Indebtedness
that do not increase the outstanding principal amount thereof (except by an
amount equal to the unpaid accrued interest and premium thereon plus other
reasonable amounts paid and fees and expenses incurred in connection with such
extension, renewal, refinancing or replacement); provided that (i) such
Indebtedness is incurred prior to or within 270 days after such acquisition or
the completion of such construction or improvement and (ii) the aggregate
principal amount of Indebtedness permitted by this Section 6.01(d), when
combined with the aggregate principal amount of all Capital Lease Obligations
and Synthetic Lease Obligations incurred pursuant to Section 6.01(e), shall not
exceed $200,000,000 at any time outstanding;

(e) Capital Lease Obligations and Synthetic Lease Obligations in an aggregate
principal amount, when combined with the aggregate principal amount of all
Indebtedness incurred pursuant to Section 6.01(d), not in excess of $200,000,000
at any time outstanding;

(f) Indebtedness (including Capital Lease Obligations) of any Subsidiary secured
by one or more Facilities owned or leased by such Subsidiary, and extensions,
renewals, refinancings and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof (except by an amount equal to
the unpaid accrued interest and premium thereon plus other reasonable amounts
paid and fees and expenses incurred in connection with such extension, renewal,
refinancing or replacement); provided that (i) when incurred, such Indebtedness
shall not exceed the fair market value of the Facilities securing the same and
(ii) the aggregate principal amount of all such Indebtedness incurred pursuant
to this Section 6.01(f) shall not exceed $250,000,000 at any time outstanding
(such Indebtedness meeting the criteria of this Section 6.01(f) being referred
to herein as “Permitted Real Estate Indebtedness”);

(g) Indebtedness under performance bonds, bid bonds, appeal bonds, surety bonds
and completion guarantees and similar obligations, or with respect to



--------------------------------------------------------------------------------

workers’ compensation claims, in each case incurred in the ordinary course of
business, including those incurred to secure health, safety and environmental
obligations in the ordinary course of business;

(h) Indebtedness incurred pursuant to the Senior Note Indenture and any
extensions, renewals, refinancings or replacements of such Indebtedness to the
extent the principal amount of such Indebtedness is not increased (other than to
the extent of any premiums, interest or costs and expenses incurred in
connection therewith), neither the final maturity nor the weighted average life
to maturity of such Indebtedness is decreased, and the obligors thereof, if not
the original obligors in respect of such Indebtedness, are Loan Parties;

(i) Indebtedness in respect of Hedging Agreements permitted by Section 6.04(g);

(j) Cash Management Obligations;

(k) Indebtedness incurred by Foreign Subsidiaries in an aggregate principal
amount not exceeding $75,000,000 at any time outstanding;

(l) Indebtedness pursuant to any Permitted Receivables Transaction incurred in
accordance with Section 6.05(b);

(m) Indebtedness incurred to finance, or assumed in connection with, one or more
Permitted Acquisitions and any extensions, renewals, refinancings or
replacements of such Indebtedness to the extent the principal amount of such
Indebtedness is not increased (except by an amount equal to the unpaid accrued
interest and premium thereon plus other reasonable amounts paid and fees and
expenses incurred in connection with such extension, renewal, refinancing or
replacement), neither the final maturity nor the weighted average life to
maturity of such Indebtedness is decreased, such Indebtedness, if subordinated
to the Obligations, remains so subordinated on terms no less favorable to the
Lenders, and the obligors thereof, if not the original obligors in respect of
such Indebtedness, are Loan Parties, so long as both immediately prior and after
giving effect thereto, no Default shall exist or result therefrom, provided that
no Indebtedness may be incurred under this Section 6.01(m) if as a result
thereof the aggregate principal amount of Indebtedness incurred and outstanding
under this Section 6.01(m) would exceed $500,000,000 unless (x) the Leverage
Ratio Condition would be satisfied and (y) the Liquidity Condition would be
satisfied;

(n) Indebtedness owed to a seller in a Permitted Acquisition or any other
acquisition permitted under Section 6.04, or a Permitted Joint Venture or to a
buyer in a disposition permitted under Section 6.05 that (i) relates to
post-closing adjustments with respect to accounts receivable, accounts payable,
net worth and/or similar items or (ii) relates to indemnities granted to the
seller or buyer in such transactions;

(o) Permitted Additional Debt;



--------------------------------------------------------------------------------

(p) Indebtedness in the nature of letters of credit (other than Letters of
Credit issued pursuant to this Agreement) issued for the account of Parent, the
Borrower or any Subsidiary (and related reimbursement obligations) not to exceed
an aggregate face amount of $30,000,000;

(q) without duplication of any other Indebtedness, non-cash accruals of
interest, accretion or amortization of original issue discount and/or
pay-in-kind interest on Indebtedness otherwise permitted hereunder;

(r) from and after the latest Revolving Credit Maturity Date (including the
final maturity date of any Replacement Revolving Credit Facility), Indebtedness
to finance the general needs of the Borrower and the Subsidiaries incurred after
such latest Revolving Credit Maturity Date in an aggregate principal amount not
to exceed $750,000,000 at any time outstanding, provided that the Borrower shall
have (i) repaid all Revolving Loans and Swingline Loans and reimbursed, if any,
all L/C Disbursements and made arrangements acceptable to the Issuing Bank and
the Administrative Agent with respect to any outstanding Letters of Credit and
(ii) paid all related fees and expenses, each in accordance with the terms of
this Agreement;

(s) Indebtedness consisting of obligations to pay insurance premiums;

(t) except as otherwise expressly provided herein, Guarantees by Parent, the
Borrower or the Subsidiaries of Indebtedness of Parent, the Borrower and the
Subsidiaries permitted to be incurred hereunder;

(u) other unsecured Indebtedness of the Borrower or the Subsidiaries in an
aggregate principal amount not exceeding $400,000,000 at any time outstanding;
and

(v) Pari Passu Debt, provided that, either (i) at the time of incurrence of such
Pari Passu Debt, and after giving effect thereto and to the use of the proceeds
thereof, (A) no Default or Event of Default shall have occurred and be
continuing and (B) the Secured Leverage Ratio Condition shall be satisfied or
(ii) not later than the fifth Business Day following the incurrence thereof,
100% of the Net Cash Proceeds thereof are used by the Borrower to prepay Term
Loans in the manner set forth in Section 2.13(g).

SECTION 6.02. Liens. Create, incur, assume or permit to exist any Lien on any
property or assets (including Equity Interests or other securities of any
person, including the Borrower or any Subsidiary) now owned or hereafter
acquired by it or on any income or revenues or rights in respect of any thereof,
except:

(a) Liens on property or assets of the Borrower and the Subsidiaries existing on
the Closing Date and set forth in Schedule 6.02; provided that such Liens shall
secure only those obligations which they secured on the Closing Date and
extensions, renewals and replacements thereof permitted hereunder;



--------------------------------------------------------------------------------

(b) any Lien created under the Loan Documents;

(c) any Lien existing on any property or asset prior to the acquisition thereof
by the Borrower or any Subsidiary or existing on any property or assets of any
person that becomes a Subsidiary after the Closing Date prior to the time such
person becomes a Subsidiary, as the case may be; provided that (i) such Lien is
not created in contemplation of or in connection with such acquisition or such
person becoming a Subsidiary, (ii) such Lien does not apply to any other
property or assets of Parent, the Borrower or any Subsidiary (other than affixed
or incorporated into the property covered by such Lien) and (iii) such Lien
secures only those obligations which it secures on the date of such acquisition
or the date such person becomes a Subsidiary, as the case may be, and any
extensions, renewals, refinancings or replacements of such obligations;

(d) Liens, assessments or governmental charges or claims for taxes not yet
delinquent or which are not required to be paid pursuant to Section 5.03;

(e) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business and securing obligations
that are not delinquent or which are not required to be paid under Section 5.03;

(f) Liens incurred and pledges and deposits made in the ordinary course of
business in connection with any self-retention or self-insurance, or with
respect to workmen’s compensation, unemployment insurance, general liability,
medical malpractice, professional liability or property insurance and other
social security laws or regulations;

(g) deposits to secure the performance of bids, trade contracts (other than for
Indebtedness), leases (other than Capital Lease Obligations), statutory
obligations, surety and appeal bonds, government contracts, performance bonds
and other obligations of a like nature incurred in the ordinary course of
business;

(h) zoning restrictions, easements, rights-of-way, rights of first refusal,
restrictions on use of real property, minor defects or irregularities in title
and other similar charges or encumbrances which, in the aggregate, do not
interfere in any material respect with the business of the Borrower and the
Subsidiaries, taken as a whole;

(i) zoning, building codes and other land use laws, regulations and ordinances
regulating the use or occupancy of real property or the activities conducted
thereon which are imposed by any Governmental Authority having jurisdiction over
such real property which are not violated by the current use or occupancy of
such real property or the operation of the business of the Borrower or any of
the Subsidiaries or any violation of which would not have a Material Adverse
Effect;

(j) ground leases in respect of real property on which Facilities owned or
leased by the Borrower or any of the Subsidiaries are located;



--------------------------------------------------------------------------------

(k) any interest or title of a lessor or secured by a lessor’s interest under
any lease permitted hereunder;

(l) leases or subleases granted to others not interfering in any material
respect with the business of the Borrower and the Subsidiaries, taken as a
whole;

(m) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(n) Liens securing Indebtedness to finance the acquisition, construction or
improvement of fixed or capital assets; provided that (i) such security
interests secure Indebtedness permitted by Section 6.01, (ii) such security
interests are incurred, and the Indebtedness secured thereby is created, within
270 days after such acquisition, construction or improvement, and (iii) such
security interests do not apply to any other property or assets of the Borrower
or any Subsidiary, except for accessions to the property financed with the
proceeds of such Indebtedness and the proceeds and the products thereof;
provided that individual financings of equipment provided by one lender may be
cross-collateralized to other financings of equipment provided by such lender
secured by a Lien permissibly incurred pursuant to this Section 6.02(n);

(o) Liens arising out of judgments or awards that do not constitute an Event of
Default under paragraph (i) of Article VII;

(p) Liens pursuant to Permitted Receivables Transactions incurred in accordance
with Section 6.05(b), including Liens on the assets of any Securitization
Subsidiary created pursuant to any such Permitted Receivables Transaction and
Liens incurred by the Borrower and the Subsidiaries on Receivables to secure
obligations owing by them in respect of any such Permitted Receivables
Transaction, provided that any Receivables not transferred to a Securitization
Subsidiary in connection with such Permitted Receivables Transaction to the
extent constituting intercompany indebtedness required to be pledged pursuant to
the Guarantee and Collateral Agreement shall be and remain subject to the
perfected first priority Lien and security interest granted to the Collateral
Agent in favor of the Lenders in accordance with the Guarantee and Collateral
Agreement;

(q) Liens on assets of Foreign Subsidiaries; provided that (i) such Liens do not
extend to, or encumber, assets that constitute Collateral or the Equity
Interests of the Borrower or any of the Domestic Subsidiaries, and (ii) such
Liens extending to the assets of any Foreign Subsidiary secure only Indebtedness
incurred by such Foreign Subsidiary pursuant to Section 6.01(k);

(r) Liens (i) of a collecting bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection, (ii) attaching to
commodity trading accounts or other commodities brokerage accounts incurred in
the ordinary course of business; and (iii) in favor of a banking institution
arising as a matter of law encumbering deposits (including the right of set
off);



--------------------------------------------------------------------------------

(s) Liens on one or more Facilities owned or leased by any Subsidiary to secure
Permitted Real Estate Indebtedness incurred by such Subsidiary pursuant to
Section 6.01(f);

(t) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of Parent, the Borrower or any Subsidiary to permit satisfaction of overdraft or
similar obligations incurred in the ordinary course of business of Parent, the
Borrower and the Subsidiaries or (iii) relating to purchase orders and other
agreements entered into with customers of Parent, the Borrower or any Subsidiary
in the ordinary course of business;

(u) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale or purchase of goods entered into by the
Borrower or any of the Subsidiaries in the ordinary course of business permitted
hereunder;

(v) Liens solely on any cash earnest money deposits made by Parent, the Borrower
or any of the Subsidiaries in connection with any letter of intent or purchase
agreement permitted hereunder;

(w) Liens securing insurance premiums financing arrangements, provided that such
Liens are limited to the applicable unearned insurance premiums;

(x) other Liens that do not, individually or in the aggregate, secure
obligations (or encumber property with a fair market value) in excess of
$150,000,000 at any one time;

(y) Liens on the Collateral which (i) secure Indebtedness incurred pursuant to
Section 6.01(r) and (ii) have the same priority as, or junior priority to, the
Liens securing the Obligations; and

(z) Liens on the Collateral which (i) secure Pari Passu Debt Obligations and
(ii) have the same priority as, or junior priority to, the Liens securing the
Obligations.

SECTION 6.03. Sale and Lease-Back Transactions. Enter into any arrangement,
directly or indirectly, with any person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
which it intends to use for substantially the same purpose or purposes as the
property being sold or transferred unless (a) the sale or transfer of such
property is permitted by Section 6.05 and (b) any Capital Lease Obligations,
Synthetic Lease Obligations, Permitted Real Estate Indebtedness or Liens arising
in connection therewith are permitted by Sections 6.01 and 6.02, as the case may
be.



--------------------------------------------------------------------------------

SECTION 6.04. Investments, Loans and Advances. Purchase, hold or acquire any
Equity Interests, evidences of indebtedness or other securities of, make or
permit to exist any loans or advances to, or make or permit to exist any
investment or any other interest in, any other person, except:

(a) (i) investments by Parent, the Borrower and the Subsidiaries existing on the
Closing Date in the Borrower and the Subsidiaries, (ii) additional investments
by Parent, the Borrower and the Subsidiaries in the Borrower and the
Subsidiaries and any Unrestricted Subsidiaries and (iii) additional investments
by Parent, the Borrower and the Subsidiaries in Permitted Joint Ventures
(subject to the limitations on such investments referred to in the definition of
the term “Permitted Joint Ventures”); provided that (x) any Equity Interests
held by a Loan Party shall be pledged to the extent required by Section 5.12 and
the Guarantee and Collateral Agreement and (y) any such investments made
pursuant to clause (ii) above made by a Loan Party to a Subsidiary that is not a
Loan Party, or made by Parent, the Borrower or any Subsidiary to an Unrestricted
Subsidiary, may only be made if (A) no Default or Event of Default shall have
occurred and be continuing and (B) the aggregate amount of all such investments
made by Loan Parties to Subsidiaries that are not Loan Parties, or by Parent,
the Borrower or any Subsidiary to an Unrestricted Subsidiary and outstanding at
any time (without regard to any write-downs or write-offs thereof, and valued
net in the case of intercompany loans and transferred liabilities) shall not
exceed $500,000,000 plus the amount of dividends, distributions and other
returns of capital actually received in cash by any Loan Party with respect to
any such investments; provided further, that, prior to the aggregate amount of
all such investments described in clause (y) above outstanding at any time
exceeding $300,000,000 at any time outstanding, the Leverage Ratio Condition and
the Liquidity Condition would each be satisfied; for purposes of the foregoing,
if the Borrower designates a Subsidiary as an Unrestricted Subsidiary in
accordance with the definition of the term “Unrestricted Subsidiary”, the
Borrower will be deemed to have made an investment at that time in the resulting
Unrestricted Subsidiary in an aggregate amount equal to the fair market value of
the net assets of such Unrestricted Subsidiary;

(b) Permitted Investments;

(c) (i) loans or advances in respect of intercompany accounts attributable to
the operation of the Borrower’s cash management system (including with respect
to intercompany self-insurance arrangements), (ii) loans or advances made by the
Borrower or any of the Subsidiaries to a Permitted Syndication Subsidiary for
working capital needs evidenced by a promissory note that is pledged to the
Collateral Agent so long as such loans or advances constitute Indebtedness of
the primary obligor that is not subordinate to any other Indebtedness of such
obligor, and (iii) loans or advances made by Parent to the Borrower or any
Subsidiary, the



--------------------------------------------------------------------------------

Borrower to Parent or any Subsidiary and by any Subsidiary to Parent, the
Borrower or any other Subsidiary; provided, however, that (x) any such loans and
advances made by a Loan Party that are evidenced by a promissory note shall be
pledged to the Collateral Agent for the ratable benefit of the Secured Parties
pursuant to the Guarantee and Collateral Agreement (and any such loans and
advances made by a Loan Party to a Subsidiary that is not a Loan Party shall be
so evidenced and pledged) and (y) any such loan or advance made by a Loan Party
to a Subsidiary that is not a Loan Party or by Parent, the Borrower or any
Subsidiary to an Unrestricted Subsidiary shall be subject to the requirements
and limitations described in clause (y) of the first proviso to Section 6.04(a),
except to the extent that (1) such loan or advance shall be secured by a fully
perfected, first-priority Lien on substantially all of the assets of the
recipient of such loan or advance and its subsidiaries (in each case of a type
that would have constituted Collateral if such recipient were party to the
applicable Security Documents) and (2) such Lien is collaterally assigned to the
Collateral Agent for the benefit of the Secured Parties, all on terms reasonably
satisfactory to the Collateral Agent;

(d) investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business;

(e) the Borrower and the Subsidiaries may make loans and advances in the
ordinary course of business to their respective employees, officers, consultants
and agents (including payroll advances, travel and entertainment advances and
relocation loans in the ordinary course of business to employees, officers and
agents of the Borrower or any such Subsidiary (or to any physician or other
health care professional associated with or agreeing to become associated with
Parent, the Borrower or any Subsidiary or any Hospital owned or leased or
operated by the Borrower or any Subsidiary (“Health Care Associates”));

(f) Guarantees to third parties made in the ordinary course of business in
connection with the relocation of employees or agents of Health Care Associates
of the Borrower or any of the Subsidiaries;

(g) the Borrower and the Subsidiaries may enter into Hedging Agreements that are
not speculative in nature;

(h) the Borrower or any Subsidiary may acquire (including by any lease that
contains upfront payments and/or buyout options) all or substantially all the
assets of a person or line of business of such person, or directly acquire and
beneficially own (and retain the right to vote) more than 50% of the aggregate
ordinary voting power and aggregate equity value represented by the outstanding
capital stock or other Equity Interests of any acquired or newly formed
corporation or other entity that acquires or leases such person, division or
line of business (referred to herein as the “Acquired Entity”); provided that
(i) as of the consummation thereof, such acquisition shall have been approved by
the board of directors of the Acquired Entity; (ii) the Acquired Entity shall be
in a similar,



--------------------------------------------------------------------------------

related, incidental or complementary line of business as that of the Borrower
and the Subsidiaries as conducted during the current and most recent calendar
year; and (iii) at the time of such transaction (A) both before and after giving
effect thereto, no Default or Event of Default shall have occurred and be
continuing, (B) if the total consideration paid in connection with such
acquisition and any other acquisitions pursuant to this Section 6.04(h)
(including any Indebtedness of the Acquired Entity that is assumed by
the Borrower or any Subsidiary following such acquisition and any payments
following such acquisition pursuant to earn-out provisions or similar
obligations) shall exceed $500,000,000 in the aggregate (excluding the total
consideration paid in respect of Permitted Acquisitions listed on
Schedule 6.04(h) and consideration consisting of, or funded with the proceeds
of, Qualified Capital Stock), then (1) the Leverage Ratio Condition would be
satisfied and (2) the Liquidity Condition would be satisfied, (C) [Reserved],
(D) the Borrower shall comply, and shall cause the Acquired Entity to comply,
with the applicable provisions of Section 5.12 and the Security Documents within
a period after consummation of such transaction agreed to by the Administrative
Agent, and (E) the aggregate consideration paid in connection with all such
acquisitions of Acquired Entities that become Foreign Subsidiaries (or, in the
case of an acquisition of assets, are not directly acquired by Loan Parties),
shall not exceed $300,000,000 (any acquisition of an Acquired Entity meeting all
the applicable criteria of this Section 6.04(h) being referred to herein as a
“Permitted Acquisition”);

(i) Permitted Joint Ventures;

(j) investments in a Permitted Syndication Subsidiary in connection with a
Permitted Syndication Transaction made pursuant to Section 6.05(b);

(k) investments in any Securitization Subsidiary or other person as required
pursuant to the terms and conditions of any Permitted Receivables Transaction
made pursuant to Section 6.05(b);

(l) the Borrower or any of the Subsidiaries may acquire and hold Receivables
owing to it or Parent, if created or acquired in the ordinary course of business
and payable or dischargeable in accordance with customary trade terms;

(m) investments to the extent that payment for such investments is made with
issuances of or the cash proceeds from the issuance of Equity Interests of
Parent;

(n) extensions of trade credit and purchases of equipment and inventory in the
ordinary course of business;

(o) loans and advances to Parent in lieu of, and not in excess of the amount of,
dividends to the extent permitted to be made to Parent in accordance with
Section 6.06;



--------------------------------------------------------------------------------

(p) investments in the ordinary course of business consisting of endorsements
for collection or deposit and customary trade arrangements with customers
consistent with past practices;

(q) investments by Parent, the Borrower and the Subsidiaries in any Captive
Insurance Subsidiary in an aggregate amount not to exceed 150% of the minimum
amount of capital required under the laws of the jurisdiction in which such
Captive Insurance Subsidiary is formed (plus any excess capital generated as a
result of any such prior investment that would result in an unfavorable tax or
reimbursement impact if distributed), and other investments in any Captive
Insurance Subsidiary to cover reasonable general corporate and overhead expenses
of such Captive Insurance Subsidiary;

(r) investments by any Captive Insurance Subsidiary;

(s) investments in any Captive Insurance Subsidiary in connection with a push
down by the Borrower of insurance reserves;

(t) investments held by a person (including by way of acquisition, merger or
consolidation) after the Closing Date otherwise in accordance with this
Section 6.04 to the extent that such investments were not made in contemplation
of or in connection with such acquisition, merger or consolidation and were in
existence on the date of such acquisition, merger or consolidation;

(u) investments in minority interests existing on the Closing Date;

(v) the contribution or other transfer of property to any Spinout Subsidiary in
connection with a Spinout Transaction and investments received in connection
with a Spinout Transaction;

(w) investments representing the non-cash portion of the consideration received
for an Asset Sale or other asset disposition permitted under Section 6.05; and

(x) in addition to investments permitted by paragraphs (a) through (w) above,
additional investments, loans and advances by the Borrower and the Subsidiaries
so long as the aggregate outstanding amount of investments, loans and advances
pursuant to this paragraph (x) (determined without regard to any write-downs or
write-offs of such investments, loans and advances) does not exceed $100,000,000
in the aggregate at any time.

It is understood and agreed that, in the event that any investment is made by
the Borrower or any Subsidiary in any person through substantially concurrent
interim transfers of any amount through one or more other Subsidiaries, then
such other substantially concurrent interim transfers shall be disregarded for
purposes of this Section 6.04.



--------------------------------------------------------------------------------

SECTION 6.05. Mergers, Consolidations, Sales of Assets and Acquisitions.
(a) Merge into or consolidate with any other person, or permit any other person
to merge into or consolidate with it, or sell, transfer, lease or otherwise
dispose of (in one transaction or in a series of transactions) all or
substantially all the assets (whether now owned or hereafter acquired) of the
Borrower or less than all the Equity Interests of any Subsidiary (other than
pursuant to any Permitted Interest Transfer or transfers of Equity Interests of
any Subsidiary to a Loan Party or by a Subsidiary that is not a Subsidiary
Guarantor to any Subsidiary), or purchase or otherwise acquire (in one
transaction or a series of transactions) all or substantially all of the assets
of any other person, except that (i) the Borrower and any Subsidiary may
purchase and sell inventory in the ordinary course of business and (ii) if at
the time thereof and immediately after giving effect thereto no Event of Default
or Default shall have occurred and be continuing (x) any wholly owned Subsidiary
may merge into the Borrower in a transaction in which the Borrower is the
surviving corporation, (y) any Subsidiary may merge into or consolidate with any
other Subsidiary in a transaction in which the surviving entity is a Subsidiary
(provided that (A) if any party to any such transaction is a Loan Party, the
surviving entity of such transaction shall be a Loan Party and (B) to the extent
any person other than the Borrower or a wholly owned Subsidiary receives any
consideration in connection therewith, then such transaction shall be considered
as an investment under the applicable paragraph of Section 6.04) and (z) the
Borrower and the Subsidiaries may make Permitted Acquisitions or any other
investment, loan or advance permitted pursuant to Section 6.04 (including by
merger), and may enter into Permitted Joint Ventures.

(b) Make any Asset Sale otherwise permitted under paragraph (a) above unless
such Asset Sale is:

(i) for consideration that is at least equal to the fair market value of the
assets being sold, transferred, leased or disposed of; provided that (x) for any
disposition of assets with a fair market value of more than $50,000,000, at
least 75% of such consideration is cash and (y) the fair market value of all
assets sold, transferred, leased or disposed of (other than assets which
are sold, transferred, leased or disposed of in order to comply with any
requirement, rule or regulation of, or order by, or agreement with, any
Governmental Authority in connection with a Permitted Acquisition) pursuant to
this clause (b)(i) shall not exceed $300,000,000 in any fiscal year;

(ii) a Receivables Transaction, provided that (x) the material terms and
conditions and the structure of such Receivables Transaction have been approved
by the Administrative Agent (such approval not to be unreasonably withheld or
delayed), (y) any Liens granted in connection with such Receivables Transaction
shall comply with the terms of Section 6.02(p) and (z) the aggregate Receivables
Transaction Amount outstanding at any time in respect of all Receivables
Transactions does not exceed $2,000,000,000 (any Receivables Transaction meeting
all the criteria of this Section 6.05(b)(ii) being referred to herein as a
“Permitted Receivables Transaction”);



--------------------------------------------------------------------------------

(iii) a Syndication Transaction, provided that the aggregate amount or value of
the consideration received by any Permitted Syndication Subsidiary and/or the
Borrower and the other Subsidiaries from third parties in connection with such
Syndication Transaction (or series of Syndication Transactions), except for the
Syndication Transactions listed on Schedule 6.05(b) (the “Syndication
Proceeds”), when added to the aggregate Syndication Proceeds from all previous
Permitted Syndications on or after the Closing Date does not exceed $200,000,000
(any Syndication Transaction meeting the criteria of this Section 6.05(b)(iii)
being referred to herein as a “Permitted Syndication Transaction”);

(iv) any Permitted Interest Transfer;

(v) for the sale or other disposition consummated by the Borrower or any of the
Subsidiaries after the Closing Date of assets constituting a subsidiary or
business unit or units of the Borrower or the Subsidiaries (including a
Facility) or the interest of the Borrower or the Subsidiaries therein, provided
that (i) such sale or other disposition shall be made for fair value on an
arm’s-length basis and (ii) the consideration received for such sale or other
disposition constitutes or would constitute a Permitted Acquisition, Permitted
Joint Venture or Permitted Syndication Subsidiary in accordance with the
definition thereof;

(vi) the Borrower and the Subsidiaries may abandon, allow to lapse or otherwise
dispose of intangible property that the Borrower or such Subsidiary shall
determine in its reasonable business judgment is immaterial to the conduct of
its business;

(vii) forgiveness of any loans or advances made pursuant to Section 6.04(e);

(viii) transfers of property subject to casualty or a condemnation proceeding;

(ix) Restricted Payments permitted pursuant to Section 6.06;

(x) for the sale or other disposition of real estate and related assets (other
than Hospitals and Receivables) for the fair market value thereof in cash, in an
aggregate amount not to exceed $300,000,000; or

(xi) any investment, loan or advance permitted pursuant to Section 6.04.

SECTION 6.06. Restricted Payments; Restrictive Agreements. (a) Declare or make,
or agree to declare or make, directly or indirectly, any Restricted Payment
(including pursuant to any Synthetic Purchase Agreement), or incur any
obligation (contingent or otherwise) to do so; provided, however, that

(i) any Subsidiary may declare and pay dividends or make other distributions
ratably to its equity holders;



--------------------------------------------------------------------------------

(ii) Parent may distribute the Equity Interests of a Spinout Subsidiary pursuant
to a Spinout Transaction;

(iii) so long as no Event of Default or Default shall have occurred and be
continuing or would result therefrom, the Borrower may, or the Borrower may make
distributions to Parent so that Parent may, repurchase its Equity Interests
owned by current or former employees, directors or consultants of Parent, the
Borrower or the Subsidiaries or make payments to employees, directors or
consultants of Parent, the Borrower or the Subsidiaries in connection with the
exercise of stock options, stock appreciation rights or similar equity
incentives or equity based incentives pursuant to management incentive plans in
an aggregate amount not to exceed $40,000,000 in any fiscal year;

(iv) the Borrower may make Restricted Payments to Parent (x) to the extent
necessary to pay general corporate and overhead expenses incurred by Parent in
the ordinary course of business (including legal, accounting and similar
expenses) and expenses necessary to maintain its status as a publicly held
corporation, and (y) in an amount necessary to pay the Tax liabilities of
Parent; provided, however, that all Restricted Payments made to Parent pursuant
to this clause (iv) are used by Parent for the purposes specified herein within
20 days of the receipt thereof;

(v) in addition to Restricted Payments permitted by clauses (i) through
(iv) above, so long as no Event of Default or Default shall have occurred and be
continuing or would result therefrom, the Borrower may make other Restricted
Payments, and Parent may make Restricted Payments, in an aggregate principal
amount from the Second Restatement Effective Date not to exceed $50,000,000 less
the amount of payments made from and after the Second Restatement Effective Date
pursuant to Section 6.09(b)(i);

(vi) the Borrower may net shares under employee benefits plans to settle option
price payments owed by employees and directors with respect thereto and to
settle employees’ and directors’ Federal, state and income tax liabilities (if
any) related thereto;

(vii) so long as (A) no Event of Default or Default shall have occurred and be
continuing or would result therefrom and (B) at the time of and after giving
effect thereto, the Secured Leverage Ratio shall not be greater than 3.0 to 1.0,
the Borrower may make other Restricted Payments, and Parent may make Restricted
Payments, in an amount not to exceed the Available Amount at the time such
Restricted Payment is made; and

(viii) so long as no Event of Default or Default shall have occurred and be
continuing or would result therefrom, the Borrower may, or the Borrower may make
distributions to Parent so that Parent may, (A) repurchase any of its Equity
Interests, or (B) make payments to employees, directors or consultants of
Parent, the Borrower or the Subsidiaries in connection with the exercise of
stock options,



--------------------------------------------------------------------------------

stock appreciation rights or similar equity incentives or equity based
incentives pursuant to management incentive plans, in each case in an aggregate
amount not to exceed the Received Exercise Proceeds Amount at the time such
Restricted Payment is made.

(b) Enter into, incur or permit to exist any agreement or other arrangement that
prohibits, restricts or imposes any condition upon (i) the ability of Parent,
the Borrower or any Subsidiary (other than any Permitted Joint Venture
Subsidiary) to create, incur or permit to exist any Lien upon any of its
property or assets to secure the Obligations, or (ii) the ability of any
Subsidiary (other than any Permitted Joint Venture Subsidiary) to pay dividends
or other distributions with respect to any of its Equity Interests or to make or
repay loans or advances to the Borrower or any other Subsidiary or to Guarantee
Indebtedness of the Borrower or any other Subsidiary; provided (x) that the
foregoing shall not apply to restrictions and conditions (A) imposed by law or
by any Loan Document or the Senior Note Indenture, (B) contained in agreements
relating to the sale of a Subsidiary or other assets pending such sale, provided
such restrictions and conditions apply only to the Subsidiary or assets that are
to be sold and such sale is permitted hereunder, (C) imposed on any Foreign
Subsidiary by the terms of any Indebtedness of such Foreign Subsidiary permitted
to be incurred hereunder, (D) imposed pursuant to other Indebtedness incurred
pursuant to Section 6.01 with such encumbrances and restrictions that, taken as
a whole, are not more restrictive than the terms hereof, (E) contained in any
agreement relating to a Permitted Receivables Transaction if such restrictions
or encumbrances apply only to the relevant Permitted Receivables Transaction and
are required pursuant to the terms and conditions of such Permitted Receivables
Transaction, (F) on Permitted Joint Ventures or other joint ventures permitted
under Section 6.04 and Permitted Syndication Subsidiaries imposed by the terms
of the agreements governing the same, (G) applicable to an Acquired Entity at
the time such Acquired Entity became a Subsidiary, so long as such restriction
or encumbrance was not created in contemplation of or in connection with such
Acquired Entity becoming a Subsidiary and apply only to such Acquired Entity and
(H) imposed by any credit agreement, indenture or other agreement governing Pari
Passu Debt, so long as such restrictions and conditions are not less favorable
to the Lenders than to the holders of such Pari Passu Debt; and (y) clause (i)
of the foregoing shall not apply to restrictions or conditions (A) that are
customary provisions in leases and other contracts restricting the assignment
thereof and any right of first refusal and (B) imposed by any agreement relating
to secured Indebtedness permitted by this Agreement if such restrictions or
conditions apply only to the property or assets securing such Indebtedness.

SECTION 6.07. Transactions with Affiliates. Except for (a) transactions between
or among Parent and its Subsidiaries or described on Schedule 6.07 and (b) the
contribution or other transfer by Parent, the Borrower or any Subsidiary of
property owned by it to any Spinout Subsidiary pursuant to a Spinout Transaction
and transition services agreements, tax sharing agreements, intellectual
property sharing agreements, real estate matter and employee matter agreements,
indemnification and insurance agreements and other similar agreements among
Parent, the Borrower, any Subsidiary and a Spinout Subsidiary entered into in
connection with a Spinout Transaction, sell or transfer any property or assets
to, or purchase or acquire any property or assets from, or



--------------------------------------------------------------------------------

otherwise engage in any other transactions with, any of its Affiliates, except
(i) the Borrower or any Subsidiary may engage in any of the foregoing
transactions on terms and conditions not less favorable to the Borrower or such
Subsidiary than could be obtained on an arm’s-length basis from unrelated third
parties, (ii) Parent, the Borrower and the Subsidiaries may make
(x) investments, loans and advances and (y) Restricted Payments, permitted by
Section 6.04 and Section 6.06, respectively, (iii) the Borrower may engage in
Receivables Transactions, (iv) any issuance of Equity Interests otherwise
permitted hereunder, (v) any issuance of Equity Interests, or other payments,
awards or grants in cash, securities or otherwise pursuant to, or the funding
of, employment arrangements, stock options and stock ownership plans, or
indemnities provided on behalf of employees or directors and approved by the
board of directors or senior management of Parent and (vi) the payment of
reasonable fees to directors of Parent, the Borrower and the Subsidiaries who
are not employees of Parent, the Borrower or the Subsidiaries.

SECTION 6.08. Business of Parent, Borrower and Subsidiaries. Engage at any time
in any business or business activity other than the business currently conducted
by it and business activities reasonably similar, incidental or complementary
thereto and reasonable extensions thereof.

SECTION 6.09. Other Indebtedness. (a) Permit any waiver, supplement,
modification, amendment, termination or release of the Senior Notes Indenture or
any waiver, supplement, modification or amendment of any indenture, instrument
or agreement pursuant to which any subordinated Material Indebtedness of Parent,
the Borrower or any of the Subsidiaries is outstanding if the effect of such
waiver, supplement, modification, amendment, termination or release would
materially increase the obligations of the obligor (except as permitted by this
Agreement) or confer additional material rights on the holder of such
Indebtedness in a manner adverse to the Lenders.

(b) Make any distribution, whether in cash, property, securities or a
combination thereof, other than regular scheduled payments of principal and
interest as and when due (to the extent not prohibited by applicable
subordination provisions), in respect of, or pay, or commit to pay, or directly
or indirectly (including pursuant to any Synthetic Purchase Agreement) redeem,
repurchase, retire or otherwise acquire for consideration, or set apart any sum
for the aforesaid purposes, any Senior Notes or subordinated Indebtedness (other
than intercompany Indebtedness); provided, however, that, so long as no Default
or Event of Default shall have occurred and be continuing at the date of such
redemption, repurchase, retirement or other acquisition for consideration, or
would result therefrom, Parent, the Borrower or any Subsidiary may redeem,
repurchase, retire or otherwise acquire for consideration (i) from and after the
Second Restatement Effective Date, Senior Notes and subordinated Indebtedness
for an aggregate price not in excess of (A) $50,000,000 less (B) the amount of
Restricted Payments made from and after the Second Restatement Effective Date
pursuant to clause (v) of Section 6.06(a), (ii) Senior Notes with the proceeds
of or in exchange for (A) refinancing Indebtedness otherwise permitted pursuant
to Section 6.01(h) or (B) the issuance of Equity Interests, (iii) subordinated
Indebtedness with the proceeds of or in exchange for (A) subordinated
Indebtedness that



--------------------------------------------------------------------------------

is permitted pursuant to Section 6.01 and is subordinated on terms not
materially less advantageous to the Lenders than those of the Indebtedness being
redeemed, repurchased, retired or otherwise acquired for consideration or
(B) the issuance of Equity Interests or (iv) Senior Notes and subordinated
Indebtedness so long as (A) the amount paid in respect thereof does not exceed
the Available Amount at the time paid and (B) at the time of and after giving
effect thereto, the Secured Leverage Ratio shall not be greater than 3.0 to 1.0.

SECTION 6.10. Practice Guarantees. Enter into Practice Guarantees with a term of
30 months or longer in an aggregate amount in excess of $150,000,000 in effect
at any time with respect to all such Practice Guarantees.

SECTION 6.11. Capital Expenditures. Permit the aggregate amount of Capital
Expenditures (other than Replacement Capital Expenditures) made by Parent, the
Borrower and the Subsidiaries in any period set forth below to exceed the
greater of (a) in the case of any fiscal year beginning on or after January 1,
2008, 5.5% of consolidated net revenues of Parent, the Borrower and the
Subsidiaries for the immediately preceding fiscal year (as set forth in the
financial statements delivered pursuant to Section 5.04(a) with respect to such
fiscal year) and (b) the amount set forth below for such period (such greater
amount, the “Permitted Capital Expenditure Amount”):

 

Period

   Amount  

Closing Date through December 31, 2007

   $ 475,000,000   

January 1, 2008 through December 31, 2008

   $ 800,000,000   

January 1, 2009 through December 31, 2009

   $ 800,000,000   

January 1, 2010 through December 31, 2010

   $ 850,000,000   

January 1, 2011 through December 31, 2011

   $ 925,000,000   

January 1, 2012 through December 31, 2012

   $ 1,100,000,000   

January 1, 2013 through December 31, 2013

   $ 1,100,000,000   

Each fiscal year thereafter

   $ 1,100,000,000   

In any year in which a Permitted Acquisition occurs, the Permitted Capital
Expenditure Amount in respect of such fiscal year shall be increased (but not
decreased) by an amount equal to 5.5% of the net revenues generated by the
Acquired Entity acquired during the preceding fiscal year of such Acquired
Entity (pro rated based on the number of days remaining in such fiscal year). In
addition, to the extent any portion of the Permitted Capital Expenditure Amount
for any fiscal year (as the same may have been increased pursuant to the
preceding sentence) is not fully expended during such fiscal year, then 50% of
the amount not so expended may be carried forward to and used in succeeding
fiscal years. In addition, for any fiscal year, the amount of Capital
Expenditures that would otherwise be permitted in such fiscal year pursuant to
this Section 6.11 may be increased by an amount not to exceed 50% of the
Permitted Capital Expenditure Amount for the immediately succeeding fiscal year
(the “CapEx Pull-Forward Amount”). The actual CapEx Pull-Forward Amount in
respect of any such fiscal year shall reduce, on a dollar-for-dollar basis, the
amount of Capital Expenditures that would have been permitted to be made in the
immediately succeeding fiscal year. In



--------------------------------------------------------------------------------

addition, for any fiscal year, the amount of Capital Expenditures that would
otherwise be permitted in such fiscal year pursuant to this Section 6.11 may be
increased by an amount not to exceed $200,000,000 if, at the time of such
expenditure, both before and after giving pro forma effect thereto, (x) no
Default or Event of Default shall have occurred and be continuing and (y) the
Leverage Ratio is less than 4.50 to 1.00.

SECTION 6.12. Interest Coverage Ratio. Permit the Interest Coverage Ratio for
any period of four consecutive fiscal quarters, in each case taken as one
accounting period, ending during any period set forth below to be less than the
ratio set forth opposite such period below:

 

Period

   Ratio  

September 30, 2007 through September 30, 2009

     1.75 to 1.00   

October 1, 2009 through September 30, 2011

     2.00 to 1.00   

October 1, 2011 through September 30, 2013

     2.25 to 1.00   

Thereafter

     2.50 to 1.00   

SECTION 6.13. Maximum Leverage Ratio. Permit the Leverage Ratio as of the last
day of any fiscal quarter ending during a period set forth below to be greater
than the ratio set forth opposite such period below:

 

Period

   Ratio  

September 30, 2007 through March 31, 2009

     7.25 to 1.00   

April 1, 2009 through June 30, 2009

     7.00 to 1.00   

July 1, 2009 through September 30, 2009

     6.75 to 1.00   

October 1, 2009 through September 30, 2010

     6.50 to 1.00   

October 1, 2010 through September 30, 2011

     6.00 to 1.00   

October 1, 2011 through September 30, 2013

     5.50 to 1.00   

Thereafter

     5.00 to 1.00   

SECTION 6.14. Fiscal Year. With respect to Parent and the Borrower, change their
fiscal year-end to a date other than December 31.

ARTICLE VII

Events of Default

In case of the happening of any of the following events (“Events of Default”):

(a) any representation, warranty or statement made or deemed made by any Loan
Party herein or in any other Loan Document or any certificate delivered or
required to be delivered pursuant hereto or thereto shall prove to be untrue in
any material respect on the date as of which it was made or deemed made;



--------------------------------------------------------------------------------

(b) default shall be made in the payment of any principal of any Loan or the
reimbursement with respect to any L/C Disbursement when and as the same shall
become due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof or by acceleration thereof or otherwise;

(c) default shall be made in the payment of any interest on any Loan or any Fee
or L/C Disbursement or any other amount (other than an amount referred to in
(b) above) due under any Loan Document, when and as the same shall become due
and payable, and such default shall continue unremedied for a period of five
Business Days;

(d) default shall be made in the due observance or performance by Parent, the
Borrower or any Subsidiary of any covenant, condition or agreement contained in
Section 5.01(a) (with respect to Parent and the Borrower only), 5.05(a) or 5.08
or in Article VI;

(e) default shall be made in the due observance or performance by Parent, the
Borrower or any Subsidiary of any covenant or agreement contained in any Loan
Document (other than those specified in (b), (c) or (d) above) and such default
shall continue unremedied for a period of 30 days after notice thereof from the
Administrative Agent or any Lender to the Borrower;

(f) (i) Parent, the Borrower or any Subsidiary shall fail to pay any principal,
interest or other amount due in respect of any Material Indebtedness, when and
as the same shall become due and payable (after giving effect to any grace
period) or (ii) any other event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits (with or without the giving of notice, the lapse of time or both) the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity or that results in the termination or permits any counterparty to
terminate any Hedging Agreement the obligations under which constitute Material
Indebtedness; provided that this clause (ii) shall not apply to secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness;

(g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of Parent, the Borrower or any Subsidiary (other than a Non-Significant
Subsidiary within the meaning of clause (a) of the definition thereof), or of a
substantial part of the property or assets of Parent, the Borrower or a
Subsidiary (other than a Non-Significant Subsidiary within the meaning of
clause (a) of the definition thereof), under Title 11 of the United States Code,
as now constituted or hereafter amended, or any other Federal, state or foreign
bankruptcy, insolvency, receivership or similar law, (ii) the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
Parent, the Borrower or



--------------------------------------------------------------------------------

any Subsidiary (other than a Non-Significant Subsidiary within the meaning of
clause (a) of the definition thereof) or for a substantial part of the property
or assets of Parent, the Borrower or a Subsidiary or (iii) the winding-up or
liquidation of Parent, the Borrower or any Subsidiary (other than a
Non-Significant Subsidiary within the meaning of clause (a) of the definition
thereof); and such proceeding or petition shall continue undismissed for 60 days
or an order or decree approving or ordering any of the foregoing shall be
entered;

(h) Parent, the Borrower or any Subsidiary (other than a Non-Significant
Subsidiary within the meaning of clause (a) of the definition thereof) shall
(i) voluntarily commence any proceeding or file any petition seeking relief
under Title 11 of the United States Code, as now constituted or hereafter
amended, or any other Federal, state or foreign bankruptcy, insolvency,
receivership or similar law, (ii) consent to the institution of any proceeding
or the filing of any petition described in (g) above, (iii) apply for or consent
to the appointment of a receiver, trustee, custodian, sequestrator, conservator
or similar official for Parent, the Borrower or any Subsidiary (other than a
Non-Significant Subsidiary within the meaning of clause (a) of the definition
thereof) or for a substantial part of the property or assets of Parent, the
Borrower or any Subsidiary (other than a Non-Significant Subsidiary within the
meaning of clause (a) of the definition thereof), (iv) file an answer admitting
the material allegations of a petition filed against it in any such proceeding,
(v) make a general assignment for the benefit of creditors, (vi) become unable,
admit in writing its inability or fail generally to pay its debts as they become
due or (vii) take any corporate action for the purpose of effecting any of the
foregoing;

(i) one or more judgments shall be rendered against Parent, the Borrower, any
Subsidiary or any combination thereof (not paid or fully covered by insurance)
and the same shall remain undischarged for a period of 30 consecutive days
during which execution shall not be effectively stayed, or any action shall be
legally taken by a judgment creditor to levy upon assets or properties of
Parent, the Borrower or any Subsidiary to enforce any such judgment and such
judgment is for the payment of money in an aggregate amount in excess of
$50,000,000;

(j) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other such ERISA Events, could reasonably
be expected to result in liability of the Borrower and its ERISA Affiliates in
an aggregate amount exceeding $50,000,000;

(k) any Guarantee under the Guarantee and Collateral Agreement for any reason
shall cease to be in full force and effect (other than in accordance with its
terms), or any Guarantor shall deny in writing that it has any further liability
under the Guarantee and Collateral Agreement (other than as a result of the
discharge of such Guarantor in accordance with the terms of the Loan Documents);



--------------------------------------------------------------------------------

(l) any security interest purported to be created by any Security Document with
respect to any Collateral with an aggregate fair market value in excess of
$50,000,000 shall cease to be, or shall be asserted by the Borrower or any other
Loan Party not to be, a valid, perfected (subject to the qualifications set
forth in Section 3.19(a)), first priority (except as otherwise expressly
provided in this Agreement or such Security Document) security interest in the
securities, assets or properties covered thereby, except to the extent that any
such loss of perfection or priority results from the failure of the Collateral
Agent to maintain possession of certificates representing securities pledged
under the Guarantee and Collateral Agreement or any other act or omission by the
Collateral Agent and except to the extent that such loss is covered by a
lender’s title insurance policy and the related insurer does not deny that such
loss is covered by such title insurance policy;

(m) the Indebtedness under any subordinated Indebtedness of Parent, the Borrower
or any Subsidiary constituting Material Indebtedness shall cease (or any Loan
Party or an Affiliate of any Loan Party shall so assert), for any reason, to be
validly subordinated to the Obligations as provided in the agreements evidencing
such subordinated Indebtedness;

(n) there shall have occurred a Change in Control;

(o) on any date, any Pari Passu Debt that at the time would constitute Material
Indebtedness and that has a final stated maturity date within 91 days of such
date shall remain outstanding; or

(p) so long as any Pari Passu Debt is outstanding, any Pari Passu Intercreditor
Agreement shall cease to be effective or cease to be legally valid and binding,
or otherwise not be effective to create the rights and obligations purported to
be created thereunder, unless the same (i) results directly from the action or
inaction of the Collateral Agent or (ii) is not materially adverse to the
Lenders;

then, and in every such event (other than an event with respect to Parent or the
Borrower described in paragraph (g) or (h) above), and at any time thereafter
during the continuance of such event, the Administrative Agent, at the request
of the Required Lenders shall, by notice to the Borrower, take either or both of
the following actions, at the same or different times: (i) terminate forthwith
the Commitments and (ii) declare the Loans then outstanding to be forthwith due
and payable in whole or in part, whereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and any
unpaid accrued Fees and all other liabilities of the Borrower accrued hereunder
and under any other Loan Document, shall become forthwith due and payable,
without presentment, demand, protest or any other notice of any kind, all of
which are hereby expressly waived by the Borrower, anything contained herein or
in any other Loan Document to the contrary notwithstanding; and in any event
with respect to Parent or the Borrower described in paragraph (g) or (h) above,
the Commitments shall automatically terminate and the principal of the Loans
then outstanding, together with accrued interest thereon and any unpaid accrued
Fees and all other liabilities of the



--------------------------------------------------------------------------------

Borrower accrued hereunder and under any other Loan Document, shall
automatically become due and payable, without presentment, demand, protest or
any other notice of any kind, all of which are hereby expressly waived by the
Borrower, anything contained herein or in any other Loan Document to the
contrary notwithstanding.

Notwithstanding anything to the contrary contained in this Article VII, upon the
request of the Borrower made in writing to the Administrative Agent, in the
event of any Event of Default under any covenant set forth in Section 6.12 or
6.13 and until the expiration of the tenth Business Day after the date on which
financial statements are required to be delivered with respect to the applicable
fiscal quarter hereunder, Parent may issue Qualified Capital Stock and elect to
treat all or any portion of the net cash proceeds thereof as having increased
Consolidated EBITDA with respect to such applicable quarter solely for the
purpose of determining actual and pro forma compliance with Sections 6.12 and
6.13 at the end of such applicable quarter and applicable subsequent periods and
for purposes of determining whether the Leverage Ratio Condition has been
satisfied and not for any other purpose of this Agreement (including determining
the Applicable Percentage) provided that (a) such proceeds (i) are actually
received by Parent and contributed to the Borrower no later than ten days after
the date on which financial statements are required to be delivered with respect
to such fiscal quarter hereunder and (ii) do not exceed the aggregate amount
necessary to cause Parent to be in compliance with the covenants under Sections
6.12 or 6.13 for any applicable period and (b) in each period of four fiscal
quarters, there shall be at least two fiscal quarters in which no such right to
cure permitted by this paragraph is utilized.

ARTICLE VIII

The Administrative Agent and the Collateral Agent

Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent and the Collateral Agent (for purposes of this Article
VIII, the Administrative Agent and the Collateral Agent are referred to
collectively as the “Agents”) its agent and authorizes the Agents to take such
actions on its behalf and to exercise such powers as are delegated to such Agent
by the terms of the Loan Documents, together with such actions and powers as are
reasonably incidental thereto. Without limiting the generality of the foregoing,
the Agents are hereby expressly authorized to execute any and all documents
(including releases) with respect to the Collateral and the rights of the
Secured Parties with respect thereto, as contemplated by and in accordance with
the provisions of this Agreement and the Security Documents.

The bank serving as the Administrative Agent and/or the Collateral Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not an Agent, and
such bank and its Affiliates may accept deposits from, lend money to and
generally engage in any kind of business with Parent, the Borrower or any
Subsidiary or other Affiliate thereof as if it were not an Agent hereunder.



--------------------------------------------------------------------------------

Neither Agent shall have any duties or obligations except those expressly set
forth in the Loan Documents. Without limiting the generality of the foregoing,
(a) neither Agent shall be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing, (b) neither
Agent shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby that such Agent is instructed in writing to exercise by the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 9.08), and (c) except
as expressly set forth in the Loan Documents, neither Agent shall have any duty
to disclose, nor shall it be liable for the failure to disclose, any information
relating to Parent, the Borrower or any of the Subsidiaries that is communicated
to or obtained by the bank serving as Administrative Agent and/or Collateral
Agent or any of its Affiliates in any capacity. Neither Agent shall be liable
for any action taken or not taken by it with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.08) or in the
absence of its own gross negligence or willful misconduct. Neither Agent shall
be deemed to have knowledge of any Default unless and until written notice
thereof is given to such Agent by Parent, the Borrower or a Lender, and neither
Agent shall be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with any
Loan Document, (ii) the contents of any certificate, report or other document
delivered thereunder or in connection therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth in any Loan Document, (iv) the validity, enforceability, effectiveness or
genuineness of any Loan Document or any other agreement, instrument or document,
or (v) the satisfaction of any condition set forth in Article IV or elsewhere in
any Loan Document, other than to confirm receipt of items expressly required to
be delivered to such Agent.

Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by it to be genuine and to have been signed
or sent by the proper person. Each Agent may also rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
person, and shall not incur any liability for relying thereon. Each Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

Each Agent may perform any and all its duties and exercise its rights and powers
by or through any one or more sub-agents appointed by it. Each Agent and any
such sub-agent may perform any and all its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of each Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the Credit
Facilities as well as activities as Agent.



--------------------------------------------------------------------------------

Subject to the appointment and acceptance of a successor Agent as provided
below, either Agent may resign at any time by notifying the Lenders, the Issuing
Bank and the Borrower. Upon any such resignation, the Required Lenders shall
have the right, with the consent (not to be unreasonably withheld or delayed) of
the Borrower, to appoint a successor; provided that during the existence and
continuation of an Event of Default pursuant to paragraph (b), (c), (g) or
(h) of Article VII, no consent of the Borrower shall be required. If no
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Agent gives notice
of its resignation, then the retiring Agent may, on behalf of the Lenders and
the Issuing Bank, appoint a successor Agent which shall be a bank with an office
in New York, New York, having a combined capital and surplus of at least
$1,000,000,000, or an Affiliate of any such bank and, so long as no Event of
Default pursuant to paragraph (b), (c), (g) or (h) of Article VII shall have
occurred and be continuing, reasonably acceptable to the Borrower. Upon the
acceptance of its appointment as Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Agent, and the retiring Agent shall be discharged from
its duties and obligations hereunder. The fees payable by the Borrower to a
successor Agent shall be the same as those payable to its predecessor unless
otherwise agreed between the Borrower and such successor. After an Agent’s
resignation hereunder, the provisions of this Article and Section 9.05 shall
continue in effect for the benefit of such retiring Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while acting as Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Agents or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement. Each Lender also acknowledges that it will, independently and
without reliance upon the Agents or any other Lender and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement or any other Loan Document, any related agreement or any document
furnished hereunder or thereunder.

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices. Notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by fax, as follows:

(a) if to the Borrower or Parent, to it at Community Health Systems, Inc., 4000
Meridian Boulevard, Franklin, Tennessee 37067, Attention of the Chief Financial
Officer (Fax No. (615) 373-9704);



--------------------------------------------------------------------------------

(b) if to the Administrative Agent, to Credit Suisse AG, Eleven Madison Avenue,
New York, NY 10010, Attention of Agency Group (Fax No. (212) 325-8304), Email:
agency.loanops@credit-suisse.com; and

(c) if to a Lender, to it at its address (or fax number) set forth on Schedule
2.01 or in the Assignment and Acceptance pursuant to which such Lender shall
have become a party hereto.

All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by fax
or on the date five Business Days after dispatch by certified or registered mail
if mailed, in each case delivered, sent or mailed (properly addressed) to such
party as provided in this Section 9.01 or in accordance with the latest
unrevoked direction from such party given in accordance with this Section 9.01.
As agreed to among Parent, the Borrower, the Administrative Agent and the
applicable Lenders from time to time, notices and other communications may also
be delivered by e-mail to the e-mail address of a representative of the
applicable person provided from time to time by such person.

Parent and the Borrower hereby acknowledge that (a) the Administrative Agent
will make available to the Lenders and the Issuing Bank materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
the “Borrower Materials”) by posting the Borrower Materials on Intralinks or
another similar electronic system (the “Platform”) and (b) certain of the
Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to receive
material non-public information with respect to each Borrower or its securities)
(each, a “Public Lender”). Parent and the Borrower hereby agree that (i) all
Borrower Materials that are to be made available to Public Lenders shall be
clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean that
the word “PUBLIC” shall appear prominently on the first page thereof; (ii) by
marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent and the Lenders to treat such Borrower
Materials as not containing any material non-public information with respect to
Parent and the Borrower or its securities for purposes of foreign, United States
Federal and state securities laws (provided, however, that to the extent such
Borrower Materials constitute Information, they shall be treated as set forth in
Section 9.17); (iii) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated as “Public Investor”
and (iv) the Administrative Agent shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not marked as “Public Investor”. Notwithstanding the
foregoing, the following Borrower Materials shall be marked “PUBLIC”, unless
Parent or the Borrower notifies the Administrative Agent promptly that any such
document contains material non-public information: (A) the Loan Documents and
(B) any notification of changes in the terms of the Credit Facilities.

Each Public Lender agrees to cause at least one individual at or on behalf of
such Public Lender to at all times have selected the “Private Side Information”
or similar designation on the content declaration screen of the Platform in
order to enable such



--------------------------------------------------------------------------------

Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable law, including foreign, United States
Federal and state securities laws, to make reference to Communications that are
not made available through the “Public Side Information” portion of the Platform
and that may contain material non-public information with respect to Parent or
the Borrower or its securities for purposes of foreign, United States Federal or
state securities laws.

THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. NEITHER THE ADMINISTRATIVE
AGENT NOR ANY OF ITS RELATED PARTIES WARRANTS THE ACCURACY OR COMPLETENESS OF
THE COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM AND EACH EXPRESSLY DISCLAIMS
LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS IS MADE BY THE ADMINISTRATIVE AGENT
OR ANY OF ITS RELATED PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE
PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS RELATED
PARTIES HAVE ANY LIABILITY TO ANY LOAN PARTY, ANY LENDER OR ANY OTHER PERSON FOR
DAMAGES OF ANY KIND, WHETHER OR NOT BASED ON STRICT LIABILITY AND INCLUDING
DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR
EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY LOAN
PARTY’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE
INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY SUCH PERSON IS FOUND IN A
FINAL RULING BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED PRIMARILY
FROM SUCH PERSON’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

The Administrative Agent agrees that the receipt of the Communications by the
Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents. Each Lender agrees that receipt of notice to it
(as provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Lender for purposes of the Loan Documents. Each Lender agrees to notify
the Administrative Agent in writing (including by electronic communication) from
time to time of such Lender’s e-mail address to which the foregoing notice may
be sent by electronic transmission and that the foregoing notice may be sent to
such e-mail address.

Nothing herein shall prejudice the right of the Administrative Agent or any
Lender to give any notice or other communication pursuant to any Loan Document
in any other manner specified in such Loan Document.

SECTION 9.02. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Borrower or Parent herein and in the



--------------------------------------------------------------------------------

certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Lenders and the Issuing Bank and shall survive the
making by the Lenders of the Loans and the issuance of Letters of Credit by the
Issuing Bank, regardless of any investigation made by the Lenders or the Issuing
Bank or on their behalf, and shall continue in full force and effect as long as
the principal of or any accrued interest on any Loan or any Fee or any other
amount payable under this Agreement or any other Loan Document is outstanding
and unpaid or any Letter of Credit is outstanding and so long as the Commitments
have not been terminated. The provisions of Sections 2.14, 2.16, 2.20, 9.05 and
9.18 shall remain operative and in full force and effect regardless of the
expiration of the term of this Agreement, the consummation of the transactions
contemplated hereby, the repayment of any of the Loans, the expiration of the
Commitments, the expiration of any Letter of Credit, the invalidity or
unenforceability of any term or provision of this Agreement or any other Loan
Document, or any investigation made by or on behalf of the Administrative Agent,
the Collateral Agent, any Lender or the Issuing Bank.

SECTION 9.03. Binding Effect. This Agreement shall become effective as provided
in the Second Amendment and Restatement Agreement.

SECTION 9.04. Successors and Assigns. (a) Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of the Borrower, Parent, the Administrative Agent,
the Collateral Agent, the Issuing Bank or the Lenders that are contained in this
Agreement shall bind and inure to the benefit of their respective successors and
assigns.

(b) Each Lender may assign to one or more Eligible Assignees all or a portion of
its interests, rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it), with notice to
the Borrower and the prior written consent of the Administrative Agent (not to
be unreasonably withheld or delayed); provided, however, that (i) in the case of
an assignment of a Revolving Credit Commitment, each of the Borrower, the
Issuing Bank and the Swingline Lender must also give its prior written consent
to such assignment (which consent shall not be unreasonably withheld or delayed)
(provided, that the consent of the Borrower shall not be required to any such
assignment made to another Lender or an Affiliate of a Lender or after the
occurrence and during the continuance of any Event of Default referred to in
paragraph (b), (c), (g) or (h) of Article VII), (ii) the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Administrative Agent) shall be not less than
(x) $1,000,000 (with respect to an assignment of Term Loans) and (y) $5,000,000
(with respect to an assignment of Revolving Credit Commitments or Revolving
Loans) (or, in any case, if less, the entire remaining amount of such Lender’s
Commitment or Loans of the relevant Class), (iii) the parties to each such
assignment shall execute and deliver to the Administrative Agent an Assignment
and Acceptance via an electronic settlement system acceptable to the
Administrative Agent (or, if previously agreed with the Administrative Agent,
manually),



--------------------------------------------------------------------------------

and shall pay to the Administrative Agent a processing and recordation fee of
$3,500 (which fee may be waived or reduced in the sole discretion of the
Administrative Agent), and (iv) the assignee, if it shall not be a Lender, shall
deliver to the Administrative Agent an Administrative Questionnaire and all
applicable tax forms. Upon acceptance and recording pursuant to paragraph (e) of
this Section 9.04, from and after the effective date specified in each
Assignment and Acceptance, (A) the assignee thereunder shall be a party hereto
and, to the extent of the interest assigned by such Assignment and Acceptance,
have the rights and obligations of a Lender under this Agreement and (B) the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Acceptance, be released from its obligations under this
Agreement (and, in the case of an Assignment and Acceptance covering all or the
remaining portion of an assigning Lender’s rights and obligations under this
Agreement, such Lender shall cease to be a party hereto but shall continue to be
entitled to the benefits of Sections 2.14, 2.16, 2.20 and 9.05, as well as to
any Fees accrued for its account and not yet paid).

(c) By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the assignee thereunder shall be deemed to confirm to and
agree with each other and the other parties hereto as follows: (i) such
assigning Lender warrants that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any adverse claim and that its
Term Loan Commitment and Revolving Credit Commitment, and the outstanding
balances of its Term Loans and Revolving Loans, in each case without giving
effect to assignments thereof which have not become effective, are as set forth
in such Assignment and Acceptance; (ii) except as set forth in (i) above, such
assigning Lender makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement, or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement,
any other Loan Document or any other instrument or document furnished pursuant
hereto, or the financial condition of the Borrower or any Subsidiary or the
performance or observance by the Borrower or any Subsidiary of any of its
obligations under this Agreement, any other Loan Document or any other
instrument or document furnished pursuant hereto; (iii) such assignee represents
and warrants that it is an Eligible Assignee and is legally authorized to enter
into such Assignment and Acceptance; (iv) such assignee confirms that it has
received a copy of this Agreement, together with copies of the most recent
financial statements referred to in Section 3.05 or delivered pursuant to
Section 5.04 and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance; (v) such assignee will independently and without
reliance upon the Administrative Agent, the Collateral Agent, such assigning
Lender or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement; (vi) such assignee appoints
and authorizes the Administrative Agent and the Collateral Agent to take such
action as agent on its behalf and to exercise such powers under this Agreement
as are delegated to the Administrative Agent and the Collateral Agent,
respectively, by the terms hereof, together with such powers as are reasonably
incidental thereto; and (vii) such assignee agrees that it will perform in
accordance with their terms all the obligations which by the terms of this
Agreement are required to be performed by it as a Lender.



--------------------------------------------------------------------------------

(d) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices in The City of New York a copy of
each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive and the Borrower, the Administrative Agent, the Issuing Bank, the
Collateral Agent and the Lenders may treat each person whose name is recorded in
the Register pursuant to the terms hereof as a Lender hereunder for all purposes
of this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, the Issuing Bank, the Collateral Agent
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

(e) Upon its receipt of, and consent to, a duly completed Assignment and
Acceptance executed by an assigning Lender and an assignee, an Administrative
Questionnaire completed in respect of the assignee (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (b) above, if applicable, and the written consent of the
Administrative Agent and, if required, the Borrower, the Swingline Lender and
the Issuing Bank to such assignment and any applicable tax forms, the
Administrative Agent shall promptly (i) accept such Assignment and Acceptance
and (ii) record the information contained therein in the Register. No assignment
shall be effective unless it has been recorded in the Register as provided in
this paragraph (e).

(f) Each Lender may without the consent of the Borrower, the Swingline Lender,
the Issuing Bank or the Administrative Agent sell participations to one or more
banks or other persons in all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided, however, that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) the participating banks or other persons shall be entitled to the benefit
of the cost protection provisions contained in Sections 2.14, 2.16 and 2.20 to
the same extent as if they were Lenders (but, with respect to any particular
participant, to no greater extent than the Lender that sold the participation to
such participant) and (iv) the Borrower, the Administrative Agent, the Issuing
Bank and the Lenders shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations under this Agreement,
and such Lender shall retain the sole right to enforce the obligations of the
Borrower relating to the Loans or L/C Disbursements and to approve any
amendment, modification or waiver of any provision of this Agreement (other than
amendments, modifications or waivers decreasing any fees payable to such
participating bank or person hereunder or the amount of principal of or the rate
at which interest is payable on the Loans in which such participating bank or
person has an interest, extending any scheduled principal payment date or date
fixed for the payment of interest on the Loans in which such participating bank
or person has an interest, increasing or extending the Commitments in which such
participating bank or person has an interest or releasing any Subsidiary
Guarantor (other than pursuant to the terms thereof or in connection with the
sale of such Subsidiary Guarantor in a transaction permitted by Section 6.05) or
all or substantially all of the Collateral).



--------------------------------------------------------------------------------

(g) Any Lender or participant may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this
Section 9.04, disclose to the assignee or participant or proposed assignee or
participant any information relating to the Borrower furnished to such Lender by
or on behalf of the Borrower; provided that, prior to any such disclosure of
information designated by the Borrower as confidential, each such assignee or
participant or proposed assignee or participant shall execute an agreement
whereby such assignee or participant shall agree (subject to customary
exceptions) to preserve the confidentiality of such confidential information on
terms no less restrictive than those applicable to the Lenders pursuant to
Section 9.17.

(h) Any Lender may at any time assign all or any portion of its rights under
this Agreement to secure extensions of credit to such Lender or in support of
obligations owed by such Lender; provided that no such assignment shall release
a Lender from any of its obligations hereunder or substitute any such assignee
for such Lender as a party hereto.

(i) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower, the option to provide to the Borrower all
or any part of any Loan that such Granting Lender would otherwise be obligated
to make to the Borrower pursuant to this Agreement; provided that (i) nothing
herein shall constitute a commitment by any SPC to make any Loan and (ii) if an
SPC elects not to exercise such option or otherwise fails to provide all or any
part of such Loan, the Granting Lender shall be obligated to make such Loan
pursuant to the terms hereof. The making of a Loan by an SPC hereunder shall
utilize the Commitment of the Granting Lender to the same extent, and as if,
such Loan were made by such Granting Lender. Each party hereto hereby agrees
that no SPC shall be liable for any indemnity or similar payment obligation
under this Agreement (all liability for which shall remain with the Granting
Lender). In furtherance of the foregoing, each party hereto hereby agrees (which
agreement shall survive the termination of this Agreement) that, prior to the
date that is one year and one day after the payment in full of all outstanding
commercial paper or other senior indebtedness of any SPC, it will not institute
against, or join any other person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
under the laws of the United States or any State thereof. In addition,
notwithstanding anything to the contrary contained in this Section 9.04, any SPC
may (i) with notice to, but without the prior written consent of, the Borrower
and the Administrative Agent and without paying any processing fee therefor,
assign all or a portion of its interests in any Loans to the Granting Lender or
to any financial institutions (consented to by the Borrower and Administrative
Agent) providing liquidity and/or credit support to or for the account of such
SPC to support the funding or maintenance of Loans and (ii) disclose on a
confidential basis any non-public information relating to its Loans to any
investor, potential investor, rating agency, commercial paper dealer, collateral
manager, servicer or provider of any surety, guarantee or credit or liquidity
enhancement to such SPC.



--------------------------------------------------------------------------------

(j) Neither Parent nor the Borrower shall assign or delegate any of its rights
or duties hereunder without the prior written consent of the Administrative
Agent, the Issuing Bank and each Lender, and any attempted assignment without
such consent shall be null and void.

(k) In the event that any Revolving Credit Lender shall become a Defaulting
Lender or S&P, Moody’s and Thompson’s BankWatch (or InsuranceWatch Ratings
Service, in the case of Lenders that are insurance companies (or Best’s
Insurance Reports, if such insurance company is not rated by Insurance Watch
Ratings Service)) shall, after the date that any Lender becomes a Revolving
Credit Lender, downgrade the long-term certificate of deposit ratings of such
Lender, and the resulting ratings shall be below BBB-, Baa3 and C (or BB, in the
case of a Lender that is an insurance company (or B, in the case of an insurance
company not rated by InsuranceWatch Ratings Service)) (or, with respect to any
Revolving Credit Lender that is not rated by any such ratings service or
provider, the Issuing Bank or the Swingline Lender shall have reasonably
determined that there has occurred a material adverse change in the financial
condition of any such Lender, or a material impairment of the ability of any
such Lender to perform its obligations hereunder, as compared to such condition
or ability as of the date that any such Lender became a Revolving Credit Lender)
then the Issuing Bank and the Swingline Lender shall have the right, but not the
obligation, at its own expense, upon notice to such Lender and the
Administrative Agent, to replace such Lender with an assignee (in accordance
with and subject to the restrictions contained in paragraph (b) above), and such
Lender hereby agrees to transfer and assign without recourse (in accordance with
and subject to the restrictions contained in paragraph (b) above) all its
interests, rights and obligations in respect of its Revolving Credit Commitment
to such assignee; provided, however, that (i) no such assignment shall conflict
with any law, rule and regulation or order of any Governmental Authority and
(ii) the Issuing Bank, the Swingline Lender or such assignee, as the case may
be, shall pay to such Lender in immediately available funds on the date of such
assignment the principal of and interest accrued to the date of payment on the
Loans made by such Lender hereunder and all other amounts accrued for such
Lender’s account or owed to it hereunder.

SECTION 9.05. Expenses; Indemnity. (a) The Borrower and Parent agree, jointly
and severally, to pay all reasonable out-of-pocket expenses incurred by the
Administrative Agent, the Collateral Agent, the Issuing Bank and the Swingline
Lender in connection with the syndication of the Credit Facilities and the
preparation and administration of this Agreement and the other Loan Documents or
in connection with any amendments, modifications or waivers of the provisions
hereof or thereof (whether or not the transactions hereby or thereby
contemplated shall be consummated) or incurred by the Administrative Agent, the
Collateral Agent or any Lender in connection with the enforcement or protection
of its rights in connection with this Agreement and the other Loan Documents or
in connection with the Loans made or Letters of Credit issued hereunder,
including the fees, charges and disbursements of Cravath, Swaine & Moore LLP,
counsel for the Administrative Agent and the Collateral Agent, and, in
connection



--------------------------------------------------------------------------------

with any such enforcement or protection, the fees, charges and disbursements of
one counsel in each relevant jurisdiction (and any such additional counsel, if
necessary, as a result of actual or potential conflicts of interest) for the
Administrative Agent, the Collateral Agent and the Lenders.

(b) The Borrower and Parent agree, jointly and severally, to indemnify the
Administrative Agent, the Collateral Agent, each Lender, the Issuing Bank and
each Related Party of any of the foregoing persons (each such person being
called an “Indemnitee”) against, and to hold each Indemnitee harmless from, any
and all actual losses, claims, damages, liabilities, penalties and related
reasonable out-of-pocket expenses, including reasonable fees, charges and
disbursements of one counsel in each relevant jurisdiction (and any such
additional counsel, if necessary, as a result of actual or potential conflicts
of interest) for all Indemnitees, incurred by or asserted against any Indemnitee
arising out of, in any way connected with, or as a result of (i) the execution
or delivery of this Agreement or any other Loan Document or any agreement or
instrument contemplated thereby, the performance by the parties thereto of their
respective obligations thereunder or the consummation of the Transactions and
the other transactions contemplated thereby (including the syndication of the
Credit Facilities), (ii) the use of the proceeds of the Loans or issuance of
Letters of Credit, (iii) any claim, litigation, investigation or proceeding
relating to any of the foregoing, whether or not any Indemnitee is a party
thereto (and regardless of whether such matter is initiated by a third party or
by the Borrower, any other Loan Party or any of their respective Affiliates), or
(iv) any actual or alleged presence or Release of Hazardous Materials on any
property currently or formerly owned or operated by the Borrower or any of the
Subsidiaries, or any Environmental Liability related in any way to the Borrower
or the Subsidiaries; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities, penalties or related expenses are determined by a court of
competent jurisdiction by final judgment to have resulted primarily from the
gross negligence or willful misconduct of such Indemnitee.

(c) To the extent that Parent and the Borrower fail to pay any amount required
to be paid by them to the Administrative Agent, the Collateral Agent, the
Issuing Bank or the Swingline Lender under paragraph (a) or (b) of this Section,
each Lender severally agrees to pay to the Administrative Agent, the Collateral
Agent, the Issuing Bank or the Swingline Lender, as the case may be, such
Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent, the Collateral Agent, the Issuing Bank or the
Swingline Lender in its capacity as such. For purposes hereof, a Lender’s “pro
rata share” shall be determined based upon its share of the sum of the Aggregate
Revolving Credit Exposure, outstanding Term Loans and unused Commitments at the
time.

(d) To the extent permitted by applicable law, neither Parent nor the Borrower
nor any Indemnitee shall assert, and each hereby waives, any claim against any
Indemnitee or Parent and the Borrower and each of their respective Affiliates,
as applicable, on any theory of liability, for special, indirect, consequential
or punitive



--------------------------------------------------------------------------------

damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement or any agreement or instrument
contemplated hereby, the Transactions, any Loan or Letter of Credit or the use
of the proceeds thereof.

(e) The provisions of this Section 9.05 shall remain operative and in full force
and effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Loans, the expiration of the Commitments, the expiration of any Letter of
Credit, the invalidity or unenforceability of any term or provision of this
Agreement or any other Loan Document, or any investigation made by or on behalf
of the Administrative Agent, the Collateral Agent, any Lender or the Issuing
Bank. All amounts due under this Section 9.05 shall be payable, within 30 days
of written demand therefor with a reasonably detailed summary of the amounts
claimed.

SECTION 9.06. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender or an Affiliate of such Lender is hereby authorized at
any time and from time to time, except to the extent prohibited by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other indebtedness at any time owing
by such Lender or an Affiliate of such Lender to or for the credit or the
account of the Borrower or Parent against any of and all the obligations of the
Borrower or Parent now or hereafter existing under this Agreement and other Loan
Documents held by such Lender, provided that at such time such obligations are
due or payable. The rights of each Lender and Affiliates of such Lender under
this Section 9.06 are in addition to other rights and remedies (including other
rights of setoff) which such Lender or an Affiliate of such Lender may have.

SECTION 9.07. Applicable Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER
THAN LETTERS OF CREDIT AND AS EXPRESSLY SET FORTH IN OTHER LOAN DOCUMENTS) SHALL
BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK. EACH LETTER OF CREDIT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED IN
ACCORDANCE WITH, THE LAWS OR RULES DESIGNATED IN SUCH LETTER OF CREDIT, OR IF NO
SUCH LAWS OR RULES ARE DESIGNATED, THE UNIFORM CUSTOMS AND PRACTICE FOR
DOCUMENTARY CREDITS MOST RECENTLY PUBLISHED AND IN EFFECT, ON THE DATE SUCH
LETTER OF CREDIT WAS ISSUED, BY THE INTERNATIONAL CHAMBER OF COMMERCE (THE
“UNIFORM CUSTOMS”) AND, AS TO MATTERS NOT GOVERNED BY THE UNIFORM CUSTOMS, THE
LAWS OF THE STATE OF NEW YORK.

SECTION 9.08. Waivers; Amendment. (a) No failure or delay of the Administrative
Agent, the Collateral Agent, any Lender or the Issuing Bank in exercising any
power or right hereunder or under any other Loan Document shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Administrative Agent, the
Collateral Agent, the Issuing Bank and the



--------------------------------------------------------------------------------

Lenders hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or any other Loan Document or consent to any
departure by the Borrower or any other Loan Party therefrom shall in any event
be effective unless the same shall be permitted by paragraph (b) below, and then
such waiver or consent shall be effective only in the specific instance and for
the purpose for which given. No notice or demand on the Borrower or Parent in
any case shall entitle the Borrower or Parent to any other or further notice or
demand in similar or other circumstances.

(b) Neither this Agreement nor any provision hereof, may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower, Parent and the Required Lenders; provided, however, that no
such agreement shall (i) decrease the principal amount of, or extend the
maturity of or any scheduled principal payment date or date for the payment of
any interest on any Loan or any date for reimbursement of an L/C Disbursement,
or waive or excuse any such payment or any part thereof, or decrease the rate of
interest on any Loan or L/C Disbursement, without the prior written consent of
each Lender directly adversely affected thereby, (ii) increase or extend the
Commitment or decrease or extend the date for payment of any Fees of any Lender
without the prior written consent of such Lender, (iii) amend or modify the pro
rata requirements of Section 2.17, the provisions of Section 9.04(j) or the
provisions of this Section or release all or substantially all of the value of
the Subsidiary Guarantors (other than pursuant to the terms hereof or thereof or
in connection with the sale of such Subsidiary Guarantor in a transaction
permitted by Section 6.05) or all or substantially all of the Collateral,
without the prior written consent of each Lender, (iv) change the provisions of
any Loan Document in a manner that by its terms adversely affects the rights in
respect of payments due to Lenders holding Loans of one Class differently from
the rights of Lenders holding Loans of any other Class without the prior written
consent of Lenders holding a majority in interest of the outstanding Loans and
unused Commitments of each adversely affected Class, (v) modify the protections
afforded to an SPC pursuant to the provisions of Section 9.04(i) without the
written consent of such SPC or (vi) reduce the percentage contained in the
definition of the term “Required Lenders” without the prior written consent of
each Lender (it being understood that with the consent of the Required Lenders,
additional extensions of credit pursuant to this Agreement may be included in
the determination of the Required Lenders on substantially the same basis as the
Term Loan Commitments and Revolving Credit Commitments on the date hereof);
provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent, the Collateral Agent, the
Issuing Bank or the Swingline Lender hereunder or under any other Loan Document
without the prior written consent of the Administrative Agent, the Collateral
Agent, the Issuing Bank or the Swingline Lender.

SECTION 9.09. Certain Releases of Guarantees and Security Interests. (a) Subject
to the terms of any Pari Passu Intercreditor Agreement, upon the closing of any
Asset Sale consisting of the sale, transfer or other disposition of all of the
Equity Interests of any Subsidiary Guarantor permitted pursuant to Section 6.05,
(i) the obligations of such Subsidiary Guarantor pursuant to the Guarantee and
Collateral Agreement shall automatically be discharged and released without any
further action by the



--------------------------------------------------------------------------------

Administrative Agent or any Lender, and (ii) the Administrative Agent and the
Lenders will, upon the request and at the sole expense of the Borrower, execute
and deliver any instrument or other document in a form acceptable to the
Administrative Agent which may reasonably be required to evidence such discharge
and release, all without representation, recourse or warranty.

(b) Subject to the terms of any Pari Passu Intercreditor Agreement, upon the
closing of any Asset Sale consisting of the sale, transfer or other disposition
of Equity Interests of any Subsidiary Guarantor or any other Subsidiary of the
Borrower permitted pursuant to Section 6.05, (i) the Collateral Agent shall
release to the Borrower, without representation, warranty or recourse, express
or implied, the pledged Equity Interests of such Subsidiary Guarantor or other
Subsidiary, as applicable, held by it, (ii) the Collateral Agent shall release
its security interest in all Collateral of such Subsidiary, including any
Mortgages, and (iii) the Collateral Agent will, upon the request and at the sole
expense of the Borrower, execute and deliver any instrument or other document in
a form acceptable to the Collateral Agent which may reasonably be required to
evidence such release.

(c) Subject to the terms of any Pari Passu Intercreditor Agreement, upon
consummation by the Borrower or any Subsidiary of a Permitted Interest Transfer
or designation of an Unrestricted Subsidiary in accordance with the terms
hereof, (i) the Collateral Agent shall release to the Borrower, without
representation, warranty or recourse, express or implied, those Equity Interests
of the Subsidiary that are the subject of such Permitted Interest Transfer or
designation in accordance with clauses (i) and (ii) of Section 9.09(b) and shall
release any pledged note theretofore pledged to the extent such note is being
discharged in connection with such Permitted Interest Transfer or designation,
and (ii) if such Subsidiary whose shares are the subject of such Permitted
Interest Transfer or designation is a Subsidiary Guarantor, the obligations of
such Subsidiary under its Guarantee shall automatically be discharged and
released in accordance with clauses (i) and (ii) of Section 9.09(a) and any Lien
granted by such Subsidiary under the Loan Documents shall automatically be
discharged and released.

(d) Subject to the terms of any Pari Passu Intercreditor Agreement, the
Collateral Agent will, upon the request and at the sole expense of the Borrower,
execute and deliver any instrument or other document in a form acceptable to the
Collateral Agent which may be reasonably be required to discharge and release,
all without representation, recourse or warranty, any Lien on any Collateral
granted to or held by the Collateral Agent under any Loan Document (i) upon
termination of the Commitments and payment in full of the principal and interest
on each Loan, all Fees and all other expenses or amounts payable under any Loan
Document and cancellation or expiration of all Letters of Credit and
reimbursement of all amounts drawn thereunder in full (or other arrangements
having been entered into with respect thereto acceptable to the Issuing Bank and
the Administrative Agent), (ii) that is sold, transferred or otherwise disposed
of or to be sold, transferred or otherwise disposed of as part of or in
connection with any sale, transfer or other disposition permitted hereunder to a
Person other than the Borrower or any Subsidiary Guarantor, and upon
consummation by the Borrower or any Subsidiary of any such sale, transfer or
other disposition, any Lien granted by the Borrower or such Subsidiary under the
Loan Documents on such Collateral shall automatically be



--------------------------------------------------------------------------------

discharged and released, and (iii) the Administrative Agent and the Lenders
will, upon the request and at the sole expense of the Borrower, execute and
deliver any instrument or other document in a form acceptable to the
Administrative Agent which may reasonably be required to evidence such discharge
and release, all without representation, recourse or warranty.

(e) Subject to the terms of any Pari Passu Intercreditor Agreement, upon
notification by the Borrower to the Collateral Agent that a Subsidiary Guarantor
is a Non-Significant Subsidiary, and would not be required to become a Guarantor
in accordance with the terms hereof, the Collateral Agent shall release the
obligations of such Subsidiary under its Guarantee and shall release and
discharge any Lien granted by such Subsidiary Guarantor under the Loan Documents
in accordance with clauses (i) and (ii) of Section 9.09(a).

SECTION 9.10. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan or
participation in any L/C Disbursement, together with all fees, charges and other
amounts which are treated as interest on such Loan or participation in such L/C
Disbursement under applicable law (collectively the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan or participation in
accordance with applicable law, the rate of interest payable in respect of such
Loan or participation hereunder, together with all Charges payable in respect
thereof, shall be limited to the Maximum Rate and, to the extent lawful, the
interest and Charges that would have been payable in respect of such Loan or
participation but were not payable as a result of the operation of this
Section 9.10 shall be cumulated and the interest and Charges payable to such
Lender in respect of other Loans or participations or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

SECTION 9.11. Entire Agreement. This Agreement, the Fee Letter and the other
Loan Documents constitute the entire contract between the parties relative to
the subject matter hereof. Any other previous agreement among the parties with
respect to the subject matter hereof is superseded by this Agreement and the
other Loan Documents. Nothing in this Agreement or in the other Loan Documents,
expressed or implied, is intended to confer upon any person (other than the
parties hereto and thereto, their respective successors and assigns permitted
hereunder (including any Affiliate of the Issuing Bank that issues any Letter of
Credit) and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent, the Collateral Agent, the Issuing Bank and the
Lenders) any rights, remedies, obligations or liabilities under or by reason of
this Agreement or the other Loan Documents.

SECTION 9.12. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN



--------------------------------------------------------------------------------

DOCUMENTS. EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS
APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 9.12.

SECTION 9.13. Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other jurisdiction).
The parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 9.14. [Reserved].

SECTION 9.15. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

SECTION 9.16. Jurisdiction; Consent to Service of Process. (a) Each of Parent
and the Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of any New York State court or
Federal court of the United States of America sitting in New York City, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or the other Loan Documents, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that the
Administrative Agent, the Collateral Agent, the Issuing Bank or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement or
the other Loan Documents against the Borrower, Parent or their respective
properties in the courts of any jurisdiction.

(b) Each of Parent and the Borrower hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising



--------------------------------------------------------------------------------

out of or relating to this Agreement or the other Loan Documents in any New York
State or Federal court. Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

SECTION 9.17. Confidentiality. Each of the Administrative Agent, the Collateral
Agent, the Issuing Bank and the Lenders agrees to maintain the confidentiality
of the Information (as defined below), except that Information may be disclosed
(a) to its and its Affiliates’ officers, directors, employees and agents,
including accountants, legal counsel, numbering, administration and settlement
service providers, and other advisors (it being understood that the persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority or quasi-regulatory authority (such
as the National Association of Insurance Commissioners), (c) to the extent
required by applicable laws or regulations or by any subpoena or similar legal
process, (d) in connection with the exercise of any remedies hereunder or under
the other Loan Documents or any suit, action or proceeding relating to the
enforcement of its rights hereunder or thereunder, (e) subject to an agreement
containing provisions substantially the same as those of this Section 9.17, to
(i) any actual or prospective assignee of or participant in any of its rights or
obligations under this Agreement and the other Loan Documents or (ii) any actual
or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrower or any Subsidiary or any of their
respective obligations, (f) with the consent of the Borrower or (g) to the
extent such Information becomes publicly available other than as a result of a
breach of this Section 9.17. For the purposes of this Section, “Information”
shall mean all information received from the Borrower or Parent and related to
the Borrower or Parent or their business, other than any such information that
was available to the Administrative Agent, the Collateral Agent, the Issuing
Bank or any Lender on a nonconfidential basis prior to its disclosure by the
Borrower or Parent; provided that any Lender, the Administrative Agent, the
Collateral Agent or the Issuing Bank shall give Parent prior notice of any
disclosure pursuant to clause (c) to the extent permissible. Any person required
to maintain the confidentiality of Information as provided in this Section 9.17
shall be considered to have complied with its obligation to do so if such person
has exercised the same degree of care to maintain the confidentiality of such
Information as such person would accord its own confidential information.

SECTION 9.18. USA PATRIOT Act Notice. Each Lender and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies Parent and the
Borrower that pursuant to the requirements of the USA PATRIOT Act, it is
required to obtain, verify and record information that identifies Parent and the
Borrower, which information includes the name and address of Parent and the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify Parent and the Borrower in accordance with the
USA PATRIOT Act.



--------------------------------------------------------------------------------

SECTION 9.19. Effect of Certain Inaccuracies. In the event that any financial
statement or certificate delivered pursuant to Section 5.04(a) or (b) and
Section 5.04(c), respectively, is inaccurate within one year after delivery
thereof, and such inaccuracy, if corrected, would have led to the application of
a higher Applicable Percentage or a higher Commitment Fee for any period (an
“Applicable Period”) than the Applicable Percentage or Commitment Fee applied
for such Applicable Period, then (i) the Borrower shall promptly deliver to the
Administrative Agent a corrected financial statement and a corrected compliance
certificate for such Applicable Period, (ii) the Applicable Percentage and the
Commitment Fee shall be determined based on the corrected compliance certificate
for such Applicable Period, and (iii) the Borrower shall promptly pay to the
Administrative Agent (for the accounts of the applicable Lenders during the
Applicable Period or their successors and assigns) the accrued additional
interest or additional Commitment Fees (or both) owing as a result of such
increased Applicable Percentage or Commitment Fee for such Applicable Period.
This Section 9.19 shall not limit the rights of the Administrative Agent or the
Lenders with respect to Section 2.07 or Article VII.

SECTION 9.20. Pari Passu Obligations. (a) Each Lender and each Issuing Bank
acknowledges that Pari Passu Debt Obligations may be secured by Liens on the
Collateral having the same priority as, or junior priority to, the Liens
securing the Obligations and hereby consents thereto.

(b) In connection with the incurrence by the Borrower or any Subsidiary of Pari
Passu Debt, each Lender and each Issuing Bank (i) acknowledges that, at the
request of the Borrower, each of the Administrative Agent and/or the Collateral
Agent shall enter into one or more Pari Passu Intercreditor Agreements,
(ii) authorizes and directs each Agent to execute and deliver any Pari Passu
Intercreditor Agreement and any documents relating thereto, in each case on
behalf of such Lender or Issuing Bank and without any further consent,
authorization or other action by such Lender or Issuing Bank, (iii) authorizes
and directs each Agent to act as its representative under, and in connection
with, any Pari Passu Intercreditor Agreement, (iv) acknowledges that any Pari
Passu Intercreditor Agreement may contain provisions that permit or require the
Liens securing the Obligations and the Pari Passu Debt Obligations to be granted
in favor of a single collateral agent trustee, which may not be the
Administrative Agent or the Collateral Agent (a “Shared Collateral Agent”),
(v) acknowledges that any Pari Passu Intercreditor Agreement may provide that
the holders of a majority in aggregate principal amount of Obligations and Pari
Passu Debt Obligations, voting as a single class, may direct the Shared
Collateral Agent with respect to enforcement or the actions concerning the
Collateral, and (vi) agrees that, upon the execution and delivery thereof, it
will be bound by the provisions of any Pari Passu Intercreditor Agreement as if
it were a signatory thereto and will take no actions contrary to the provisions
thereof. Each Lender and each Issuing Bank further authorizes and directs each
Agent to enter into such amendments, supplements or other modifications to any
Pari Passu Intercreditor Agreement as are reasonably acceptable to the
Administrative Agent in order to (A) enable any extension,



--------------------------------------------------------------------------------

renewal, refinancing, replacement or additional incurrence of any Loans or any
Pari Passu Debt permitted under this Agreement and (B) provide for the Pari
Passu Debt Obligations thereunder to be secured by Liens on the Collateral
having the same priority as, or junior priority to, the Liens on the Collateral
securing the Obligations, in each case on behalf of such Lender or such Issuing
Bank and without any further consent, authorization or other action by such
Lender or such Issuing Bank.

(c) Each Lender and each Issuing Bank (i) acknowledges that, at the request of
the Borrower, each of the Administrative Agent and the Collateral Agent shall,
to the extent required by the terms of (or in order to implement the provisions
of) any Pari Passu Intercreditor Agreement, delegate, assign and/or transfer any
or all of its rights, duties, remedies, powers or obligations with respect to
the Collateral to a Shared Collateral Agent and (ii) hereby consents to any such
delegation, assignment or transfer. The exculpatory provisions of Article VIII
shall apply to any Shared Collateral Agent and to the Related Parties thereof,
and shall apply to their respective activities in connection with the Collateral
and with any Pari Passu Intercreditor Agreement or any other Loan Documents.

(d) Each Lender and each Issuing Bank (i) acknowledges that, at the request of
the Borrower, each of the Administrative Agent and/or the Collateral Agent shall
(A) amend, substitute, supplement or otherwise modify the Guarantee and
Collateral Agreement, (B) amend, substitute, replace, supplement or otherwise
modify any other Security Document, (C) enter into additional Security Documents
and (D) take such further actions as are reasonably incidental to the foregoing,
in each case as are reasonably acceptable to the Administrative Agent and the
Collateral Agent in order to (1) enable the Borrower or any Subsidiary to incur
Pari Passu Debt otherwise permitted to be waived hereunder and (2) provide for
the Pari Passu Debt Obligations thereunder to be secured, in accordance with the
terms of any Pari Passu Intercreditor Agreement, by Liens on the Collateral
having the same priority as, or junior priority to, the Liens on the Collateral
securing the Obligations, (ii) authorizes and directs each Agent to execute and
deliver any such amendments, supplements, agreements and other documents, in
each case on behalf of such Lender or Issuing Bank and without any further
consent, authorization or other action by such Lender or Issuing Bank and
(iii) agrees that, upon the execution and delivery thereof, it will be bound by
the provisions of such amendments, supplements, agreements and other documents
as if it were a signatory thereto and will take no actions contrary to the
provisions thereof.

(e) Without limiting the foregoing, no Secured Party shall have any right
individually to realize upon any of the Collateral or to enforce any Guarantee
of the Obligations, it being understood and agreed that all powers, rights and
remedies under the Loan Documents may be exercised solely by the Agents on
behalf of the Secured Parties in accordance with the terms thereof (subject, in
the case of the Collateral, to the provisions of any Pari Passu Intercreditor
Agreement). In the event of a foreclosure by the Collateral Agent or any Shared
Collateral Agent on any of the Collateral pursuant to a public or private sale
or other disposition, any Lender may be the purchaser of any or all of such
Collateral at any such sale or other disposition, and such Collateral Agent or
Shared Collateral Agent, as agent for and representative of the Secured Parties
(but not



--------------------------------------------------------------------------------

any Lender or Lenders in its or their respective individual capacities) shall be
entitled, for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral sold at any such sale,
to use and apply any of the Obligations as a credit on account of the purchase
price for any Collateral payable by such Collateral Agent or Shared Collateral
Agent on behalf of the Secured Parties at such sale or other disposition. Each
Secured Party, whether or not a party hereto, will be deemed, by its acceptance
of the benefits of the Collateral and of the Guarantees of the Obligations
provided under the Loan Documents, to have agreed to the foregoing provisions.
The provisions of this paragraph are for the sole benefit of the Lenders and
shall not afford any right to, or constitute a defense available to, any Loan
Party.



--------------------------------------------------------------------------------

DISCLOSURE SCHEDULE

to

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

dated as of

July 25, 2007,

as amended and restated as of November 5, 2010, and February 2, 2012,

among

CHS/COMMUNITY HEALTH SYSTEMS, INC.,

COMMUNITY HEALTH SYSTEMS, INC.,

THE LENDERS PARTY HERETO

and

CREDIT SUISSE AG,

as Administrative Agent and Collateral Agent

CREDIT SUISSE SECURITIES (USA) LLC

as Sole Bookrunner and Sole Lead Arranger



--------------------------------------------------------------------------------

Reference is hereby made to that certain Credit Agreement, dated as of July 25,
2007, as amended and restated as of November 5, 2010, and February 2, 2012 (the
“Agreement”), by and among CHS/COMMUNITY HEALTH SYSTEMS, INC., a Delaware
corporation (the “Borrower”), COMMUNITY HEALTH SYSTEMS INC., a Delaware
corporation (the “Parent”), the Lenders (as defined in Article I) and CREDIT
SUISSE AG, as administrative agent (in such capacity, the “Administrative
Agent”) and as collateral agent (in such capacity, the “Collateral Agent”) for
the Lenders. This Disclosure Schedule (this “Disclosure Schedule”) has been
prepared and delivered in accordance with the Agreement.

References to schedule numbers in the headings of this Disclosure Schedule
relate to the corresponding sections of the Agreement. Inclusion of any matter
or item in any schedule of this Disclosure Schedule shall be deemed disclosure
of such matter or item in another schedule of this Disclosure Schedule if and
only if it is readily apparent from the description of such matter or item that
it applies to such other schedule. Inclusion of any matter or item in this
Disclosure Schedule does not imply that such matter or item would, under the
provisions of the Agreement, have to be included in any schedule of this
Disclosure Schedule or that such matter or term is otherwise material. In
addition, matters disclosed in any section of this Disclosure Schedule are not
necessarily limited to matters required by the Agreement to be disclosed in this
Disclosure Schedule, and any such additional matters are set forth for
informational purposes only and do not necessarily include other matters of a
similar nature. In no event shall the listing of such agreements or other
matters in the Disclosure Schedule be deemed or interpreted to broaden or
otherwise amplify the Borrower’s representations and warranties or covenants
contained in the Agreement.

Terms defined in this Agreement and not otherwise defined in the Disclosure
Schedule are used herein as in the Agreement.



--------------------------------------------------------------------------------

INDEX OF SCHEDULES

 

Schedule 1.01(a)    -    Existing Letters of Credit Schedule 1.01(b)    -   
Subsidiary Guarantors Schedule 1.01(c)    -    Mortgaged Property Schedule
1.01(d)    -    Hospitals Schedule 1.01(e)    -    Certain Permitted Joint
Ventures Schedule 1.01(f)    -    Certain Subsidiaries Schedule 2.01    -   
Lenders and Commitments Schedule 3.08    -    Subsidiaries Schedule 3.18    -   
Insurance Schedule 3.19(a)    -    UCC Filing Offices Schedule 3.21    -   
Collective Bargaining Agreements Schedule 6.01    -    Existing Indebtedness
Schedule 6.02    -    Existing Liens Schedule 6.04(h)    -    Certain Permitted
Acquisitions Schedule 6.05(b)    -    Certain Syndication Transactions Schedule
6.07    -    Certain Affiliate Transactions



--------------------------------------------------------------------------------

Schedule 1.01(a)

Existing Letters of Credit

1. Irrevocable Letter of Credit outstanding as of the date hereof under the
Existing Credit Agreement.

 

LC Number

  

Beneficiary

   Maturity    Gross Amount  

SM413504

   Louisiana Patient’s Compensation    07/20/12    $ 125,000.00   

SM416221

   City of McCaysville    03/19/12      357,730.00   

SM200963

   The Doctors Company    11/22/12      100,000.00   

SM201505

   Secretary US Department of Education    12/31/12      183,000.00   

SM209374

   Secretary/US Department of Education    07/27/12      486,000.00   

Total

         $ 1,251,730.00   



--------------------------------------------------------------------------------

Schedule 1.01(b)

Subsidiary Guarantors

 

1. Abilene Hospital, LLC

2. Abilene Merger, LLC

3. Anna Hospital Corporation

4. Berwick Hospital Company, LLC

5. Big Bend Hospital Corporation

6. Big Spring Hospital Corporation

7. Birmingham Holdings, LLC

8. Birmingham Holdings II, LLC

9. Bluefield Holdings, LLC

10. Bluefield Hospital Company, LLC

11. Bluffton Health System, LLC

12. Brownsville Hospital Corporation

13. Brownwood Hospital, L.P.

14. Brownwood Medical Center, LLC

15. Bullhead City Hospital Corporation

16. Bullhead City Hospital Investment Corporation

17. Carlsbad Medical Center, LLC

18. Centre Hospital Corporation

19. CHHS Holdings, LLC

20.

CHS Kentucky Holdings, LLC

21. CHS Pennsylvania Holdings, LLC

22.

CHS Virginia Holdings, LLC

23.

CHS Washington Holdings, LLC

24. Clarksville Holdings, LLC

25. Cleveland Hospital Corporation

26. Cleveland Tennessee Hospital Company, LLC

27. Clinton Hospital Corporation

28. Coatesville Hospital Corporation

29. College Station Hospital, L.P.

30. College Station Medical Center, LLC

31. College Station Merger, LLC

32. Community GP Corp.

33. Community Health Investment Company, LLC

34. Community LP Corp.

35. CP Hospital GP, LLC

36. CPLP, LLC

37. Crestwood Hospital, LP, LLC

38. Crestwood Hospital, LLC

39. CSMC, LLC

40. CSRA Holdings, LLC

41. Deaconess Holdings, LLC



--------------------------------------------------------------------------------

42. Deaconess Hospital Holdings, LLC

43. Deming Hospital Corporation

44. Desert Hospital Holdings, LLC

45. Detar Hospital, LLC

46.

DHSC, LLC

47.

DHFW Holdings, LLC

48. Dukes Health System, LLC

49. Dyersburg Hospital Corporation

50. Emporia Hospital Corporation

51. Evanston Hospital Corporation

52. Fallbrook Hospital Corporation

53. Foley Hospital Corporation

54. Forrest City Arkansas Hospital Company, LLC

55. Forrest City Hospital Corporation

56. Fort Payne Hospital Corporation

57. Frankfort Health Partner, Inc.

58. Franklin Hospital Corporation

59. Gadsden Regional Medical Center, LLC

60. Galesburg Hospital Corporation

61. Granbury Hospital Corporation

62. Granite City Hospital Corporation

63. Granite City Illinois Hospital Company, LLC

64. Greenville Hospital Corporation

65. GRMC Holdings, LLC

66.

Hallmark Healthcare Company, LLC

67. Hobbs Medco, LLC

68. Hospital of Barstow, Inc.

69. Hospital of Fulton, Inc.

70. Hospital of Louisa, Inc.

71. Hospital of Morristown, Inc.

72. Jackson Hospital Corporation (KY)

73. Jackson Hospital Corporation (TN)

74. Jourdanton Hospital Corporation

75. Kay County Hospital Corporation

76. Kay County Oklahoma Hospital Company, LLC

77. Kirksville Hospital Company, LLC

78. Lakeway Hospital Corporation

79. Lancaster Hospital Corporation

80. Las Cruces Medical Center, LLC

81. Lea Regional Hospital, LLC

82. Lexington Hospital Corporation

83. Longview Merger, LLC

84. LRH, LLC

85. Lutheran Health Network of Indiana, LLC

86. Marion Hospital Corporation



--------------------------------------------------------------------------------

87. Martin Hospital Corporation

88. Massillon Community Health System LLC

89. Massillon Health System LLC

90. Massillon Holdings, LLC

91. McKenzie Tennessee Hospital Company, LLC

92. McNairy Hospital Corporation

93. MCSA, L.L.C.

94. Medical Center of Brownwood, LLC

95. Merger Legacy Holdings, LLC

96. MMC of Nevada, LLC

97. Moberly Hospital Company, LLC

98. MWMC Holdings, LLC

99. Nanticoke Hospital Company, LLC

100. National Healthcare of Leesville, Inc.

101. National Healthcare of Mt. Vernon, Inc.

102. National Healthcare of Newport, Inc.

103. Navarro Hospital, L.P.

104. Navarro Regional, LLC

105. NC-DSH, LLC

106. Northampton Hospital Company, LLC

107. Northwest Hospital, LLC

108. NOV Holdings, LLC

109. NRH, LLC

110. Oak Hill Hospital Corporation

111. Oro Valley Hospital, LLC

112. Palmer-Wasilla Health System, LLC

113. Payson Hospital Corporation

114. Peckville Hospital Company, LLC

115. Pennsylvania Hospital Company, LLC

116. Phillips Hospital Corporation

117. Phoenixville Hospital Company, LLC

118. Pottstown Hospital Company, LLC

119. QHG Georgia Holdings, Inc.

120. QHG Georgia Holdings II, LLC

121. QHG Georgia, LP

122. QHG of Bluffton Company, LLC

123. QHG of Clinton County, Inc.

124. QHG of Enterprise, Inc.

125. QHG of Forrest County, Inc.

126. QHG of Fort Wayne Company, LLC

127. QHG of Hattiesburg, Inc.

128. QHG of Massillon, Inc.

129. QHG of South Carolina, Inc.

130. QHG of Spartanburg, Inc.

131. QHG of Springdale, Inc.



--------------------------------------------------------------------------------

132. QHG of Warsaw Company, LLC

133. Quorum Health Resources, LLC

134. Red Bud Hospital Corporation

135. Red Bud Illinois Hospital Company, LLC

136. Regional Hospital of Longview, LLC

137. River Region Medical Corporation

138. Roswell Hospital Corporation

139. Ruston Hospital Corporation

140. Ruston Louisiana Hospital Company, LLC

141. SACMC, LLC

142. Salem Hospital Corporation

143. San Angelo Community Medical Center, LLC

144. San Angelo Medical, LLC

145. San Miguel Hospital Corporation

146. Scranton Holdings, LLC

147. Scranton Hospital Company, LLC

148. Scranton Quincy Holdings, LLC

149. Scranton Quincy Hospital Company, LLC

150. Shelbyville Hospital Corporation

151. Siloam Springs Arkansas Hospital Company, LLC

152. Siloam Springs Holdings, LLC

153. Southern Texas Medical Center, LLC

154. Spokane Valley Washington Hospital Company, LLC

155. Spokane Washington Hospital Company, LLC

156. Tennyson Holdings, LLC

157. Tooele Hospital Corporation

158. Tomball Texas Holdings, LLC

159. Tomball Texas Hospital Company, LLC

160. Triad Healthcare Corporation

161. Triad Holdings III, LLC

162. Triad Holdings IV, LLC

163. Triad Holdings V, LLC

164. Triad Nevada Holdings, LLC

165. Triad of Alabama, LLC

166. Triad of Oregon, LLC

167. Triad-ARMC, LLC

168. Triad-El Dorado, Inc.

169. Triad-Navarro Regional Hospital Subsidiary, LLC

170. Tunkhannock Hospital Company, LLC

171. VHC Medical, LLC

172. Vicksburg Healthcare, LLC

173. Victoria Hospital, LLC

174. Victoria of Texas, L.P.

175. Virginia Hospital Company, LLC

176. Warren Ohio Hospital Company, LLC



--------------------------------------------------------------------------------

177. Warren Ohio Rehab Hospital Company, LLC

178. Watsonville Hospital Corporation

179. Waukegan Hospital Corporation

180. Waukegan Illinois Hospital Company, LLC

181. Weatherford Hospital Corporation

182. Weatherford Texas Hospital Company, LLC

183. Webb Hospital Corporation

184. Webb Hospital Holdings, LLC

185. Wesley Health System, LLC

186. West Grove Hospital Company, LLC

187. WHMC, LLC

188. Wilkes-Barre Behavioral Hospital Company, LLC

189. Wilkes-Barre Holdings, LLC

190. Wilkes-Barre Hospital Company, LLC

191. Williamston Hospital Corporation

192. Women & Children’s Hospital, LLC

193. Woodland Heights Medical Center, LLC

194. Woodward Health System, LLC

195. Youngstown Ohio Hospital Company, LLC



--------------------------------------------------------------------------------

Schedule 1.01(c)

Mortgaged Property

 

Hospital Name/Address (County)

  

Corporate Owner

DeKalb Regional Medical Center

200 Medical Center Drive

P.O. Box 680778

Fort Payne, AL 35968 (Dekalb)

   Fort Payne Hospital Corporation (AL)

Flowers Hospital

4370 West Main Street

Dothan, AL 36305 (Houston)

   Triad of Alabama, LLC (DE)

Gadsden Regional Medical Center

1007 Goodyear Avenue

Gadsden, AL 35903 (Etowah)

   Gadsden Regional Medical Center, LLC (DE)

Medical Center Enterprise

400 North Edwards St.

Enterprise, AL 36330 (Coffee)

   QHG of Enterprise, Inc. (AL)

Northwest Hospital

6200 N. LaCholla Blvd.

Tucson, AZ 85755 (Pima)

   Northwest Hospital, LLC (DE)

Northwest Hospital Oro Valley

1551 E. Tangerine Rd.

Oro Valley, AZ 85755 (Pima)

   Oro Valley Hospital, LLC (DE)

Watsonville Community Hospital

75 Nielson Street

Watsonville, CA 95076 (Santa Cruz)

   Watsonville Hospital Corporation (DE)

Galesburg Cottage Hospital

695 N. Kellogg St.

Galesburg, IL 61401 (Knox)

   Galesburg Hospital Corporation (IL)

Gateway Regional Medical Center

2100 Madison Avenue

Granite City, IL 62040 (Madison)

   Granite City Illinois Hospital Company, LLC (IL)

Heartland Regional Medical Center

3333 West DeYoung

Marion, IL 62959 (Williamson)

   Marion Hospital Corporation (IL)

Vista Medical Center (includes East and West)

1324 N. Sheridan Road

Waukegan, IL 60085 (Lake)

   Waukegan Illinois Hospital Company, LLC (IL)

Bluffton Regional Medical Center

303 South Main Street

Bluffton, IN 46714 (Wells)

   Bluffton Health System, LLC (DE)



--------------------------------------------------------------------------------

Hospital Name/Address (County)

  

Corporate Owner

Dukes Memorial Hospital

275 W. 12th Street

Peru, IN 46970 (Miami)

   Dukes Health System, LLC (DE)

Women and Children’s Hospital

4200 Nelson Road

Lake Charles, LA 70605 (Calcasieu)

   Women and Children’s Hospital, LLC (DE)

River Region Health System

2100 Highway 61 North/1111 N.

Frontage Road

Vicksburg, MS 39183 (Warren)

   Vicksburg Healthcare, LLC (DE)

Wesley Medical Center

5001 Hardy Street

Hattiesburg, MS 39402 (Lamar)

   Wesley Health System, Inc. (DE)

Moberly Regional Medical Center

1515 Union Avenue

Moberly, MO 65270 (Randolph)

   Moberly Hospital Company, LLC (DE)

Mesa View Regional Hospital

1299 Bertha Howe Avenue

Mesquite, NV 89027 (Clark)

   MMC of Nevada, LLC (DE)

The Memorial Hospital of Salem County

310 Woodstown Road

Salem, NJ 08079 (Salem)

   Salem Hospital Corporation (NJ)

Alta Vista Regional Hospital

104 Legion Drive

Las Vegas, NM 87701 (San Miguel)

   San Miguel Hospital Corporation (NM)

Carlsbad Medical Center

2430 West Pierce

Carlsbad, NM 88220 (Eddy)

   Carlsbad Medical Center, LLC (DE)

Eastern New Mexico Medical Center

405 West Country Club Road

Roswell, NM 88201 (Chaves)

   Roswell Hospital Corporation (NM)

Lea Regional Medical Center

5419 N. Lovington Highway

Hobbs, NM 88240 (Lea)

   Lea Regional Hospital, LLC (DE)

MountainView Regional Medical Center

4311 East Lohman Avenue

Las Cruces, NM 88011 (Dona Ana)

   Las Cruces Medical Center, LLC (DE)

Affinity Medical Center

875 Eighth Street NE

Massillon, OH 44646 (Stark)

   DHSC, LLC (DE)



--------------------------------------------------------------------------------

Hospital Name/Address (County)

  

Corporate Owner

Hillside Rehabilitation Hospital

8747 Squires Lane NE

Warren, OH 44484 (Trumbull)

   Warren Ohio Rehab Hospital Company, LLC (DE)

Northside Medical Center

500 Gypsy Lane

Youngstown, OH 44501 (Trumbull and Mahoning)

   Youngstown Ohio Hospital Company, LLC (DE)

Trumbull Memorial Hospital

1350 East Market Street

Warren, OH 44482 (Trumbull)

   Warren Ohio Hospital Company, LLC (DE)

Ponca City Medical Center

1900 North 14th Street

Ponca City, OK 74601 (Kay)

   Kay County Oklahoma Hospital Company, LLC (OK)

Berwick Hospital Center

701 East 16th Street

Berwick, PA 18603 (Columbia)

   Berwick Hospital Company, LLC (DE)

Brandywine Hospital

201 Reeceville Rd.

Coatesville, PA 19320 (Chester)

   Coatesville Hospital Corporation (PA)

Easton Hospital

250 South 21st Street

Easton, PA 18042-3892 (Northampton)

   Northampton Hospital Company, LLC (DE)

Jennersville Regional Hospital

1015 West Baltimore Pike

West Grove, PA 19390 (Chester)

   West Grove Hospital Company, LLC (DE)

Lock Haven Hospital

24 Cree Drive

Lock Haven, PA 17745-2699 (Washington)

   Clinton Hospital Corporation (PA)

Moses Taylor Hospital1

700 Quincy Avenue

Scranton, PA 18510-1798 (Lackawanna)

   Scranton Quincy Hospital Company, LLC (DE)

Phoenixville Hospital

140 Nutt Road

Phoenixville, PA 19460 (Chester)

   Phoenixville Hospital Company, LLC (DE)

Pottstown Memorial Medical Center

1600 East High Street

Pottstown, PA 19464 (Montgomery)

   Pottstown Hospital Company, LLC (DE)

 

1 

This facility is in the process of being mortgaged. It should be mortgaged by
February 29, 2012.



--------------------------------------------------------------------------------

Hospital Name/Address (County)

  

Corporate Owner

Regional Hospital of Scranton

746 Jefferson Avenue

Scranton, PA 18510 (Lackawanna)

   Scranton Hospital Company, LLC (DE)

Tyler Memorial Hospital

5950 SR6

Tunkhannock, PA 18657 (Wyoming)

   Tunkhannock Hospital Company, LLC (DE)

Wilkes-Barre General Hospital

575 North River Street

Wilkes-Barre, PA 18764 (Luzerne and Wyoming)

  

Wilkes-Barre Hospital Company, LLC (DE)

Wilkes-Barre Behavioral Hospital Company, LLC (DE)

Carolinas Hospital System

805 Pamplico Highway

Florence, SC 29505 (Florence)

   QHG of South Carolina, Inc. (SC)

Marion Regional Hospital

2829 East Highway 76

Mullins, SC 29574 (Marion and Horry)

   QHG of South Carolina, Inc. (SC)

Springs Memorial Hospital

800 W. Meeting Street

Lancaster, SC 29720 (Lancaster)

   Lancaster Hospital Corporation (DE)

Dyersburg Regional Medical Center

400 Tickle Street

Dyersburg, TN 38024 (Dyer)

   Dyersburg Hospital Corporation (TN)

Lakeway Regional Hospital

726 McFarland Street

Morristown, TN 37814 (Hamblen)

   Hospital of Morristown, Inc. (TN)

SkyRidge Medical Center (includes Cleveland)

2305 Chambliss Avenue

Cleveland, TN 37320 (Bradley)

   National Healthcare of Cleveland, Inc. (TN)

Volunteer Community Hospital

161 Mt. Pelia Road

Martin, TN 38237 (Weakley)

   Martin Hospital Corporation (TN)

College Station Medical Center

1604 Rock Prairie

College Station, TX 77845 (Brazos)

   College Station Hospital, L.P. (DE)

DeTar Hospital Navarro

506 E. San Antonio Street

Victoria, TX 77901 (Victoria)

   Victoria of Texas, L.P. (DE)

DeTar Hospital North

101 Medical Drive

Victoria, TX 77904 (Victoria)

   Victoria of Texas, L.P. (DE)



--------------------------------------------------------------------------------

Hospital Name/Address (County)

  

Corporate Owner

Scenic Mountain Medical Center

1601 West Eleventh Place

Big Spring, TX 79720 (Howard)

   Big Spring Hospital Corporation (TX)

South Texas Regional Medical Center

1905 Highway 97 E

Jourdanton, TX 78026 (Atascosa)

   Jourdanton Hospital Corporation (TX)

Tomball Regional Medical Center

605 Holderrieth

Tomball, TX 77375 (Harris)

   Tomball Texas Hospital Company, LLC (DE)

Mountain West Medical Center

2055 N. Main

Tooele, UT 84074-2794 (Tooele)

   Tooele Hospital Corporation (UT)

Southern Virginia Regional Medical Center

727 North Main Street

Emporia, VA 23847 (Greensville)

   Emporia Hospital Corporation (VA)

Southampton Memorial Hospital

100 Fairview Drive

Franklin, VA 23851 (Southampton)

   Franklin Hospital Corporation (VA)

Deaconess Medical Center

800 West Fifth Avenue

Spokane, WA 99204 (Spokane)

   Spokane Washington Hospital Company, LLC (DE)

Valley Hospital and Medical Center

12606 East Mission

Spokane Valley, WA 99216 (Spokane)

   Spokane Valley Washington Hospital Company (DE)

Bluefield Regional Medical Center

500 Cherry Street

Bluefield, WV 24701 (Mercer)

   Bluefield Hospital Company, LLC (DE)



--------------------------------------------------------------------------------

Schedule 1.01(d)

Hospitals

 

Abilene, Texas

Abilene Regional Medical Center

6250 Highway 83/84

Abilene, TX 79606

(Taylor)

ARMC, L.P.(DE)

Massillon, Ohio

Affinity Medical Center

875 Eighth Street, N.E.

(P.O. Box 805)

Massillon, OH 44648

(Stark)

DHSC, LLC (DE)

Las Vegas, New Mexico

Alta Vista Regional Hospital

104 Legion Drive

Las Vegas, NM 87701

(San Miguel)

San Miguel Hospital Corporation (NM)

Barstow, California

Barstow Community Hospital

555 South 7th Street

Barstow, CA 92311

(San Bernadino)

Hospital of Barstow, Inc. (DE)

Berwick, Pennsylvania

Berwick Hospital Center

701 East 16th Street

Berwick, PA 18603

(Columbia)

Berwick Hospital Company, LLC (DE)

Alpine, Texas

Big Bend Regional Medical Center

2600 Highway 118 North

Alpine, TX 79830

(Brewster)

Big Bend Hospital Corporation (TX)

Bluefield, West Virginia

Bluefield Regional Medical Center

500 Cherry St.

Bluefield, WV 24701

(Mercer)

Bluefield Hospital Company, LLC (DE)

Bluffton, Indiana

Bluffton Regional Medical Center

303 S. Main Street

Bluffton, IN 46714

(Wells)

Bluffton Health System, LLC (DE)

Coatesville, Pennsylvania

Brandywine Hospital

201 Reeceville Rd.

Coatesville, PA 19320

(Chester)

Coatesville Hospital Corporation (PA)

Brownwood, Texas

Brownwood Regional Medical Center

1501 Burnet Drive

(P.O. Box 760 / zip 76804)

Brownwood, TX 76801

(Brown)

Brownwood Hospital L.P. (DE)

Leesville, Louisiana

Byrd Regional Hospital

1020 Fertitta Blvd.

Leesville, LA 71446

(Vernon Parish)

National Healthcare of Leesville, Inc. (DE)

Carlsbad, New Mexico

Carlsbad Medical Center

2430 W. Pierce

Carlsbad, NM 88220

(Eddy)

Carlsbad Medical Center, LLC (DE)

 



--------------------------------------------------------------------------------

Florence, South Carolina

Carolinas Hospital System

805 Pamplico Hwy

Florence, SC 29505

(Florence)

QHG of South Carolina, Inc (SC)

Cedar Park, Texas

Cedar Park Regional Medical Center

1401 Medical Parkway

Cedar Park, TX 78613

(Williamson)

Cedar Park Health System, L.P. (DE)

Centre, Alabama

Cherokee Medical Center

400 Northwood Drive

Centre, AL 35960

(Centre)

Centre Hospital Corporation (AL)

Cheraw, South Carolina

Chesterfield General Hospital

Highway 9 West (P.O. Box 151)

Cheraw, SC 29520

(Chesterfield)

Chesterfield/Marlboro, L.P. (DE)

Philadelphia, Pennsylvania

Chestnut Hill Hospital

8835 Germantown Avenue

Philadelphia, PA 19118

(Montgomery)

CHHS Hospital Company, LLC (DE)

College Station, Texas

College Station Medical Center

(P.O. Box 10000 / zip 77842)

College Station, TX 77845

(Brazos)

College Station Hospital, LP (DE)

Huntsville, Alabama

Crestwood Medical Center

One Hospital Drive SW

Huntsville, AL 35801

(Madison)

Crestwood Healthcare, L.P. (DE)

Mt. Vernon, Illinois

Crossroads Community Hospital

#8 Doctor’s Park Road

Mt. Vernon, IL 62864

(Jefferson)

National Healthcare of Mt. Vernon, Inc. (DE)

Oklahoma City, Oklahoma

Deaconess Hospital

5501 N. Portland Avenue

Oklahoma City, OK 73112-2099

(Oklahoma)

Deaconess Health System, LLC (DE)

Spokane, Washington

Deaconess Hospital

800 W. 5th Avenue

Spokane, WA 99204

(Spokane)

Spokane Washington Hospital Company, LLC (DE)

Fort Payne, Alabama

DeKalb Regional Medical Center

200 Medical Center Drive

P. O. Box 680778

Fort Payne, AL 35968

(DeKalb)

Fort Payne Hospital Corporation (AL)

Victoria, Texas

DeTar Hospital North

101 Medical Drive

Victoria, TX 77904

(Victoria)

Victoria of Texas, L.P. (DE)

Victoria, Texas

DeTar Hospital Navarro

506 E. San Antonio Street

Victoria, TX 77901

(Victoria)

Victoria of Texas, L.P. (DE)

Peru, Indiana

Dukes Memorial Hospital

275 West 12th Street

Peru, IN 46970-1698

(Miami)

Dukes Health System, LLC (DE)

 



--------------------------------------------------------------------------------

Fort Wayne, Indiana

Dupont Hospital

2520 E. Dupont Road

Fort Wayne, IN 46825

(Allen)

Dupont Hospital, LLC (DE)

Dyersburg, Tennessee

Dyersburg Regional Medical Center

400 Tickle Street

Dyersburg, TN 38024

(Dyer)

Dyersburg Hospital Corporation (TN)

Roswell, New Mexico

Eastern New Mexico Medical Center

405 West Country Club Road

Roswell, NM 88201

(Chaves)

Roswell Hospital Corporation (NM)

Easton, Pennsylvania

Easton Hospital

250 South 21st Street

Easton, PA 18042-3892

(Northampton)

Northampton Hospital Company, LLC (DE)

Evanston, Wyoming

Evanston Regional Hospital

190 Arrowhead Drive

Evanston, WY 82930

(Uinta)

Evanston Hospital Corporation (WY)

Fallbrook, California

Fallbrook Hospital

624 East Elder

Fallbrook, CA 92028

(San Diego)

Fallbrook Hospital Corporation (DE)

Blue Ridge, Georgia

Fannin Regional Hospital

2855 Old Highway 5, North

Blue Ridge, GA 30513

(Fannin)

Blue Ridge Georgia Hospital Company, LLC (DE)

Dothan, Alabama

Flowers Hospital

4370 West Main Street

Dothan, AL 36305

(Houston)

Triad of Alabama, LLC (DE)

Forrest City, Arkansas

Forrest City Medical Center

1601 Newcastle Road

Forrest City, AR 72336

(Saint Francis)

Forrest City Arkansas Hospital Company, LLC (AR)

Gadsden, Alabama

Gadsden Regional Medical Center

1007 Goodyear Avenue

Gadsden, AL 35903

(Etowah)

Gadsden Regional Medical Center, LLC (DE)

Galesburg, Illinois

Galesburg Cottage Hospital

695 N. Kellogg St.

Galesburg, IL 61401

(Knox)

Galesburg Hospital Corporation (IL)

Clarksville, Tennessee

Gateway Medical Center

651 Dunlop Lane

PO Box 31629

Clarksville, TN 37040

(Montgomery)

Clarksville Health System, G.P. (DE)

Granite City, Illinois

Gateway Regional Medical Center

2100 Madison Avenue

Granite City, IL 62040

(Madison)

Granite City Illinois Hospital Company, LLC (IL)

 



--------------------------------------------------------------------------------

Ronceverte, West Virginia

Greenbrier Valley Medical Center

202 Maplewood Avenue

(P.O. Box 497)

Ronceverte, WV 24970

(Greenbrier)

Greenbrier VMC, LLC (DE)

Newport, Arkansas

Harris Hospital

1205 McLain

Newport, AR 72112

(Jackson)

National Healthcare of Newport, Inc. (DE)

Brownsville, Tennessee

Haywood Park Community Hospital

2545 N. Washington Ave.

Brownsville, TN 38012

(Haywood)

Brownsville Hospital Corporation (TN)

Marion, Illinois

Heartland Regional Medical Center

3333 West DeYoung

Marion, IL 62959

(Williamson)

Marion Hospital Corporation (IL)

Helena, Arkansas

Helena Regional Medical Center

1801 Martin Luther King Drive / PO Box 788

Helena , AR 72342

(Phillips)

Phillips Hospital Corporation (AR)

Lexington, Tennessee

Henderson County Community Hospital

200 West Church St.

Lexington, TN 38351

(Henderson)

Lexington Hospital Corporation (TN)

Shelbyville, Tennessee

Heritage Medical Center

2835 Hwy. 23IN

Shelbyville, TN 37160

(Bedford)

Shelbyville Hospital Corporation (TN)

Hillsboro, Texas

Hill Regional Hospital

101 Circle Drive

Hillsboro, TX 76645

(Hill)

NHCI of Hillsboro, Inc. (TX)

West Grove, Pennsylvania

Jennersville Regional Hospital

1015 West Baltimore Pike

West Grove, PA. 19390

(Chester)

West Grove Hospital Company, LLC (DE)

Jackson, Kentucky

Kentucky River Medical Center

540 Jetts Drive

Jackson, KY 41339

Breathitt)

Jackson Hospital Corporation (KY)

Warsaw, Indiana

Kosciusko Community Hospital

2101 East DuBois Drive

Warsaw, IN 46580

(Kosciusko)

Warsaw Health System, LLC (DE)

Greenville, Alabama

L.V. Stabler Memorial Hospital

29 L.V. Stabler Drive

Greenville, AL 36037

(Butler)

Greenville Hospital Corporation (AL)

Granbury, Texas

Lake Granbury Medical Center

1310 Paluxy Road

Granbury, TX 76048

(Hood)

Granbury Hospital Corporation (TX)

Lake Wales, Florida

Lake Wales Medical Center

410 South 11th Street

Lake Wales, FL 33853

(Polk)

Lake Wales Hospital Corporation (FL)

 



--------------------------------------------------------------------------------

Morristown, Tennessee

Lakeway Regional Hospital

726 McFarland Street

Morristown, TN 37814

(Hamblen)

Hospital of Morristown, Inc. (TN)

Laredo, Texas

Laredo Medical Center

1700 East Saunders

Laredo, TX 78041

(Webb)

Laredo Texas Hospital Company, L.P. (TX)

Hobbs, New Mexico

Lea Regional Medical Center

5419 N. Lovington Hwy

(P.O. Box 3000)

Hobbs, NM 88240

(Lea)

Lea Regional Hospital, LLC (DE)

Lock Haven, Pennsylvania

Lock Haven Hospital

24 Cree Drive

Lock Haven, PA 17745-2699

(Washington)

Clinton Hospital Corporation (PA)

Longview, Texas

Longview Regional Medical Center

2901 N. Fourth Street

(P.O. Box 14000 / zip 75607)

Longview, TX 75605

(Gregg)

Longview Medical Center, L.P. (DE)

Fort Wayne, Indiana

Lutheran Hospital

7950 W. Jefferson Blvd.

Fort Wayne, IN 46804

(Allen)

IOM Health System, L.P. (IN)

McKenzie, Tennessee

McKenzie Regional Hospital

161 Hospital Dr.

McKenzie, TN 38201

(Carroll)

McKenzie Tennessee Hospital Company, LLC (DE)

Springfield, Oregon

McKenzie-Willamette Medical Center

1460 G Street

Springfield, OR 97477

(Lane)

McKenzie-Willamette Regional Medical Center Associates, LLC (DE)

Selmer, Tennessee

McNairy Regional Hospital

705 Poplar Ave.

Selmer, TN 38375

(McNairy)

McNairy Hospital Corporation (TN)

Mullins, SC

Marion Regional Hospital

2829 East Hwy 76

Mullins, SC 29574

(Marion)

QHG of South Carolina, Inc (SC)

Bennettsville, South Carolina

Marlboro Park Hospital

1138 Cheraw Hwy (P.O. Box 738)

Bennettsville, SC 29512

(Marlboro)

Chesterfield/Marlboro, L.P. (DE)

Williamston, North Carolina

Martin General Hospital

310 S. McCaskey Road

Williamston, NC 27892

(Martin)

Williamston Hospital Corporation (NC)

Spartanburg, South Carolina

Mary Black Health System

1700 Skylyn Drive

Spartanburg, SC 29307

(Spartanburg)

Mary Black Health System, LLC (DE)

Palmer, Alaska

Mat-Su Regional Medical Center

2500 S. Woodworth Loop (P.O. Box 1687)

Palmer, AK 99645

(Matanuska-Susitna Borough)

Mat-Su Valley Medical Center, LLC (AK)

 



--------------------------------------------------------------------------------

Enterprise, Alabama

Medical Center Enterprise

400 North Edwards Street

Enterprise, AL 36330

(Coffee)

QHG of Enterprise, Inc. (AL)

El Dorado, Arkansas

Medical Center of South Arkansas

700 W. Grove Street

El Dorado, AR 71730

(Union)

MCSA, LLC (AR)

Salem, New Jersey

The Memorial Hospital of Salem County

310 Woodstown Road

Salem, NJ 08079

(Salem)

Salem Hospital Corporation (NJ)

Mesquite, Nevada

Mesa View Regional Hospital

1299 Bertha Howe Avenue

(P.O. Box 3540 / zip 89024-3540)

Mesquite, NV 89027

(Clark)

MMC of Nevada, LLC (DE)

Peckville, Pennsylvania

Mid-Valley Hospital

1400 Main Street

Peckville, PA 18542

(Lackawanna)

Peckville Hospital Company, LLC (De)

Deming, New Mexico

Mimbres Memorial Hospital

900 W. Ash Street

Deming, NM 88030

(Luna)

Deming Hospital Corporation (NM)

Moberly, Missouri

Moberly Regional Medical Center

1515 Union Avenue

Moberly, MO 65270

(Randolph)

Moberly Hospital Company, LLC (DE)

Scranton, Pennsylvania

Moses Taylor Hospital

700 Quincy Avenue

Scranton, PA 18510

(Lackawanna)

Scranton Quincy Hospital Company, LLC (DE)

Tooele, Utah

Mountain West Medical Center

2055 N. Main

Tooele, UT 84074-2794

(Tooele)

Tooele Hospital Corporation (UT)

Las Cruces, New Mexico

MountainView Regional Medical Center

4311 East Lohman Avenue

Las Cruces, NM 88011

(Dona Ana)

Las Cruces Medical Center, LLC (DE)

Corsicana, Texas

Navarro Regional Hospital

3201 W. Highway 22

Corsicana, TX 75110

(Navarro)

Navarro Hospital, L.P. (DE)

Crestview, Florida

North Okaloosa Medical Center

151 Redstone Avenue, S.E.

Crestview, FL 32539-6026

(Okaloosa)

Crestview Hospital Corporation (FL)

Kirksville, Missouri

Northeast Regional Medical Center

315 S. Osteopathy

Kirksville, MO 63501

(Adair)

Kirksville Missouri Hospital Company, LLC (MO)

Ruston, Louisiana

Northern Louisiana Medical Center

401 East Vaughn Avenue

Ruston, LA 71270

(Lincoln Parish)

Ruston Louisiana Hospital Company, LLC (DE)

 



--------------------------------------------------------------------------------

Youngstown, Ohio

Northside Medical Center

500 Gypsy Lane

Youngstown, OH

(Mahoning)

Youngstown Ohio Hospital Company, LLC (DE)

Tucson, Arizona

Northwest Medical Center

6200 N. LaCholla Blvd.

Tucson, AZ 85741

(Pima)

Northwest Hospital, LLC (DE)

Bentonville, Arkansas

Northwest Medical Center - Bentonville

3000 Medical Center Pkwy.

Bentonville, AR 72712

(Benton)

Northwest Arkansas Hospitals, LLC (DE)

Springdale, Arkansas

Northwest Medical Center - Springdale

609 W. Maple

Springdale, AR 72764

(Washington and Benton)

Northwest Arkansas Hospitals, LLC (DE)

Oro Valley, Arizona

Oro Valley Hospital

1551 E. Tangerine Road

Oro Valley, AZ 85755

(Pima)

Oro Valley Hospital, LLC (DE)

Fort Wayne, IN

The Orthopedic Hospital of Lutheran Health Network

700 Broadway

Fort Wayne, IN 46802

(Allen)

Lutheran Musculoskeletal Center, LLC (DE)

Fulton, Kentucky

Parkway Regional Hospital

2000 Holiday Lane (P.O. Box 866)

Fulton, KY 42041

(Fulton)

Hospital of Fulton, Inc. (KY)

Payson, Arizona

Payson Regional Medical Center

807 South Ponderosa

Payson, AZ 85541

(Gila)

Payson Hospital Corporation (AZ)

Phoenixville, Pennsylvania

Phoenixville Hospital

140 Nutt Road

Phoenixville, PA 19460

(Chester)

Phoenixville Hospital Company, LLC (DE)

Oak Hill, West Virginia

Plateau Medical Center

430 Main Street

Oak Hill, WV 25901

(Fayette)

Oak Hill Hospital Corporation (WV)

Ponca City, Oklahoma

Ponca City Medical Center

1900 North 14th Street

Ponca City, OK 74601

(Kay and Osage)

Kay County Oklahoma Hospital Company, LLC (OK)

Valparaiso, Indiana

Porter Hospital

814 LaPorte Avenue

Valparaiso, IN 46383

(Porter)

Porter Hospital, LLC (DE)

Pottstown, Pennsylvania

Pottstown Memorial Medical Center

1600 East High Street

Pottstown, PA 19464

(Montgomery)

Pottstown Hospital Company, LLC (DE)

Red Bud, Illinois

Red Bud Regional Hospital

325 Spring Street

Red Bud, IL 62278

(Randolph)

Red Bud Illinois Hospital Company, LLC (IL)

 



--------------------------------------------------------------------------------

Jackson, Tennessee

Regional Hospital of Jackson

367 Hospital Blvd.

Jackson, TN 38305

(Madison)

Jackson, Tennessee Hospital Company, LLC

(TN)

Scranton, Pennsylvania

Regional Hospital of Scranton

746 Jefferson Ave.

Scranton, PA 18510

(Lackawanna)

Scranton Hospital Company, LLC (DE)

Vicksburg, Mississippi

River Region Health System

2100 Highway 61 North

Vicksburg, MS 39183

(Warren)

Vicksburg Healthcare, LLC (DE)

San Angelo, Texas

San Angelo Community Medical Center

3501 Knickerbocker Road

San Angelo, TX 76904

(Tom Green)

San Angelo Hospital, L.P. (DE)

Big Spring, Texas

Scenic Mountain Medical Center

1601 West Eleventh Place

Big Spring, TX 79720

(Howard)

Big Spring Hospital Corporation (TX)

Siloam Springs, AR

Siloam Springs Memorial Hospital

205 E. Jefferson Street

Siloam Springs, AR 72761

(Benton)

Siloam Springs Arkansas Hospital Company, LLC (DE)

Cleveland, Tennessee

SkyRidge Medical Center

2305 Chambliss Avenue

Cleveland, TN 37311

(Bradley)

Cleveland Tennessee Hospital Company, LLC (DE)

Foley, Alabama

South Baldwin Regional Medical Center

1613 North McKenzie Street

Foley, AL 36535

(Baldwin)

Foley Hospital Corporation (AL)

Jourdanton, Texas

South Texas Regional Medical Center

1905 Highway 97 E

Jourdanton, TX 78026

(Atascosa)

Jourdanton Hospital Corporation (TX)

Franklin, Virginia

Southampton Memorial Hospital

100 Fairview Drive

Franklin, VA 23851

(Franklin)

Franklin Hospital Corporation (VA)

Emporia, Virginia

Southern Virginia Regional Medical Center

727 North Main Street

Emporia, VA 23847

(Emporia)

Emporia Hospital Corporation (VA)

Petersburg, Virginia

Southside Regional Medical Center

200 Medical Park Blvd.

Petersburg, VA 23805

(Petersburg)

Petersburg Hospital Company, LLC (VA)

Nanticoke, Pennsylvania

Special Care Hospital

128 W. Washington Street

Nanticoke, PA 18634

(Luzerne)

Nanticoke Hospital Company, LLC (DE)

Lancaster, South Carolina

Springs Memorial Hospital

800 W. Meeting Street

Lancaster, SC 29720

(Lancaster)

Lancaster Hospital Corporation (DE)

 



--------------------------------------------------------------------------------

Fort Wayne, Indiana

St. Joseph Hospital

700 Broadway

Fort Wayne, IN 46802

(Allen)

St. Joseph Health System, LLC (DE)

Sunbury, Pennsylvania

Sunbury Community Hospital

350 N. Eleventh Street (P. O. Box 737)

Sunbury, PA 17801

(Northumberland)

Sunbury Hospital Company, LLC (DE)

Louisa, Kentucky

Three Rivers Medical Center

2483 Highway 644 (P.O. Box 769)

Louisa, KY 41230

(Lawrence)

Hospital of Louisa, Inc. (KY)

Tomball, Texas

Tomball Regional Medical Center

605 Holderrieth

Tomball, TX 77375

(Harris)

Tomball Texas Hospital Company, LLC (DE)

Augusta, Georgia

Trinity Hospital of Augusta

2260 Wrightsboro Road

Augusta, GA 30904

(Richmond)

Augusta Hospital, LLC (DE)

Birmingham, Alabama

Trinity Medical Center

800 Montclair Road

Birmingham, AL 35213

(Jefferson)

Affinity Hospital, LLC (DE)

Warren, Ohio

Trumbull Memorial Hospital

1350 E. Market St.

Warren, OH

(Trumbull)

Warren Ohio Hospital Company, LLC (DE)

Tunkhannock, Pennsylvania

Tyler Memorial Hospital

880 SR 6 West

Tunkhannock, PA 18657

(Wyoming)

Tunkhannock Hospital Company, LLC (DE)

Anna, Illinois

Union County Hospital

517 North Main

Anna, IL 62906

(Union)

Anna Hospital Corporation (IL)

Spokane Valley, Washington

Valley Hospital

12606 East Mission Avenue

Spokane Valley, WA 99216

(Spokane)

Spokane Valley Washington Hospital Company, LLC (DE)

Waukegan, Illinois

Vista Medical Center

1324 N. Sheridan Road

Waukegan, IL 60085

(Lake County)

Waukegan Illinois Hospital Company, LLC (IL)

Martin, Tennessee

Volunteer Community Hospital

161 Mt. Pelia Road

Martin, TN 38237

(Weakley)

Martin Hospital Corporation (TN)

Watsonville, California

Watsonville Community Hospital

75 Nielson Street

Watsonville, CA 95076

(Santa Cruz)

Watsonville Hospital Corporation (DE)

Weatherford, Texas

Weatherford Regional Medical Center

713 E. Anderson Street

Weatherford, TX 76086

(Parker)

Weatherford Texas Hospital Company, LLC (TX)

 



--------------------------------------------------------------------------------

Hattiesburg, Mississippi

Wesley Medical Center

5001 Hardy Street

Hattiesburg, MS 39402

(Forrest)

Wesley Health System, LLC (DE)

Bullhead City, Arizona

Western Arizona Regional Medical Center

2735 Silver Creek Road

Bullhead City, AZ 86442

(Mohave)

Bullhead City Hospital Corporation (AZ)

Johnson, Arkansas

Willow Creek Women’s Hospital

4301 Greathouse Springs Rd.

(P.O. Box 544)

Johnson, AR 72741

(Washington)

Northwest Arkansas Hospitals, LLC (DE)

Wilkes - Barre, Pennsylvania

Wilkes-Barre General Hospital

575 North River Street

Wilkes-Barre, PA 18764-0001

(Luzerne)

Wilkes-Barre Hospital Company, LLC (DE)

Lake Charles, Louisiana

Women & Children’s Hospital

4200 Nelson Road

Lake Charles, LA 70605

(Calcasieu)

Women & Children’s Hospital, LLC (DE)

Lufkin, Texas

Woodland Heights Medical Center

505 S. John Redditt Drive

(P.O. Box 150610 / zip 75915)

Lufkin, TX 75904

(Angelina)

Piney Woods Healthcare System, L.P. (DE)

Woodward, Oklahoma

Woodward Regional Hospital

900 17th Street

Woodward, OK 73801

(Woodward)

Woodward Health System, LLC (DE)



--------------------------------------------------------------------------------

Schedule 1.01(e)

Certain Permitted Joint Ventures

1. Sunbury Hospital Corporation (Sunbury, PA)



--------------------------------------------------------------------------------

Schedule 1.01(f)

Certain Subsidiaries

None.



--------------------------------------------------------------------------------

Schedule 2.01

Lenders and Commitments

On file with the Administrative Agent.



--------------------------------------------------------------------------------

Schedule 3.08

Subsidiaries

 

Legal Entity

   Percentage
Owned

5300 Grand Limited Partnership

   69%

A Woman’s Place, LLC

   100%

Abilene Clinic Asset Holding Company, LLC

   100%

Abilene Hospital, LLC

   100%

Abilene Merger, LLC

   100%

Affinity Health Systems, LLC

   99.5%

Affinity Hospital, LLC

   99.5%

Affinity Orthopedic Services, LLC

   100%

Affinity Physician Services, LLC

   100%

Affinity Skilled Nursing, LLC

   100%

Alaska Physician Services, LLC

   100%

Alice Hospital, LLC

   100%

Ambulance Services of Dyersburg, Inc.

   100%

Ambulance Services of Forrest City, LLC

   100%

Ambulance Services of Lexington, Inc.

   100%

Ambulance Services of McKenzie, Inc.

   100%

Ambulance Services of McNairy, Inc.

   100%

Ambulance Services of Tooele, LLC

   100%

American Health Facilities Development, LLC

   100%

Anesthesiology Group of Hattiesburg, LLC

   100%

Angelo Community Healthcare Services, Inc.

   100%

Anna Clinic Corp.

   100%

Anna Home Care Services, LLC

   100%

Anna Hospital Corporation

   100%

APS Medical, LLC

   100%

Arizona ASC Management, Inc.

   100%

Arizona DH, LLC

   100%

Arizona Medco, LLC

   100%

ARMC, LP

   100%

Arusha LLC

   70.5%

Augusta Health System, LLC

   66.37%

Augusta Home Care Services, LLC

   100%

Augusta Hospital, LLC

   66.37%

Augusta Physician Services, LLC

   100%

Barberton Health System, LLC

   100%

Barberton Physician Services, LLC

   100%

Barstow Healthcare Management, Inc.

   100%

Beauco, LLC

   100%

Beaumont Medical Center, L.P.

   100%

Beaumont Regional, LLC

   100%

Berwick Clinic Company, LLC

   100%



--------------------------------------------------------------------------------

Berwick Clinic Corp.

   100%

Berwick Home Care Services, LLC

   100%

Berwick Home Health Private Care, Inc.

   100%

Berwick Hospital Company, LLC

   100%

BH Trans Company, LLC

   100%

Big Bend Home Care Services, LLC

   100%

Big Bend Hospital Corporation

   100%

Big Spring Hospital Corporation

   100%

Birmingham Holdings, LLC

   100%

Birmingham Holdings II, LLC

   100%

Bluefield Holdings, LLC

   100%

Bluefield Hospital Company, LLC

   100%

Blue Island Clinic Company, LLC

   100%

Blue Island Home Care Services, LLC

   100%

Blue Island Hospital Company, LLC

   100%

Blue Island Illinois Holdings, LLC

   100%

Blue Ridge Georgia Hospital Company, LLC

   98.21%

Bluffton Health System, LLC

   100%

Bluffton Physician Services, LLC

   100%

Brandywine Hospital Malpractice Assistance Fund, Inc.

   100%

Brazos Valley of Texas, L.P.

   100%

Brazos Valley Surgical Center, LLC

   100%

Broken Arrow Medical Group, LLC

   100%

Brooklyn Medical Associates, LLC

   100%

Brownsville Clinic Corp.

   100%

Brownsville Hospital Corporation

   100%

Brownwood Asset Holding Company, LLC

   100%

Brownwood Hospital, L.P.

   100%

Brownwood Medical Center, LLC

   100%

Bullhead City Clinic Corp.

   100%

Bullhead City Hospital Corporation

   100%

Bullhead City Hospital Investment Corporation

   100%

Bullhead City Imaging Corporation

   100%

Byrd Medical Clinic, Inc.

   100%

Cardiology Associates of Spokane, LLC

   100%

Cardiology Associates of Tri-cities, LLC

   100%

Carlsbad Medical Center, LLC

   100%

Carolina Surgery Center, LLC

   52.27%

Carolinas Internal Medicine, LLC

   100%

Carolinas Medical Alliance, Inc.

   100%

Carolinas OB/GYN Medical Group, LLC

   100%

Cedar Park Health System, L.P.

   80%

Center for Adult Healthcare, LLC

   100%

Central Alabama Physician Services, Inc.

   100%



--------------------------------------------------------------------------------

Centre Clinic Corp.

   100%

Centre Home Care Corporation

   100%

Centre Hospital Corporation

   100%

Centre RHC Corp.

   100%

Chaves County New Mexico Hospital Company, LLC

   100%

Chesterfield Clinic Corp.

   100%

Chesterfield/Marlboro, L.P.

   100%

Chestnut Hill Clinic Company, LLC

   85%

Chestnut Hill Health System, LLC

   85%

CHHS ALF Company, LLC

   85%

CHHS Development Company, LLC

   85%

CHHS Holdings, LLC

   100%

CHHS Hospital Company, LLC

   85%

CHHS Rehab Company, LLC

   85%

CHS Kentucky Holdings, LLC

   100%

CHS Pennsylvania Holdings, LLC

   100%

CHS PSO, LLC

   100%

CHS Realty Holdings I, Inc.

   100%

CHS Realty Holdings II, Inc.

   100%

CHS Realty Holdings Joint Venture

   100%

CHS Utah Holdings, LLC

   100%

CHS Virginia Holdings, LLC

   100%

CHS Washington Holdings, LLC

   100%

CHS/Community Health Systems, Inc.

   100%

CHSPSC Leasing, Inc.

   100%

Claremore Anesthesia, LLC

   100%

Claremore Internal Medicine, LLC

   100%

Claremore Physicians, LLC

   100%

Claremore Regional Hospital, LLC

   100%

Clarksville Health System, G.P.

   80%

Clarksville Holdings, LLC

   100%

Clarksville Home Care Services, LLC

   80%

Clarksville Physician Services, G.P.

   80%

Cleveland Home Care Services, LLC

   100%

Cleveland Hospital Corporation

   100%

Cleveland Medical Clinic, Inc.

   100%

Cleveland PHO, Inc.

   100%

Cleveland Tennessee Hospital Company, LLC

   100%

Clinton County Health System, LLC

   100%

Clinton Hospital Corporation

   100%

Coatesville Cardiology Clinic, LLC

   100%

Coatesville Clinic Company, LLC

   100%

Coatesville Hospital Corporation

   100%

C-OK, LLC

   100%



--------------------------------------------------------------------------------

College Station Clinic Asset Holding Company, LLC

   100%

College Station Hospital, L.P.

   100%

College Station Medical Center, LLC

   100%

College Station Merger, LLC

   100%

College Station RHC Company, LLC

   100%

Community GP Corp.

   100%

Community Health Care Partners, Inc.

   100%

Community Health Investment Company, LLC

   100%

Community Health Network, Inc.

   100%

Community Health Physicians Operations Holding Company, LLC

   100%

Community Health Systems Foundation

   100%

Community Health Systems Professional Services Corporation

   100%

Community Health Systems Professional Services Corporation Political Action
Committee

   100%

Community Health United Home Care, LLC

   100%

Community Insurance Group SPC, LTD.

   100%

Community LP Corp.

   100%

Community Network Solutions, LLC

   100%

Coronado Medical, LLC

   100%

Cottage Home Options, L.L.C.

   100%

Coventry Clinic Company, LLC

   100%

CP Hospital GP, LLC

   100%

CPLP, LLC

   100%

Crestview Hospital Corporation

   96.2%

Crestview Professional Condominiums Association, Inc.

   63.8%

Crestview Surgery Center, L.P.

   100%

Crestwood Healthcare, L.P.

   90.29%

Crestwood Hospital LP, LLC

   100%

Crestwood Hospital, LLC

   100%

Crestwood Physician Services, LLC

   100%

Crestwood Surgery Center, LLC

   90.29%

Crossroads Home Care Services, LLC

   100%

Crossroads Physician Corp.

   100%

CSMC, LLC

   100%

CSRA Holdings, LLC

   100%

Dallas Phy Service, LLC

   100%

Dallas Physician Practice, L.P.

   100%

Day Surgery, Inc.

   100%

Deaconess Clinical Associates, Inc.

   96.85%

Deaconess Health System, LLC

   96.85%

Deaconess Holdings, LLC

   100%

Deaconess Hospital Holdings, LLC

   100%

Deaconess Metropolitan Physicians, LLC

   100%

Deaconess Physician Services, LLC

   100%

Deming Clinic Corporation

   100%



--------------------------------------------------------------------------------

Deming Home Care Services, LLC

   100%

Deming Hospital Corporation

   100%

Deming Nursing Home Company, LLC

   100%

Desert Hospital Holdings, LLC

   100%

Detar Hospital, LLC

   100%

DFW Physerv, LLC

   100%

DH Cardiology, LLC

   100%

DHFW Holdings, LLC

   100%

DHSC, LLC

   100%

Diagnostic Imaging Management of Brandywine Valley, LLC

   100%

Doctors Hospital Physician Services, LLC

   100%

Doctors of Laredo, LLC

   100%

Dukes Health System, LLC

   100%

Dukes Physician Services, LLC

   100%

Dupont Hospital, LLC

   72.03%

Dyersburg Clinic Corp.

   100%

Dyersburg HBP Medical Group, LLC

   100%

Dyersburg Home Care Services, LLC

   100%

Dyersburg Hospital Corporation

   100%

E.D. Clinics, LLC

   100%

East Tennessee Clinic Corp.

   100%

East Tennessee Health Systems, Inc.

   100%

Easton Hospital Malpractice Assistance Fund, Inc.

   100%

Edge Medical Clinic, Inc.

   100%

Edwardsville Ambulatory Surgery Center, L.L.C.

   68.1%

El Dorado Home Care Services, LLC

   100%

El Dorado Surgery Center, L.P.

   59.36%

EL MED, LLC

   100%

Eligibility Screening Services, LLC

   100%

Empire Health Services

   100%

Emporia Clinic Corp.

   100%

Emporia Home Care Services, LLC

   100%

Emporia Hospital Corporation

   100%

Enterprise Clinic, LLC

   100%

Eufaula Clinic Corp.

   100%

Eufaula Hospital Corporation

   100%

Evanston Clinic Corp.

   100%

Evanston Hospital Corporation

   100%

Fallbrook Home Care Services, LLC

   100%

Fallbrook Hospital Corporation

   100%

Family Home Care, Inc.

   100%

Fannin Regional Orthopaedic Center, Inc.

   100%

First Choice Health Network, Inc.

   8.33%

Florence Home Care Services, LLC

   100%



--------------------------------------------------------------------------------

Flowers Real Estate Holdings, LLC

   100%

Foley Clinic Corp.

   100%

Foley Home Health Corporation

   100%

Foley Hospital Corporation

   100%

Forrest City Arkansas Hospital Company, LLC

   100%

Forrest City Clinic Company, LLC

   100%

Forrest City Hospital Corporation

   100%

Fort Payne Clinic Corp.

   100%

Fort Payne Home Care Corporation

   100%

Fort Payne Hospital Corporation

   100%

Fort Payne RHC Corp.

   100%

Frankfort Health Partner, Inc.

   100%

Franklin Clinic Corp.

   100%

Franklin Home Care Services, LLC

   100%

Franklin Hospital Corporation

   100%

Fulton Home Care Services, LLC

   100%

Gadsden Home Care Services, LLC

   100%

Gadsden Regional Medical Center, LLC

   100%

Gadsden Regional Physician Group Practice, LLC

   100%

Gadsden Regional Primary Care, LLC

   100%

Galesburg Home Care Corporation

   100%

Galesburg Hospital Corporation

   100%

Galesburg In-Home Assistance, Inc.

   100%

Galesburg Professional Services, LLC

   100%

Gateway Malpractice Assistance Fund, Inc.

   100%

Gateway Medical Services, Inc.

   100%

Granbury Clinic Asset Holding Company, LLC

   100%

Granbury Hospital Corporation

   100%

Granbury Texas Hospital Investment Corporation

   100%

Granite City ASC Investment Company, LLC

   100%

Granite City Clinic Corp.

   100%

Granite City Home Care Services, LLC

   100%

Granite City Hospital Corporation

   100%

Granite City Illinois Hospital Company, LLC

   100%

Granite City Orthopedic Physicians Company, LLC

   100%

Granite City Physicians Corp.

   100%

GRB Real Estate, LLC

   100%

Great Plains Medical Foundation

   100%

Greenbrier Valley Anesthesia, LLC

   100%

Greenbrier Valley Emergency Physicians, LLC

   100%

Greenbrier VMC, LLC

   96%

Greenville Clinic Corp.

   100%

Greenville Hospital Corporation

   100%

GRMC Holdings, LLC

   100%



--------------------------------------------------------------------------------

Gulf Coast Hospital, L.P.

   100%

Gulf Coast Medical Center, LLC

   100%

Hallmark Healthcare Company, LLC

   100%

Harris Managed Services, Inc.

   100%

Harris Medical Clinics, Inc.

   100%

Hattiesburg ASC-GP, LLC

   100%

Hattiesburg Home Care Services, LLC

   100%

Haven Clinton Medical Associates, LLC

   100%

Healthcare of Forsyth County, Inc.

   100%

Healthwest Holdings, Inc.

   100%

Heartland Malpractice Assistance Fund, Inc.

   100%

Heartland Regional Health System, LLC

   100%

Heartland Rural Healthcare, LLC

   100%

Helena Home Care Services, LLC

   100%

Hidden Valley Medical Center, Inc.

   100%

Highland Health Systems, Inc.

   100%

Hill Regional Clinic Corp.

   100%

Hill Regional Medical Group

   100%

Hobbs Medco, LLC

   100%

Hobbs Physician Practice, LLC

   100%

Hood Medical Group

   100%

Hood Medical Services, Inc.

   100%

Hospital of Barstow, Inc.

   100%

Hospital of Fulton, Inc.

   100%

Hospital of Louisa, Inc.

   100%

Hospital of Morristown, Inc.

   100%

Hot Springs Outpatient Surgery Center, G.P.

   100%

HTI Tucson Rehabilitation, Inc.

   100%

Humble Texas Home Care Corporation

   100%

Huntington Associates

   100%

INACTCO, Inc.

   100%

In-Home Assistance, L.L.C.

   100%

In-Home Medical Equipment Supplies and Services, Inc.

   100%

Innovative Recoveries, LLC

   100%

Intermountain Medical Group, Inc.

   100%

IOM Health System, L.P.

   86.3%

Jackson Home Care Services, LLC

   100%

Jackson Hospital Corporation (KY)

   100%

Jackson Hospital Corporation (TN)

   100%

Jackson Physician Corp.

   100%

Jackson, Tennessee Hospital Company, LLC

   96.94%

Jennersville Family Medicine, LLC

   100%

Jennersville Regional Hospital Malpractice Assistance Fund, Inc.

   100%

Jourdanton Clinic Asset Holding Company, LLC

   100%



--------------------------------------------------------------------------------

Jourdanton Home Care Services, LLC

   100%

Jourdanton Hospital Corporation

   100%

Kay County Clinic Company, LLC

   100%

Kay County Hospital Corporation

   100%

Kay County Oklahoma Hospital Company, LLC

   100%

Kentucky River HBP, LLC

   100%

Kentucky River Physician Corporation

   100%

King’s Daughters Malpractice Assistance Fund, Inc.

   100%

Kirksville Academic Medicine, LLC

   100%

Kirksville Clinic Corp.

   100%

Kirksville Hospital Company, LLC

   100%

Kirksville Missouri Hospital Company, LLC

   86.42%

Kirksville Physical Therapy Services, LLC

   100%

Knox Clinic Corp.

   100%

Kosciusko Medical Group, LLC

   100%

Lake Area Physician Services, LLC

   100%

Lake Area Surgicare, A Partnership in Commendam

   85.75%

Lake Wales Clinic Corp.

   100%

Lake Wales Hospital Corporation

   93.56%

Lake Wales Hospital Investment Corporation

   93.56%

Lakeland Home Care Services, LLC

   100%

Lakeway Hospital Corporation

   100%

Lancaster Clinic Corp.

   100%

Lancaster Home Care Services, LLC

   100%

Lancaster Hospital Corporation

   100%

Lancaster Imaging Center, LLC

   100%

Laredo Texas Hospital Company, L.P.

   94.87%

Las Cruces ASC-GP, LLC

   100%

Las Cruces Medical Center, LLC

   100%

Las Cruces Physician Services, LLC

   100%

Las Cruces Surgery Center, L.P.

   77.88%

Lea Regional Hospital, LLC

   100%

Lexington Clinic Corp.

   100%

Lexington Family Physicians, LLC

   100%

Lexington Home Care Services, LLC

   100%

Lexington Hospital Corporation

   100%

Lindenhurst Illinois Hospital Company, LLC

   100%

Lindenhurst Surgery Center, LLC

   100%

Lock Haven Clinic Company, LLC

   100%

Lock Haven Home Care Services, LLC

   100%

Logan Hospital Corporation

   100%

Logan, West Virginia Hospital Company, LLC

   100%

Longview Clinic Operations Company, LLC

   100%

Longview Medical Center, L.P.

   73.98%



--------------------------------------------------------------------------------

Longview Merger, LLC

   100%

Louisa Home Care Services, LLC

   100%

LRH, LLC

   100%

LS Psychiatric, LLC

   100%

Lufkin Clinic Asset Holding Company, LLC

   100%

Lutheran Health Network CBO, LLC

   100%

Lutheran Health Network Investors, LLC

   86.3%

Lutheran Health Network of Indiana, LLC

   100%

Lutheran Medical Group, LLC

   100%

Lutheran Musculoskeletal Center, LLC

   60%

Lutheran/TRMA Network, LLC

   43.15%

Madison Clinic Corp.

   100%

Madison Hospital, LLC

   100%

Marion Hospital Corporation

   100%

Marion Physician Services, LLC

   100%

Marlboro Clinic Corp.

   100%

Martin Clinic Corp.

   100%

Martin Hospital Corporation

   100%

Mary Black Health System LLC

   97.94%

Mary Black Medical Office Building Limited Partnership

   97.94%

Mary Black MOB II, L.P.

   97.94%

Mary Black Physician Services, LLC

   100%

Mary Black Physicians Group, LLC

   100%

Massillon Community Health System LLC

   100%

Massillon Health System, LLC

   100%

Massillon Holdings, LLC

   100%

Mat-Su Regional ASC GP, LLC

   100%

Mat-Su Regional Surgery Center, L.P.

   100%

Mat-Su Valley II, LLC

   75%

Mat-Su Valley III, LLC

   75%

Mat-Su Valley Medical Center, LLC

   74.39%

McKenzie Clinic Corp.

   100%

McKenzie Physician Services, LLC

   100%

McKenzie Tennessee Hospital Company, LLC

   100%

McKenzie-Willamette Regional Medical Center Associates, LLC

   90.51%

McNairy Clinic Corp.

   100%

McNairy Hospital Corporation

   100%

MCSA, L.L.C.

   100%

Medical Center at Terrell, LLC

   100%

Medical Center of Brownwood, LLC

   100%

Medical Center of Sherman, LLC

   100%

Medical Holdings, Inc.

   100%

MEDSTAT, LLC

   100%

Memorial Hospital of Salem Malpractice Assistance Fund, Inc.

   100%



--------------------------------------------------------------------------------

Memorial Management, Inc.

   100%

Merger Legacy Holdings, LLC

   100%

Mesa View Physical Rehabilitation, LLC

   50%

Mesa View PT, LLC

   100%

Mesquite Clinic Management Company, LLC

   100%

MHS Ambulatory Surgery Center, Inc.

   100%

Mid-Plains, LLC

   100%

Minot Health Services, Inc.

   100%

MMC of Nevada, LLC

   100%

Moberly HBP Medical Group, LLC

   100%

Moberly Hospital Company, LLC

   100%

Moberly Medical Clinics, Inc.

   100%

Moberly Physicians Corp.

   100%

Mohave Imaging Center, LLC

   100%

Morristown Clinic Corp.

   100%

Morristown Professional Centers, Inc.

   100%

Morristown Surgery Center, LLC

   100%

MWMC Holdings, LLC

   100%

Nanticoke Hospital Company, LLC

   100%

National Healthcare of England Arkansas, Inc.

   100%

National Healthcare of Holmes County, Inc.

   100%

National Healthcare of Leesville, Inc.

   100%

National Healthcare of Mt. Vernon, Inc.

   100%

National Healthcare of Newport, Inc.

   100%

Navarro Hospital, L.P.

   100%

Navarro Regional, LLC

   100%

NC-CSH, Inc.

   100%

NC-DSH, LLC

   100%

Newport Home Care Services, LLC

   100%

NHCI of Hillsboro, Inc.

   100%

North Okaloosa Clinic Corp.

   100%

North Okaloosa Home Health Corp.

   100%

North Okaloosa Medical Corp.

   96.2%

North Okaloosa Surgery Venture Corp.

   100%

Northampton Clinic Company, LLC

   100%

Northampton Home Care, LLC

   100%

Northampton Hospital Company, LLC

   100%

Northampton Physician Services Corp.

   100%

Northampton Urgent Care, LLC

   100%

Northeast Medical Center, L.P.

   100%

Northern Indiana Oncology Center of Porter Memorial Hospital, LLC

   95.2%

Northwest Allied Physicians, LLC

   100%

Northwest Arkansas Employees, LLC

   100%

Northwest Arkansas Hospitals, LLC

   99.32%



--------------------------------------------------------------------------------

Northwest Benton County Physician Services, LLC

   100%

Northwest Cardiology, LLC

   100%

Northwest Hospital, LLC

   100%

Northwest Indiana Health System, LLC

   90.84%

Northwest Marana Hospital, LLC

   100%

Northwest Medical Center CT/MRI at Marana, LLC

   100%

Northwest Physicians, LLC

   100%

Northwest Rancho Vistoso Imaging Services, LLC

   100%

Northwest Tucson ASC-GP, LLC

   100%

Northwest Tucson Surgery Center, L.P.

   57.42%

NOV Holdings, LLC

   100%

NRH, LLC

   100%

Oak Hill Clinic Corp.

   100%

Oak Hill Hospital Corporation

   100%

Oklahoma City ASC-GP, LLC

   100%

Oklahoma City Home Care Services, LLC

   100%

Olive Branch Clinic Corp.

   100%

Olive Branch Hospital, Inc.

   100%

Open MRI of Wharton, LLP

   100%

Oro Valley Hospital, LLC

   100%

Pacific Group ASC, Inc.

   100%

Pacific Physicians Services, LLC

   100%

Pain Management Joint Venture, LLP

   50%

Palm Drive Hospital, L.P.

   100%

Palm Drive Medical Center, LLC

   100%

Palmer-Wasilla Health System, LLC

   100%

Palmetto Women’s Care, LLC

   100%

Pampa Medical Center, LLC

   100%

Panhandle Medical Center, LLC

   100%

Panhandle Surgical Hospital, L.P.

   100%

Parkway Regional Medical Clinic, Inc.

   100%

Payson Healthcare Management, Inc.

   100%

Payson Home Care Services, LLC

   100%

Payson Hospital Corporation

   100%

PDMC, LLC

   100%

Peckville Hospital Company, LLC

   100%

Pecos Valley of New Mexico, LLC

   100%

Peerless Healthcare, LLC

   100%

Pennsylvania Hospital Company, LLC

   100%

Petersburg Clinic Company, LLC

   100%

Petersburg Home Care Services, LLC

   100%

Petersburg Hospital Company, LLC

   99.29%

Phillips & Coker OB-GYN, LLC

   100%

Phillips Clinic Corp.

   100%



--------------------------------------------------------------------------------

Phillips Hospital Corporation

   100%

Phoenix Surgical, LLC

   100%

Phoenixville Clinic Company, LLC

   100%

Phoenixville Hospital Company, LLC

   100%

Phoenixville Hospital Malpractice Assistance Fund, Inc.

   100%

Phoenixville Specialty Clinics, LLC

   100%

Physician Practice Support, Inc.

   100%

Piney Woods Healthcare System, L.P.

   91.34%

Plymouth Hospital Corporation

   100%

Polk Medical Services, Inc.

   100%

Ponca City Home Care Services, Inc.

   100%

Porter Health Services, LLC

   100%

Porter Hospital, LLC

   90.84%

Porter Physician Services, LLC

   100%

Pottstown Clinic Company, LLC

   100%

Pottstown Home Care Services, LLC

   100%

Pottstown Hospital Company, LLC

   100%

Pottstown Hospital Corporation

   100%

Pottstown Imaging Company, LLC

   100%

Pottstown Memorial Malpractice Assistance Fund, Inc.

   100%

PremierCare of Northwest Arkansas, LLC

   79.6%

Premier Care Super PHO, LLC

   100%

Procure Solutions, LLC

   100%

Professional Account Services Inc.

   100%

QHG Georgia Holdings, Inc.

   100%

QHG Georgia Holdings II, LLC

   100%

QHG Georgia, L.P.

   100%

QHG of Barberton, Inc.

   100%

QHG of Bluffton Company, LLC

   100%

QHG of Clinton County, Inc.

   100%

QHG of Enterprise, Inc.

   100%

QHG of Forrest County, Inc.

   100%

QHG of Fort Wayne Company, LLC

   100%

QHG of Hattiesburg, Inc.

   100%

QHG of Kenmare, Inc.

   100%

QHG of Lake City, Inc.

   100%

QHG of Massillon, Inc.

   100%

QHG of Minot, Inc.

   100%

QHG of Ohio, Inc.

   100%

QHG of South Carolina, Inc.

   100%

QHG of Spartanburg, Inc.

   100%

QHG of Springdale, Inc.

   100%

QHG of Texas, Inc.

   100%

QHG of Warsaw Company, LLC

   100%



--------------------------------------------------------------------------------

QHR Healthcare Affiliates, LLC

   100%

QHR Intensive Resources, LLC

   100%

Quorum ELF, Inc.

   100%

Quorum Health Resources, LLC

   100%

Quorum Health Services, Inc.

   100%

Quorum Purchasing Advantage, LLC

   100%

Quorum Solutions, LLC

   100%

Red Bud Clinic Corp.

   100%

Red Bud Home Care Services, LLC

   100%

Red Bud Hospital Corporation

   100%

Red Bud Illinois Hospital Company, LLC

   100%

Red Bud Physician Group, LLC

   100%

Regional Cancer Treatment Center, Ltd.

   12.78%

Regional Employee Assistance Program

   100%

Regional Hospital of Longview, LLC

   100%

Regional Surgical Services, LLC

   82.1%

Rehab Hospital of Fort Wayne General Partnership

   86.3%

River Region Medical Corporation

   100%

River to River Heart Group, LLC

   100%

Rockwood Clinic, P.S.

   50%

Rockwood Clinic Real Estate Holdings, LLC

   100%

Ronceverte Physician Group, LLC

   100%

Roswell Clinic Corp.

   100%

Roswell Community Hospital Investment Corporation

   100%

Roswell Hospital Corporation

   100%

Russell County Clinic Corp.

   100%

Russell County Medical Center, Inc.

   100%

Ruston Clinic Company, LLC

   100%

Ruston Hospital Corporation

   100%

Ruston Louisiana Hospital Company, LLC

   100%

SACMC, LLC

   100%

Salem Clinic Corp.

   100%

Salem Home Care Services, LLC

   100%

Salem Hospital Corporation

   100%

Salem Medical Professionals, P.C.

   0% (100% control)

Samaritan Surgicenters of Arizona II, LLC

   100%

San Angelo Community Medical Center, LLC

   100%

San Angelo Hospital, L.P.

   93.62%

San Angelo Medical, LLC

   100%

San Leandro, LLC

   100%

San Leandro Hospital, L.P.

   100%

San Leandro Medical Center, LLC

   100%

San Miguel Clinic Corp.

   100%

San Miguel Hospital Corporation

   100%



--------------------------------------------------------------------------------

Scenic Managed Services, Inc.

   100%

Schuylkill Internal Medicine Associates, LLC

   100%

Scranton Cardiovascular Physician Services, LLC

   100%

Scranton Clinic Company, LLC

   100%

Scranton Emergency Physician Services, LLC

   100%

Scranton GP Holdings, LLC

   100%

Scranton Holdings, LLC

   100%

Scranton Home Care Services, LLC

   100%

Scranton Hospital Company, LLC

   100%

Scranton Hospitalist Physician Services, LLC

   100%

Sebastopol, LLC

   100%

Scranton Quincy Clinic Company, LLC

   100%

Scranton Quincy Holdings, LLC

   100%

Scranton Quincy Home Care Services, LLC

   100%

Scranton Quincy Hospital Company, LLC

   100%

Senior Circle Association

   100%

Shelby Alabama Real Estate, LLC

   100%

Shelbyville Clinic Corp.

   100%

Shelbyville Home Care Services, LLC

   100%

Shelbyville Hospital Corporation

   100%

Sherman Hospital, L.P.

   100%

Sherman Medical Center, LLC

   100%

Siloam Springs Arkansas Hospital Company, LLC

   100%

Siloam Springs Clinic Company, LLC

   100%

Siloam Springs Holdings, LLC

   100%

Silver Creek MRI, LLC

   100%

SJ Home Care, LLC

   100%

SkyRidge Clinical Associates, LLC

   100%

SLH, LLC

   100%

SMMC Medical Group

   100%

Software Sales Corp.

   100%

South Alabama Managed Care Contracting, Inc.

   100%

South Alabama Medical Management Services, Inc.

   100%

South Alabama Physician Services, Inc.

   100%

South Arkansas Clinic, LLC

   100%

South Arkansas Physician Services, LLC

   100%

South Tulsa Medical Group, LLC

   100%

SouthCrest Anesthesia Group, LLC

   100%

SouthCrest Medical Group, LLC

   100%

SouthCrest, L.L.C.

   100%

Southeast Alabama Maternity Center, LLC

   50%

Southern Chester County Medical Building I

   56%

Southern Chester County Medical Building II

   63%

Southern Illinois Medical Care Associates, LLC

   100%



--------------------------------------------------------------------------------

Southern Texas Medical Center, LLC

   100%

Southside Physician Network, LLC

   100%

Spokane Home Care Services, LLC

   100%

Spokane Valley Washington Hospital Company, LLC

   100%

Spokane Washington Hospital Company, LLC

   100%

Springdale Home Care Services, LLC

   100%

Springfield Oregon Holdings, LLC

   100%

Sprocket Medical Management, LLC

   100%

St. Joseph Health System, LLC

   86.3%

St. Joseph Medical Group, Inc.

   100%

Sunbury Clinic Company, LLC

   100%

Sunbury Hospital Company, LLC

   73.26

Surgery Center of Salem County, L.L.C.

   90.9%

Surgical Center of Amarillo, LLC

   100%

Surgical Center of Carlsbad, LLC

   100%

Surgicare of Independence, Inc.

   100%

Surgicare of San Leandro, Inc.

   100%

Surgicare of Sherman, Inc.

   100%

Surgicare of Victoria, Inc.

   100%

Surgicare of Victoria, Ltd.

   100%

Surgicare Outpatient Center of Lake Charles, Inc.

   100%

Surgicenter of Johnson County, Inc.

   100%

Surgicenters of America, Inc.

   100%

SVRMC-HBP, LLC

   100%

Tennyson Holdings, LLC

   100%

Terrell Hospital, L.P.

   100%

Terrell Medical Center, LLC

   100%

The Sleep Disorder Center of Wyoming Valley, LLC

   100%

The Vicksburg Clinic, LLC

   100%

Three Rivers Medical Clinics, Inc.

   100%

Timberland Medical Group

   100%

Tomball Ambulatory Surgery Center, L.P.

   52%

Tomball Clinic Asset Holding Company, LLC

   100%

Tomball Equipment Leasing Company, LLC

   41%

Tomball Texas Equipment Ventures, LLC

   100%

Tomball Texas Holdings, LLC

   100%

Tomball Texas Home Care Services, LLC

   100%

Tomball Texas Hospital Company, LLC

   100%

Tomball Texas Ventures, LLC

   100%

Tooele Clinic Corp.

   100%

Tooele Home Care Services, LLC

   100%

Tooele Hospital Corporation

   100%

Triad Corporate Services, Limited Partnership

   100%

Triad CSGP, LLC

   100%



--------------------------------------------------------------------------------

Triad CSLP, LLC

   100%

Triad Healthcare Corporation

   100%

Triad Healthcare System of Phoenix, L.P.

   100%

Triad Holdings III, LLC

   100%

Triad Holdings IV, LLC

   100%

Triad Holdings V, LLC

   100%

Triad Holdings VI, Inc.

   100%

Triad Indiana Holdings, LLC

   86.3%

Triad Nevada Holdings, LLC

   100%

Triad of Alabama, LLC

   100%

Triad of Arizona (L.P.), Inc.

   100%

Triad of Oregon, LLC

   100%

Triad of Phoenix, Inc.

   100%

Triad RC, Inc.

   100%

Triad-Arizona I, Inc.

   100%

Triad-ARMC, LLC

   100%

Triad-Denton Hospital GP, LLC

   100%

Triad-Denton Hospital, L.P.

   100%

Triad-El Dorado, Inc.

   100%

Triad-Navarro Regional Hospital Subsidiary, LLC

   100%

Triad-South Tulsa Hospital Company, Inc.

   100%

Triad-Willow Creek, LLC

   100%

Tri-Irish, Inc.

   100%

Tri-World, LLC

   100%

TROSCO, LLC

   100%

Troy Hospital Corporation

   100%

Tunkhannock Clinic Company, LLC

   100%

Tunkhannock Hospital Company, LLC

   100%

Tunkhannock Hospital Physician Services, LLC

   100%

Tuscora Park Medical Specialists, LLC

   100%

VHC Holdings, LLC

   100%

VHC Medical, LLC

   100%

Vicksburg Healthcare, LLC

   100%

Vicksburg Surgical Center, LLC

   100%

Victoria Hospital, LLC

   100%

Victoria of Texas, L.P.

   100%

Victoria Texas Home Care Services, LLC

   100%

Village Medical Center Associates, LLC

   100%

Virginia Hospital Company, LLC

   100%

WA-SPOK DH CRNA, LLC

   100%

WA-SPOK DH Urgent Care, LLC

   100%

WA-SPOK Kidney Care, LLC

   100%

WA-SPOK Medical Care, LLC

   100%

WA-SPOK Primary Care, LLC

   100%



--------------------------------------------------------------------------------

WA-SPOK Pulmonary & Critical Care, LLC

   100%

WA-SPOK VH CRNA, LLC

   100%

WA-SPOK VH Urgent Care, LLC

   100%

Warren Ohio Hospital Company, LLC

   100%

Warren Ohio Rehab Hospital Company, LLC

   100%

Warsaw Health System, LLC

   99.07%

Washington Clinic Corp.

   100%

Washington Hospital Corporation

   100%

Washington Physician Corp.

   100%

Watsonville Hospital Corporation

   100%

Waukegan Clinic Corp.

   100%

Waukegan Hospice Corp.

   100%

Waukegan Hospital Corporation

   100%

Waukegan Illinois Hospital Company, LLC

   100%

Weatherford Home Care Services, LLC

   100%

Weatherford Hospital Corporation

   100%

Weatherford Texas Hospital Company, LLC

   100%

Webb County Texas Home Care Services, LLC

   100%

Webb Hospital Corporation

   100%

Webb Hospital Holdings, LLC

   100%

Wesley Health System, LLC

   100%

Wesley HealthTrust, Inc.

   100%

Wesley Physician Services, LLC

   100%

West Anaheim Medical Center, LLC

   100%

West Anaheim, LLC

   100%

West Grove Clinic Company, LLC

   100%

West Grove Family Practice, LLC

   100%

West Grove Home Care, LLC

   100%

West Grove Hospital Company, LLC

   100%

Western Arizona Regional Home Health and Hospice, Inc.

   100%

Western Reserve Health Education, Inc.

   100%

Wharton Medco, LLC

   100%

WHMC, LLC

   100%

Wichita Falls Texas Home Care Corporation

   100%

Wichita Falls Texas Private Duty Corporation

   100%

Wilkes-Barre Academic Medicine, LLC

   100%

Wilkes-Barre Behavioral Hospital Company, LLC

   100%

Wilkes-Barre Behavioral Ventures, LLC

   100%

Wilkes-Barre Clinic Company, LLC

   100%

Wilkes-Barre Community Residential Unit, LLC

   100%

Wilkes-Barre Holdings, LLC

   100%

Wilkes-Barre Home Care Services, LLC

   100%

Wilkes-Barre Hospital Company, LLC

   100%

Wilkes-Barre Intermountain Clinic, LLC

   100%



--------------------------------------------------------------------------------

Wilkes-Barre Personal Care Services, LLC

   100%

Wilkes-Barre Skilled Nursing Services, LLC

   100%

Willamette Community Medical Group, LLC

   100%

Williamston Clinic Corp.

   100%

Williamston Hospital Corporation

   100%

Wiregrass Clinic, LLC

   100%

Women & Children’s Hospital, LLC

   100%

Women’s Health Partners, LLC

   100%

Woodland Heights Medical Center, LLC

   100%

Woodward Clinic Company, LLC

   100%

Woodward Health System, LLC

   100%

Woodward Home Care Services, LLC

   100%

York Clinic Company, LLC

   100%

York Home Care Services, LLC

   100%

York Pennsylvania Holdings, LLC

   100%

York Pennsylvania Hospital Company, LLC

   100%

Youngstown Home Care Services, LLC

   100%

Youngstown Ohio Hospital Company, LLC

   100%

Youngstown Ohio Laboratory Services Company, LLC

   100%

Youngstown Ohio Outpatient Services Company, LLC

   100%

Youngstown Ohio Physician Services Company, LLC

   100%

Youngstown Ohio PSC, LLC

   100%



--------------------------------------------------------------------------------

Schedule 3.18

Insurance

 

1. Hospital Liability Insurance

This policy provides comprehensive general liability, medical professional
liability, contractual liability, personal injury liability, druggists’
liability, and employment practices liability insurance. The policy period is
June 1, 2011 to June 1, 2012. The policy is written on a claims-made basis, with
retroactive date of September 1, 1986 for Legacy facilities and 1/1/08 for all
Triad facilities acquired on 7/25/07 (CHS07). This policy, shared by all of the
CHS affiliate facilities, provides a $4.750 million per occurrence limit excess
of a $250,000 “self-insured” retention (SIR). The policy is written by Community
Insurance Group, SPC, Ltd. (CIG). The policy number is 274/CIG11.

Excess insurance is provided by AWAC Bermuda with limits of $20 million per
occurrence/$20 million annual aggregate, excess a $5 million/$10 million SIR
buffer excess $5 million each & every self insured retention. The policy period
is June 1, 2011 to June 1, 2012. This liability umbrella policy is written on a
claims-made basis, with retroactive date of September 1, 1986 for Legacy
facilities and 1/1/02 for all Triad facilities acquired by CHS on 7/25/07
(CHS07). (This umbrella also provides excess automobile, employers’ liability,
helipad liability, non-owned aviation in claims-made twin towers.) The policy
number is C002071/009.

An excess liability policy with Zurich provides limits of $25 million per
occurrence/$25 million annual aggregate, excess $25 million with the same excess
provisions. The policy number is HPC5346837-06. A punitive wrap policy with
Hanseatic Bermuda provides punitive damages coverage for the Zurich layer of $25
million excess $25 million. The policy number is HIPD202384.

An excess policy with Endurance of Bermuda provides $15 million per
occurrence/$15 million annual aggregate, excess $50 million with the same excess
provisions. The policy number is P010840002.

An excess liability policy with Illinois Union/ACE provides limits of $10
million per occurrence/$10 million annual aggregate, excess $65 million with the
same excess provisions. Policy number is XHL G21820374 004. A punitive wrap
policy with Ace Bermuda provides punitive damages coverage for the Ace US layer
of $10 million, excess $65 million. The policy number is CHS-PD/11.

An excess liability policy with Swiss Re provides limits of $25 million per
occurrence/$25 million annual aggregate, excess $75 million with the same excess
provisions. The policy number is WD1100357.

An excess liability policy with London Lexington provides limits of $25 million
per occurrence/ $25 million annual aggregate, excess $100 million with the same
excess provisions. Policy is retro to 1/1/08 for CHS Legacy and 1/1/02 for
CHS07. The policy number is WD1100356.



--------------------------------------------------------------------------------

An excess liability policy with One Beacon provides limits of $25 million per
occurrence/ $25 million annual aggregate, excess $125 million. Policy
retroactive date is 1/1/08 for CHS and 1/1/02 for CHS07. The policy number is
MPX-2787-11.

An excess liability policy with XL Bermuda provides limits of $25 million per
occurrence. $25 million annual aggregate, excess $150 million. Policy
retroactive date is 1/1/08 for CHS and 1/1/02 for CHS07. The policy number is
BM00025567LI11A.

An excess liability policy with CAT Excess of London provides limits of $25
million per occurrence/$25 million annual aggregate, excess $175 million. Policy
retroactive date is 6/1/10. The policy number is C002071/099.

All policies above AWAC have a drop down provision to $5 million in the event
underlying limits are exhausted except for Cat XS which drops to $10 million.
For an integrated occurrence, the attachment is $10 million, except for the
layers of Endurance and XL which drop to $25 million. All excess policies
contain claims-made twin towers of limits.

Total limits are $200,000,000.

The State of Pennsylvania requires first dollar professional liability insurance
coverage through a Pennsylvania licensed carrier and participation in the State
Fund. Therefore, effective 3/1/02, Berwick is insured through a Pennsylvania
fronted policy with CNA for professional liability limits of $500,000/$2,500,000
retroactive to 3/1/99 for claims not reported prior to 3/1/02; and the Fund with
limits to $1.2M. Effective 10/1/02, Jennersville, Easton, and Brandywine are in
the same program. This change is retro to 6/11/01 for Brandywine and 10/1/01 for
Easton and Jennersville for claims not reported prior to 10/1/02. Lock Haven is
in this program effective 8/1/02, Pottstown effective 7/1/03, Phoenixville
effective 8/1/04, Chestnut Hill effective 3/1/05, Sunbury effective 10/1/05,
Wilkes-Barre effective 5/1/09, and the 3 Scranton facilities effective 5/1/11.
CIG provides coverage over the Fund.

Effective 8/1/00, the Louisiana hospital, Byrd Regional, became a member of the
Louisiana Patients’ Compensation Fund. Other Louisiana hospitals in the Fund are
Northern Louisiana Medical Center and Women and Childrens’ Hospital. These
hospitals are insured in CHS’ program for the 1st $100,000 of each medical
malpractice claim and the Fund provides coverage from $100,000 to the statutory
cap of $500,000.

All Indiana hospitals are enrolled in the Indiana PCF. These hospitals have a
fronted policy with Darwin Select for professional liability limits of
$250,000/$7.5M. The Fund then provides coverage up to a statutory cap of
$1,250,000. Policy dates are 61/11-6/1/12. The policy number is 03066913.



--------------------------------------------------------------------------------

Other fronting polices obtained to comply with state statutes include a
Mississippi/Florida front for $250,000 for Florida hospitals, a $1M for
Mississippi physicians, and a $1M for Alabama physicians written on a claims
made basis with CNA. This is PL only- no GL. The policy number is
HAZ1064387183-B.

Darwin Select also writes an AL fronted GL policy for $1M/$2M to cover an MOB in
Huntsville, AL. The policy number is 03066914.

 

2. Workers’ Compensation and Employers Liability Insurance

Workers’ Compensation and Employers Liability insurance is purchased to comply
with CHS affiliates’ obligations under state and federal workers’ compensation
laws. The policy period is December 1, 2011 to December 1, 2012. Statutory
limits apply to Workers’ Compensation. Employers Liability limits are $1 million
each employee per accident/$1 million occupational disease aggregate/$1 million
by disease each occurrence. This is a large deductible program with a $1,000,000
deductible. The policy is written by ACE, policy number WLR C46774280.

All Texas facilities have entered into an Opted-Out ERISA Plan in lieu of a
statutory work comp program effective 12/1/01 for CHS and 10/1/07 for CHS07. The
Texas facilities maintain a $750,000 self-insured retention for all employee
injuries. An excess policy has been purchased with North American Capacity
Insurance Company for coverage above this self-insured retention up to $10
million per occurrence/ $25 million aggregate. The policy period for this excess
policy is 12/1/11-12/1/12. The policy number is EEG0000240-03.

An Ohio Excess Workers’ Comp policy is written with ACE with statutory limits to
sit over the $350,000 self-insured retention. The effective dates are
12/1/11-12/1/12. The policy number is C46774292 WCU.

 

3. Automobile Liability and Physical Damage Coverage - Primary

Automobile Liability coverage is purchased to pay all sums CHS affiliates are
legally liable to pay as damages because of bodily injury or property damage
caused by an accident and resulting from the ownership, maintenance or use of a
covered auto, including hired and non-owned autos. Hired and non-owned autos
coverage is excess of any other available limits including employees’ personal
vehicles while in use on company business. The policies have a $2 million CSL of
Liability limit/$2 million CSL of Uninsured Motorists Liability limit. There is
a $10,000 deductible for liability on the policy for the hospitals and a
$250,000 deductible for Corporate. Physical Damage coverage is only on vehicles
2005 and newer and all ambulances. The deductible is $2,500. The policy period
is December 1, 2011- December 1, 2012. The policies are written by ACE. The
policy number is H08694242 ISA.



--------------------------------------------------------------------------------

4. Employment Practices Liability

Zurich provides a policy that covers Employment Practices Liability. This policy
provides limits of $15 million, excess $5 million self-insured retention. A
punitive wrap policy for these limits is purchased from Hanseatic Insurance
Company (Bermuda) Limited. The policy period is June 1, 2011 to June 1, 2012.
The policy is written on a claims-made basis, retroactive to 5/11/99 for CHS07
facilities and to 6/1/03 for Legacy facilities. The policy numbers are TBD.

An excess EPL policy is written by Axis. It provides limits of $10 million
excess $15 million. A punitive wrap policy for these limits is purchased from
Axis Bermuda. Policy dates are June 1, 2011 to June 1, 2012. The policy is
written on a claims-made basis, retroactive to 5/11/99 for CHS07 facilities and
to 6/1/03 for CHS facilities. The policy numbers are TBD.

An excess EPL policy is written by Chartis with limits of $5 million excess $25
million. A punitive wrap policy for these limits is purchased from Starr
Bermuda. Policy dates are 6/1/11-6/1/12 with retro dates of 5/11/99 for CHS07
facilities and 6/1/03 for CHS facilities. The policy numbers are TBD.

 

5. Property

A property policy is purchased to protect CHS affiliates from direct damage to
owned/leased properties. It also provides for the loss of income or increased
operating expenses as the result of a direct damage loss. The property damage
portion of the policy is written on a replacement value basis. Policy limits are
$1,000,000,000. The policy includes a $250 million total earthquake limit for
all locations except CA, and those facilities located in the New Madrid Seismic
Zone and the Pacific Northwest Seismic Zone, which have a $25 million sublimit
and a 5% deductible. For “wind locations” there are 3- 5% wind deductibles.
There is a $250 million total flood limit for all facilities not located in a
flood plain. For those in flood plains, the limits and deductibles vary from
$100,000-$500,000. All other deductibles vary (by peril) from $50,000 to
$100,000. Terrorism coverage is included. The policy is written by FM Global
with coverage dates of March 1, 2011 – March 1, 2012. The policy number is
JC804.

Kentucky River Medical Center, 540 Jetts Drive, Jackson, KY is situated in a
flood plain (zone A) and is eligible for flood coverage through the National
Flood Insurance Program (NFIP). Coverage has been purchased essentially to “buy
down” the deductible in the FM Global policy of $500,000 building and $500,000
contents to a deductible of $5,000. Valuation of this policy is actual cash
value. The policy is written through Hartford Insurance Company, policy number
01486140002008. The policy period is March 14, 2011 to March 14, 2012.

 

6. Fidelity/Crime

Crime coverage is purchased for acts of employee dishonesty, forgery or
alteration, theft, disappearance or destruction, robbery and safe burglary,
computer fraud, wire transfers, and money order or counterfeit currency at a
limit of $20 million dollars. The crime policy is provided by National Union
Fire Insurance Company with a deductible of $500,000. The coverage dates are
July 25, 2011 to July 25, 2012. The policy number is 02-778-44-59.



--------------------------------------------------------------------------------

An excess policy is purchased through Zurich with limits of $10 million excess
$20 million. Policy dates are the same. The policy number is FID 9156612 03.

 

7. Fiduciary Liability

A Pension and Welfare Benefit Plan Fiduciaries’ and Administrators’ Liability
Insurance Policy is purchased to cover the administrators of the employee
benefit plans. The policy period is July 25, 2011 to July 25, 2012. This is
claims-made coverage. Primary limits are $10 million combined single limit with
a $150,000 deductible for Indemnifiable Loss; $2.5M Employer Securities Claims.
The carrier is Travelers. The policy number is 105652936.

1st excess policy is with XL with limits of $10 million excess $10 million. The
policy number is ELU122236-11.

2nd excess policy is with RLI with limits of $10 million excess $20 million. The
policy number is EPG0008352.

3rd excess policy is with Axis with limits of $10 million excess $30 million.
The policy number is MAN734112/02/2011.

4th excess policy is with National Union with limits of $10 million excess $40
million. The policy number is 02-791-50-74.

Total limits are $50 million.

 

8. Directors and Officers Insurance and Company Reimbursement Policy

CHS’ Directors and Officers Liability insurance policies provide coverage for
Corporate Directors and Officers, members of Hospital Governing Boards, and
members of the Physician Advisory Counsel. The policy period is November 18,
2011 to November 18, 2012. The primary policy is written through Chartis
(National Union) and provides a $10 million limit with a $2.5M SIR. The policy
number is 013548881.

1st excess policy with limits of $10M excess $10M is provided by Zurich through
policy number DOC 5336148-07.

2nd excess policy with limits of $10M excess $20M is provided by Liberty Mutual
through policy number 073387-211.

3rd excess policy with limits of $10M excess $30M is provided by XL Specialty
through policy number ELU12369511.



--------------------------------------------------------------------------------

4th excess policy with limits of $10M excess $40M is provided by Endurance
through policy number DOX10002864201.

5th excess policy with limits of $10M excess $50M is provided by XL (Bermuda)
through policy number BM00025968D011A, Side A DIC coverage only.

6th excess policy with limits of $10M excess $60M, Side A DIC coverage only, is
provided by Allied World Assurance through policy number C000424/010.

7th excess policy with limits of $10M excess $70M is provided by Axis, Side A
DIC coverage only, with a policy number MAN713680/01/2011.

8th excess policy with limits of $10M excess $80M is provided by Continental
Casualty, Side A DIC coverage only, through policy number 425258701.

9th excess policy with limits of $10M excess $90M is provided by Berkley, Side A
DIC coverage only, through policy number 18004469.

10th excess policy with limits of $10M excess $100M, Side A DIC coverage only,
is provided by Chubb through policy number 8210-1429.

11th excess policy with limits of $5M excess $110M, Side A DIC coverage only, is
provided by Chartis through policy number 013548883.

Total policy limits are $115 million.

 

9. Environmental Impairment Liability Policy/ Storage Tanks

This policy provides payment for damages to personal property, or environmental
injury arising out of environmental impairment from underground & aboveground
storage tanks. It will also pay for clean up resulting from pollution liability
arising from said storage tank. It also provides pollution coverage including
incidents involving mold, lead, and asbestos. The policy period is September 1,
2009 to September 1, 2012. The policy limits are $5 million per occurrence/$20
million annual aggregate, with a $50,000 deductible. The carrier is Zurich. The
policy number is EPC 6552482-00.

 

10. Owned & Non-Owned Aviation Liability/ Helipad Liability

This policy provides payment for bodily injury and property damage including
passengers for the owned air ambulance helicopter and the five CHS leased/owned
aircraft. The policy is provided by Chartis Aviation for a liability policy
limit of $100,000,000 per occurrence for the helicopter. The policy period is
6/11/11-6/11/12. The policy number is GM 061852942-01. The policy also provides
$100,000,000 limits for the Beech King Air, and $125,000,000 limits for the
three Hawkers and the Citation.



--------------------------------------------------------------------------------

A helipad liability policy provides coverage for any helipad premises owned or
used by the facility. The policy is provided by Chartis for a limit of
$100,000,000 with no deductible. The policy period is 6/11/11-6/11/12.

 

11. Employed Physician Professional Liability Insurance

Professional liability insurance is procured and maintained for all employed
physicians. The master policy, shared by all of the CHS affiliate employed
physicians, is written on a claims-made basis in the amount of $1,000,000 per
occurrence/$3,000,000 in the aggregate, or limits that meet statutory
requirements, for professional medical services provided. This primary insurance
is obtained through Community Insurance Group, SPC, Ltd. The policy period is
June 1, 2011 to June 1, 2012. The policy number is 274/CIG/PHY11. Employed
physicians are insured under the liability policy with Community Insurance
Group, SPC, Ltd. (described in Section 1 of this Schedule 3.18) with limits of
$4 million per occurrence, excess of the $1 million primary policy provided by
CIG. The employed physicians are also provided coverage on the excess liability
policies.

A number of employed physicians are insured under individual commercial policies
purchased by their employer. These policies have varying effective dates.

 

12. Network Security & Privacy Liability (Cyber Liability) Insurance

This policy provides network security liability with payment for damages and
defense costs of 3rd parties from a computer attack on CHS’ network; privacy
liability with coverage to pay loss from the theft or loss of personal
information outside of a breach of network security due to negligence or the
violation of a security protocol; crisis management or breach response with
payment of costs of notification and management for individuals’ loss of
personal data; and privacy regulatory proceeding coverage for defense costs
resulting from civil, administrative, or regulatory proceedings that allege
violation of a privacy law such as HIPAA. The policy period is 8/31/11 to
8/31/12. The policy is provided by Chartis for a limit of $10 million with a
self-insured retention of $1 million. The policy number is 06-180-26-20.

1st excess policy with limits of $10 million is provided by Lexington through
policy number 048883297.

2nd excess policy with limits of $5 million is provided by XL through policy
number MT 0035648.

All three policies sublimit Regulatory Expense to $2.5 million and Breach
Response Expense to $2 million for total limits of $7.5 million and $6 million,
respectively.



--------------------------------------------------------------------------------

Schedules 3.19(a)

UCC Filing Offices

 

     

Entity Name

  

Jurisdiction of
Formation

  

Filing Office

1.

   Centre Hospital Corporation    Alabama    Secretary of State of the State of
Alabama

2.

   Foley Hospital Corporation    Alabama    Secretary of State of the State of
Alabama

3.

   Fort Payne Hospital Corporation    Alabama    Secretary of State of the State
of Alabama

4.

   Greenville Hospital Corporation    Alabama    Secretary of State of the State
of Alabama

5.

   QHG of Enterprise, Inc.    Alabama    Secretary of State of the State of
Alabama

6.

   QHG of Springdale, Inc.    Arkansas    Secretary of State of the State of
Arkansas

7.

   Bullhead City Hospital Corporation    Arizona    Secretary of State of the
State of Arizona

8.

   Payson Hospital Corporation    Arizona    Secretary of State of the State of
Arizona

9.

   Forrest City Arkansas Hospital Company, LLC    Arkansas    Secretary of State
of the State of Arkansas

10.

   Forrest City Hospital Corporation    Arkansas    Secretary of State of the
State of Arkansas

11.

   MCSA, L.L.C.    Arkansas    Secretary of State of the State of Arkansas

12.

   Phillips Hospital Corporation    Arkansas    Secretary of State of the State
of Arkansas

13.

   Triad-El Dorado, Inc.    Arkansas    Secretary of State of the State of
Arkansas

14.

   Abilene Hospital, Inc.    Delaware    Secretary of State of the State of
Delaware

15.

   Abilene Merger, LLC    Delaware    Secretary of State of the State of
Delaware

16.

   Berwick Hospital Company, LLC    Delaware    Secretary of State of the State
of Delaware

17.

   Birmingham Holdings II, LLC    Delaware    Secretary of State of the State of
Delaware

18.

   Birmingham Holdings, LLC    Delaware    Secretary of State of the State of
Delaware

19.

   Bluefield Holdings, LLC    Delaware    Secretary of State of the State of
Delaware

20.

   Bluefield Hospital Company, LLC    Delaware    Secretary of State of the
State of Delaware

21.

   Bluffton Health System, LLC    Delaware    Secretary of State of the State of
Delaware

22.

   Brownwood Hospital, L.P.    Delaware    Secretary of State of the State of
Delaware

23.

   Brownwood Medical Center, LLC    Delaware    Secretary of State of the State
of Delaware

24.

   Bullhead City Hospital Investment Corporation    Delaware    Secretary of
State of the State of Delaware

25.

   Carlsbad Medical Center, LLC    Delaware    Secretary of State of the State
of Delaware

26.

   CHHS Holdings, LLC    Delaware    Secretary of State of the State of Delaware

27.

   CHS Kentucky Holdings, LLC    Delaware    Secretary of State of the State of
Delaware

28.

   CHS Pennsylvania Holdings, LLC    Delaware    Secretary of State of the State
of Delaware

29.

   CHS Virginia Holdings, LLC    Delaware    Secretary of State of the State of
Delaware

30.

   CHS Washington Holdings, LLC    Delaware    Secretary of State of the State
of Delaware



--------------------------------------------------------------------------------

31.

   Clarksville Holdings, LLC    Delaware    Secretary of State of the State of
Delaware

32.

   Cleveland Tennessee Hospital Company, LLC    Delaware    Secretary of State
of the State of Delaware

33.

   College Station Hospital, L.P.    Delaware    Secretary of State of the State
of Delaware

34.

   College Station Medical Center, LLC    Delaware    Secretary of State of the
State of Delaware

35.

   College Station Merger, LLC    Delaware    Secretary of State of the State of
Delaware

36.

   Community GP Corp.    Delaware    Secretary of State of the State of Delaware

37.

   Community Health Investment Company, LLC    Delaware    Secretary of State of
the State of Delaware

38.

   Community Health Systems, Inc.    Delaware    Secretary of State of the State
of Delaware

39.

   Community LP Corp.    Delaware    Secretary of State of the State of Delaware

40.

   CP Hospital GP, LLC    Delaware    Secretary of State of the State of
Delaware

41.

   CPLP, LLC    Delaware    Secretary of State of the State of Delaware

42.

   Crestwood Hospital LP, LLC    Delaware    Secretary of State of the State of
Delaware

43.

   Crestwood Hospital, LLC    Delaware    Secretary of State of the State of
Delaware

44.

   CSMC, LLC    Delaware    Secretary of State of the State of Delaware

45.

   CSRA Holdings, LLC    Delaware    Secretary of State of the State of Delaware

46.

   Deaconess Holdings, LLC    Delaware    Secretary of State of the State of
Delaware

47.

   Deaconess Hospital Holdings, LLC    Delaware    Secretary of State of the
State of Delaware

48.

   Desert Hospital Holdings, LLC    Delaware    Secretary of State of the State
of Delaware

49.

   Detar Hospital, LLC    Delaware    Secretary of State of the State of
Delaware

50.

   DHFW Holdings, LLC    Delaware    Secretary of State of the State of Delaware

51.

   DHSC, LLC    Delaware    Secretary of State of the State of Delaware

52.

   Dukes Health System, LLC    Delaware    Secretary of State of the State of
Delaware

53.

   Fallbrook Hospital Corporation    Delaware    Secretary of State of the State
of Delaware

54.

   Gadsden Regional Medical Center, LLC    Delaware    Secretary of State of the
State of Delaware

55.

   GRMC Holdings, LLC    Delaware    Secretary of State of the State of Delaware

56.

   Hallmark Healthcare Company, LLC    Delaware    Secretary of State of the
State of Delaware

57.

   Hobbs Medco, LLC    Delaware    Secretary of State of the State of Delaware

58.

   Hospital of Barstow, Inc.    Delaware    Secretary of State of the State of
Delaware

59.

   Kirksville Hospital Company, LLC    Delaware    Secretary of State of the
State of Delaware

60.

   Lancaster Hospital Corporation    Delaware    Secretary of State of the State
of Delaware

61.

   Las Cruces Medical Center, LLC    Delaware    Secretary of State of the State
of Delaware

62.

   Lea Regional Hospital, LLC    Delaware    Secretary of State of the State of
Delaware

63.

   Longview Merger, LLC    Delaware    Secretary of State of the State of
Delaware

64.

   LRH, LLC    Delaware    Secretary of State of the State of Delaware

65.

   Lutheran Health Network of Indiana, LLC    Delaware    Secretary of State of
the State of Delaware

66.

   Massillon Community Health System LLC    Delaware    Secretary of State of
the State of Delaware



--------------------------------------------------------------------------------

67.

   Massillon Health System LLC    Delaware    Secretary of State of the State of
Delaware

68.

   Massillon Holdings, LLC    Delaware    Secretary of State of the State of
Delaware

69.

   McKenzie Tennessee Hospital Company, LLC    Delaware    Secretary of State of
the State of Delaware

70.

   Medical Center of Brownwood, LLC    Delaware    Secretary of State of the
State of Delaware

71.

   Merger Legacy Holdings, LLC    Delaware    Secretary of State of the State of
Delaware

72.

   MMC of Nevada, LLC    Delaware    Secretary of State of the State of Delaware

73.

   Moberly Hospital Company, LLC    Delaware    Secretary of State of the State
of Delaware

74.

   MWMC Holdings, LLC    Delaware    Secretary of State of the State of Delaware

75.

   Nanticoke Hospital Company, LLC    Delaware    Secretary of State of the
State of Delaware

76.

   National Healthcare of Leesville, Inc.    Delaware    Secretary of State of
the State of Delaware

77.

   National Healthcare of Mt. Vernon, Inc.    Delaware    Secretary of State of
the State of Delaware

78.

   National Healthcare of Newport, Inc.    Delaware    Secretary of State of the
State of Delaware

79.

   Navarro Hospital, L.P.    Delaware    Secretary of State of the State of
Delaware

80.

   Navarro Regional, LLC    Delaware    Secretary of State of the State of
Delaware

81.

   Northampton Hospital Company, LLC    Delaware    Secretary of State of the
State of Delaware

82.

   Northwest Hospital, LLC    Delaware    Secretary of State of the State of
Delaware

83.

   NOV Holdings, LLC    Delaware    Secretary of State of the State of Delaware

84.

   NRH, LLC    Delaware    Secretary of State of the State of Delaware

85.

   Oro Valley Hospital, LLC    Delaware    Secretary of State of the State of
Delaware

86.

   Palmer-Wasilla Health System, LLC    Delaware    Secretary of State of the
State of Delaware

87.

   Peckville Hospital Company, LLC    Delaware    Secretary of State of the
State of Delaware

88.

   Pennsylvania Hospital Company, LLC    Delaware    Secretary of State of the
State of Delaware

89.

   Phoenixville Hospital Company, LLC    Delaware    Secretary of State of the
State of Delaware

90.

   Pottstown Hospital Company, LLC    Delaware    Secretary of State of the
State of Delaware

91.

   QHG Georgia Holdings II, LLC    Delaware    Secretary of State of the State
of Delaware

92.

   QHG of Bluffton Company, LLC.    Delaware    Secretary of State of the State
of Delaware

93.

   QHG of Fort Wayne Company, LLC    Delaware    Secretary of State of the State
of Delaware

94.

   QHG of Warsaw Company, LLC    Delaware    Secretary of State of the State of
Delaware

95.

   Quorum Health Resources, LLC    Delaware    Secretary of State of the State
of Delaware

96.

   Regional Hospital of Longview, LLC    Delaware    Secretary of State of the
State of Delaware

97.

   Ruston Hospital Corporation    Delaware    Secretary of State of the State of
Delaware

98.

   Ruston Louisiana Hospital Company, LLC    Delaware    Secretary of State of
the State of Delaware

99.

   SACMC, LLC    Delaware    Secretary of State of the State of Delaware

100.

   San Angelo Community Medical Center, LLC    Delaware    Secretary of State of
the State of Delaware

101.

   San Angelo Medical, LLC    Delaware    Secretary of State of the State of
Delaware

102.

   Scranton Holdings, LLC    Delaware    Secretary of State of the State of
Delaware



--------------------------------------------------------------------------------

103.

   Scranton Hospital Company, LLC    Delaware    Secretary of State of the State
of Delaware

104.

   Scranton Quincy Holdings, LLC    Delaware    Secretary of State of the State
of Delaware

105.

   Scranton Quincy Hospital Company, LLC    Delaware    Secretary of State of
the State of Delaware

106.

   Siloam Springs Arkansas Hospital Company, LLC    Delaware    Secretary of
State of the State of Delaware

107.

   Siloam Springs Holdings, LLC    Delaware    Secretary of State of the State
of Delaware

108.

   Southern Texas Medical Center, LLC    Delaware    Secretary of State of the
State of Delaware

109.

   Spokane Valley Washington Hospital Company, LLC    Delaware    Secretary of
State of the State of Delaware

110.

   Spokane Washington Hospital Company, LLC    Delaware    Secretary of State of
the State of Delaware

111.

   Tennyson Holdings, LLC    Delaware    Secretary of State of the State of
Delaware

112.

   Tomball Texas Holdings, LLC    Delaware    Secretary of State of the State of
Delaware

113.

   Tomball Texas Hospital Company, LLC    Delaware    Secretary of State of the
State of Delaware

114.

   Triad Healthcare Corporation    Delaware    Secretary of State of the State
of Delaware

115.

   Triad Holdings III, LLC    Delaware    Secretary of State of the State of
Delaware

116.

   Triad Holdings IV, LLC    Delaware    Secretary of State of the State of
Delaware

117.

   Triad Holdings V, LLC    Delaware    Secretary of State of the State of
Delaware

118.

   Triad Nevada Holdings, LLC    Delaware    Secretary of State of the State of
Delaware

119.

   Triad of Alabama, LLC    Delaware    Secretary of State of the State of
Delaware

120.

   Triad of Oregon, LLC    Delaware    Secretary of State of the State of
Delaware

121.

   Triad-Navarro Regional Hospital Subsidiary, LLC    Delaware    Secretary of
State of the State of Delaware

122.

   Triad-ARMC, LLC    Delaware    Secretary of State of the State of Delaware

123.

   Tunkhannock Hospital Company, LLC    Delaware    Secretary of State of the
State of Delaware

124.

   VHC Medical    Delaware    Secretary of State of the State of Delaware

125.

   Vicksburg Healthcare, LLC    Delaware    Secretary of State of the State of
Delaware

126.

   Victoria Hospital, LLC    Delaware    Secretary of State of the State of
Delaware

127.

   Victoria of Texas, L.P.    Delaware    Secretary of State of the State of
Delaware

128.

   Warren Ohio Hospital Company, LLC    Delaware    Secretary of State of the
State of Delaware

129.

   Warren Ohio Rehab Hospital Company, LLC    Delaware    Secretary of State of
the State of Delaware

130.

   Watsonville Hospital Corporation    Delaware    Secretary of State of the
State of Delaware

131.

   Webb Hospital Corporation    Delaware    Secretary of State of the State of
Delaware

132.

   Webb Hospital Holdings, LLC    Delaware    Secretary of State of the State of
Delaware

133.

   Wesley Health System, LLC    Delaware    Secretary of State of the State of
Delaware

134.

   West Grove Hospital Company, LLC    Delaware    Secretary of State of the
State of Delaware

135.

   WHMC, LLC    Delaware    Secretary of State of the State of Delaware

136.

   Wilkes-Barre Behavioral Hospital Company, LLC    Delaware    Secretary of
State of the State of Delaware



--------------------------------------------------------------------------------

137.

   Wilkes-Barre Holdings, LLC    Delaware    Secretary of State of the State of
Delaware

138.

   Wilkes-Barre Hospital Company, LLC    Delaware    Secretary of State of the
State of Delaware

139.

   Women & Children’s Hospital, LLC    Delaware    Secretary of State of the
State of Delaware

140.

   Woodland Heights Medical Center, LLC    Delaware    Secretary of State of the
State of Delaware

141.

   Woodward Health System, LLC    Delaware    Secretary of State of the State of
Delaware

142.

   Youngstown Ohio Hospital Company, LLC    Delaware    Secretary of State of
the State of Delaware

143.

   QHG Georgia Holdings, Inc.    Georgia    Office of the Clerk of any Superior
Court

144.

   QHG Georgia, LP    Georgia    Office of the Clerk of any Superior Court

145.

   Anna Hospital Corporation    Illinois    Secretary of State of the State of
Illinois

146.

   Galesburg Hospital Corporation    Illinois    Secretary of State of the State
of Illinois

147.

   Granite City Hospital Corporation    Illinois    Secretary of State of the
State of Illinois

148.

   Granite City Illinois Hospital Company, LLC    Illinois    Secretary of State
of the State of Illinois

149.

   Marion Hospital Corporation    Illinois    Secretary of State of the State of
Illinois

150.

   Red Bud Hospital Corporation    Illinois    Secretary of State of the State
of Illinois

151.

   Red Bud Illinois Hospital Company, LLC    Illinois    Secretary of State of
the State of Illinois

152.

   Waukegan Hospital Corporation    Illinois    Secretary of State of the State
of Illinois

153.

   Waukegan Illinois Hospital Company, LLC    Illinois    Secretary of State of
the State of Illinois

154.

   Frankfort Health Partner, Inc.    Indiana    Secretary of State of the State
of Indiana

155.

   QHG of Clinton County, Inc.    Indiana    Secretary of State of the State of
Indiana

156.

   Hospital of Fulton, Inc.    Kentucky    Secretary of State of the State of
Kentucky

157.

   Hospital of Louisa, Inc.    Kentucky    Secretary of State of the State of
Kentucky

158.

   Jackson Hospital Corporation    Kentucky    Secretary of State of the State
of Kentucky

159.

   QHG of Forrest County, Inc.    Mississippi    Secretary of State of the State
of Mississippi

160.

   QHG of Hattiesburg, Inc.    Mississippi    Secretary of State of the State of
Mississippi

161.

   River Region Medical Corporation    Mississippi    Secretary of State of the
State of Mississippi

162.

   NC-DSH, LLC    Nevada    Secretary of State of the State of Nevada

163.

   Salem Hospital Corporation    New Jersey    New Jersey Department of
Treasury/Division of Revenue

164.

   Deming Hospital Corporation    New Mexico    Secretary of State of the State
of New Mexico

165.

   Roswell Hospital Corporation    New Mexico    Secretary of State of the State
of New Mexico

166.

   San Miguel Hospital Corporation    New Mexico    Secretary of State of the
State of New Mexico

167.

   Williamston Hospital Corporation   

North

Carolina

   Secretary of State of the State of North Carolina

168.

   QHG of Massillon, Inc.    Ohio    Secretary of State of the State of Ohio



--------------------------------------------------------------------------------

169.

   Kay County Hospital Corporation    Oklahoma    Secretary of State of the
State of Oklahoma

170.

   Kay County Oklahoma Hospital Company, LLC    Oklahoma    Secretary of State
of the State of Oklahoma

171.

   Clinton Hospital Corporation    Pennsylvania    Secretary of the Commonwealth

172.

   Coatesville Hospital Corporation    Pennsylvania    Secretary of the
Commonwealth

173.

   QHG of South Carolina, Inc.    South Carolina    Secretary of State of the
State of South Carolina

174.

   QHG of Spartanburg, Inc.    South Carolina    Secretary of State of the State
of South Carolina

175.

   Brownsville Hospital Corporation    Tennessee    Secretary of State of the
State of Tennessee

176.

   Cleveland Hospital Corporation    Tennessee    Secretary of State of the
State of Tennessee

177.

   Dyersburg Hospital Corporation    Tennessee    Secretary of State of the
State of Tennessee

178.

   Hospital of Morristown, Inc.    Tennessee    Secretary of State of the State
of Tennessee

179.

   Jackson Hospital Corporation    Tennessee    Secretary of State of the State
of Tennessee

180.

   Lakeway Hospital Corporation    Tennessee    Secretary of State of the State
of Tennessee

181.

   Lexington Hospital Corporation    Tennessee    Secretary of State of the
State of Tennessee

182.

   Martin Hospital Corporation    Tennessee    Secretary of State of the State
of Tennessee

183.

   McNairy Hospital Corporation    Tennessee    Secretary of State of the State
of Tennessee

184.

   Shelbyville Hospital Corporation    Tennessee    Secretary of State of the
State of Tennessee

185.

   Big Bend Hospital Corporation    Texas    Secretary of State of the State of
Texas

186.

   Big Spring Hospital Corporation    Texas    Secretary of State of the State
of Texas

187.

   Granbury Hospital Corporation    Texas    Secretary of State of the State of
Texas

188.

   Jourdanton Hospital Corporation    Texas    Secretary of State of the State
of Texas

189.

   Weatherford Hospital Corporation    Texas    Secretary of State of the State
of Texas

190.

   Weatherford Texas Hospital Company, LLC    Texas    Secretary of State of the
State of Texas

191.

   Tooele Hospital Corporation    Utah    Division of Corporations and
Commercial Code

192.

   Emporia Hospital Corporation    Virginia    State Corporation Commission

193.

   Franklin Hospital Corporation    Virginia    State Corporation Commission

194.

   Virginia Hospital Company, LLC    Virginia    State Corporation Commission

195.

   Oak Hill Hospital Corporation    West Virginia    Secretary of State of the
State of West Virginia

196.

   Evanston Hospital Corporation    Wyoming    Secretary of State of the State
of Wyoming



--------------------------------------------------------------------------------

Schedule 3.21

Collective Bargaining Agreements

 

City, State Facility

  

Union/

Affiliation

  

Agreement
Expiration
Date

  

Type of Employees in Unit

Watsonville, CA

 

Watsonville

Community

Hospital

  

“CalTech”

California

Technical

Employees

Coalition

   1/30/15    LVNs, Radiology Technicians, Respiratory Care Practitioners,
Physical Therapy Assistants, Nuclear Medicine Technologists and Cardiovascular
Technologists Watsonville, CA   

“C.N.A.”

California Nurses

Association

   9/30/13    Registered Nurses Watsonville, CA   

“S.E.I.U.”,

United Healthcare

Workers

   7/31/13    Service and Maintenance Employees Watsonville, CA   

“S.E.I.U.”,

United Healthcare

Workers

   7/31/13    Professional Employees (Clinical Laboratory Scientists)
Watsonville, CA   

Teamsters Local

912

   10/31/13    Office and Clerical (HIM, Business Office, Registration)

Easton, PA

 

Easton Hospital

  

“U.I.U.”

United

Independent

Union, Local 2

   6/1/12    Two separate agreements—One agreement covering Registered Nurses
and a separate Agreement covering Licensed Practical Nurses

Pottstown, PA

 

Potttstown

Memorial Medical

Center

  

District 1199P

S.E.I.U.

   8/31/12    Virtually all nonexempt employees, excluding RNs

Palmer, Alaska

 

MatSu Regional

Medical Center

  

I.B.E.W.

Local 1547

   5/31/12    Virtually all nonexempt employees, excluding RNs



--------------------------------------------------------------------------------

Springfield,

Oregon

 

McKenzie

Willamette

Medical Center

  

Oregon Nurses

Association

   1/1/13    RNs and LPNs

Springfield,

Oregon

 

McKenzie

Willamette

Medical Center

  

S.E.I.U.

Local 49

   12/31/13    Virtually all nonexempt employees, excluding RNs

Spokane , WA

 

Deaconess

Medical Center

  

SMEA

Spokane Medical

Engineers’

Association

   2/28/11; currently in negotiations    Plant Maintenance Engineers and
Biomedical Engineers

Spokane , WA

 

Deaconess

Medical Center

  

S.E.I.U.

1199NW

“Service”

   5/1/13    Service and Clerical employees

Spokane , WA

 

Deaconess

Medical Center

  

S.E.I.U.

1199NW

“Technical”

   8/1/13    Technical employees, including, OR Techs, OB Techs, Radiology,
Cardiovascular Techs, Respiratory Therapists, Echo Technologists, Nuclear
Medicine Technicians, LVNs

Spokane , WA

 

Valley Hospital

and Medical

Center

  

S.E.I.U.

1199NW

“RN”

   1/1/13    RNs only

Spokane , WA

 

Valley Hospital

and Medical

Center

  

S.E.I.U.

1199NW

“Service”

   5/1/13    Service and Clerical employees

Spokane , WA

 

Valley Hospital

and Medical

Center

  

S.E.I.U.

1199NW

“Technical”

   8/1/13    Technical employees, including, OR Techs, OB Techs, Radiology,
Cardiovascular Techs, Respiratory Therapists, Echo Technologists, Nuclear
Medicine Technicians, LVNs

Wilkes-Barre, PA

 

Wilkes- Barre

General Hospital

   P.A.S.N.A.P.    4/30/13    RNs



--------------------------------------------------------------------------------

Scranton, PA

 

Regional Hospital

of Scranton

   S.E.I.U. Healthcare Pennsylvania    2/28/13    “Wall-to-Wall,” except for
Business Office Clericals

Nanticoke, PA

 

Special Care

Hospital

  

A.F.S.C.M.E.,

Local 2331

   11/30/14    “Wall-to-Wall,” except for Professionals

Youngstown/

Warren, Ohio

 

ValleyCare

Hillside

Rehabilitation

Hospital

  

O.N.A.

Ohio Nurses

Association

   7/19/12    RNs

Youngstown/

Warren, Ohio

 

ValleyCare

Northside Medical

Center

  

O.N.A.

Ohio Nurses

Association

   7/19/12    RNs

Youngstown/

Warren, Ohio

 

ValleyCare

Trumbull

Memorial

Hospital

  

S.E.I.U.

“Professional”

   3/31/12    Medical Technologists (Lab, Blood Bank, etc.), Lab Section Heads,
Clinical Dietitian, Medical Social Worker, Physical Therapist, Staff/Lead
Pharmacist, all other professional employees excluding RNs

Youngstown/

Warren, Ohio

 

ValleyCare

Trumbull

Memorial

Hospital

  

S.E.I.U.

“Technical”

   3/31/12    Radiology Tech, CT Tech, Ultrasound Tech, CV Tech, Special
Procedures Tech, Surgery Tech, LPN

Youngstown/

Warren, Ohio

 

ValleyCare

Northside Medical

Center

  

S.E.I.U.

“Technical”

   3/31/15    Radiology Tech, CT Tech, Ultrasound Tech, CV Tech, Special
Procedures Tech, Mammography Tech, Oncology Tech



--------------------------------------------------------------------------------

Youngstown/

Warren, Ohio

 

ValleyCare

Trumbull

Memorial

Hospital

Patient Financial

Services

  

S.E.I.U.

“Support/

Business Office”

   3/31/12    Accountant, Accounting Clerk. Business Office and IS Clerks, Mail
Clerks

Youngstown/

Warren, Ohio

 

ValleyCare

Trumbull

Memorial

Hospital

  

AFSCME

“Trumbull RN”

   10/31/12    RNs

Youngstown/

Warren, Ohio

 

ValleyCare

Trumbull

Memorial

Hospital

  

AFSCME

“Trumbull

Non-professional”

   3/31/13    Service, Maintenance and Clerical, Pharmacy Techs, MLT and Medical
Technologist, PT Assistant, OT Aides, OR Techs etc.

Youngstown/

Warren, Ohio

 

ValleyCare

Hillside

Rehabilitation

Hospital

  

AFSCME

“Hillside

Non-professional”

   3/31/13    Service, Maintenance and Clerical, LPNs, Pharmacy Techs, MLT and
Medical Technologist, PT Assistant, OT Aides, OR Techs etc.

Youngstown/

Warren, Ohio

 

ValleyCare

Northside Medical

Center

  

S.E.I.U.

“Non-professional

Unit”

   3/31/15    Service, Maintenance and Clerical, LPNs, Pharmacy Techs, Unit
Clerks, Surgical Assistant, etc.

Youngstown/

Warren, Ohio

 

ValleyCare

Northside Medical

Center

  

S.E.I.U.

“Professional”

   3/31/15    Medical Technologists (Lab, Blood Bank, etc.), Lab Section Heads,
Clinical Dietitian, Medical Social Worker, Physical Therapist, Staff/Lead
Pharmacist, all other professional employees excluding RNs



--------------------------------------------------------------------------------

Youngstown/

Warren, Ohio

 

ValleyCare

Outreach Lab

  

S.E.I.U.

“Non-Professional”

   10/31/14    Phlebotomists, Clerical

ADDITIONAL FACILITIES WITH ORGANIZED LABOR PRESENCE, BUT NO CBA

 

City, State Facility

  

Union/

Affiliation

  

Type of Employees in “Unit”

Jackson, KY

 

Kentucky River

Medical Center

  

United Steelworkers of America, AFL-CIO

 

Negotiations resumed after conclusion of N.L.R.B. proceedings

   Virtually all non-exempt employees, excluding Office Clerical employees

Las Vegas, NM

 

Alta Vista Regional Medical Center

  

National Union of Hospital and Healthcare employees, District 1199NM

 

Certification of Union is the subject of a “Petition for Review” filed in the U.
S. Court of Appeals for the D. C. Circuit

   Virtually all non-exempt employees, excluding physicians

Salem, NJ

 

Memorial Hospital of Salem County

  

Health Professionals and Allied Employees

 

Certification of Union is the subject of a “Petition for Review” filed in the
U.S. Court of Appeals for the D.C. Circuit

   RNs

Deming, NM

 

Mimbres Memorial Hospital

  

United Steelworkers of America, AFL-CIO

 

Union has abandoned representation of employees in N.L.R.B. proceedings since
2007

   Virtually all non-exempt employees, excluding RN’s



--------------------------------------------------------------------------------

Schedule 6.01

Existing Indebtedness

Please also see Schedule 1.01(a).

 

    

CHS Entity

  

Description of Property Leased

   Principal
Outstanding      Corporate Debt      

1

        

2

     

Northwestern Mutual Mortgage (Corporate HQ)

     23,435            

 

 

 

3

      Total Corporate Debt      23,435       Equipment Leases      

4

   Blue Ridge, GA   

Equipment Leases

     1,783   

5

   Cheraw, SC   

Equipment Leases

     6   

6

   Decatur, IL   

Equipment Leases

     83   

7

   Farmington, MO   

Equipment Leases

     224   

8

   Fulton, KY   

Equipment Leases

     8,000   

9

   Galesburg, IL   

Equipment Leases

     13   

10

   Granbury, TX   

Equipment Leases

     667   

11

   Granite City, IL   

Equipment Leases

     (4 ) 

12

   Las Vegas, NM   

Equipment Leases

     49   

13

   Lexington, TN   

Equipment Leases

     27   

14

   Morristown, TN   

Equipment Leases

     109   

15

   Petersburg, VA   

Equipment Leases

     6,455   

16

   Philadelphia, PA   

Equipment Leases

     444   

17

   Roswell, NM   

Equipment Leases

     736   

18

   Ruston, LA   

Equipment Leases

     (11 ) 

19

   Salem, NJ   

Equipment Leases

     (22 ) 

20

   Salem, NJ   

Equipment Leases

     80   

21

   Shelbyville, TN   

Equipment Leases

     3,317   

22

   Sparta, TN   

Equipment Leases

     17   

23

   Sunbury, PA   

Equipment Leases

     473   

24

   Valporaiso, IN   

Equipment Leases

     1,296   

25

   Watsonville, CA   

Equipment Leases

     72   

13

   Weatherford, TX   

Equipment Leases

     136   

27

   Wichita Falls, TX   

Equipment Leases

     9            

 

 

        Total Equipment Leases      23,956            

 

 

 



--------------------------------------------------------------------------------

    

CHS Entity

  

Description of Property Leased

   Principal
Outstanding  

28

   Berwick, PA   

Physician Loans

     81   

29

   Big Springs, TX   

Physician Loans

     73   

30

   Blue Ridge, GA   

Physician Loans

     15   

31

   Bullhead City, AZ   

Physician Loans

     38   

32

   Cheraw, SC   

Physician Loans

     26   

33

   Cleveland, TN   

Physician Loans

     7   

34

   Cleveland, TX   

Physician Loans

     61   

35

   Coatesville, PA   

Physician Loans

     85   

36

   Crestview, FL   

Physician Loans

     59   

37

   Cullman, AL   

Physician Loans

     64   

38

   Decatur, AL   

Physician Loans

     11   

39

   Dyersburg, TN   

Physician Loans

     10   

40

   Easton, PA   

Physician Loans

     23   

41

   Fallbrook, CA   

Physician Loans

     69   

42

   Foley, AL   

Physician Loans

     72   

43

   Franklin, VA   

Physician Loans

     4   

44

   Granbury, TX   

Physician Loans

     56   

45

   Hartselle, AL   

Physician Loans

     27   

46

   Helena, AR   

Physician Loans

     27   

47

   Hillsboro, TX   

Physician Loans

     60   

48

   Jourdanton, TX   

Physician Loans

     31   

49

   Kirksville, MO   

Physician Loans

     66   

50

   Lake Wales, FL   

Physician Loans

     3   

51

   Lancaster, SC   

Physician Loans

     72   

52

   Laredo, TX   

Physician Loans

     8   

53

   Las Vegas, NM   

Physician Loans

     27   

54

   Lebanon, VA   

Physician Loans

     1   

55

   Leesville, LA   

Physician Loans

     26   

56

   Louisa, KY   

Physician Loans

     143   

57

   Moberly, MO   

Physician Loans

     23   

58

   Payson, AZ   

Physician Loans

     116   

59

   Petersburg, VA   

Physician Loans

     31   

60

   Philadelphia, PA   

Physician Loans

     0   

61

   Plaquemine, LA   

Physician Loans

     73   

79

   Pottstown, PA   

Physician Loans

     75   

80

   Roswell, NM   

Physician Loans

     54   

81

   Salem, NJ   

Physician Loans

     26   

82

   Selmer, TN   

Physician Loans

     60   

83

   Tooele, UT   

Physician Loans

     12   

84

   Watsonville, CA   

Physician Loans

     6   

85

   Weatherford, TX   

Physician Loans

     42   

86

   West Grove, PA   

Physician Loans

     15            

 

 

        Total Physician Loans      1,488            

 

 

 



--------------------------------------------------------------------------------

    

CHS Entity

  

Description of Property Leased

   Principal
Outstanding      Other Debt      

87

   Granite City, IL   

Other Facility Debt

     (126 ) 

88

   Granite City, IL   

Other Facility Debt

     126   

89

   Granite City, IL   

Bank Notes

     280   

90

   Corporate   

Other Corporate Debt

     8,810   

91

   Lockhaven, PA   

Patient Funds Liability

     20   

92

   Salem, NJ   

Other Facility Debt

     (45,591 ) 

93

   Salem, NJ   

Other Facility Debt

     45,591   

94

   Salem, NJ   

Sovereign Bank Notes

     9            

 

 

 

95

      Total Other      9,118            

 

 

 

96

      Total Facility Debt      57,997            

 

 

 

 

* Debt aggregated by major type per facility.



--------------------------------------------------------------------------------

Triad

Schedule 6.01: Existing Indebtedness

 

 

Capital Leases

  

St. Mary’s Regional Medical Center

     81,498   

Dukes Memorial Hospital

     1,948   

Dukes Memorial Hospital

     51,578   

Dukes Memorial Hospital

     14,303   

Triad Corporate Offices

     170,370   

Massillon Hospital

     5,542   

Augusta Hospital, LLC

     5,907   

Willamette Community Medical Group

     3,758,073      

 

 

 

Subtotal

     4,089,219   

Other Debt

  

Gadsden Regional Medical Center

     353,489   

River Region Medical Center

     209,003   

Woodward Regional Hospital

     648,241   

Massillon Hospital

     4,341,705   

Massillon Hospital

     328,529      

 

 

 

Subtotal

     5,880,967      

 

 

 

Total Capital Leases and Other Debt

     9,970,186      

 

 

 

Patient Loan Programs

  

HELP

     14,098,676   

AccessOne

     4,822,644   

Tower

     4,173,028   

Barberton

     318,889   

CB&T

     89,779      

 

 

 

Subtotal

     23,503,016   

Other Guarantees

  

Medical Imaging

  

Capitalized lease

     77,277   

Other debt

     1,701,753   

Fort Wayne Cardiac Ctr, LLC Capital lease

     784,004   

San Angelo Surgery Center Equipment note

     346,028   

Term loan

     272,384   

Line of Credit commitment

     154,007      

 

 

 

Subtotal

     3,335,453   



--------------------------------------------------------------------------------

Schedule 6.02

Existing Liens

See Schedule 6.02 of the Existing Credit Agreement.



--------------------------------------------------------------------------------

Schedule 6.04(h)

Certain Permitted Acquisitions

 

1. Spokane, Washington (Empire Health Services)



--------------------------------------------------------------------------------

Schedule 6.05(b)

Certain Syndication Transactions

 

1. Wesley Health System, LLC (Hattiesburg, MS)

2. Piney Woods Healthcare System, L.P. (Lufkin, TAX) (second offering)

3. McKenzie-Willamette Regional Medical Center Associates, LLC (Springfield, OR)
(supplemental offering)

4. NOV Holdings, LLC (Tucson, AZ - 2 hospitals)

5. Kay County Oklahoma Hospital Company, LLC (Ponca City, OK)

6. Petersburg Hospital Company, LLC (Petersburg, VA)

7. Laredo-Texas Hospital Company, LLC (Laredo, TX) (second offering)

8. Northwest Indiana Health System, LLC (Valpraiso, IN)

9. National Healthcare of Mt. Vernon, Inc. (Crossroads Community)

10. Coatesville, PA

11. Westgrove, PA

12. Easton, PA

13. Salem, NJ

14. Abilene, TX

15. Las Cruces, NM

16. Victoria, TX

17. Ft. Wayne, IN (Lutheran)



--------------------------------------------------------------------------------

Schedule 6.07

Certain Affiliate Transactions

None.



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF

CHS/COMMUNITY HEALTH SYSTEMS, INC.

ADMINISTRATIVE QUESTIONNAIRE

Please accurately complete the following information and return via Fax to the
attention of Agency Administration at Credit Suisse AG as soon as possible, at
Fax No. (212) 322-2291.

 

 

LENDER LEGAL NAME TO APPEAR IN DOCUMENTATION: GENERAL INFORMATION - DOMESTIC
LENDING OFFICE: Institution Name:

 

Street Address:   

 

City, State, Zip Code:   

 

GENERAL INFORMATION - EURODOLLAR LENDING OFFICE:

Institution Name:   

 

Street Address:   

 

City, State, Zip Code:   

 

POST-CLOSING, ONGOING CREDIT CONTACTS/NOTIFICATION METHODS: CREDIT CONTACTS:

Primary Contact:   

 

Street Address:   

 

City, State, Zip Code:   

 

Phone Number:   

 

Fax Number:   

 

Backup Contact:   

 

Street Address:   

 

City, State, Zip Code:   

 

Phone Number:   

 

Fax Number:   

 



--------------------------------------------------------------------------------

TAX WITHHOLDING:

 

United States Person

(as defined in Section 7701(a)(30) of the Code)

   Y    N   

Enclose Form W-8 or W-9, as applicable

        

Tax ID Number                                         

        

 

POST-CLOSING, ONGOING ADMIN. CONTACTS / NOTIFICATION METHODS: ADMINISTRATIVE
CONTACTS - BORROWINGS, PAYDOWNS, FEES, ETC.

Contact:  

 

Street Address:  

 

City, State, Zip Code:  

 

Phone Number:  

 

Fax Number:  

 

PAYMENT INSTRUCTIONS:

Name of Bank to which funds are to be transferred:  

 

 

Routing Transit/ABA number of Bank to which funds are to be transferred:  

 

Name of Account, if applicable:  

 

Account Number:  

 

Additional information:  

 

 

MAILINGS:

Please specify the person to whom the Borrower should send financial and
compliance information received subsequent to the closing (if different from
primary credit contact):

 

Name:  

 

 

2



--------------------------------------------------------------------------------

Street Address:  

 

City, State, Zip Code:  

 

It is very important that all the above information be accurately completed and
that this questionnaire be returned to the person specified in the introductory
paragraph of this questionnaire as soon as possible. If there is someone other
than yourself who should receive this questionnaire, please notify us of that
person’s name and Fax number and we will Fax a copy of the questionnaire. If you
have any questions about this form, please call Agency Administration at Credit
Suisse AG.

 

3



--------------------------------------------------------------------------------

EXHIBIT B

 

FORM OF

ASSIGNMENT AND ACCEPTANCE

Reference is made to the Credit Agreement dated as of July 25, 2007, as amended
and restated as of November 5, 2010, and as further amended and restated as of
February 2, 2012 (as further amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among CHS/Community Health
Systems, Inc., a Delaware corporation (the “Borrower”), Community Health
Systems, Inc. (“Parent”), a Delaware corporation, the Lenders (as defined in
Article I of the Credit Agreement), and Credit Suisse AG, as administrative
agent (in such capacity, the “Administrative Agent”) and as collateral agent for
the Lenders. Terms defined in the Credit Agreement are used herein with the same
meanings.

 

  1. The Assignor hereby sells and assigns, without recourse, to the Assignee,
and the Assignee hereby purchases and assumes, without recourse, from the
Assignor, effective as of the Effective Date set forth below (but not prior to
the registration of the information contained herein in the Register pursuant to
Section 9.04(d) of the Credit Agreement), the interests set forth below (the
“Assigned Interest”) in the Assignor’s rights and obligations under the Credit
Agreement and the other Loan Documents, including, without limitation, the
amounts and percentages set forth below of (i) the Commitments of the Assignor
on the Effective Date and (ii) the Loans owing to the Assignor which are
outstanding on the Effective Date. Each of the Assignor and the Assignee hereby
makes and agrees to be bound by all the representations, warranties and
agreements set forth in Section 9.04(c) of the Credit Agreement, a copy of which
has been received by each such party. From and after the Effective Date (i) the
Assignee shall be a party to and be bound by the provisions of the Credit
Agreement and, to the extent of the interests assigned by this Assignment and
Acceptance, have the rights and obligations of a Lender thereunder and under the
Loan Documents and (ii) the Assignor shall, to the extent of the interests
assigned by this Assignment and Acceptance, relinquish its rights and be
released from its obligations under the Credit Agreement.

2. This Assignment and Acceptance is being delivered to the Administrative Agent
together with (i) if the Assignee is organized under the laws of a jurisdiction
outside the United States, any forms referred to in Section 2.20(e) of the
Credit Agreement, duly completed and executed by such Assignee, (ii) if the
Assignee is not already a Lender under the Credit Agreement, a completed
Administrative Questionnaire and (iii) unless waived or reduced in the sole
discretion of the Administrative Agent, a processing and recordation fee of
$3,500.1

 

1  Only one such fee shall be payable in the case of concurrent assignments to
persons that, after giving effect to such assignments, will be Related Funds.



--------------------------------------------------------------------------------

3. This Assignment and Acceptance shall be governed by and construed in
accordance with the laws of the State of New York.

Date of Assignment:

Legal Name of Assignor (“Assignor”):

Legal Name of Assignee (“Assignee”):

Assignee’s Address for Notices:

Effective Date of Assignment (“Effective Date”):

 

Class of Loans/Commitments Assigned

   Principal Amount
Assigned      Percentage of Loans/Commitments
of  the applicable Class Assigned
(set forth, to at least 8 decimals, as
a percentage of the aggregate
Loans and Commitments, of the
applicable Class, of all Lenders)      $                           %     $
                          % 

[Remainder of Page Intentionally Left Blank]

 

2



--------------------------------------------------------------------------------

Accepted

 

CREDIT SUISSE AG, as Administrative Agent[, Swingline Lender and Issuing Bank],2
  by:  

 

    Name:     Title:    

 

    Name:     Title: [CHS/COMMUNITY HEALTH SYTEMS, INC.],   by:  

 

    Name:     Title: ]3 [COMMUNITY HEALTH SYSTEMS, INC.],   by:  

 

    Name:     Title: ]4

 

2  Consent of Swingline Lender and Issuing Bank only required in the case of an
assignment of a Revolving Credit Commitment.

3  Consent of the Borrower is only required in the case of an assignment of a
Revolving Credit Commitment; provided, that the consent of the Borrower shall
not be required for any assignment (a) made to another Lender, an Affiliate of a
Lender or a Related Fund of a Lender or (b) after the occurrence and during the
continuance of any Event of Default.

 

3



--------------------------------------------------------------------------------

 

The terms set forth above are hereby agreed to:
                    , as Assignor, by:  

 

  Name:   Title:                     , as Assignee, by:  

 

  Name:  

Title:

 

4



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF

BORROWING REQUEST

Credit Suisse AG, as Administrative Agent for

    the Lenders referred to below,

Eleven Madison Avenue

New York, New York 10010

Attention: Agency Group

[DATE]1

Ladies and Gentlemen:

The undersigned, CHS/Community Health Systems, Inc., a Delaware corporation,
(the “Borrower”), refers to the Credit Agreement dated as of July 25, 2007, as
amended and restated as of November 5, 2010, and as further amended and restated
as of February 2, 2011 (as further amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among the Borrower,
Community Health Systems, Inc., a Delaware corporation, the lenders from time to
time party thereto (the “Lenders”) and Credit Suisse AG, as administrative agent
(in such capacity, the “Administrative Agent”) and collateral agent for the
Lenders. Capitalized terms used herein and not otherwise defined herein shall
have the meanings assigned to such terms in the Credit Agreement. The Borrower
hereby gives the Administrative Agent notice pursuant to Section 2.03 of the
Credit Agreement that it requests a Borrowing under the Credit Agreement, and in
connection therewith sets forth below the terms on which such Borrowing is
requested to be made:

 

(A) Type of Borrowing2                                                 

 

(B)

Date of Borrowing3                                                  

 

(C) Account Number and Location                                

 

(D) Principal Amount of Borrowing                               

 

(E)

Interest Period4                                                         

 

 

1  The Administrative Agent must be notified irrevocably by telephone (a) in the
case of a Eurodollar Borrowing, not later than 12:00 (noon) (New York City
time), three Business Days before a proposed Borrowing and (b) in the case of an
ABR Borrowing, not later than 12:00 (noon) (New York City time), one Business
Day before a proposed Borrowing, in each case to be confirmed promptly by hand
delivery or fax of a Borrowing Request to the Administrative Agent.

2  Specify whether such Borrowing is to be a Term Borrowing or a Revolving
Credit Borrowing, and whether such Borrowing is to be a Eurodollar Borrowing or
an ABR Borrowing.

3  Date of Borrowing must be a Business Day.

4 

If such Borrowing is to be a Eurodollar Borrowing, specify the Interest Period
with respect thereto.



--------------------------------------------------------------------------------

The Borrower shall indemnify each Lender against any loss or expense that such
Lender may sustain or incur as a consequence of (a) any event, other than a
default by such Lender in the performance of its obligations hereunder, which
results in (i) such Lender receiving or being deemed to receive any amount on
account of the principal of any Eurodollar Loan prior to the end of the Interest
Period in effect therefor, (ii) the conversion of any Eurodollar Loan to an ABR
Loan, or the conversion of the Interest Period with respect to any Eurodollar
Loan, in each case other than on the last day of the Interest Period in effect
therefor, or (iii) any Eurodollar Loan to be made by such Lender (including any
Eurodollar Loan to be made pursuant to a conversion or continuation of such
Loan) not being made after notice of such Loan shall have been given by the
Borrower hereunder (any of the events referred to in this paragraph being called
a “Breakage Event”) or (b) any default in the making of any payment or
prepayment of any Eurodollar Loan required to be made hereunder. In the case of
any Breakage Event, such loss shall include an amount equal to the excess, as
reasonably determined by such Lender, of (i) its cost of obtaining funds for the
Eurodollar Loan that is the subject of such Breakage Event for the period from
the date of such Breakage Event to the last day of the Interest Period in effect
(or that would have been in effect) for such Loan over (ii) the amount of
interest likely to be realized by such Lender in redeploying the funds released
or not utilized by reason of such Breakage Event for such period. A certificate
of any Lender setting forth any amount or amounts which such Lender is entitled
to receive pursuant to this paragraph shall be delivered to the Borrower and
shall be conclusive absent manifest error.

The Borrower hereby represents and warrants to the Administrative Agent and the
Lenders that, on the date of this Borrowing Request and on the date of the
related Borrowing, the conditions to lending specified in paragraphs (b) and
(c) of Section 4.01 of the Credit Agreement have been satisfied.

 

CHS/COMMUNITY HEALTH SYSTEMS, INC.,   by  

 

   

Name:

Title:

 

2



--------------------------------------------------------------------------------

EXHIBIT D

 

 

 

MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND FINANCING
STATEMENT

From

[NAME OF MORTGAGOR]

To

CREDIT SUISSE AG

 

 

Dated:                     , 20[—]

Premises: [City], [State]

                     County

 

 

 

 

 



--------------------------------------------------------------------------------

THIS MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND FINANCING
STATEMENT dated as of                 , 20[—] (this “Mortgage”), by [        ],
a [        ] corporation, having an office at [        ] (the “Mortgagor”), to
CREDIT SUISSE AG, a bank organized under the laws of Switzerland, having an
office at Eleven Madison Avenue, New York, New York 10010 (the “Mortgagee”) as
Collateral Agent for the Secured Parties (as such terms are defined below).

WITNESSETH THAT:

Reference is made to (i) the Credit Agreement dated as of July 25, 2007, as
amended and restated as of November 5, 2010, and as further amended and restated
as of February 2, 2012 (as further amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among CHS/Community Health
Systems, Inc., a Delaware corporation (the “Borrower”), Community Health
Systems, Inc., a Delaware corporation (“Parent”), the lenders from time to time
party thereto (the “Lenders”) and Credit Suisse AG as administrative agent (the
“Administrative Agent”) for the Lenders, collateral agent (the “Collateral
Agent”) for the Secured Parties, swingline lender (the “Swingline Lender”) and
issuing bank (the “Issuing Bank”) with respect to any letters of credit (the
“Letters of Credit”) issued pursuant to the terms of the Credit Agreement and
(ii) the Guarantee and Collateral Agreement dated as of July 25, 2007, as
amended and restated as of November 5, 2010 (as further amended, supplemented or
otherwise modified from time to time, the “Guarantee and Collateral Agreement”)
among Parent, the Borrower, the Subsidiaries identified therein and the
Collateral Agent. Capitalized terms used but not defined herein have the
meanings given to them in the Credit Agreement and the Guarantee and Collateral
Agreement.

In the Credit Agreement, (i) the Lenders have agreed to make term loans (the
“Term Loans”) and revolving loans (the “Revolving Loans”) to the Borrower,
(ii) the Swingline Lender has agreed to make swingline loans (the “Swingline
Loans”, together with Term Loans and Revolving Loans, the “Loans”) to the
Borrower and (iii) the Issuing Bank has issued or agreed to issue from time to
time Letters of Credit for the account of the Borrower, in each case pursuant
to, upon the terms, and subject to the conditions specified in, the Credit
Agreement. Amounts paid in respect of Term Loans may not be reborrowed. Subject
to the terms of the Credit Agreement, Borrower may borrow, prepay and reborrow
Revolving Loans.

Mortgagor is a wholly-owned direct or indirect Subsidiary of the Borrower and
will derive substantial benefit from the making of the Loans by the Lenders and
the issuance of the Letters of Credit by the Issuing Bank. In order to induce
the Lenders to make Loans and the Issuing Bank to issue Letters of Credit, the
Mortgagor has agreed to guarantee, among other things, the due and punctual
payment and performance of all of the obligations of the Borrower under the
Credit Agreement pursuant to the terms of the Guarantee and Collateral
Agreement.



--------------------------------------------------------------------------------

The obligations of the Lenders to make Loans and of the Issuing Bank to issue
Letters of Credit are conditioned upon, among other things, the execution and
delivery by the Mortgagor of this Mortgage in the form hereof to secure the
Obligations.

As used in this Mortgage, the term “Secured Parties” shall mean (a) the Lenders,
(b) the Administrative Agent, (c) the Collateral Agent, (d) any Issuing Bank,
(e) each counterparty to any Hedging Agreement with a Loan Party that either
(i) is in effect on the Closing Date if such counterparty is the Administrative
Agent, a Lender or an Affiliate of the Administrative Agent or a Lender as of
the Closing Date or (ii) is entered into after the Closing Date if such
counterparty is the Administrative Agent, a Lender or an Affiliate of the
Administrative Agent or a Lender at the time such Hedging Agreement is entered
into, (f) each counterparty to any arrangement with Parent, the Borrower or any
Subsidiary Guarantor in respect of Cash Management Obligations in effect on the
Closing Date or entered into after the Closing Date, (g) the beneficiaries of
each indemnification obligation undertaken by any Loan Party under any Loan
Document and (h) the successors and assigns of each of the foregoing.

Pursuant to the requirements of the Credit Agreement, the Mortgagor is granting
this Mortgage to create a lien on and a security interest in the Mortgaged
Property (as hereinafter defined) to secure the performance and payment by the
Mortgagor of the Obligations. The Credit Agreement also requires the granting by
other Loan Parties of mortgages, deeds of trust and/or deeds to secure debt (the
“Other Mortgages”) that create liens on and security interests in certain real
and personal property other than the Mortgaged Property to secure the
performance of the Obligations.

Granting Clauses

NOW, THEREFORE, IN CONSIDERATION OF the foregoing and in order to secure the due
and punctual payment and performance of the Obligations for the benefit of the
Secured Parties, Mortgagor hereby grants, conveys, mortgages, assigns and
pledges to the Mortgagee, a mortgage lien on and a security interest in, all the
following described property (the “Mortgaged Property”) whether now owned or
held or hereafter acquired:

(1) the land more particularly described on Exhibit A hereto (the “Land”),
together with all rights appurtenant thereto, including the easements over
certain other adjoining land granted by any easement agreements, covenant or
restrictive agreements and all air rights, mineral rights, water rights, oil and
gas rights and development rights, if any, relating thereto, and also together
with all of the other easements, rights, privileges, interests, hereditaments
and appurtenances thereunto belonging or in any way appertaining and all of the
estate, right, title, interest, claim or demand whatsoever of Mortgagor therein
and in the streets and ways adjacent thereto, either in law or in equity, in
possession or expectancy, now or hereafter acquired (the “Premises”);

(2) all buildings, improvements, structures, paving, parking areas, walkways and
landscaping now or hereafter erected or located upon the Land, and all fixtures
of every kind and type affixed to the Premises or attached to or forming part of
any structures, buildings or improvements and replacements thereof now or
hereafter erected or located upon the Land (the “Improvements”);



--------------------------------------------------------------------------------

(3) all apparatus, movable appliances, building materials, equipment, fittings,
furnishings, furniture, machinery and other articles of tangible personal
property of every kind and nature, and replacements thereof, now or at any time
hereafter placed upon or used in any way in connection with the use, enjoyment,
occupancy or operation of the Improvements or the Premises, including all of
Mortgagor’s books and records relating thereto and including all pumps, tanks,
goods, machinery, tools, equipment, lifts (including fire sprinklers and alarm
systems, fire prevention or control systems, cleaning rigs, air conditioning,
heating, boilers, refrigerating, electronic monitoring, water, loading,
unloading, lighting, power, sanitation, waste removal, entertainment,
communications, computers, recreational, window or structural, maintenance,
truck or car repair and all other equipment of every kind), restaurant, bar and
all other indoor or outdoor furniture (including tables, chairs, booths, serving
stands, planters, desks, sofas, racks, shelves, lockers and cabinets), bar
equipment, glasses, cutlery, uniforms, linens, memorabilia and other decorative
items, furnishings, appliances, supplies, inventory, rugs, carpets and other
floor coverings, draperies, drapery rods and brackets, awnings, venetian blinds,
partitions, chandeliers and other lighting fixtures, freezers, refrigerators,
walk-in coolers, signs (indoor and outdoor), computer systems, cash registers
and inventory control systems, and all other apparatus, equipment, furniture,
furnishings, and articles used in connection with the use or operation of the
Improvements or the Premises, it being understood that the enumeration of any
specific articles of property shall in no way result in or be held to exclude
any items of property not specifically mentioned (the property referred to in
this subparagraph (3), the “Personal Property”);

(4) all general intangibles owned by Mortgagor and relating to design,
development, operation, management and use of the Premises or the Improvements,
all certificates of occupancy, zoning variances, building, use or other permits,
approvals, authorizations and consents obtained from and all materials prepared
for filing or filed with any governmental agency in connection with the
development, use, operation or management of the Premises and Improvements, all
construction, service, engineering, consulting, leasing, architectural and other
similar contracts concerning the design, construction, management, operation,
occupancy and/or use of the Premises and Improvements, all architectural
drawings, plans, specifications, soil tests, feasibility studies, appraisals,
environmental studies, engineering reports and similar materials relating to any
portion of or all of the Premises and Improvements, and all payment and
performance bonds or warranties or guarantees relating to the Premises or the
Improvements, all to the extent assignable (the “Permits, Plans and
Warranties”);

(5) all now or hereafter existing leases or licenses (under which Mortgagor is
landlord or licensor) and subleases (under which Mortgagor is sublandlord),
concession, management, mineral or other agreements of a similar kind that
permit the use or occupancy of the Premises or the Improvements for any purpose
in return for any payment, or the extraction or taking of any gas, oil, water or
other minerals



--------------------------------------------------------------------------------

from the Premises in return for payment of any fee, rent or royalty
(collectively, “Leases”), and all agreements or contracts for the sale or other
disposition of all or any part of the Premises or the Improvements, now or
hereafter entered into by Mortgagor, together with all charges, fees, income,
issues, profits, receipts, rents, revenues or royalties payable thereunder
(“Rents”);

(6) all real estate tax refunds and all proceeds of the conversion, voluntary or
involuntary, of any of the Mortgaged Property into cash or liquidated claims
(“Proceeds”), including Proceeds of insurance maintained by the Mortgagor and
condemnation awards, any awards that may become due by reason of the taking by
eminent domain or any transfer in lieu thereof of the whole or any part of the
Premises or Improvements or any rights appurtenant thereto, and any awards for
change of grade of streets, together with any and all moneys now or hereafter on
deposit for the payment of real estate taxes, assessments or common area charges
levied against the Mortgaged Property, unearned premiums on policies of fire and
other insurance maintained by the Mortgagor covering any interest in the
Mortgaged Property or required by the Credit Agreement; and

(7) all extensions, improvements, betterments, renewals, substitutes and
replacements of and all additions and appurtenances to, the Land, the Premises,
the Improvements, the Personal Property, the Permits, Plans and Warranties and
the Leases, hereinafter acquired by or released to the Mortgagor or constructed,
assembled or placed by the Mortgagor on the Land, the Premises or the
Improvements, and all conversions of the security constituted thereby,
immediately upon such acquisition, release, construction, assembling, placement
or conversion, as the case may be, and in each such case, without any further
mortgage, deed of trust, conveyance, assignment or other act by the Mortgagor,
all of which shall become subject to the lien of this Mortgage as fully and
completely, and with the same effect, as though now owned by the Mortgagor and
specifically described herein.

TO HAVE AND TO HOLD the Mortgaged Property unto the Mortgagee, its successors
and assigns, for the ratable benefit of the Secured Parties, forever, subject
only to the Liens set forth in Section 6.02 of the Credit Agreement, including,
for the avoidance of uncertainty, those Liens set forth in Sections 6.02(h),
(i) and (l) of the Credit Agreement and to satisfaction and release as provided
in Section 3.04 hereof.

ARTICLE I

Representations, Warranties and Covenants of Mortgagor

Mortgagor agrees, covenants, represents and/or warrants as follows:

SECTION 1.01. Title, Mortgage Lien. (a) Mortgagor has good and marketable fee
simple title to the Mortgaged Property, subject only to the Liens set forth in
Section 6.02 of the Credit Agreement, including, for the avoidance of
uncertainty, those Liens set forth in Sections 6.02(h), (i) and (l) of the
Credit Agreement.



--------------------------------------------------------------------------------

(b) The execution and delivery of this Mortgage is within Mortgagor’s corporate
powers and has been duly authorized by all necessary corporate and, if required,
stockholder action. This Mortgage has been duly executed and delivered by
Mortgagor and constitutes a legal, valid and binding obligation of Mortgagor,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

(c) The execution, delivery and recordation of this Mortgage (i) do not require
any consent or approval of, registration or filing with, or any other action by,
any Governmental Authority, except such as have been obtained or made and are in
full force and effect and except filings necessary to perfect the lien of this
Mortgage, (ii) will not violate any applicable law or regulation or the charter,
by-laws or other organizational documents of Mortgagor or any order of any
Governmental Authority, (iii) will not violate or result in a default under any
indenture, agreement or other instrument binding upon Mortgagor or its assets,
or give rise to a right thereunder to require any payment to be made by
Mortgagor, and (iv) will not result in the creation or imposition of any Lien on
any asset of Mortgagor, except the lien of this Mortgage.

(d) This Mortgage and the Uniform Commercial Code Financing Statements described
in Section 1.09 of this Mortgage, when duly recorded in the public records will
create a valid, perfected and enforceable lien upon and security interest in all
of the Mortgaged Property.

(e) Mortgagor will forever warrant and defend its title to the Mortgaged
Property, the rights of Mortgagee therein under this Mortgage and the validity
and priority of the lien of this Mortgage thereon against the claims of all
persons and parties except those having rights under the Liens set forth in
Section 6.02 of the Credit Agreement to the extent of those rights.

SECTION 1.02. Credit Agreement. This Mortgage is given pursuant to the Credit
Agreement. Mortgagor expressly covenants and agrees to pay when due, and to
timely perform, and to cause the other Loan Parties to pay when due, and to
timely perform, the Obligations in accordance with their terms.

SECTION 1.03. Payment of Taxes, and Other Obligations. (a) Mortgagor will pay
and discharge from time to time prior to the time when the same shall become
delinquent, and before any interest or penalty accrues thereon or attaches
thereto, all Taxes and other obligations with respect to the Mortgaged Property
or any part thereof or upon the Rents from the Mortgaged Property or arising in
respect of the occupancy, use or possession thereof in accordance with, and to
the extent required by, the Credit Agreement.

(b) In the event of the passage of any state, Federal, municipal or other
governmental law, order, rule or regulation subsequent to the date hereof
(i) deducting from the value of real property for the purpose of taxation any
lien or encumbrance thereon or in any manner changing or modifying the laws now
in force governing the taxation of this Mortgage or debts secured by mortgages
or deeds of trust (other than laws governing income, franchise and similar taxes
generally) or the manner of collecting taxes thereon and (ii) imposing a tax



--------------------------------------------------------------------------------

to be paid by Mortgagee, either directly or indirectly, on this Mortgage or any
of the Loan Documents, or requiring an amount of taxes to be withheld or
deducted therefrom, Mortgagor will promptly (x) notify Mortgagee of such event,
(y) enter into such further instruments as Mortgagee may determine are
reasonably necessary or desirable to obligate Mortgagor to make any additional
payments necessary to put the Lenders and Secured Parties in the same financial
position they would have been if such law, order, rule or regulation had not
been passed and (z) make such additional payments to Mortgagee for the benefit
of the Lenders and Secured Parties.

SECTION 1.04. Maintenance of Mortgaged Property. Mortgagor will maintain the
Improvements and the Personal Property in the manner required by the Credit
Agreement.

SECTION 1.05. Insurance. Mortgagor will keep or cause to be kept the
Improvements and Personal Property insured against such risks, and in the
manner, described in Section 4.03(l) of the Guarantee and Collateral Agreement
and shall purchase such additional insurance as may be required from time to
time pursuant to Section 5.02 of the Credit Agreement. Federal Emergency
Management Agency Standard Flood Hazard Determination Forms will be purchased by
Mortgagor for each Mortgaged Property on which Improvements are located. If any
portion of Improvements constituting part of the Mortgaged Property is located
in an area identified as a special flood hazard area by Federal Emergency
Management Agency or other applicable agency, Mortgagor will purchase flood
insurance in an amount reasonably satisfactory to Mortgagee, but in no event
less than the maximum limit of coverage available under the National Flood
Insurance Act of 1968, as amended.

SECTION 1.06. Casualty Condemnation/Eminent Domain. Mortgagor shall give
Mortgagee prompt written notice of any casualty or other damage to the Mortgaged
Property or any proceeding for the taking of the Mortgaged Property or any
portion thereof or interest therein under power of eminent domain or by
condemnation or any similar proceeding in accordance with, and to the extent
required by, the Credit Agreement. Any Net Cash Proceeds received by or on
behalf of the Mortgagor in respect of any such casualty, damage or taking shall
constitute trust funds held by the Mortgagor for the benefit of the Secured
Parties to be applied to repair, restore or replace the Mortgaged Property or,
if a prepayment event shall occur with respect to any such Net Cash Proceeds, to
be applied in accordance with the Credit Agreement.

SECTION 1.07. Assignment of Leases and Rents. (a) Mortgagor hereby irrevocably
and absolutely grants, transfers and assigns all of its right title and interest
in all Leases, together with any and all extensions and renewals thereof for
purposes of securing and discharging the performance by Mortgagor of the
Obligations. Mortgagor has not assigned or executed any assignment of, and will
not assign or execute any assignment of, any Leases or the Rents payable
thereunder to anyone other than Mortgagee.

(b) Except for those Leases set forth in Section 6.02(l) of the Credit
Agreement, all Leases shall be subordinate to the lien of this Mortgage. Except
for those Leases set forth in Section 6.02(l) of the Credit Agreement, Mortgagor
will not enter into, modify or amend any Lease if such Lease, as entered into,
modified or amended, will not be subordinate to the lien of this Mortgage.



--------------------------------------------------------------------------------

(c) Subject to Section 1.07(d), Mortgagor has assigned and transferred to
Mortgagee all of Mortgagor’s right, title and interest in and to the Rents now
or hereafter arising from each Lease heretofore or hereafter made or agreed to
by Mortgagor, it being intended that this assignment establish, subject to
Section 1.07(d), an absolute transfer and assignment of all Rents and all Leases
to Mortgagee and not merely to grant a security interest therein. Subject to
Section 1.07(d), Mortgagee may in Mortgagor’s name and stead (with or without
first taking possession of any of the Mortgaged Property personally or by
receiver as provided herein) operate the Mortgaged Property and rent, lease or
let all or any portion of any of the Mortgaged Property to any party or parties
at such rental and upon such terms as Mortgagee shall, in its sole discretion,
determine, and may collect and have the benefit of all of said Rents arising
from or accruing at any time thereafter or that may thereafter become due under
any Lease.

(d) So long as an Event of Default shall not have occurred and be continuing,
Mortgagee will not exercise any of its rights under Section 1.07(c), and
Mortgagor shall receive and collect the Rents accruing under any Lease; but
after the happening and during the continuance of any Event of Default,
Mortgagee may, at its option, receive and collect all Rents and enter upon the
Premises and Improvements through its officers, agents, employees or attorneys
for such purpose and for the operation and maintenance thereof. Mortgagor hereby
irrevocably authorizes and directs each tenant, if any, and each successor, if
any, to the interest of any tenant under any Lease, respectively, to rely upon
any notice of an Event of Default sent by Mortgagee to any such tenant or any of
such tenant’s successors in interest, and thereafter to pay Rents to Mortgagee
without any obligation or right to inquire as to whether an Event of Default
actually exists and even if some notice to the contrary is received from the
Mortgagor, who shall have no right or claim against any such tenant or successor
in interest for any such Rents so paid to Mortgagee. Each tenant or any of such
tenant’s successors in interest from whom Mortgagee or any officer, agent,
attorney or employee of Mortgagee shall have collected any Rents, shall be
authorized to pay Rents to Mortgagor only after such tenant or any of their
successors in interest shall have received written notice from Mortgagee (such
notice to promptly be sent by Mortgagee once an Event of Default is no longer
occurring) that the Event of Default is no longer continuing, unless and until a
further notice of an Event of Default is given by Mortgagee to such tenant or
any of its successors in interest.

(e) Mortgagee will not become a mortgagee in possession so long as it does not
enter or take actual possession of the Mortgaged Property. In addition,
Mortgagee shall not be responsible or liable for performing any of the
obligations of the landlord under any Lease, for any waste by any tenant, or
others, for any dangerous or defective conditions of any of the Mortgaged
Property, for negligence in the management, upkeep, repair or control of any of
the Mortgaged Property or any other act or omission by any other person.

(f) Mortgagor shall furnish to Mortgagee, within 30 days after a request by
Mortgagee to do so, a written statement containing the names of all tenants,
subtenants and concessionaires of the Premises or Improvements, the terms of any
Lease, the space occupied and the rentals and/or other amounts payable
thereunder.



--------------------------------------------------------------------------------

SECTION 1.08. Restrictions on Transfers and Encumbrances. Mortgagor shall not
directly or indirectly sell, convey, divest, alienate, assign, lease, sublease,
license, mortgage, pledge, encumber or otherwise transfer, create, consent to or
suffer the creation of any lien, charge or other form of encumbrance upon any
interest in or any part of the Mortgaged Property (other than resulting from a
condemnation), or engage in any common, cooperative, joint, time-sharing or
other congregate ownership of all or part thereof, except in each case in
accordance with and to the extent permitted by the Credit Agreement; provided,
that Mortgagor may, in the ordinary course of business and in accordance with
reasonable commercial standards, enter into easement or covenant agreements that
relate to and/or benefit the operation of the Mortgaged Property and that do not
materially and adversely affect the value, use or operation of the Mortgaged
Property. If any of the foregoing transfers or encumbrances results in an event
requiring prepayment of the Loans in accordance with the terms of the Credit
Agreement, any Net Cash Proceeds received by or on behalf of the Mortgagor in
respect thereof shall constitute trust funds to be held by the Mortgagor for the
benefit of the Secured Parties and applied in accordance with the Credit
Agreement.

SECTION 1.09. Security Agreement. This Mortgage is both a mortgage of real
property and a grant of a security interest in personal property, and shall
constitute and serve as a “Security Agreement” within the meaning of the uniform
commercial code as adopted in the state wherein the Premises are located
(“UCC”). Mortgagor has hereby granted unto Mortgagee a security interest in and
to all the Mortgaged Property described in this Mortgage that is not real
property, and simultaneously with the recording of this Mortgage, Mortgagor has
filed or will file UCC financing statements, and will file continuation
statements prior to the lapse thereof, at the appropriate offices in the
jurisdiction of formation of the Mortgagor to perfect the security interest
granted by this Mortgage in all the Mortgaged Property that is not real
property. Mortgagor hereby appoints Mortgagee as its true and lawful
attorney-in-fact and agent, for Mortgagor and in its name, place and stead, in
any and all capacities, to execute any document and to file the same in the
appropriate offices (to the extent it may lawfully do so), and to perform each
and every act and thing reasonably requisite and necessary to be done to perfect
the security interest contemplated by the preceding sentence. Mortgagee shall
have all rights with respect to the part of the Mortgaged Property that is the
subject of a security interest afforded by the UCC in addition to, but not in
limitation of, the other rights afforded Mortgagee hereunder and under the
Guarantee and Collateral Agreement.

SECTION 1.10. Filing and Recording. Mortgagor will cause this Mortgage, the UCC
financing statements referred to in Section 1.09, any other security instrument
creating a security interest in or evidencing the lien hereof upon the Mortgaged
Property and each UCC continuation statement and instrument of further assurance
to be filed, registered or recorded and, if necessary, refiled, rerecorded and
reregistered, in such manner and in such places as may be required by any
present or future law in order to publish notice of and fully to perfect the
lien hereof upon, and the security interest of Mortgagee in, the Mortgaged
Property until this Mortgage is terminated and released in full in accordance
with Section 3.04 hereof. Mortgagor will pay all filing, registration and
recording fees, all Federal, state,



--------------------------------------------------------------------------------

county and municipal recording, documentary or intangible taxes and other taxes,
duties, imposts, assessments and charges, and all reasonable expenses incidental
to or arising out of or in connection with the execution, delivery and recording
of this Mortgage, UCC continuation statements any mortgage supplemental hereto,
any security instrument with respect to the Personal Property, Permits, Plans
and Warranties and Proceeds or any instrument of further assurance.

SECTION 1.11. Further Assurances. Upon reasonable demand by Mortgagee, Mortgagor
will, at the cost of Mortgagor and without expense to Mortgagee, do, execute,
acknowledge and deliver all such further acts, deeds, conveyances, mortgages,
assignments, notices of assignment, transfers and assurances as Mortgagee shall
from time to time reasonably require for the better assuring, conveying,
assigning, transferring and confirming unto Mortgagee the property and rights
hereby conveyed or assigned or intended now or hereafter so to be, or which
Mortgagor may be or may hereafter become bound to convey or assign to Mortgagee,
or for carrying out the intention or facilitating the performance of the terms
of this Mortgage, or for filing, registering or recording this Mortgage, and on
demand, Mortgagor will also execute and deliver and hereby appoints Mortgagee as
its true and lawful attorney-in-fact and agent, for Mortgagor and in its name,
place and stead, in any and all capacities, to execute and file to the extent it
may lawfully do so, one or more financing statements, chattel mortgages or
comparable security instruments reasonably requested by Mortgagee to evidence
more effectively the lien hereof upon the Personal Property and to perform each
and every act and thing requisite and necessary to be done to accomplish the
same.

SECTION 1.12. Additions to Mortgaged Property. All right, title and interest of
Mortgagor in and to all extensions, improvements, betterments, renewals,
substitutions and replacements of, and all additions and appurtenances to, the
Mortgaged Property hereafter acquired by or released to Mortgagor or
constructed, assembled or placed by Mortgagor upon the Premises or the
Improvements, and all conversions of the security constituted thereby,
immediately upon such acquisition, release, construction, assembling, placement
or conversion, as the case may be, and in each such case without any further
mortgage, conveyance, assignment or other act by Mortgagor, shall become subject
to the lien and security interest of this Mortgage as fully and completely and
with the same effect as though now owned by Mortgagor and specifically described
in the grant of the Mortgaged Property above, but at any and all times Mortgagor
will execute and deliver to Mortgagee any and all such further assurances,
mortgages, conveyances or assignments thereof as Mortgagee may reasonably
require for the purpose of expressly and specifically subjecting the same to the
lien and security interest of this Mortgage.

SECTION 1.13. No Claims Against Mortgagee. Nothing contained in this Mortgage
shall constitute any consent or request by Mortgagee, express or implied, for
the performance of any labor or services or the furnishing of any materials or
other property in respect of the Mortgaged Property or any part thereof, nor as
giving Mortgagor any right, power or authority to contract for or permit the
performance of any labor or services or the furnishing of any materials or other
property in such fashion as would permit the making of any claim against
Mortgagee in respect thereof.



--------------------------------------------------------------------------------

SECTION 1.14. Fixture Filing. (a) Certain portions of the Mortgaged Property are
or will become “fixtures” (as that term is defined in the UCC) on the Land, and
this Mortgage, upon being filed for record in the real estate records of the
county wherein such fixtures are situated, shall operate also as a financing
statement filed as a fixture filing in accordance with the applicable provisions
of said UCC upon such portions of the Mortgaged Property that are or become
fixtures.

(b) The real property to which the fixtures relate is described in Exhibit A
attached hereto. The record owner of the real property described in Exhibit A
attached hereto is Mortgagor. The name, type of organization and jurisdiction of
organization of the debtor for purposes of this financing statement are the
name, type of organization and jurisdiction of organization of the Mortgagor set
forth in the first paragraph of this Mortgage, and the name of the secured party
for purposes of this financing statement is the name of the Mortgagee set forth
in the first paragraph of this Mortgage. The mailing address of the
Mortgagor/debtor is the address of the Mortgagor set forth in the first
paragraph of this Mortgage. The mailing address of the Mortgagee/secured party
from which information concerning the security interest hereunder may be
obtained is the address of the Mortgagee set forth in the first paragraph of
this Mortgage. Mortgagor’s organizational identification number is
[                    ].

ARTICLE II

Defaults and Remedies

SECTION 2.01. Events of Default. Any Event of Default under the Credit Agreement
(as such term is defined therein) shall constitute an Event of Default under
this Mortgage.

SECTION 2.02. Demand for Payment. If an Event of Default shall occur and be
continuing, then, upon written demand of Mortgagee, Mortgagor will pay to
Mortgagee all amounts due hereunder and under the Credit Agreement and the
Guarantee and Collateral Agreement and such further amount as shall be
sufficient to cover the out-of-pocket costs and expenses of collection,
including attorneys’ fees, disbursements and expenses incurred by Mortgagee, and
Mortgagee shall be entitled and empowered to institute an action or proceedings
at law or in equity for the collection of the sums so due and unpaid, to
prosecute any such action or proceedings to judgment or final decree, to enforce
any such judgment or final decree against Mortgagor and to collect, in any
manner provided by law, all moneys adjudged or decreed to be payable.

SECTION 2.03. Rights To Take Possession, Operate and Apply Revenues. (a) If an
Event of Default shall occur and be continuing, Mortgagor shall, upon demand of
Mortgagee, forthwith surrender to Mortgagee actual possession of the Mortgaged
Property and, if and to the extent not prohibited by applicable law, Mortgagee
itself, or by such officers or agents as it may appoint, may then enter and take
possession of all the Mortgaged Property without the appointment of a receiver
or an application therefor, exclude Mortgagor and its agents and employees
wholly therefrom, and have access to the books, papers and accounts of
Mortgagor.



--------------------------------------------------------------------------------

(b) If Mortgagor shall for any reason fail to surrender or deliver the Mortgaged
Property or any part thereof after such demand by Mortgagee, Mortgagee may to
the extent not prohibited by applicable law, obtain a judgment or decree
conferring upon Mortgagee the right to immediate possession or requiring
Mortgagor to deliver immediate possession of the Mortgaged Property to
Mortgagee, to the entry of which judgment or decree Mortgagor hereby
specifically consents. Mortgagor will pay to Mortgagee, upon demand, all
reasonable expenses of obtaining such judgment or decree, including reasonable
compensation to Mortgagee’s attorneys and agents with interest thereon at the
rate per annum applicable to overdue amounts under the Credit Agreement as
provided in Section 2.07 of the Credit Agreement (the “Interest Rate”); and all
such expenses and compensation shall, until paid, be secured by this Mortgage.

(c) Upon every such entry or taking of possession, Mortgagee may, to the extent
not prohibited by applicable law, hold, store, use, operate, manage and control
the Mortgaged Property, conduct the business thereof and, from time to time,
(i) make all necessary and proper maintenance, repairs, renewals, replacements,
additions, betterments and improvements thereto and thereon, (ii) purchase or
otherwise acquire additional fixtures, personalty and other property that are
reasonably necessary for the operation of the business, (iii) insure or keep the
Mortgaged Property insured, (iv) manage and operate the Mortgaged Property and
exercise all the rights and powers of Mortgagor to the same extent as Mortgagor
could in its own name or otherwise with respect to the same, or (v) enter into
any and all agreements with respect to the exercise by others of any of the
powers herein granted Mortgagee, all as may from time to time be directed or
determined by Mortgagee to reasonably be in its best interest and Mortgagor
hereby appoints Mortgagee as its true and lawful attorney-in-fact and agent, for
Mortgagor and in its name, place and stead, in any and all capacities, to
perform any of the foregoing acts. Mortgagee may collect and receive all the
Rents, issues, profits and revenues from the Mortgaged Property, including those
past due as well as those accruing thereafter, and, after deducting (i) all
out-of-pocket expenses of taking, holding, managing and operating the Mortgaged
Property (including compensation for the services of all persons employed for
such purposes), (ii) the out-of-pocket costs of all such maintenance, repairs,
renewals, replacements, additions, betterments, improvements, purchases and
acquisitions, (iii) the costs of insurance, (iv) such taxes, assessments and
other similar charges as Mortgagee may at its option pay, (v) other proper
charges upon the Mortgaged Property or any part thereof and (vi) the
compensation, expenses and disbursements of the attorneys and agents of
Mortgagee, Mortgagee shall apply the remainder of the moneys and proceeds so
received first to the payment of the Mortgagee for the satisfaction of the
Obligations, and second, if there is any surplus, to Mortgagor, subject to the
entitlement of others thereto under applicable law.

(d) Whenever, before any sale of the Mortgaged Property under Section 2.06, all
Obligations that are then due shall have been paid and all Events of Default
fully cured, Mortgagee will surrender possession of the Mortgaged Property back
to Mortgagor, its successors or assigns. The same right of taking possession
shall, however, arise again if any subsequent Event of Default shall occur and
be continuing.



--------------------------------------------------------------------------------

SECTION 2.04. Right To Cure Mortgagor’s Failure to Perform. Should Mortgagor
fail in the payment, performance or observance of any term, covenant or
condition required by this Mortgage or the Credit Agreement (with respect to the
Mortgaged Property), Mortgagee may pay, perform or observe the same, and all
payments made or costs or expenses incurred by Mortgagee in connection therewith
shall be secured hereby and shall be, without demand, immediately repaid by
Mortgagor to Mortgagee with interest thereon at the Interest Rate. Mortgagee
shall be the judge using reasonable discretion of the necessity for any such
actions and of the amounts to be paid. Mortgagee is hereby empowered to enter
and to authorize others to enter upon the Premises or the Improvements or any
part thereof for the purpose of performing or observing any such defaulted term,
covenant or condition without having any obligation to so perform or observe and
without thereby becoming liable to Mortgagor, to any person in possession
holding under Mortgagor or to any other person; provided, however, that except
in the case of an emergency, Mortgagee will provide reasonable advance notice of
such entry, such entry shall be conducted in a reasonable manner and Mortgagee
shall use reasonable efforts to endeavor to minimize the amount of disturbance
to the Mortgagor’s possession of the Mortgaged Property.

SECTION 2.05. Right to a Receiver. If an Event of Default shall occur and be
continuing, Mortgagee, upon application to a court of competent jurisdiction,
shall be entitled as a matter of right to the appointment of a receiver to take
possession of and to operate the Mortgaged Property and to collect and apply the
Rents. The receiver shall have all of the rights and powers permitted under the
laws of the state wherein the Mortgaged Property is located. Mortgagor shall pay
to Mortgagee upon demand all reasonable out-of-pocket expenses, including
receiver’s fees, reasonable attorney’s fees and disbursements, costs and agent’s
compensation incurred pursuant to the provisions of this Section 2.05; and all
such expenses shall be secured by this Mortgage and shall be, without demand,
immediately repaid by Mortgagor to Mortgagee with interest thereon at the
Interest Rate.

SECTION 2.06. Foreclosure and Sale. (a) If an Event of Default shall occur and
be continuing, Mortgagee may elect to sell the Mortgaged Property or any part of
the Mortgaged Property by exercise of the power of foreclosure or of sale
granted to Mortgagee by applicable law or this Mortgage. In such case, Mortgagee
may commence a civil action to foreclose this Mortgage, or it may proceed and
sell the Mortgaged Property to satisfy any Obligation. Mortgagee or an officer
appointed by a judgment of foreclosure to sell the Mortgaged Property, may sell
all or such parts of the Mortgaged Property as may be chosen by Mortgagee at the
time and place of sale fixed by it in a notice of sale, either as a whole or in
separate lots, parcels or items as Mortgagee shall deem expedient, and in such
order as it may determine, at public auction to the highest bidder. Mortgagee or
an officer appointed by a judgment of foreclosure to sell the Mortgaged Property
may postpone any foreclosure or other sale of all or any portion of the
Mortgaged Property by public announcement at such time and place of sale, and
from time to time thereafter may postpone such sale by public announcement or
subsequently noticed sale. Without further notice, Mortgagee or an officer
appointed to sell the Mortgaged Property may make such sale at the time fixed by
the last postponement, or may, in its discretion, give a new notice of sale. Any
person, including Mortgagor or Mortgagee or any designee or affiliate thereof,
may purchase at such sale.



--------------------------------------------------------------------------------

(b) The Mortgaged Property may be sold subject to unpaid taxes and the Liens set
forth in Section 6.02 of the Credit Agreement, and, after deducting all costs,
fees and out-of-pocket expenses of Mortgagee (including costs of evidence of
title in connection with the sale), Mortgagee or an officer that makes any sale
shall apply the proceeds of sale in the manner set forth in Section 2.08.

(c) Any foreclosure or other sale of less than the whole of the Mortgaged
Property or any defective or irregular sale made hereunder shall not exhaust the
power of foreclosure or of sale provided for herein; and subsequent sales may be
made hereunder until the Obligations have been satisfied, or the entirety of the
Mortgaged Property has been sold.

(d) If an Event of Default shall occur and be continuing, Mortgagee may instead
of, or in addition to, exercising the rights described in Section 2.06(a) above
and either with or without entry or taking possession as herein permitted,
proceed by a suit or suits in law or in equity or by any other appropriate
proceeding or remedy (i) to specifically enforce payment of some or all of the
Obligations, or the performance of any term, covenant, condition or agreement of
this Mortgage or any other Loan Document or any other right, or (ii) to pursue
any other remedy available to Mortgagee, all as Mortgagee shall determine most
effectual for such purposes.

SECTION 2.07. Other Remedies. (a) In case an Event of Default shall occur and be
continuing, Mortgagee may also exercise, to the extent not prohibited by law,
any or all of the remedies available to a secured party under the UCC.

(b) In connection with a sale of the Mortgaged Property or any Personal Property
and the application of the proceeds of sale as provided in Section 2.08,
Mortgagee shall be entitled to enforce payment of and to receive up to the
principal amount of the Obligations, plus all other charges, payments and costs
due under this Mortgage, and to recover a deficiency judgment for any portion of
the aggregate principal amount of the Obligations remaining unpaid, with
interest.

SECTION 2.08. Application of Sale Proceeds and Rents. After any foreclosure sale
of all or any of the Mortgaged Property, Mortgagee shall receive and apply the
proceeds of the sale together with any Rents that may have been collected and
any other sums that then may be held by Mortgagee under this Mortgage as
follows:

FIRST, to the payment of all out-of-pocket costs and expenses incurred by the
Administrative Agent or the Mortgagee (in their respective capacities as such
hereunder or under any other Loan Document) in connection with such collection,
sale, foreclosure or realization or otherwise in connection with this Mortgage,
any other Loan Document or any of the Obligations, including all court costs and
the fees and expenses of its agents and legal counsel, the repayment of all
advances made by the Administrative Agent and/or the Mortgagee hereunder or
under any other Loan Document on behalf of any Mortgagor and any other
out-of-pocket costs or expenses incurred in connection with the exercise of any
right or remedy hereunder or under any other Loan Document;



--------------------------------------------------------------------------------

SECOND, to the payment in full of Unfunded Advances/Participations (the amounts
so applied to be distributed between or among the Administrative Agent, the
Swingline Lender and any Issuing Bank pro rata in accordance with the amounts of
Unfunded Advances/Participations owed to them on the date of any such
distribution);

THIRD, to the payment in full of all other Obligations (the amounts so applied
to be distributed among the Secured Parties pro rata in accordance with the
amounts of the Obligations owed to them on the date of any such distribution);

FOURTH, to the Mortgagor, its successors or assigns, or as a court of competent
jurisdiction may otherwise direct.

The Mortgagee shall have absolute discretion as to the time of application of
any such proceeds, moneys or balances in accordance with this Mortgage. Upon any
sale of the Mortgaged Property by the Mortgagee (including pursuant to a power
of sale granted by statute or under a judicial proceeding), the receipt of the
Mortgagee or of the officer making the sale shall be a sufficient discharge to
the purchaser or purchasers of the Mortgaged Property so sold and such purchaser
or purchasers shall not be obligated to see to the application of any part of
the purchase money paid over to the Mortgagee or such officer or be answerable
in any way for the misapplication thereof.

SECTION 2.09. Mortgagor as Tenant Holding Over. If Mortgagor remains in
possession of any of the Mortgaged Property after any foreclosure sale by
Mortgagee, at Mortgagee’s election Mortgagor shall be deemed a tenant holding
over and shall forthwith surrender possession to the purchaser or purchasers at
such sale or be summarily dispossessed or evicted according to provisions of law
applicable to tenants holding over.

SECTION 2.10. Waiver of Appraisement, Valuation, Stay, Extension and Redemption
Laws. Mortgagor waives, to the extent not prohibited by law, (i) the benefit of
all laws now existing or that hereafter may be enacted (x) providing for any
appraisement or valuation of any portion of the Mortgaged Property and/or (y) in
any way extending the time for the enforcement or the collection of amounts due
under any of the Obligations or creating or extending a period of redemption
from any sale made in collecting said debt or any other amounts due Mortgagee,
(ii) any right to at any time insist upon, plead, claim or take the benefit or
advantage of any law now or hereafter in force providing for any homestead
exemption, stay, statute of limitations, extension or redemption, or sale of the
Mortgaged Property as separate tracts, units or estates or as a single parcel in
the event of foreclosure or notice of deficiency, and (iii) all rights of
redemption, valuation, appraisement, stay of execution, notice of election to
mature or declare due the whole of or each of the Obligations and marshaling in
the event of foreclosure of this Mortgage.

SECTION 2.11. Discontinuance of Proceedings. In case Mortgagee shall proceed to
enforce any right, power or remedy under this Mortgage by foreclosure, entry or
otherwise, and such proceedings shall be discontinued or abandoned for any
reason, or shall be determined adversely to Mortgagee, then and in every such
case Mortgagor and Mortgagee shall be restored to their former positions and
rights hereunder, and all rights, powers and remedies of Mortgagee shall
continue as if no such proceeding had been taken.



--------------------------------------------------------------------------------

SECTION 2.12. Suits To Protect the Mortgaged Property. Mortgagee shall have
power (a) to institute and maintain suits and proceedings to prevent any
impairment of the Mortgaged Property by any acts that may be unlawful or in
violation of this Mortgage, (b) to preserve or protect its interest in the
Mortgaged Property and in the Rents arising therefrom and (c) to restrain the
enforcement of or compliance with any legislation or other governmental
enactment, rule or order that may be unconstitutional or otherwise invalid if
the enforcement of or compliance with such enactment, rule or order would impair
the security or be prejudicial to the interest of Mortgagee hereunder.

SECTION 2.13. Filing Proofs of Claim. In case of any receivership, insolvency,
bankruptcy, reorganization, arrangement, adjustment, composition or other
proceedings affecting Mortgagor, Mortgagee shall, to the extent permitted by
law, be entitled to file such proofs of claim and other documents as may be
necessary or advisable in order to have the claims of Mortgagee allowed in such
proceedings for the Obligations secured by this Mortgage at the date of the
institution of such proceedings and for any interest accrued, late charges and
additional interest or other amounts due or that may become due and payable
hereunder after such date.

SECTION 2.14. Possession by Mortgagee. Notwithstanding the appointment of any
receiver, liquidator or trustee of Mortgagor, any of its property or the
Mortgaged Property, Mortgagee shall be entitled, to the extent not prohibited by
law, to remain in possession and control of all parts of the Mortgaged Property
now or hereafter granted under this Mortgage to Mortgagee in accordance with the
terms hereof and applicable law.

SECTION 2.15. Waiver. (a) No delay or failure by Mortgagee to exercise any
right, power or remedy accruing upon any breach or Event of Default shall
exhaust or impair any such right, power or remedy or be construed to be a waiver
of any such breach or Event of Default or acquiescence therein; and every right,
power and remedy given by this Mortgage to Mortgagee may be exercised from time
to time and as often as may be deemed expedient by Mortgagee. No consent or
waiver by Mortgagee to or of any breach or Event of Default by Mortgagor in the
performance of the Obligations shall be deemed or construed to be a consent or
waiver to or of any other breach or Event of Default in the performance of the
same or of any other Obligations by Mortgagor hereunder. No failure on the part
of Mortgagee to complain of any act or failure to act or to declare an Event of
Default, irrespective of how long such failure continues, shall constitute a
waiver by Mortgagee of its rights hereunder or impair any rights, powers or
remedies consequent on any future Event of Default by Mortgagor.

(b) Even if Mortgagee (i) grants some forbearance or an extension of time for
the payment of any sums secured hereby, (ii) takes other or additional security
for the payment of any sums secured hereby, (iii) waives or does not exercise
some right granted herein or under the Loan Documents, (iv) releases a part of
the Mortgaged Property from this Mortgage, (v) agrees to change some of the
terms, covenants, conditions or agreements of any of the Loan Documents,
(vi) consents to the filing of a map, plat or replat affecting the



--------------------------------------------------------------------------------

Premises, (vii) consents to the granting of an easement or other right affecting
the Premises or (viii) makes or consents to an agreement subordinating
Mortgagee’s lien on the Mortgaged Property hereunder; no such act or omission
shall preclude Mortgagee from exercising any other right, power or privilege
herein granted or intended to be granted in the event of any breach or Event of
Default then made or of any subsequent default; nor, except as otherwise
expressly provided in an instrument executed by Mortgagee, shall this Mortgage
be altered thereby. In the event of the sale or transfer by operation of law or
otherwise of all or part of the Mortgaged Property, Mortgagee is hereby
authorized and empowered to deal with any vendee or transferee with reference to
the Mortgaged Property secured hereby, or with reference to any of the terms,
covenants, conditions or agreements hereof, as fully and to the same extent as
it might deal with the original parties hereto and without in any way releasing
or discharging any liabilities, obligations or undertakings.

SECTION 2.16. Waiver of Trial by Jury. To the fullest extent permitted by
applicable law, Mortgagor and Mortgagee each hereby irrevocably and
unconditionally waive trial by jury in any action, claim, suit or proceeding
relating to this Mortgage and for any counterclaim brought therein. Mortgagor
hereby waives all rights to interpose any counterclaim in any suit brought by
Mortgagee hereunder and all rights to have any such suit consolidated with any
separate suit, action or proceeding.

SECTION 2.17. Remedies Cumulative. No right, power or remedy conferred upon or
reserved to Mortgagee by this Mortgage is intended to be exclusive of any other
right, power or remedy, and each and every such right, power and remedy shall be
cumulative and concurrent and in addition to any other right, power and remedy
given hereunder or now or hereafter existing at law or in equity or by statute.

ARTICLE III

Miscellaneous

SECTION 3.01. Partial Invalidity. In the event any one or more of the provisions
contained in this Mortgage shall for any reason be held to be invalid, illegal
or unenforceable in any respect, such validity, illegality or unenforceability
shall, at the option of Mortgagee, not affect any other provision of this
Mortgage, and this Mortgage shall be construed as if such invalid, illegal or
unenforceable provision had never been contained herein or therein.

SECTION 3.02. Notices. All notices and communications hereunder shall be in
writing and given to Mortgagor in accordance with the terms of the Credit
Agreement at the address set forth on the first page of this Mortgage and to the
Mortgagee as provided in the Credit Agreement.

SECTION 3.03. Successors and Assigns. All of the grants, covenants, terms,
provisions and conditions herein shall run with the Premises and the
Improvements and shall apply to, bind and inure to, the benefit of the permitted
successors and assigns of Mortgagor and the successors and assigns of Mortgagee.



--------------------------------------------------------------------------------

SECTION 3.04. Satisfaction and Cancelation. (a) The conveyance to Mortgagee of
the Mortgaged Property as security created and consummated by this Mortgage
shall terminate and be null and void when all the Obligations have been
indefeasibly paid in full and the Lenders have no further commitment to lend
under the Credit Agreement, the aggregate L/C Exposure has been reduced to zero
and the Issuing Bank has no further obligation to issue Letters of Credit under
the Credit Agreement.

(b) Mortgagor shall automatically be released from its obligations hereunder
upon the consummation of (i) any transaction permitted by the Credit Agreement
as a result of which Mortgagor ceases to be a Subsidiary or (ii) any Permitted
Receivables Transaction or a Permitted Securitization Transaction consummated
after the date hereof as a result of which Mortgagor becomes a Permitted
Syndication Subsidiary or Securitization Subsidiary.

(c) Upon any sale or other transfer by Mortgagor of any Collateral that is
permitted under the Credit Agreement to any person that is not the Borrower or a
Guarantor, or, upon the effectiveness of any written consent to the release of
the Security Interest granted hereby in any Collateral pursuant to Section 9.09
of the Credit Agreement, the Security Interest in such Collateral shall be
automatically released; provided that, upon the consummation after the date
hereof of any Permitted Receivables Transaction or a Permitted Securitization
Transaction, the Security Interest in the Equity Interests of the Subsidiary
that is the subject of such Permitted Receivables Transaction or a Permitted
Securitization Transaction, as the case may be, shall be automatically released
to the extent the pledge of the Equity Interests in such Subsidiary is
prohibited by any applicable Contractual Obligation or requirement of law.

(d) In connection with any termination or release pursuant to paragraph (a),
(b) or (c) above, the Mortgagee shall promptly execute and deliver to Mortgagor,
at Mortgagor’s expense, a release of this Mortgage and all Uniform Commercial
Code termination statements and similar documents that Mortgagor shall
reasonably request to evidence such termination or release. Any execution and
delivery of documents pursuant to this Section 3.04 shall be without recourse to
or representation or warranty by the Mortgagee or any Secured Party. Without
limiting the provisions of Section 7.06 of the Guarantee and Collateral
Agreement, the Borrower shall reimburse the Mortgagee upon demand for all
reasonable out of pocket expenses, including the fees, charges and expenses of
counsel, incurred by it in connection with any action contemplated by this
Section 3.04.

SECTION 3.05. Definitions. As used in this Mortgage, the singular shall include
the plural as the context requires and the following words and phrases shall
have the following meanings: (a) “including” shall mean “including but not
limited to”; (b) “provisions” shall mean “provisions, terms, covenants and/or
conditions”; (c) “lien” shall mean “lien, charge, encumbrance, security
interest, mortgage or deed of trust”; (d) “obligation” shall mean “obligation,
duty, covenant and/or condition”; and (e) “any of the Mortgaged Property” shall
mean “the Mortgaged Property or any part thereof or interest therein”. Any act
that Mortgagee is permitted to perform hereunder may be performed at any time
and from time to time by Mortgagee or any person or entity designated by
Mortgagee. Any act that is prohibited to Mortgagor hereunder is also prohibited
to all lessees of any of the Mortgaged Property. Each appointment of Mortgagee
as attorney-in-fact for Mortgagor under the



--------------------------------------------------------------------------------

Mortgage is irrevocable, with power of substitution and coupled with an
interest. Subject to the applicable provisions hereof, Mortgagee has the right
to refuse to grant its consent, approval or acceptance or to indicate its
satisfaction, in its sole discretion, whenever such consent, approval,
acceptance or satisfaction is required hereunder.

SECTION 3.06. Multisite Real Estate Transaction. Mortgagor acknowledges that
this Mortgage is one of a number of Other Mortgages and Security Documents that
secure the Obligations. Mortgagor agrees that the lien of this Mortgage shall be
absolute and unconditional and shall not in any manner be affected or impaired
by any acts or omissions whatsoever of Mortgagee, and without limiting the
generality of the foregoing, the lien hereof shall not be impaired by any
acceptance by the Mortgagee of any security for or guarantees of any of the
Obligations hereby secured, or by any failure, neglect or omission on the part
of Mortgagee to realize upon or protect any Obligation or indebtedness hereby
secured or any collateral security therefor including the Other Mortgages and
other Security Documents. The lien hereof shall not in any manner be impaired or
affected by any release (except as to the property released), sale, pledge,
surrender, compromise, settlement, renewal, extension, indulgence, alteration,
changing, modification or disposition of any of the Obligations secured or of
any of the collateral security therefor, including the Other Mortgages and other
Security Documents or of any guarantee thereof, and Mortgagee may at its
discretion foreclose, exercise any power of sale, or exercise any other remedy
available to it under any or all of the Other Mortgages and other Security
Documents without first exercising or enforcing any of its rights and remedies
hereunder. Such exercise of Mortgagee’s rights and remedies under any or all of
the Other Mortgages and other Security Documents shall not in any manner impair
the indebtedness hereby secured or the lien of this Mortgage and any exercise of
the rights or remedies of Mortgagee hereunder shall not impair the lien of any
of the Other Mortgages and other Security Documents or any of Mortgagee’s rights
and remedies thereunder. Mortgagor specifically consents and agrees that
Mortgagee may exercise its rights and remedies hereunder and under the Other
Mortgages and other Security Documents separately or concurrently and in any
order that it may deem appropriate and waives any rights of subrogation.

SECTION 3.07. No Oral Modification. This Mortgage may not be changed or
terminated orally. Any agreement made by Mortgagor and Mortgagee after the date
of this Mortgage relating to this Mortgage shall be superior to the rights of
the holder of any intervening or subordinate Mortgage, lien or encumbrance.

ARTICLE IV

Particular Provisions

This Mortgage is subject to the following provisions relating to the particular
laws of the state wherein the Premises are located:

SECTION 4.01. Applicable Law; Certain Particular Provisions. This Mortgage shall
be governed by and construed in accordance with the internal law of the state
where the



--------------------------------------------------------------------------------

Mortgaged Property is located, except that Mortgagor expressly acknowledges that
by their terms, the Credit Agreement and other Loan Documents (aside from those
Other Mortgages to be recorded outside New York) shall be governed by the
internal law of the State of New York, without regard to principles of conflict
of law. Mortgagor and Mortgagee agree to submit to jurisdiction and the laying
of venue for any suit on this Mortgage in the state where the Mortgaged Property
is located. The terms and provisions set forth in Appendix A attached hereto are
hereby incorporated by reference as though fully set forth herein. In the event
of any conflict between the terms and provisions contained in the body of this
Mortgage and the terms and provisions set forth in Appendix A, the terms and
provisions set forth in Appendix A shall govern and control.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Mortgage has been duly executed and delivered to
Mortgagee by Mortgagor on the date of the acknowledgment attached hereto.

 

[NAME OF MORTGAGOR], a [            ] corporation,   by  

 

    Name:   Rachel A. Seifert     Title:   Senior Vice President and Secretary

Attest:

 

by:  

 

  Name:     Title:  

[Corporate Seal]



--------------------------------------------------------------------------------

[ADD LOCAL FORM OF ACKNOWLEDGMENT]



--------------------------------------------------------------------------------

Exhibit A

to Mortgage

Description of the Land



--------------------------------------------------------------------------------

Appendix A

to Mortgage

Local Law Provisions

1. Notwithstanding anything else contained in this Mortgage, (i) the maximum
principal debt or obligation which is, or under any contingency may be secured
at the date of execution hereof or any time thereafter by this Mortgage is
$7,215,000,000 (the “Secured Amount”), (ii) this Mortgage shall also secure
amounts other than the principal debt or obligation to the extent permitted by
the Tax Law without payment of additional recording tax and (iii) so long as the
aggregate amount of the Obligations exceeds the Secured Amount, any payments and
repayments of the Obligations shall not be deemed to be applied against, or to
reduce, the Secured Amount.1

2. [Other relevant local law provisions to be provided by local counsel.]

 

1  Applicable only in mortgage tax states. This is the New York language—local
counsel to advise whether it needs to be modified in other mortgage tax states.